 



EXECUTION VERSION
MASTER AGREEMENT AND PLAN OF MERGER
among
HOST MARRIOTT CORPORATION,
HOST MARRIOTT, L.P.,
HORIZON SUPERNOVA MERGER SUB, L.L.C.,
HORIZON SLT MERGER SUB, L.P.,
STARWOOD HOTELS & RESORTS WORLDWIDE, INC.,
STARWOOD HOTELS & RESORTS,
SHERATON HOLDING CORPORATION
and
SLT REALTY LIMITED PARTNERSHIP
DATED AS OF NOVEMBER 14, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page ARTICLE 1. THE MERGERS; CONVERSION OF
SECURITIES     2  
 
  Section 1.1   The Mergers     2  
 
  Section 1.2   Closing     3  
 
  Section 1.3   Effective Time     3  
 
  Section 1.4   Effects of the Mergers; Declaration of Trust and Bylaws; SLT
Limited Partnership Agreement     3  
 
  Section 1.5   Trustees and Officers of Trust     4  
 
  Section 1.6   Effect on Shares of Beneficial Interest     4  
 
  Section 1.7   Effect on Partnership Units     6  
 
  Section 1.8   Appraisal or Dissenters Rights     8  
 
  Section 1.9   Exchange of Certificates; Pre-Closing Dividends; Fractional
Shares     8  
 
  Section 1.10   Certain Adjustments     13  
 
  Section 1.11   Tax Treatment     13  
 
                ARTICLE 2. OTHER CLOSING TRANSACTIONS     13  
 
  Section 2.1   Other Closing Transactions     13  
 
  Section 2.2   Other Closing Transactions; Consideration     16  
 
  Section 2.3   [Intentionally Omitted.]     17  
 
  Section 2.4   Other Closing Transactions; Closing Deliveries     17  
 
  Section 2.5   Purchase Price Allocations     19  
 
                ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF SUN AND TRUST    
19  
 
  Section 3.1   Organization, Standing and Power     19  
 
  Section 3.2   Capital Structure     20  
 
  Section 3.3   Other Capitalization Matters     22  
 
  Section 3.4   Authority; Noncontravention; Consents     22  
 
  Section 3.5   SEC Documents; Financial Statements; Corporate Governance     24
 
 
  Section 3.6   Absence of Certain Changes or Events     27  
 
  Section 3.7   Litigation     27  
 
  Section 3.8   Properties     28  
 
  Section 3.9   Environmental Matters     30  
 
  Section 3.10   Affiliate Transactions; Intercompany Liabilities     32  
 
  Section 3.11   Employee Benefits     33  
 
  Section 3.12   Employment and Labor Matters     33  
 
  Section 3.13   Intellectual Property     34  
 
  Section 3.14   Taxes     34  
 
  Section 3.15   No Brokers     38  
 
  Section 3.16   Compliance with Laws; Permits     38  
 
  Section 3.17   Contracts     39  
 
  Section 3.18   Guarantees; Letters of Credit     42  
 
  Section 3.19   Assets     42  
 
  Section 3.20   Insurance     43  

ii



--------------------------------------------------------------------------------



 



                              Page
 
  Section 3.21   [Intentionally Omitted     43  
 
  Section 3.22   Opinion of Financial Advisor     43  
 
  Section 3.23   State Takeover Statutes     43  
 
  Section 3.24   No Vote Required     43  
 
                ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF THE HORIZON PARTIES
    44  
 
  Section 4.1   Organization, Standing and Power     44  
 
  Section 4.2   Horizon Subsidiaries     44  
 
  Section 4.3   Capital Structure     45  
 
  Section 4.4   Other Interests     46  
 
  Section 4.5   Authority; Noncontravention; Consents     46  
 
  Section 4.6   SEC Documents; Financial Statements; Corporate Governance     48
 
 
  Section 4.7   Absence of Certain Changes or Events     49  
 
  Section 4.8   Taxes     49  
 
  Section 4.9   No Brokers     51  
 
  Section 4.10   Litigation     51  
 
  Section 4.11   Opinion of Financial Advisor     51  
 
  Section 4.12   Horizon Stockholder Approval     51  
 
  Section 4.13   Ownership of REIT Merger Sub and SLT Merger Sub; No Prior
Activities     52  
 
  Section 4.14   Compliance with Laws; Permits     52  
 
  Section 4.15   Environmental Matters     53  
 
  Section 4.16   Contracts.     54  
 
  Section 4.17   Insurance.     54  
 
                ARTICLE 5. COVENANTS     54  
 
  Section 5.1   Conduct of the Sun Parties Pending the Closing     54  
 
  Section 5.2   Conduct of the Horizon Parties’ Business Pending the Closing    
59  
 
  Section 5.3   No Solicitation     61  
 
  Section 5.4   Control of Other Party’s Business     63  
 
                ARTICLE 6. ADDITIONAL COVENANTS     63  
 
  Section 6.1   Proxy Statement/Prospectus; Registration Statement; Horizon
Stockholders Meeting     63  
 
  Section 6.2   Access to Information; Confidentiality; Monthly Meetings     65
 
 
  Section 6.3   Support of Transaction; Notification     67  
 
  Section 6.4   Further Assurances; Books and Records     68  
 
  Section 6.5   Intercompany Accounts     69  
 
  Section 6.6   Guarantees; Letters of Credit     70  
 
  Section 6.7   Delivery of Financial Statements     71  
 
  Section 6.8   Non-Assignment     72  
 
  Section 6.9   Public Announcements     76  
 
  Section 6.10   Listing     77  
 
  Section 6.11   Reserved     77  
 
  Section 6.12   Comfort Letters     77  
 
  Section 6.13   Cooperation with Financing     77  

iii



--------------------------------------------------------------------------------



 



                              Page
 
  Section 6.14   Auditor’s Consent and Cooperation     78  
 
  Section 6.15   Ground Lease Estoppel Certificates     79  
 
  Section 6.16   Ancillary Agreements     79  
 
  Section 6.17   [Intentionally Omitted]     80  
 
  Section 6.18   Deferral Triggers; Deferred Assets     80  
 
  Section 6.19   Indebtedness     87  
 
  Section 6.20   Interest Total Certificate     88  
 
  Section 6.21   Liquor Licenses     89  
 
  Section 6.22   Sun Indenture     89  
 
  Section 6.23   Title Insurance and Surveys     89  
 
  Section 6.24   Rule 145 Affiliate Agreements     90  
 
  Section 6.25   Horizon Common Stock Transactions     90  
 
  Section 6.26   Sun Restructuring     91  
 
  Section 6.27   Employment Matters     91  
 
  Section 6.28   Sun Intellectual Property     91  
 
  Section 6.29 Section 6.30   Certain Contribution Agreements
Increased Share Amount     92
92  
 
  Section 6.31   SLT Provisions.     93  
 
  Section 6.32   Recapture Provisons.     93  
 
                ARTICLE 7. CONDITIONS     95  
 
  Section 7.1   Conditions to Each Party’s Obligation to Effect the Closing
Transactions     95  
 
  Section 7.2   Conditions to Obligations of Horizon and Horizon OP     96  
 
  Section 7.3   Conditions to Obligations of Sun and Trust     99  
 
                ARTICLE 8. CERTAIN ADJUSTMENTS AND EXPENSES.     101  
 
  Section 8.1   Sun Capital Budget     101  
 
  Section 8.2   Casualty and Condemnation     102  
 
  Section 8.3   Transaction Expenses     103  
 
  Section 8.4   Closing Working Capital; Adjusted Indebtedness; Determination of
Adjustments     104  
 
                ARTICLE 9. TERMINATION, AMENDMENT AND WAIVER     108  
 
  Section 9.1   Termination     108  
 
  Section 9.2   Effect of Termination     110  
 
  Section 9.3   Deferral Provisions to Insure Compliance with REIT Gross Income
Tests     111  
 
  Section 9.4   Amendment     112  
 
  Section 9.5   Extension; Waiver     112  
 
  Section 9.6   Procedure for Termination     113  
 
                ARTICLE 10. GENERAL PROVISIONS     113  
 
  Section 10.1   Definitions     113  
 
  Section 10.2   Survival of Representations, Warranties and Covenants     124  
 
  Section 10.3   Notices     125  
 
  Section 10.4   Interpretation     126  

iv



--------------------------------------------------------------------------------



 



                              Page
 
  Section 10.5   Counterparts; Facsimile     127  
 
  Section 10.6   Entire Agreement; No Third-Party Beneficiaries     127  
 
  Section 10.7   Governing Law; Consent to Jurisdiction     127  
 
  Section 10.8   Assignment     128  
 
  Section 10.9   Specific Performance     128  
 
  Section 10.10   Severability     128  
 
  Section 10.11   Joint and Several Obligations     129  
 
  Section 10.12   Mutual Drafting     129  
 
  Section 10.13   Waiver of Jury Trial     129  
 
  Section 10.14   No Agreement Until Executed     129  
 
  Section 10.15   Bulk Transfer Laws     129  

v



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A
  —   Sun Restructuring Steps and Restructuring Parameters
 
       
Exhibit B
  —   Closing Restructuring Steps
 
       
Exhibit C
  —   Form of REIT Articles of Merger
 
       
Exhibit D
  —   Form of Assumption Agreement
 
       
Exhibit E
  —   Allocation Schedule
 
       
Exhibit F
  —   Examples of Revisions to the Allocation Schedule
 
       
Exhibit G
  —   Form of Registration Rights Agreement
 
       
Exhibit H
  —   Form of Right of First Offer Agreement
 
       
Exhibit I
  —   Form of Indemnification Agreement
 
       
Exhibit J
  —   Form of Sublease Agreement
 
       
Exhibit K
  —   Form of Lease Agreement
 
       
Exhibit L
  —   Form of Master Reserve Fund Agreement
 
       
Exhibit M
  —   Form of Operating Agreement
 
       
Exhibit N
  —   Form of License Agreement
 
       
Exhibit O
  —   Form of Working Capital Concentration Account Agreement
 
       
Exhibit P
  —   Form of Compensating Balance Agreement
 
       
Exhibit Q
  —   Form of Termination Upon Sale Agreement
 
       
Exhibit R
  —   Form of Tax Sharing and Indemnification Agreement
 
       
Exhibit S
  —   Form of Financing Cooperation Indemnification Agreement
 
       
Exhibit T
  —   Form of Corporate-Level Agreement
 
       
Exhibit U
  —   Form of Growth Plan Agreement
 
       
Exhibit V
  —   Form of Interim Liquor Agreement

vi



--------------------------------------------------------------------------------



 



         
Exhibit W
  —   Form of Rule 145 Affiliate Agreement
 
       
Exhibit X
  —   Horizon Transactions
 
       
Exhibit Y-1
  —   Form of Local Purchase Agreement (Westin Palace Madrid)
 
       
Exhibit Y-2
  —   Form of Local Purchase Agreement (Westin Europa & Regina)
 
       
Exhibit Y-3
  —   Form of Local Purchase Agreement (Sheraton Roma Hotel & Convention Centre
/ Westin Palace Milan)

vii



--------------------------------------------------------------------------------



 



SCHEDULES

         
Schedule 1.7(a)(ii)
  —   Class A RP Units
 
       
Schedule 2.1(a)
  —   Global Entity Sellers
 
       
Schedule 2.1(b)
  —   Global Asset Sellers
 
       
Schedule 2.1(c)
  —   Local Entity Sellers; Local Stock Transfer Shares
 
       
Schedule 2.1(d)
  —   Local Asset Sellers
 
       
Schedule 2.5
  —   Purchase Price Allocations
 
       
Schedule 6.2(d)
  —   Transitional Working Group Members
 
       
Schedule 6.3(a)(i)
  —   International Filings and Other Actions
 
       
Schedule 6.3(a)(ii)
  —   Non-Transferable Permits
 
       
Schedule 6.5
  —   Intercompany Accounts
 
       
Schedule 6.16(vi)
  —   Deviations from Form of Operating Agreement
 
       
Schedule 6.16(vii)
  —   Deviations from Form of License Agreement
 
       
Schedule 6.18(a)(i)
  —   Identified Consents
 
       
Schedule 6.18(a)(vi)
  —   Canadian Tax Treatment
 
       
Schedule 6.19(b)
  —   SHC Indebtedness
 
       
Schedule 6.23
  —   Form of Title Affidavit
 
       
Schedule 6.31
  —   Required Amendments to SLT Agreements
 
       
Schedule 7.2(a)
  —   Certain Financial Statement Line Items
 
       
Schedule 7.2(e)(1)
  —   Single-Trigger Acquired Hotels
 
       
Schedule 7.2(e)(2)
  —   Double-Trigger Acquired Hotels
 
       
Schedule 7.3(f)
  —   Sun Deferral Trigger Acquired Hotels
 
       
Schedule 8.4(a)
  —   Closing Working Capital
 
       
Schedule 10.1(c)
  —   Acquired Entities

viii



--------------------------------------------------------------------------------



 



         
Schedule 10.1(d)
  —   Acquired Hotels
 
       
Schedule 10.1(e)
  —   Acquired Hotel Agreed Amounts
 
       
Schedule 10.1(y)
  —   Excluded Assets
 
       
Schedule 10.1(aa)
  —   Excluded Hotels
 
       
Schedule 10.1(kk)
  —   Specified Fixtures
 
       
Schedule 10.1(ccc)
  —   Acquired Names
 
       
Schedule 10.1(ddd)
  —   Post-Closing Deferral Deadlines
 
       
Schedule 10.1(mmm)
  —   Specified Retained Liabilities
 
       
Schedule 10.1(ttt)
  —   Specified Indebtedness
 
       
Schedule 10.1(vvv)
  —   2005 Sun Capital Budget

ix



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

     
2004 10-K
   3.5(b) 
2005 Audited Financial Statements
   6.7(d) 
2015 SHC Indebtedness
   8.3(b) 
2025 SHC Indebtedness
   8.3(b) 
Acquired Assets
   10.1(a) 
Acquired Business
   10.1(b) 
Acquired Business Credit Support
   3.18(a) 
Acquired Entities
   10.1(c) 
Acquired Hotel
   10.1(d) 
Acquired Hotel Agreed Amount
   10.1(e) 
Acquired Hotels
   10.1(d) 
Acquired Names
   10.1(bbb) 
Acquired Properties
   10.1(f) 
Acquired Property
   10.1(f) 
Acquisition Proposal
   5.3(a)(i) 
Actual EBITDA Amount
   6.32(d) 
Additional EBITDA Amount
   6.32(b), 6.32(a)(ii) 
Adjusted Indebtedness
   8.4(g) 
Affiliate
   3.10 
Agreement
   Preamble 
AICPA
   6.7(b) 
Allocation Schedule
   2.5 
Alternative Tax Letter
   9.3 
Ancillary Agreements
   6.16 
Apportionment Time
   10.1(g) 
Asset Sellers
   Recitals 
Assets
   10.1(h) 
Assignee
   2.1(f) 
Assumed Liabilities
   10.1(i) 
Assumption Agreement
   2.1(e) 
Audited Combined Historical Financial Statements
   3.5(c) 
Baseline Restructuring Steps
   Recitals 
Bear, Stearns
   3.15 
Books and Records
   6.4(a) 
C Corporation Earnings and Profits
   10.1(j) 
Cash Amount
   2.2(a) 
Casualty Adjustment Amount
   8.4(a) 
CERCLA
   3.9(a) 
Certificates
   1.9(a) 
Change in Recommendation
   6.1(b) 
Class A Cash Consideration
   10.1(k) 
Class A EPS
   1.6(a)(iii) 
Class A EPS Horizon Cash Amount
   1.6(a)(iii)(A) 
Class A EPS Sun Cash Amount
   1.6(a)(iii)(A) 

x



--------------------------------------------------------------------------------



 



     
Class A RP Units
   1.7(a)(ii) 
Class A Shares
   1.6(a)(i) 
Class A Stock Consideration Per Share
   1.6(a)(i) 
Class B Cash Amount
   1.6(a)(ii) 
Class B Cash Consideration
   10.1(l) 
Class B EPS
   3.2(b) 
Class B Excess Dividend Amount
   10.1(m) 
Class B Share Total
   1.6(a)(i) 
Class B Shares
   1.6(a)(ii) 
Closing
   1.2 
Closing Date
   1.2 
Closing Net Adjustment Amount
   8.4(a) 
Closing Notice
   1.2 
Closing Restructuring Steps
   10.1(n) 
Closing Statement Principles
   10.1(o) 
Closing Transactions
   2.1 
Closing Working Capital
   8.4(a) 
CMBS Indebtedness
   10.1(p) 
Code
   10.1(q) 
Commitment
   5.1(j) 
Compensating Balance Agreement
   6.16 
Confidentiality Agreement
   6.2(a)(ii) 
Consent Costs
   8.3(b) 
Consolidated Group
   10.1(r) 
Contract
   10.1(s) 
Contribution Agreement
   3.14(e) 
Corporate-Level Agreement
   6.16 
Deferral Trigger
   6.18(a) 
Deferred Asset
   6.18(d) 
Deferred International Hotels
   6.18(a)(ix) 
Department
   1.3 
Determination Time
   1.6(a)(i) 
Directly Acquired Assets
   10.1(t) 
Directly Acquired Assets Owner
   10.1(u) 
DRULPA
   1.1(b) 
E&Y
   3.5(c) 
EAT
   2.1(f) 
EC Merger Regulations
   10.1(v) 
Effective Times
   1.3 
Employee Plan
   3.11 
Encumbrance
   10.1(w) 
Entity Sellers
   Recitals 
Environmental Law
   3.9(a) 
Environmental Permits
   3.9(b)(v) 
Environmental Reports
   3.9(a) 
Equity Awards
   1.6(c) 

xi



--------------------------------------------------------------------------------



 



     
Equity Plans
   1.6(c) 
ERISA
   3.11 
Estimated Adjustment Amount
   8.4(b) 
Estimated Closing Statement
   8.4(b) 
Estimated EBITDA Amount
   6.32(b) 
Excess Dividend Amount
   10.1(x) 
Excess Preferred Shares
   3.2(b) 
Excess Shares
   3.2(b) 
Excess Trust Shares
   3.2(b) 
Exchange Act
   3.4(c) 
Exchange Agent
   1.9(a) 
Exchange Fund
   1.9(b)(iii) 
Exchange Ratio
   1.6(a)(ii) 
Excluded Assets
   10.1(y) 
Excluded Business
   10.1(z) 
Excluded Hotel
   10.1(aa) 
Excluded Hotels
   10.1(aa) 
Existing Survey
   3.8(a) 
Existing Surveys
   3.8(a) 
Existing Title Policies
   3.8(a) 
Existing Title Policy
   3.8(a) 
FF&E
   10.1(ccc) 
FF&E Agreement
   6.16 
FF&E Reserves
   10.1(bb) 
Filed Trust SEC Documents
   3.5(a) 
Final Adjustment Amount
   8.4(e) 
Final Closing Statement
   8.4(e) 
Financing Indemnification Agreement
   6.16 
Financings
   6.13 
Form S-4
   6.1(a) 
GAAP
   3.5(a) 
Global Asset Sellers
   2.1(b) 
Global Directly Acquired Assets
   2.1(b) 
Global Entity Sellers
   2.1(a) 
Global Other Closing Transaction Purchase Price
   2.2(a) 
Global Stock Transfer Shares
   2.1(a) 
Governmental Entity
   10.1(cc) 
Ground Leases
   3.8(e) 
Growth Plan Agreement
   6.16 
GS&Co.
   4.9 
Guest Ledger
   10.1(dd) 
Hazardous Materials
   3.9(a) 
Horizon
   Preamble 
Horizon Bylaws
   4.1(b) 
Horizon Charter
   4.1(a) 
Horizon Class C Preferred Stock
   4.3(a) 

xii



--------------------------------------------------------------------------------



 



     
Horizon Class E Preferred Stock
   4.3(a) 
Horizon Common Stock
   1.6(a)(i) 
Horizon Convertible Preferred Securities
   4.3(a) 
Horizon Deferral Triggers
   6.18(c) 
Horizon Disclosure Letter
   Article 4 
Horizon Equity Plan
   4.3(a) 
Horizon Exchangeable Debentures
   4.3(a) 
Horizon Financial Statement Date
   4.7 
Horizon Foreign Currency REIT
   10.1(ee) 
Horizon Material Adverse Effect Horizon Material Contract
   10.1(ff)  4.16 
Horizon OP
   Preamble 
Horizon OP Agreement
   4.2(b) 
Horizon OP Units
   4.2(b) 
Horizon Other Interests
   4.4 
Horizon Parties
   Preamble 
Horizon Preferred Stock
   4.3(a) 
Horizon Property
   4.15(a) 
Horizon Representatives
   6.2(a)(i) 
Horizon SEC Documents
   4.6(a) 
Horizon Senior Executive
   6.2(a)(iii) 
Horizon Series A Preferred Stock
   4.3(a) 
Horizon Stock Options
   4.3(a) 
Horizon Stock Rights
   4.3(a) 
Horizon Stockholder Approval
   6.1(b) 
Horizon Stockholders Meeting
   6.1(b) 
Horizon Subject Foreign Currency REIT
   10.1(gg) 
Horizon Subsidiaries
   10.1(hh) 
Horizon Taxpayer
   4.8(a) 
Horizon Transactions
   10.1(ii) 
Hotel
   10.1(jj) 
Hotel EBITDA
   6.32(a)(i) 
HSR Act
   3.4(c) 
Improvements
   10.1(kk) 
Increased Share Amount
   6.30(a) 
Indebtedness
   10.1(ll) 
Indemnification Agreement
   6.16 
Independent Accounting Firm
   8.4(e) 
Intellectual Property
   10.1(mm) 
Interests
   10.1(nn) 
Interim Liquor Agreement
   6.21 
Intermediary
   2.1(f) 
JAMS
   6.18(c) 
Knowledge
   10.1(oo) 
KPMG
   6.12(a) 
Land
   10.1(pp) 

xiii



--------------------------------------------------------------------------------



 



     
Laws
   10.1(qq) 
Lease Agreement
   6.16 
Liabilities
   10.1(rr) 
License Agreement
   6.16 
Liquor Licenses
   6.21 
Local Asset Sellers
   2.1(d) 
Local Directly Acquired Assets
   2.1(d) 
Local Entity Sellers
   2.1(c) 
Local Other Closing Transaction Purchase Price
   2.2(b) 
Local Purchase Agreements
   10.1(ss) 
Local Stock Transfer Shares
   2.1(c) 
Losses
   6.8(g) 
Market Price
   10.1(tt) 
Material Contracts
   3.17(a) 
Material Sun Space Lease
   10.1(uu) 
Maximum Share Amount
   1.6(a)(i) 
Mergers
   Recitals 
Minority Equity Interest
   3.2(a) 
Miscellaneous Hotel Assets
   10.1(vv) 
Multiemployer Plan
   3.11 
National/Regional Operating Agreements
   10.1(ww) 
No Gross Income Opinion
   9.3 
Not Commenced Capital Budget Amount
   8.1 
NYSE
   1.9(g)(ii) 
Operating Agreement
   6.16 
Options
   1.6(c) 
Ordinary Course
   10.1(xx) 
Organizational Documents
   10.1(yy) 
Other Closing Transactions
   2.1 
Other Share Consideration
   10.1(zz) 
Paired Share
   1.9(a) 
Paired Share Proposal
   10.1(aaa) 
Percentage Interest
   1.7(b)(ii) 
Permits
   3.16 
Permitted Title Exceptions
   3.8(a) 
Person
   10.1(bbb) 
Personal Property
   10.1(ccc) 
Plan Modifications
   Recitals 
Post-Closing Acquisition Notice
   6.18(f)(ii) 
Post-Closing Deferral Deadline
   10.1(ddd) 
Post-Closing Horizon Transactions
   10.1(eee) 
Post-Closing Notices
   6.18(f)(iii) 
Post-Closing Sale Notice
   6.18(f)(iii) 
Post-Restructuring Time
   3.2(a) 
Pre-Closing Cap Amount
   9.1(j) 
Preliminary Adjustment Amount
   8.4(c) 

xiv



--------------------------------------------------------------------------------



 



     
Preliminary Closing Statement
   8.4(c) 
Pre-Merger Share Amount
   1.6(a)(i) 
Preparation Principles
   3.5(b) 
Primary Hotels
   3.17(a)(iv) 
Primary International Hotels
   6.18(a)(ix) 
Privacy Laws
   10.1(fff) 
Proxy Statement/Prospectus
   6.1(a) 
Purchaser Indemnified Parties
   6.6(a) 
Qualified Capital Expenditure Amount
   8.1 
Qualified Transfer
   6.8(b) 
Qualifying Accounting Firm
   10.1(ggg) 
Qualifying Asset
   6.8(b) 
Qualifying Income
   6.8(b) 
Reduction
   6.32(b) 
Registration Rights Agreement
   6.16 
REIT
   3.14(a) 
REIT Articles of Merger
   1.3 
REIT Entity
   3.14(a) 
REIT Merger
   Recitals 
REIT Merger Consideration
   1.6(a)(iv) 
REIT Merger Effective Time
   1.3 
REIT Merger Sub
   Preamble 
Related Property
   10.1(hhh) 
Release
   3.9(a) 
Remaining Capital Budget Amount
   8.1 
Replacement Hotels
   2.1(f) 
Representatives
   10.1(iii) 
Required Antitrust Approvals
   10.1(jjj) 
Required Capital Expenditure Amount
   8.4(a) 
Restricted Stock
   1.6(c) 
Restricted Stock Unit Awards
   1.6(c) 
Restructuring Parameters
   10.1(lll) 
Restructuring Plan
   Recitals 
Retained Liabilities
   10.1(mmm) 
Retained Subsidiary
   10.1(nnn) 
Retained Sun Business
   10.1(ooo) 
Revised EBITDA Amount
   6.32(a)(iv) 
Right of First Offer Agreement
   6.16 
RP Units
   1.7(a)(i) 
Rule 145 Affiliates
   6.24 
Rules
   6.18(c) 
Sarbanes-Oxley Act
   3.5(e) 
Satisfaction Date
   1.2 
SEC
   3.4(c) 
SEC Filings
   6.14(a) 
Secondary Hotels
   3.17(a) 

xv



--------------------------------------------------------------------------------



 



     
Securities Act
   3.2(g) 
Seller Indemnified Parties
   6.6(a) 
Sellers
   Recitals 
Share Value
   10.1(ppp) 
SHC
   Preamble 
SHC Indebtedness
   8.3(b) 
SLC
   10.1(qqq) 
SLC LP Agreement
   10.1(rrr) 
SLC Units
   10.1(sss) 
SLT
   Preamble 
SLT Agreements
   6.31 
SLT Cash Amount
   2.2(a) 
SLT Certificate
   1.4(d) 
SLT Certificate of Merger
   1.3 
SLT LP Agreement
   1.4(d) 
SLT Merger
   Recitals 
SLT Merger Consideration
   1.7(a)(iii) 
SLT Merger Effective Time
   1.3 
SLT Merger Sub
   Preamble 
SLT Unitholder Approvals
   3.24 
SLT Units
   1.7(a)(ii) 
Specified Indebtedness
   10.1(ttt) 
Specified REIT Requirements
   9.3 
Stated Net Adjustment Amount
   8.4(a) 
Stock Transfer Shares
   Recitals 
Structural Mold
   3.9(a) 
Subject Change
   7.3(g) 
Subject Taxes
   2.1(f) 
Sublease Agreement
   6.16 
Subsidiary
   10.1(uuu) 
Sun
   Preamble 
Sun Bylaws
   3.1(b) 
Sun Capital Budget
   10.1(vvv) 
Sun Charter
   3.1(a) 
Sun Common Share Amount
   1.9(c) 
Sun Common Stock
   1.6(a)(iii)(A) 
Sun Common Stock Value
   10.1(www) 
Sun Credit Support
   3.18(b) 
Sun Deferral Triggers
   6.18(c) 
Sun Disclosure Letter
   Article 3 
Sun Employee Plan
   3.11 
Sun Employer
   3.12(a) 
Sun Financial Statement Date
   3.6 
Sun Indenture
   10.1(xxx) 
Sun Intellectual Property
   10.1(yyy) 
Sun Material Adverse Effect
   10.1(zzz) 

xvi



--------------------------------------------------------------------------------



 



     
Sun Material Impairment
   10.1(aaaa) 
Sun Parties
   Preamble 
Sun Representative
   5.3(a)(ii) 
Sun Restructuring Steps
   10.1(bbbb) 
Sun Rights Agreement
   10.1(cccc) 
Sun Space Lease
   10.1(dddd) 
Sun Subsidiary
   2.1(e) 
Sun Taxpayer
   3.14(a) 
Sun Trademarks
   10.1(eeee) 
Superior Proposal
   10.1(ffff) 
Surveys
   6.23 
Surviving Partnership
   1.1(b) 
Surviving Trust
   1.1(a) 
Takeover Statute
   3.23 
Target EBITDA Amount
   6.32(a)(iii) 
Tax Return
   3.14(a) 
Tax Sharing and Indemnification Agreement
   6.16 
Tax-Deferred Exchange
   10.1(gggg) 
Taxes
   3.14(a) 
Termination Date
   9.1(e) 
Termination on Sale Agreement
   6.16 
Title 4A
   1.1(a) 
Title 8
   1.1(a) 
Title Policies
   6.23 
Title Policy
   6.23 
Transaction Costs
   8.3(b) 
Transfer
   5.3(a)(i) 
Transfer Taxes
   8.3(b) 
Trust
   Preamble 
Trust Bylaws
   1.4(b) 
Trust Declaration of Trust
   1.4(b) 
Trust Preferred Shares
   3.2(b) 
Trust SEC Documents
   3.5(a) 
Trust Share Rights
   3.2(c) 
Trust Shares
   3.2(b) 
Unaudited 2005 Interim Financial Statements
   6.7(a) 
Unaudited 2006 Interim Financial Statements
   6.7(e) 
Unaudited Combined Interim Financial Statements
   6.7(e) 
Unaudited First Quarter 2006 Interim Financial Statements
   6.7(e) 
Unaudited Second Quarter 2006 Interim Financial Statements
   6.7(e) 
Unaudited Stub Period Financial Statements
   6.7(c) 
Uniform System of Accounts
   10.1(ccc) 
WD Parent
   10.1(iiii) 
Westin Transaction Agreement
   10.1(hhhh) 
Working Capital
   10.1(jjjj) 
Working Capital Concentration Account Agreement
   6.16 

xvii



--------------------------------------------------------------------------------



 



MASTER AGREEMENT AND PLAN OF MERGER
     THIS MASTER AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of
November 14, 2005, among HOST MARRIOTT CORPORATION, a Maryland corporation
(“Horizon”), HOST MARRIOTT, L.P., a Delaware limited partnership (“Horizon OP”),
HORIZON SUPERNOVA MERGER SUB, L.L.C., a Maryland limited liability company
wholly owned by Horizon OP (“REIT Merger Sub”), HORIZON SLT MERGER SUB, L.P., a
Delaware limited partnership wholly owned by REIT Merger Sub, its general
partner, and Horizon OP (“SLT Merger Sub” and, together with Horizon, Horizon OP
and REIT Merger Sub, the “Horizon Parties”), STARWOOD HOTELS & RESORTS
WORLDWIDE, INC., a Maryland corporation (“Sun”), STARWOOD HOTELS & RESORTS, a
Maryland real estate investment trust (“Trust”), SHERATON HOLDING CORPORATION, a
Nevada corporation (“SHC”), and SLT REALTY LIMITED PARTNERSHIP, a Delaware
limited partnership (“SLT” and, together with Sun, Trust and SHC, the “Sun
Parties”).
RECITALS:
     A. Each of the Board of Directors of Horizon (including in its capacity as
the sole general partner of Horizon OP, Horizon OP acting individually and as
sole member of REIT Merger Sub, REIT Merger Sub acting individually and as sole
general partner of SLT Merger Sub), the Board of Directors of Sun and the Board
of Trustees of Trust (including in its capacity as the sole general partner of
SLT) deems it advisable and in the best interests of its respective companies
and stockholders, shareholders, member or partners, as applicable, upon the
terms and subject to the conditions contained herein and in the Local Purchase
Agreements, as applicable, that the following transactions be consummated:
     (i) the Sun Parties shall, and shall cause the Sun Subsidiaries to (A)
complete, subject to Section 6.18, the Baseline Restructuring Steps (as such
term is defined in Exhibit A), as modified in accordance with Exhibit A (as
modified, the “Restructuring Plan”; such permitted modifications, if any, the
“Plan Modifications”) and (B) satisfy the Restructuring Parameters to the extent
contemplated by Exhibit A;
     (ii) REIT Merger Sub shall merge (the “REIT Merger”) with and into Trust,
with Trust being the Surviving Trust;
     (iii) subject to any Plan Modifications, Sun shall transfer or cause to be
transferred certain mortgage receivables to SHC;
     (iv) subject to any Plan Modifications, SHC shall distribute to Sun all
equity interests in Sheraton LLC, a limited liability company into which The
Sheraton Corporation, a Delaware corporation, shall have been converted prior to
such distribution;
     (v) Horizon OP and/or one or more Horizon Subsidiaries shall acquire from
the Global Entity Sellers and the Local Entity Sellers (together the “Entity
Sellers”), and the Entity Sellers shall sell to Horizon OP and/or one or more
Horizon Subsidiaries, all of the outstanding Interests of the Acquired Entities,

 



--------------------------------------------------------------------------------



 



other than (a) the Interests owned beneficially and of record by other Acquired
Entities, (b) the Minority Equity Interests (other than SLT Units converted in
the SLT Merger in accordance with Section 1.7(a)) and (c) the Interests in Trust
and SLT (such Interests, other than as set forth in clauses (a), (b) and (c),
the “Stock Transfer Shares”);
     (vi) Horizon OP and/or one or more Horizon Subsidiaries shall acquire from
the Global Asset Sellers and the Local Asset Sellers (together the “Asset
Sellers”; the Entity Sellers and the Asset Sellers collectively referred to
herein as the “Sellers”), and the Asset Sellers shall sell to Horizon OP and/or
one or more Horizon Subsidiaries, all of the right, title and interest of the
Asset Sellers in and to the Directly Acquired Assets; and
     (vii) SLT Merger Sub shall merge (the “SLT Merger” and, together with the
REIT Merger, the “Mergers”) with and into SLT, with SLT being the Surviving
Partnership.
     B. The Horizon Parties and the Sun Parties desire to make certain
representations, warranties, covenants and agreements in connection with the
transactions contemplated by this Agreement and the Local Purchase Agreements
and the Horizon Transactions.
     NOW, THEREFORE, in consideration of the premises and the mutual
representations, warranties, covenants and agreements contained herein, and
intending to be bound hereby, the parties hereto hereby agree as follows:
ARTICLE 1.
THE MERGERS; CONVERSION OF SECURITIES
     Section 1.1 The Mergers.
          (a) Upon the terms and subject to the conditions set forth in this
Agreement, and in accordance with Title 4A of the Corporations and Associations
Article of the Annotated Code of Maryland, as amended (“Title 4A”), and Title 8
of the Corporations and Associations Article of the Annotated Code of Maryland,
as amended (“Title 8”), at the REIT Merger Effective Time, REIT Merger Sub shall
be merged with and into Trust, with Trust as the surviving real estate
investment trust (the “Surviving Trust”), and the separate limited liability
company existence of REIT Merger Sub shall cease. Immediately following the REIT
Merger, Trust shall continue its real estate investment trust existence under
the laws of the State of Maryland under the name “Horizon Supernova Merger Sub
Trust”.
          (b) Upon the terms and subject to the conditions of this Agreement,
and in accordance with the Delaware Revised Uniform Limited Partnership Act, as
amended (the “DRULPA”), at the SLT Merger Effective Time, SLT Merger Sub shall
be merged with and into SLT, with SLT as the surviving limited partnership (the
“Surviving Partnership”) and the separate limited partnership existence of SLT
Merger Sub shall cease. SLT shall continue its limited partnership existence
under the laws of the State of Delaware under the name “Supernova Realty
Partnership, L.P.”.

2



--------------------------------------------------------------------------------



 



     Section 1.2 Closing. The closing of the Closing Transactions (the
“Closing”) will, subject to the satisfaction or waiver of the conditions set
forth in Article 7, take place at the offices of Latham & Watkins LLP, 885 Third
Avenue, New York, New York 10022, commencing at 7:00 a.m., local time, on a date
to be mutually agreed upon by Horizon OP and Sun; provided that, in the event
Horizon OP and Sun are unable to mutually agree upon such a date within two
(2) business days following the date on which the conditions set forth in
Article 7 (other than (x) those conditions that, by their terms, are to be
satisfied on the Closing Date and (y) Section 7.2 with respect to the
Restructuring Parameters that are contemplated by the Restructuring Plan to be
satisfied, or the Sun Restructuring Steps or the Closing Restructuring Steps
that are required to be completed by the Restructuring Plan, on or promptly
before the Closing Date) have been satisfied or waived (such date, or if after
any such date any such conditions are no longer satisfied, the first subsequent
date on which all such conditions are satisfied or waived, the “Satisfaction
Date”), then such date shall be as specified by Horizon OP in a written notice
delivered to Sun (the “Closing Notice”), which date shall be the first Monday
(or, if such Monday is not a business day, the next business day) that is at
least three (3) business days following the date on which the Closing Notice is
delivered to Sun. Horizon OP shall deliver the Closing Notice no later than four
(4) business days following the Satisfaction Date. The date on which the Closing
actually occurs is referred to herein as the “Closing Date”.
     Section 1.3 Effective Time. Subject to the provisions of this Agreement, as
soon as practicable on the Closing Date, (i) Horizon OP, REIT Merger Sub and
Trust shall cause to be filed with the State Department of Assessments and
Taxation of Maryland (the “Department”) articles of merger substantially in the
form of Exhibit C (the “REIT Articles of Merger”), duly executed and so filed in
accordance with Title 4A and Title 8, (ii) the Surviving Partnership shall file
with the Secretary of State of the State of Delaware a certificate of merger in
a form to be mutually agreed upon by Horizon OP and Sun (the “SLT Certificate of
Merger”), duly executed and so filed in accordance with the DRULPA and (iii) the
Horizon Parties and the Sun Parties shall make all other filings and recordings
required under Title 4A and Title 8 to effect the REIT Merger, and under the
DRULPA to effect the SLT Merger. The Mergers shall become effective at such
times (with respect to the REIT Merger, the “REIT Merger Effective Time” and,
with respect to the SLT Merger, the “SLT Merger Effective Time” and,
collectively, the “Effective Times”) as are provided for in this Agreement, as
further specified in the REIT Articles of Merger and the SLT Certificate of
Merger or as Horizon OP and Sun shall otherwise agree (not to exceed thirty
(30) days after the REIT Articles of Merger are accepted for record by the
Department).
     Section 1.4 Effects of the Mergers; Declaration of Trust and Bylaws; SLT
Limited Partnership Agreement.
          (a) The REIT Merger shall have the effects set forth in the applicable
provisions of Maryland law.
          (b) The declaration of trust of Trust (the “Trust Declaration of
Trust”) shall be amended in accordance with the REIT Articles of Merger. The
bylaws of Trust (the “Trust Bylaws”), as in effect immediately prior to the REIT
Merger Effective Time, shall be the bylaws of the Surviving Trust until duly
amended as provided for therein or under Title 8.

3



--------------------------------------------------------------------------------



 




          (c) The SLT Merger shall have the effects set forth in the applicable
provisions of the DRULPA. The Surviving Trust shall be the sole general partner
of the Surviving Partnership.
          (d) The certificate of limited partnership of SLT, as in effect
immediately prior to the SLT Merger Effective Time (the “SLT Certificate”),
except as amended pursuant to the SLT Certificate of Merger, shall be the
certificate of limited partnership of the Surviving Partnership until thereafter
duly amended as permitted for in the SLT LP Agreement or under the DRULPA. The
Third Amended and Restated Limited Partnership Agreement of SLT, as in effect
immediately prior to the SLT Merger Effective Time (the “SLT LP Agreement”),
shall be the limited partnership agreement of the Surviving Partnership, until
thereafter duly amended as provided for therein or under the DRULPA. The limited
partnership agreement of SLT Merger Sub, as in effect immediately prior to the
SLT Merger Effective Time, shall terminate at the SLT Merger Effective Time.
     Section 1.5 Trustees and Officers of Trust. The managers of REIT Merger Sub
immediately prior to the REIT Merger Effective Time shall be the trustees of the
Surviving Trust, until the earlier of their death, resignation or removal or
until their respective successors are duly elected and qualified, as the case
may be. The officers of REIT Merger Sub immediately prior to the REIT Merger
Effective Time shall be the officers of the Surviving Trust, until the earlier
of their death, resignation or removal or until their respective successors are
duly elected and qualified, as the case may be.
     Section 1.6 Effect on Shares of Beneficial Interest. At the REIT Merger
Effective Time, by virtue of the REIT Merger and without any action on the part
of any party to this Agreement or the holders of any of the following
securities:
          (a) Shares of Beneficial Interest of Trust. Except as provided in
Sections 1.6(b) and 1.6(c):
     (i) Each issued and outstanding Class A Share (as such term is defined in
the Trust Declaration of Trust), par value $0.01 per share, of Trust (“Class A
Shares”), shall be converted into the right to receive (A) that number of fully
paid and nonassessable shares of common stock, par value $0.01 per share, of
Horizon (“Horizon Common Stock”), if any, equal to (the “Class A Stock
Consideration Per Share”) (1) the number of shares of Horizon Common Stock equal
to (x) 133,529,412, subject to adjustment pursuant to Section 1.10 (the “Maximum
Share Amount”) minus (y) the sum (the “Pre-Merger Share Amount”) of (i) the
number of shares of Horizon Common Stock, if any, included in the Other Share
Consideration and (ii) the number equal to (a) the Exchange Ratio multiplied by
(b) the sum (the “Class B Share Total”) of (I) the number of Class B Shares
outstanding immediately prior to the REIT Merger Effective Time (the
“Determination Time”) other than Restricted Stock converted in accordance with
Section 1.6(c), (II) the number of Class B Shares, if any, issuable upon
exchange of any and all Class A EPS outstanding as of the Determination Time
(whether or not such shares of Class A EPS are then exchangeable) and (III) the
number of Class B Shares issuable upon exchange,

4



--------------------------------------------------------------------------------



 



exercise, conversion or redemption of any and all Trust Share Rights (other than
SLT Units) outstanding as of the Determination Time (whether or not such Trust
Share Rights are then exchangeable, exercisable, convertible or redeemable), if
any, divided by (2) the number of Class A Shares outstanding as of the
Determination Time and (B) that amount of cash equal to (1) the Class A Cash
Consideration divided by (2) the number of Class A Shares outstanding as of the
Determination Time.
     (ii) Each issued and outstanding Class B Share (as such term is defined in
the Trust Declaration of Trust), par value $0.01 per share, of Trust (“Class B
Shares”) shall be converted into the right to receive (A) 0.6122 fully paid and
nonassessable shares of Horizon Common Stock, subject to adjustment pursuant to
Section 1.10 (the “Exchange Ratio”) and (B) an amount of cash, without interest,
equal to the sum (“Class B Cash Amount”) of (1) $0.503 and (2) the Class B
Excess Dividend Amount, subject to adjustment pursuant to Section 1.10.
     (iii) Each issued and outstanding Class A Exchangeable Preferred Share (as
such term is defined in the Trust Declaration of Trust), par value $0.01 per
share, of Trust (“Class A EPS”) shall be converted into the right to receive:
     (A) (1) from Sun, cash in the amount equal to (x) the number of shares of
common stock, par value $0.01 per share, of Sun (“Sun Common Stock”) issuable
upon conversion of such Class A EPS as of the Determination Time multiplied by
(y) the Sun Common Stock Value (the aggregate amount payable by Sun to all
holders of Class A EPS as of the Determination Time, the “Class A EPS Sun Cash
Amount”) and (2) from Horizon, cash, without interest, in the amount equal to
(x) the number of Class B Shares issuable upon exchange of such Class A EPS as
of the Determination Time multiplied by (y) the Class B Cash Amount (the
aggregate amount payable by Horizon to all holders of Class A EPS as of the
Determination Time, “Class A EPS Horizon Cash Amount”), and
     (B) that number of fully paid and nonassessable shares of Horizon Common
Stock equal to (1) the number of Class B Shares issuable upon exchange of such
Class A EPS as of the Determination Time multiplied by (2) the Exchange Ratio.
     (iv) The shares of Horizon Common Stock and Sun Common Stock and cash to be
issued or paid pursuant to this Section 1.6(a) shall collectively be referred to
as the “REIT Merger Consideration”. All Trust Shares converted pursuant to this
Section 1.6(a) shall no longer be outstanding and shall automatically be
canceled and retired and shall cease to exist, and each Certificate to the
extent previously representing any such Trust Shares shall thereafter represent
the right to receive certificates and cash, as applicable, representing the REIT
Merger Consideration into which such Trust Shares were

5



--------------------------------------------------------------------------------



 



converted. No fractional shares of Horizon Common Stock or Sun Common Stock
shall be issued, and in lieu thereof, a cash payment shall be made pursuant to
Section 1.9(g) hereof.
          (b) Cancellation of Certain Trust Shares. Each Trust Share held by any
Horizon Party or any wholly owned Subsidiary of any Horizon Party or by Trust or
any wholly owned Subsidiary of Trust (except, in each case, for Trust Shares
held on behalf of third parties) immediately prior to the REIT Merger Effective
Time shall be canceled and extinguished without any conversion thereof and no
payment shall be made with respect thereto.
          (c) Treatment of Certain Trust Share Rights. Prior to the Closing, Sun
and Trust shall (i) take all necessary action required under Sun’s 1995
Long-Term Incentive Plan, 1999 Long-Term Incentive Compensation Plan, 2002
Long-Term Incentive Compensation Plan and 2004 Long-Term Incentive Compensation
Plan and Trust’s 1995 Long-Term Incentive Plan and any other equity incentive
plans or arrangements (collectively, the “Equity Plans”) to convert (A) all
options to purchase Class B Shares (including options to purchase Paired Shares)
(the “Options”) outstanding thereunder into options to purchase shares of Sun
Common Stock only and (B) all restricted stock unit awards with respect to
Class B Shares (including such awards with respect to Paired Shares) (the
“Restricted Stock Unit Awards” and, together with the Options, the “Equity
Awards”) outstanding thereunder into restricted stock unit awards with respect
to shares of Sun Common Stock only and (ii) otherwise cause there to be no Trust
Share Rights outstanding as of the REIT Merger Effective Time other than (x) SLT
Units that have not been tendered for exchange in accordance with the applicable
exchange rights agreement, and (y) SLC Units with respect to which neither
Horizon nor any Horizon Subsidiary (including the Acquired Entities) will have
any Liability. Sun shall assume all Liabilities, if any, of the Acquired
Entities or Sellers relating to any Trust Share Rights converted, or caused not
to exist, pursuant to this Section 1.6(c). Notwithstanding anything to the
contrary in this Agreement, each issued and outstanding Class B Share which is
subject to transfer and/or vesting restrictions under the terms of the Equity
Plans (“Restricted Stock”) shall be converted into an award with respect to Sun
Common Stock only, in accordance with the applicable Equity Plan and/or the
terms of the award agreement evidencing such Restricted Stock and immediately
prior to the REIT Merger Effective Time there will be no Restricted Stock
outstanding with respect to Class B Shares. Sun shall assume all Liabilities, if
any, of the Acquired Entities or Sellers relating to any Restricted Stock
converted pursuant to this Section 1.6(c).
          (d) Membership Interests of REIT Merger Sub. Each membership interest
of REIT Merger Sub outstanding immediately prior to the REIT Merger Effective
Time shall be converted into and exchanged for one validly issued, fully paid
and nonassessable Class A Share.
     Section 1.7 Effect on Partnership Units. At the SLT Merger Effective Time,
by virtue of the SLT Merger and without any action on the part of any party to
this Agreement or the holders of any of the following securities:
          (a) SLT Units. Except as provided in Section 1.7(b):
     (i) Each RP Unit (as such term is defined in Section 4.1(c) of the SLT LP
Agreement) of SLT (“RP Units”) outstanding immediately prior to the SLT

6



--------------------------------------------------------------------------------



 



Merger Effective Time shall be converted into the right to receive cash, without
interest, in the amount equal to (A) that number of Class B Shares issuable upon
exchange of such RP Unit immediately prior to the REIT Merger Effective Time
multiplied by (B) the sum of (1) the Class B Cash Amount and (2) the Exchange
Ratio multiplied by the Share Value.
     (ii) Each Class A RP Unit (as such term is defined in Section 4.1(c) of the
SLT LP Agreement) of SLT (“Class A RP Units” and, together with the RP Units,
“SLT Units”) outstanding immediately prior to the SLT Merger Effective Time
shall be converted into the right to receive the consideration set forth on
Schedule 1.7(a)(ii).
     (iii) The cash to be paid pursuant to this Section 1.7(a) shall be
collectively referred to as the “SLT Merger Consideration”. Except as set forth
in Schedule 1.7(a)(ii), all SLT Units converted pursuant to this Section 1.7(a)
shall no longer be outstanding and shall automatically be canceled and retired
and shall cease to exist, and each certificate (if any) previously representing
any such SLT Units shall thereafter represent the right to receive the SLT
Merger Consideration into which such SLT Units were converted in the SLT Merger.
          (b) Treatment of Certain SLT Units and General Partner Percentage
Interest.
     (i) Each SLT Unit held by any Horizon Party or any wholly owned Subsidiary
of any Horizon Party (other than the Surviving Trust or any wholly owned
Subsidiary of the Surviving Trust) (except, in each case, for SLT Units held on
behalf of third parties) immediately prior to the SLT Merger Effective Time
shall be canceled and extinguished without any conversion thereof and no payment
shall be made with respect thereto.
     (ii) The Percentage Interest (as such term is defined in the SLT LP
Agreement) in SLT held by Trust or the Surviving Trust in its capacity as
general partner of SLT shall not be amended or modified in any respect by virtue
of the SLT Merger.
          (c) Partnership Interests in SLT Merger Sub. Each limited partnership
unit of SLT Merger Sub outstanding immediately prior to the SLT Merger Effective
Time shall be converted into and exchanged for that number of RP Units of the
Surviving Partnership equal to the number of SLT Units outstanding immediately
prior to the SLT Merger Effective Time that are converted into cash in the SLT
Merger. The general partnership interest of REIT Merger Sub in SLT Merger Sub
outstanding immediately prior to the SLT Merger Effective Time shall be canceled
and extinguished without any conversion thereof and no payment shall be made
with respect thereto.
          (d) Appraisal or Dissenters Rights. No holder of SLT Units is entitled
under applicable Law or the SLT LP Agreement to appraisal, dissenters or other
similar rights as a result of the SLT Merger.

7



--------------------------------------------------------------------------------



 



     Section 1.8 Appraisal or Dissenters Rights. Except for Sun (as sole holder
of Class A Shares), which shall waive any appraisal, dissenters or similar
rights to which it is entitled with respect to such Class A Shares pursuant to
its approval of the REIT Merger promptly after the execution of this Agreement,
no holder of Trust Shares is entitled under applicable Law or the Trust
Declaration of Trust to appraisal, dissenters or similar rights as a result of
the REIT Merger.
     Section 1.9 Exchange of Certificates; Pre-Closing Dividends; Fractional
Shares.
          (a) Exchange Agent. Prior to the REIT Merger Effective Time, Horizon
OP shall appoint American Stock Transfer & Trust Company, or another bank or
trust company mutually agreed upon by Horizon OP and Sun, to act as exchange
agent (the “Exchange Agent”) for the exchange of the REIT Merger Consideration
and the Sun Common Share Amount, as applicable, upon surrender of certificates
(the “Certificates”) representing issued and outstanding Class A EPS or units
(when paired or unpaired) consisting of Class B Shares and shares of Sun Common
Stock (each such unit, a “Paired Share”)).
          (b) Provision of REIT Merger Consideration.
     (i) Horizon OP shall deposit, or cause to be deposited, with the Exchange
Agent, for the benefit of the holders of Trust Shares on or before the REIT
Merger Effective Time, the REIT Merger Consideration (other than the Class A EPS
Sun Cash Amount and all REIT Merger Consideration payable pursuant to Section
1.6(a)(i)) issuable in exchange for such issued and outstanding Trust Shares
pursuant to Section 1.6(a), and, after the REIT Merger Effective Time from time
to time as needed, any cash required to make payments (1) of any dividends or
other distributions payable in respect of Horizon Common Stock pursuant to
Section 1.9(d) and (2) in lieu of any fractional shares of Horizon Common Stock
pursuant to Section 1.9(g).
     (ii) Sun shall deposit, or cause to be deposited, with the Exchange Agent,
for the benefit of the holders of Class A EPS on or before the REIT Merger
Effective Time, the Class A EPS Sun Cash Amount included in the REIT Merger
Consideration issuable in exchange for the issued and outstanding shares of
Class A EPS pursuant to Section 1.6(a) and, after the REIT Merger Effective Time
from time to time as needed, any cash required to make payments of any dividends
or other distributions payable in respect of Sun Common Stock pursuant to
Section 1.9(d).
     (iii) The REIT Merger Consideration, together with any dividends or
distributions with respect thereto and any cash in lieu of fractional shares,
deposited with the Exchange Agent are collectively referred to herein as the
“Exchange Fund”. The Exchange Agent (or other depository acting for the benefit
of the Exchange Agent) shall invest any cash included in the Exchange Fund as
directed by Horizon OP, on a daily basis. Any interest or other income resulting
from such investments shall be paid to Horizon OP other than interest

8



--------------------------------------------------------------------------------



 



and other income to the extent resulting from the investment of the Class A EPS
Sun Cash Amount, which interest and other income shall be paid to Sun.
          (c) Exchange Procedure. Horizon OP and Sun shall use commercially
reasonable efforts to cause the Exchange Agent, no later than the fifth business
day after the Closing Date, to mail to each holder of record of a Certificate or
Certificates which immediately prior to the REIT Merger Effective Time
represented outstanding Class A EPS or Paired Shares (i) a letter of transmittal
(which shall specify that delivery shall be effected, and risk of loss and title
to the Certificates shall pass, only upon delivery of the Certificates to the
Exchange Agent and shall be in a form and have such other provisions as Horizon
OP and Sun may reasonably specify) and (ii) instructions for use in effecting
the surrender of the Certificates in exchange for the REIT Merger Consideration
and a certificate representing the Sun Common Share Amount, as applicable,
together with any dividends or distributions to which such holder is entitled
pursuant to Section 1.9(d) and cash, if any, payable in lieu of fractional
shares pursuant to Section 1.9(g). Upon surrender of a Certificate for
cancellation to the Exchange Agent, together with such letter of transmittal,
duly executed, and such other documents as may reasonably be required by the
Exchange Agent, (i) the holder of such Certificate shall be entitled to receive
in exchange therefor the REIT Merger Consideration into which Class A EPS or
Class B Shares theretofore represented by such Certificate shall have been
converted pursuant to Section 1.6(a), together with any dividends or other
distributions to which such holder is entitled pursuant to Section 1.9(d) and
cash, if any, payable in lieu of fractional shares pursuant to Section 1.9(g)
and, in the case of Certificates for Paired Shares, a certificate representing
the number of shares of Sun Common Stock equal to the number of shares of Sun
Common Stock represented by such Certificate prior to the REIT Merger Effective
Time (the “Sun Common Share Amount”), (ii) Horizon OP and Sun shall use
commercially reasonable efforts to cause the Exchange Agent to mail (or make
available for collection by hand if so elected by the surrendering holder) such
amount to such holder within five (5) business days after receipt thereof and
(iii) the Certificate so surrendered shall forthwith be canceled. In the event
of a transfer of ownership of Class A EPS or Paired Shares which is not
registered in the transfer records of Sun or Trust, as applicable, payment of
the REIT Merger Consideration or issuance of the Sun Common Share Amount, as
applicable, may be made to a Person other than the Person in whose name the
Certificate so surrendered is registered if such Certificate shall be properly
endorsed or otherwise be in proper form for transfer and the Person requesting
such payment or issuance either shall pay any transfer or other Taxes required
by reason of such payment or issuance being made to a Person other than the
registered holder of such Certificate or establish to the satisfaction of Sun or
Horizon OP, as applicable, that such Taxes have been paid or are not applicable.
Until surrendered as contemplated by this Section 1.9, each Certificate shall be
deemed at any time after the REIT Merger Effective Time to represent only the
right to receive upon such surrender the REIT Merger Consideration into which
Class A EPS or Class B Shares heretofore represented by such Certificate shall
have been converted pursuant to Section 1.6(a), any dividends or other
distributions to which such holder is entitled pursuant to Section 1.9(d), any
cash payable in lieu of fractional shares pursuant to Section 1.9(g) and, if
applicable, the Sun Common Share Amount. No interest will be paid or will accrue
on the REIT Merger Consideration upon the s urrender of any Certificate or on
any cash payable pursuant to Section 1.9(d) or Section 1.9(g). The Exchange
Agent shall be entitled, in its sole and absolute discretion, subject to
Section 1.9(f), to deduct and withhold from the cash, Horizon Common Stock or
Sun Common Stock, or any combination thereof, that otherwise is payable or
issuable

9



--------------------------------------------------------------------------------



 



pursuant to this Agreement to any holder of one or more Certificates such
amounts as are required to be deducted and withheld with respect to the making
of such payment under the Code or under any provision of Tax Law; provided that,
notwithstanding anything in this Section 1.9(c) to the contrary, no deduction or
withholding shall be made under any provision of Tax Law, including under
Section 1445 of the Code, from any payments made to a Seller or any Subsidiary
thereof unless (i) in the case of any deduction or withholding other than under
Section 1445 of the Code, Horizon OP shall have furnished Sun, no later than
fifteen (15) days prior to the applicable payment date, with a written notice
referring to this Section 1.9(c) and describing the approximate amount of the
deduction or withholding to be made (it being agreed that, in the event of any
such written notice and with respect to such deduction or withholding, (x) Sun
and Horizon OP shall promptly enter into discussions in good faith to determine
if applicable circumstances permit the lack of such deduction or withholding and
(y) to the extent Horizon OP determines in good faith that such deduction or
withholding is required, and Sun determines in good faith that such deduction or
withholding is not required, there shall be no such deduction or withholding
upon an agreement by Sun in writing to indemnify Horizon OP against any such
deduction, withholding, interest, penalties and expenses that subsequently
becomes borne, as a result of a challenge by the applicable tax authority, by
Horizon OP or its Affiliates) or (ii) in the case of any deduction or
withholding under Section 1445 of the Code, such Seller fails to furnish Horizon
OP with an affidavit as contemplated by Section 2.4(a)(vi) of this Agreement.
Any amounts so deducted or withheld by the Exchange Agent shall be treated for
all purposes of this Agreement as having been paid or issued to the holder of
the Certificates in respect of which such deduction and withholding was made by
the Exchange Agent.
          (d) Distributions with Record Date after the REIT Merger Effective
Time. Dividends or other distributions with respect to Horizon Common Stock or
Sun Common Stock with a record date after the REIT Merger Effective Time shall
be paid by Horizon or Sun, as applicable, to the Exchange Agent for the benefit
of any holder of any unsurrendered Certificate with respect to the Horizon
Common Stock or Sun Common Stock, as applicable, represented thereby and shall
only be paid to a holder of any unsurrendered Certificate once such holder
surrenders the Certificate in accordance with this Section 1.9. No cash payment
in lieu of fractional shares shall be paid to any such holder pursuant to
Section 1.9(g), in each case until the surrender of such Certificate in
accordance with this Section 1.9. Subject to the effect of applicable escheat
laws, following surrender of any such Certificate, there shall be paid to the
holder of such Certificate, without interest, (i) at the time of such surrender,
(x) the amount of any cash in lieu of any fractional Horizon Common Stock to
which such holder is entitled pursuant to Section 1.9(g) and (y) the amount of
dividends or other distributions with a record date after the REIT Merger
Effective Time theretofore paid with respect to such whole share of Horizon
Common Stock or Sun Common Stock and (ii) at the appropriate payment date, the
amount of dividends or other distributions with a record date after the REIT
Merger Effective Time but prior to such surrender and with a payment date
subsequent to such surrender payable with respect to such whole share of Horizon
Common Stock or Sun Common Stock.
          (e) No Further Ownership Rights in Trust Shares; Share Transfer Books.
All REIT Merger Consideration paid upon the surrender of Certificates in
accordance with the terms of this Section 1.9 (together with any dividends or
other distributions paid pursuant to Section 1.9(d)) shall be deemed to have
been paid in full satisfaction of all rights pertaining to the Trust Shares
theretofore represented by such Certificates; provided, however, that Trust
shall transfer

10



--------------------------------------------------------------------------------



 



to its transfer agent cash sufficient to pay any dividends or make any other
distributions with a record date prior to the REIT Merger Effective Time which
may have been declared or made by Trust on such Trust Shares in accordance with
the terms of this Agreement or prior to the date of this Agreement and which
remain unpaid at the REIT Merger Effective Time. At the REIT Merger Effective
Time, the share transfer books of Trust shall be closed and thereafter, there
shall be no further registration of transfers on the share transfer books of
Trust of the Trust Shares which were outstanding prior to the REIT Merger
Effective Time, nor shall there be any further issuances of Trust Shares or any
Trust Share Rights. If, after the REIT Merger Effective Time, Certificates are
presented to Horizon OP or Sun for any reason, they shall be canceled and
exchanged as provided in this Section 1.9.
          (f) No Liability. None of Sun, Trust, Horizon OP or the Exchange Agent
shall be liable to any Person in respect of any REIT Merger Consideration, the
Sun Common Share Amount, cash payable in lieu of fractional shares pursuant to
Section 1.9(g) or dividends or other distributions delivered to a public
official pursuant to any applicable abandoned property, escheat or similar Law.
Any portion of the Exchange Fund (other than dividends or distributions paid to
the Exchange Agent pursuant to Section 1.9(d), which the Exchange Agent shall
retain in the Exchange Fund, subject to applicable escheat and other similar
Laws) delivered to the Exchange Agent by Horizon OP pursuant to this Agreement
that remains unclaimed for twelve (12) months after the REIT Merger Effective
Time shall be delivered by the Exchange Agent to Horizon OP, upon demand, and
any holders of Certificates who have not theretofore complied with
Section 1.9(c) shall thereafter, subject to the immediately preceding sentence,
look only to Horizon OP for delivery of the REIT Merger Consideration (other
than the Class A EPS Sun Cash Amount) and any cash payable in lieu of fractional
shares of Horizon Common Stock pursuant to Section 1.9(g), subject to applicable
escheat and other similar Laws, but not the dividends or distributions paid to
the Exchange Agent pursuant to Section 1.9(d). Any portion of the Exchange Fund
(other than dividends or distributions paid to the Exchange Agent pursuant to
Section 1.9(d), which the Exchange Agent shall retain in the Exchange Fund,
subject to applicable escheat and other similar Laws) delivered to the Exchange
Agent by Sun pursuant to this Agreement that remains unclaimed for twelve
(12) months after the REIT Merger Effective Time shall be delivered by the
Exchange Agent to Sun, upon demand, and any holders of Certificates who have not
theretofore complied with Section 1.9(c) shall thereafter, subject to the first
sentence of this Section 1.9(f), look only to Sun, and Sun shall be solely
responsible, for delivery of the REIT Merger Consideration (other than the
shares of Horizon Common Stock and the Class B Cash Consideration), subject to
applicable escheat and other similar Laws, but not the dividends or
distributions paid to the Exchange Agent pursuant to Section 1.9(d). At any
time, Horizon OP shall be entitled, in its reasonable discretion, to deduct and
withhold, or cause the Exchange Agent to deduct and withhold, from the REIT
Merger Consideration such amounts as are required to be deducted and withheld
with respect to the payment of such REIT Merger Consideration under the Code or
under any provision of Tax Law; provided that, notwithstanding anything in this
Section 1.9(f) to the contrary, no deduction or withholding shall be made under
any provision of Tax Law, including under Section 1445 of the Code, from any
payments made to a Seller or any Subsidiary thereof unless (i) in the case of
any deduction or withholding other than under Section 1445 of the Code, Horizon
OP shall have furnished Sun, no later than fifteen (15) days prior to the
applicable payment date, with a written notice referring to this Section 1.9(f)
and describing the approximate amount of the deduction or withholding to be made
(it being agreed that, in the event of any such written notice and with

11



--------------------------------------------------------------------------------



 



respect to such deduction or withholding, (x) Sun and Horizon OP shall promptly
enter into discussions in good faith to determine if applicable circumstances
permit the lack of such deduction or withholding and (y) to the extent Horizon
OP determines in good faith that such deduction or withholding is required, and
Sun determines in good faith that such deduction or withholding is not required,
there shall be no such deduction or withholding upon an agreement by Sun in
writing to indemnify Horizon OP against any such deduction, withholding,
interest, penalties, and expenses that subsequently becomes borne, as a result
of a challenge by the applicable tax authority, by Horizon OP or its Affiliates)
or (ii) in the case of any deduction or withholding under Section 1445 of the
Code, such Seller fails to furnish Horizon OP with an affidavit as contemplated
by Section 2.4(a)(vi) of this Agreement. Any amounts so deducted or withheld by
Horizon OP or the Exchange Agent shall be treated for all purposes of this
Agreement as having been paid or issued to the holder of the Certificates in
respect of which such deduction and withholding was made by the Exchange Agent.
          (g) No Fractional Shares.
     (i) No certificates or scrip representing fractional Horizon Common Stock
or Sun Common Stock or book-entry credit of the same, shall be issued upon the
surrender for exchange of Certificates or otherwise, and such fractional share
interests will not entitle the owner thereof to vote, to receive dividends or to
any other rights of a stockholder of Horizon or Sun, respectively.
     (ii) In lieu of the issuance of any fractional Horizon Common Stock,
pursuant to this Agreement, each holder of one or more Certificates shall be
paid an amount in cash (without interest), rounded to the nearest cent (with .5
of a cent rounded up), determined by multiplying (A) the average closing price
of one (1) share of Horizon Common Stock on the New York Stock Exchange (the
“NYSE”) on the twenty (20) consecutive trading days immediately preceding the
Closing Date by (B) the fraction of a share of Horizon Common Stock which such
holder would otherwise be entitled to receive under this Section 1.9.
          (h) Lost Certificates. If any Certificate shall have been lost, stolen
or destroyed, upon the making of an affidavit of that fact by the Person
claiming such Certificate to be lost, stolen or destroyed and, if required by
Horizon OP or Sun, as applicable, or the Exchange Agent, the posting by such
Person of a bond in such reasonable amount as Horizon OP or Sun, as applicable,
or the Exchange Agent reasonably may direct as indemnity against any claim that
may be made against them with respect to such Certificate, the Exchange Agent
will issue in exchange for such lost, stolen or destroyed Certificate the REIT
Merger Consideration to which the holders thereof are entitled pursuant to
Section 1.6(a), the Sun Common Share Amount, if any, to which holders thereof
are entitled pursuant to Section 1.9(c), if applicable, any cash payable
pursuant to Section 1.9(g) to which the holders thereof are entitled and any
dividends or other distributions to which the holders thereof are entitled
pursuant to Section 1.9(d).
          (i) Uncertificated Shares. In the case of any Class A EPS or Paired
Shares that are not represented by Certificates, the Exchange Agent shall issue
at the REIT Merger Effective Time the applicable REIT Merger Consideration, the
Sun Common Share Amount, if

12



--------------------------------------------------------------------------------



 



applicable, and any cash payable pursuant to Section 1.9(g), to the holders of
such Trust Shares without any action by such holders, and the parties hereto
shall make appropriate adjustments to this Section 1.9 to assure the equivalent
treatment thereof.
          (j) SLT Merger Procedures. Sun and Horizon OP shall cooperate in good
faith to establish, prior to the Closing, appropriate procedures, consistent
with this Section 1.9 to the extent applicable, with respect to the SLT Merger.
     Section 1.10 Certain Adjustments. If, between the date of this Agreement
and the REIT Merger Effective Time, the outstanding Horizon Common Stock, Sun
Common Stock or Trust Shares shall have been changed into a different number of
shares, as applicable, or different class by reason of any reclassification,
recapitalization, stock split, split-up, combination or exchange of shares, or a
stock dividend or dividend payable in any other securities shall be declared
with a record date within such period, or any similar event shall have occurred,
the Exchange Ratio, the Class A Stock Consideration Per Share, the Class B Cash
Amount (which shall be adjusted pursuant to this sentence only in connection
with an event relating to the Class B Shares), the Maximum Share Amount and the
Increased Share Amount (which Maximum Share Amount and Increased Share Amount
shall be adjusted pursuant to this sentence only in connection with an event
relating to Horizon Common Stock and not Sun Common Stock or Trust Shares) shall
be appropriately adjusted to provide to the holders of Horizon Common Stock,
Trust Shares or SLT Units, as applicable, the same economic effect as
contemplated by this Agreement prior to such event.
     Section 1.11 Tax Treatment. The parties hereto (i) intend that for federal,
and applicable state and local, income tax purposes, the REIT Merger will be
treated as a taxable purchase by Horizon OP of all of Trust’s outstanding shares
of beneficial interest and (ii) shall prepare and file their applicable Tax
Returns based on such treatment. The parties hereto intend that for federal, and
applicable state and local, income Tax purposes, the SLT Merger will be treated
as an acquisition by Horizon OP of SLT Units in exchange for the SLT Merger
Consideration. Each SLT Unitholder who participates in the SLT Merger shall be
deemed, by such SLT Unitholder’s act of receiving and accepting its share of the
SLT Merger Consideration, to have agreed to the characterization of the receipt
of cash (including any cash deemed to be received pursuant to Section 752 of the
Code) as a taxable sale of all or a portion of its SLT Units, to the extent of
such cash received or deemed received, to Horizon OP.
ARTICLE 2.
OTHER CLOSING TRANSACTIONS
     Section 2.1 Other Closing Transactions. Upon the terms and subject to the
conditions set forth in this Agreement the following transactions (the “Other
Closing Transactions” and, together with the REIT Merger and the SLT Merger, the
“Closing Transactions”) shall occur at or immediately prior to the REIT Merger
Effective Time (subject to Section 2.1(f)):
          (a) The Sun Parties and Sun Subsidiaries set forth on Schedule 2.1(a)
(the “Global Entity Sellers”) shall sell, convey, assign, transfer and deliver
to Horizon OP or one or more of the Horizon Subsidiaries designated by Horizon
OP in writing, and Horizon OP or the applicable Horizon Subsidiaries shall
purchase, acquire and accept from such Global Entity Sellers, all right, title
and interest of such Global Entity

13



--------------------------------------------------------------------------------



 



Sellers in and to the Stock Transfer Shares other than the Local Stock Transfer
Shares, free and clear of all Encumbrances (the “Global Stock Transfer Shares”).
          (b) The Sun Parties and Sun Subsidiaries set forth on Schedule 2.1(b)
(the “Global Asset Sellers”) shall sell, convey, assign, transfer and deliver to
Horizon OP or one or more Horizon Subsidiaries designated by Horizon OP in
writing, and Horizon OP or the applicable Horizon Subsidiaries shall purchase,
acquire and accept from such Global Asset Sellers, all right, title and interest
of such Global Asset Sellers in and to the Directly Acquired Assets, free and
clear of all Encumbrances other than Permitted Title Exceptions (the “Global
Directly Acquired Assets”).
          (c) The Sun Parties and Sun Subsidiaries set forth on Schedule 2.1(c)
(the “Local Entity Sellers”) shall sell, convey, assign, transfer and deliver to
Horizon OP or one or more of the Horizon Subsidiaries designated by Horizon OP
in writing, and Horizon OP or the applicable Horizon Subsidiaries shall
purchase, acquire and accept from such Local Entity Sellers, pursuant to the
applicable Local Purchase Agreements, all right, title and interest of such
Local Entity Sellers in and to all of the Stock Transfer Shares of the Acquired
Entities set forth on Schedule 2.1(c), free and clear of all Encumbrances (the
“Local Stock Transfer Shares”).
          (d) The Sun Parties and Sun Subsidiaries set forth on Schedule 2.1(d)
(the “Local Asset Sellers”) shall sell, convey, assign, transfer and deliver to
Horizon OP or one or more Horizon Subsidiaries designated by Horizon OP in
writing, and Horizon OP or the applicable Horizon Subsidiaries shall purchase,
acquire and accept from the Local Asset Sellers, pursuant to the applicable
Local Purchase Agreements, all right, title and interest of such Local Asset
Sellers in and to the Directly Acquired Assets, free and clear of all
Encumbrances other than Permitted Title Exceptions (the “Local Directly Acquired
Assets”).
          (e) Horizon OP or one or more Horizon Subsidiaries designated by
Horizon OP in writing shall assume the Assumed Liabilities of the Asset Sellers
pursuant to an instrument of assumption in all material respects in the form of
Exhibit D (the “Assumption Agreement”); provided that, the assumption of Assumed
Liabilities of Local Asset Sellers will be pursuant to the applicable Local
Purchase Agreements. It is expressly agreed to and understood by the parties
hereto that no Horizon Party or Horizon Subsidiary shall directly or indirectly
assume any Liability of Sun or any Subsidiary of Sun or Trust (each, a “Sun
Subsidiary”) as a result of the transactions contemplated by this Agreement
other than the Assumed Liabilities.
          (f) Notwithstanding anything contained herein to the contrary, Sun and
Horizon OP agree to cause such Acquired Hotels identified as the “1031 Hotels”
on Schedule 10.1(d) as shall have an aggregate Acquired Hotel Agreed Amount of
at least $495,000,000 (but no more than is necessary to achieve the minimum
$495,000,000 amount) (such Acquired Hotels, the “Replacement Hotels”) to be
designated as replacement property to consummate a Tax-Deferred Exchange with
respect to property that Horizon OP will dispose of either prior to or within
180 days after the Closing Date through the use of a qualified intermediary (the
“Intermediary”) and/or Exchange Accommodation Titleholder (“EAT”), pursuant to
which Horizon OP shall assign all of its right, title and interest (but not its
liabilities or obligations) relating to the Replacement Hotels under this
Agreement and the Ancillary

14



--------------------------------------------------------------------------------



 



Agreements to either an Intermediary or the EAT (either the Intermediary or the
EAT referred to herein as the “Assignee”); provided that (i) the Replacement
Hotels shall be transferred on the Closing Date immediately prior to the REIT
Merger Effective Time and (ii) the transfer of the Replacement Hotels is made
directly by (I) Sun and/or (II) any Subsidiary of Sun that is neither an
Acquired Entity nor a Subsidiary of an Acquired Entity. The Sun Parties agree to
cooperate with the Horizon Parties in structuring such transaction as a
Tax-Deferred Exchange for the benefit of Horizon and its Subsidiaries. Horizon
OP shall reimburse the Sun Parties for all liabilities, out-of-pocket costs and
expenses (other than Consent Costs and increased liability for income Taxes)
reasonably incurred by the Sun Parties in connection with the structuring and
implementation of such transaction as a Tax-Deferred Exchange (to the extent
such costs and expenses would not have been incurred by the Sun Parties but for
such structuring or implementation). Without limiting the generality of the
immediately preceding sentence, any real property transfer, sales, use,
transfer, value added, stock transfer and stamp taxes, stamp duties, and any
transfer, recording, registration and other fees, charges, premiums and any
similar taxes (such amounts, “Subject Taxes”), in each case incurred by the Sun
Parties as a result of the structuring and implementation of such transactions
as a Tax-Deferred Exchange (to the extent such amounts would not have been
incurred by the Sun Parties but for such structuring or implementation) shall be
borne by Horizon OP and shall not be treated as Transfer Taxes for purposes of
Section 8.3(b). To the extent required in connection with the Tax-Deferred
Exchanges, the Sun Parties agree to render all required performance under this
Agreement with respect to the Replacement Hotels to the Assignee to the extent
reasonably and timely directed by Horizon OP and to accept performance of all of
Horizon OP’s obligations with respect to the Replacement Hotels by the Assignee.
To the extent required in connection with the Tax-Deferred Exchanges, the Sun
Parties agree that performance by the Assignee with respect to the Replacement
Hotels will be treated as performance by Horizon OP and Horizon OP agrees that
the Sun Parties’ performance to the Assignee, to the extent timely requested by
Horizon OP, will be treated as performance to Horizon OP. Horizon OP shall
unconditionally guarantee the full and timely performance by the Assignee of
each and every one of the representations, warranties, indemnities, obligations
and undertakings of the Horizon Parties under this Agreement (and any amendments
or modifications hereto) that relate to the Replacement Hotels. As such
guarantor, Horizon OP shall be treated as a primary obligor with respect to
those representations, warranties, indemnities, obligations and undertakings,
and, in the event of a breach, the Sun Parties may proceed directly against
Horizon OP on this guarantee without the need to join the Assignee.
Notwithstanding the identification of the “1031 Hotels” on Schedule 10.1(d), if
effecting a Tax-Deferred Exchange including any such 1031 Hotel, would
(x) result in a material Tax liability being incurred by Sun that would not be
incurred by Sun if such 1031 Hotel was not a Replacement Hotel (but was
otherwise an Acquired Hotel) or (y) require a consent, approval or authorization
that would not be required if such 1031 Hotel was not a Replacement Hotel (but
was otherwise an Acquired Hotel) and such consent, approval or authorization
would result in material Consent Costs or has not been obtained after the date
of the Horizon Stockholders Meeting, Sun shall be entitled to cause one or more
Acquired Hotels identified on such Schedule to not be treated as a Replacement
Ho tel upon informing Horizon OP in writing that Sun would like to utilize one
or more other Acquired Hotels (other than those Acquired Hotels identified as
“Non-1031 Hotels” on Schedule 10.1(d)) which (A) would not impair the
availability of a Tax-Deferred Exchange from Horizon OP’s perspective and
(B) have Acquired Hotel Agreed Amount(s) that (1) aggregate the Acquired Hotel
Agreed Amount(s) of the hotel(s) which are no

15



--------------------------------------------------------------------------------



 



longer to be treated as a Replacement Hotel or (2) result in the aggregate of
the Acquired Hotel Agreed Amount(s) for all Acquired Hotels that will be
included in a Tax-Deferred Exchange (taking into account, for the avoidance of
doubt, such adjustments to the Acquired Hotels so included as are the subject of
this sentence) being equal to or greater than $495,000,000 (Acquired Hotels
satisfying clauses (A) and (B), thereafter being treated as Replacement Hotels);
provided that, notwithstanding any provision in this Section 2.1(f) to the
contrary, Horizon OP shall bear all Subject Taxes incurred in connection with
treating Acquired Hotels satisfying clauses (A) and (B) as Replacement Hotels up
to $2,000,000 (less the aggregate amount of Subject Taxes for which Horizon is
otherwise responsible for under this Section 2.1(f)) and Sun shall bear all
Subject Taxes incurred in connection with treating Acquired Hotels satisfying
clauses (A) and (B) as Replacement Hotels in excess thereof. For the avoidance
of doubt, notwithstanding anything in this Section 2.1(f) to the contrary, the
Sun Parties hereby make no representation or warranty, and undertake no other
obligation, in each case with respect to the Tax consequences of the
transactions referenced in this Section 2.1(f) (including whether the
transactions qualify under Section 1031 of the Code) and shall not be
responsible for any loss or liability relating to any Tax liability to the
Horizon Parties from such transactions.
     Section 2.2 Other Closing Transactions; Consideration.
          (a) The aggregate purchase price to be paid by Horizon OP and the
Horizon Subsidiaries under this Agreement for the Global Stock Transfer Shares
and the Global Directly Acquired Assets (the “Global Other Closing Transaction
Purchase Price”) shall consist of (i) the cash amount equal to (1)
$1.063 billion, subject to adjustment pursuant to Sections 6.18 and 6.30 and
Article 8 (the “Cash Amount”) minus (2) the sum of (A) the aggregate cash
portion of the Local Other Closing Transaction Purchase Price, (B) the Class A
Cash Consideration, (C) the Class B Cash Consideration and (D) the sum of
(x) the aggregate amount of cash (other than amounts payable by Sun) included in
the SLT Merger Consideration and (y) the number of SLT Units outstanding
following the SLT Merger Effective Time multiplied by the Exchange Ratio
multiplied by the closing price per share of Horizon Common Stock, as reported
on the NYSE Composite Transactions reporting system (as published in the Wall
Street Journal or, if not published therein, in another authoritative source
mutually selected by Sun and Horizon OP) on the business day immediately
preceding the Closing Date (the “SLT Cash Amount”) and (ii) the Other Share
Consideration (other than any portion of the Other Share Consideration included
in the Local Other Closing Transaction Purchase Price), if any.
          (b) The aggregate purchase price to be paid by Horizon OP and the
Horizon Subsidiaries under the Local Purchase Agreements for the Local Stock
Transfer Shares and the Local Directly Acquired Assets shall consist of the cash
amounts and the Other Share Consideration, if any, provided therefor in the
Local Purchase Agreements (the “Local Other Closing Transaction Purchase
Price”).
          (c) The Horizon Parties shall be entitled, in their reasonable
discretion, to deduct and withhold from the consideration that is otherwise
payable pursuant to this Article 2 and the Local Purchase Agreements to any
Seller such amounts as are required to be deducted and withheld with respect to
the making of such payments under the Code or under any provision of Tax Law;
provided that, no deduction or withholding shall be made under any provision of
Tax Law, including under Section 1445 of the Code, from any payments made to a
Seller unless

16



--------------------------------------------------------------------------------



 



(i) in the case of any deduction or withholding other than under Section 1445 of
the Code, Horizon OP shall have furnished Sun, no later than fifteen (15) days
prior to the applicable payment date, with a written notice referring to this
Section 2.2(c) and describing the approximate amount of the deduction or
withholding to be made (it being agreed that, in the event of any such written
notice and with respect to such deduction or withholding, (x) Sun and Horizon OP
shall promptly enter into discussions in good faith to determine if applicable
circumstances permit the lack of such deduction or withholding and (y) to the
extent Horizon OP determines in good faith that such deduction or withholding is
required, and Sun determines in good faith that such deduction or withholding is
not required, there shall be no such deduction or withholding upon an agreement
by Sun in writing to indemnify Horizon OP against any such deduction,
withholding, interest, penalties and expenses that subsequently becomes borne,
as a result of a challenge by the applicable tax authority, by Horizon OP or its
Affiliates) or (ii) in the case of any deduction or withholding under
Section 1445 of the Code, such Seller fails to furnish Horizon OP with an
affidavit as contemplated by Section 2.4(a)(vi) of this Agreement. Any amounts
so deducted or withheld by the Horizon Parties shall be treated for all purposes
of this Agreement and the Local Purchase Agreements as having been paid to the
applicable Seller.
     Section 2.3 [Intentionally Omitted.]
     Section 2.4 Other Closing Transactions; Closing Deliveries.
          (a) Closing Deliveries by Sun. At the Closing, Sun shall deliver or
cause to be delivered to Horizon OP and the Horizon Subsidiaries, as applicable,
the following:
     (i) certificates, where applicable, evidencing the Stock Transfer Shares
and the Class A Shares, duly endorsed in blank, or accompanied by stock powers
duly endorsed in blank, in proper form for transfer, including any required
stamps affixed thereto;
     (ii) the minute books, corporate seal, stock transfer books, stock ledger,
shareholders’ register and records (and analogous records for partnerships,
limited liability companies and other entities) for each Acquired Entity, if
any;
     (iii) such duly executed (A) deeds, assignments of leases, bills of sale
and other good and sufficient instruments of conveyance and transfer as shall be
effective to vest title to the Directly Acquired Assets in Horizon OP or the
applicable Horizon Subsidiary as provided in this Agreement and (B) such other
instruments as may be reasonably requested by Horizon OP to transfer the
Directly Acquired Assets to Horizon OP or the applicable Horizon Subsidiary, or
to evidence such transfer on the public records;
     (iv) a receipt for the Cash Amount (as set forth in the Estimated Closing
Statement) less the sum of the Class B Cash Consideration and the SLT Cash
Amount and any certificates delivered by the Horizon Parties pursuant to Section
2.4(b)(ii);

17



--------------------------------------------------------------------------------



 



     (v) resignation letters signed by each of the directors, trustees and
officers of each of the Acquired Entities as of the REIT Merger Effective Time;
     (vi) an affidavit from each Seller that is a “United States Person” within
the meaning of Section 7701(a)(30) of the Code stating, under penalty of
perjury, that the indicated number is the transferor’s United States taxpayer
identification number and the transferor is not a foreign person, pursuant to
Section 1445(b)(2) of the Code;
     (vii) the Ancillary Agreements, duly executed by Sun and the Sun
Subsidiaries (to the extent each is a party thereto), to the extent not
delivered prior to the Closing;
     (viii) all other certificates and other documents required to be delivered
at the Closing by Sun or any Sun Subsidiary pursuant to this Agreement; and
     (ix) any deliveries required pursuant to a Local Purchase Agreement.
          (b) Closing Deliveries by the Horizon Parties. At the Closing, the
Horizon Parties or one or more Horizon Subsidiaries, as applicable, shall
deliver or cause to be delivered to Sun the following (except, in each case, to
the extent delivered to Sun or another Seller at or prior to the Closing
pursuant to a Local Purchase Agreement):
     (i) the Cash Amount (as set forth in the Estimated Closing Statement) less
the sum of the Class B Cash Consideration and the SLT Cash Amount, by wire
transfer of immediately available funds, to the accounts designated by Sun in
writing at least five (5) business days prior to the Closing Date;
     (ii) one or more stock certificates evidencing the Class A Stock
Consideration Per Share in respect of each Class A Share delivered pursuant to
Section 2.4(a)(i) and the Other Share Consideration, if any;
     (iii) the Local Other Closing Transaction Purchase Price, in the form and
manner set forth in the Local Purchase Agreements;
     (iv) such duly executed instruments as may be reasonably requested by Sun
to effect the assumption by Horizon OP or the applicable Horizon Subsidiary of
the Assumed Liabilities;
     (v) the Ancillary Agreements, duly executed by Horizon OP and the Horizon
Subsidiaries (to the extent each is a party thereto), to the extent not
delivered prior to the Closing;
     (vi) all other certificates and other documents required to be delivered at
the Closing by Horizon or any Horizon Subsidiary pursuant to this Agreement; and
     (vii) any deliveries required pursuant to a Local Purchase Agreement.

18



--------------------------------------------------------------------------------



 



     Section 2.5 Purchase Price Allocations. The consideration payable pursuant
to this Agreement and the Local Purchase Agreements shall be allocated among the
Acquired Entities and the Acquired Assets in accordance with the allocation
schedule set forth on Exhibit E (the “Allocation Schedule”). Except with respect
to the items set forth on Schedule 2.5 (which items shall not be adjusted
pursuant to this Section 2.5), the parties to this Agreement shall revise the
Allocation Schedule to take into account any variation or adjustment in the
consideration payable pursuant to this Agreement and the Local Purchase
Agreements, including any variation in the value of the Horizon Common Stock
issuable in the Closing Transactions from the value of such stock on the date
hereof, as well as estimated and final adjustments pursuant to Article 8. Any
such variation or adjustment shall be allocated proportionately among the
Acquired Entities and Acquired Assets acquired with such consideration (such
that the proportion of the aggregate consideration allocated to each Acquired
Entity and Acquired Asset remains the same after such variation or adjustment,
except that (i) the consideration allocable, directly or indirectly, to the
stock of WD Parent shall be equal to the face amount of the debt obligations
held by WD Parent and (ii) the consideration allocable, directly or indirectly,
to the debt obligation of Sun and its Affiliates held by SLT shall be equal to
the face amount of such debt obligation held by SLT); provided, however, that
any variation or adjustment pursuant to Section 6.18, Section 6.30, Article 8 or
any other provision of this Agreement, the Indemnification Agreement or the Tax
Sharing and Indemnification Agreement, as applicable, that relates to any extent
to a particular Acquired Entity or Acquired Asset shall be applied to such
Acquired Entity or Acquired Asset to such extent. Attached hereto as Exhibit F
are examples of how the parties to this Agreement agree revisions to Exhibit E
should be made if there are variations in the value of the Horizon Common Stock
issuable in the Closing Transactions from the value of such stock on the date
hereof. Revisions to the Allocation Schedule shall be made in a manner
consistent with the methodology used in the examples set forth in Exhibit F. The
parties hereto shall report the transactions contemplated by this Agreement and
the Local Purchase Agreements on any Tax Return consistent with the Allocation
Schedule, giving effect to any mutually agreed adjustments.
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF
SUN AND TRUST
     Except as set forth in the letter, dated as of the date hereof, delivered
by the Sun Parties to the Horizon Parties prior to the execution of this
Agreement (the “Sun Disclosure Letter”), Sun and Trust hereby jointly and
severally represent and warrant to the Horizon Parties as follows:
     Section 3.1 Organization, Standing and Power.
          (a) Each of the Sellers and the Acquired Entities is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, as applicable. Each of the Sellers (with respect
to the Acquired Business) and the Acquired Entities has all requisite corporate
or other power and authority to own, operate, lease and encumber its properties
and carry on its business as now being conducted. The articles of incorporation,
as amended and supplemented, of Sun (the “Sun Charter”) and the comparable
Organizational Documents of each other Seller and the Acquired Entities are in
effect and, to the Knowledge of Sun, no dissolution, revocation or forfeiture
proceeding regarding any Seller or

19



--------------------------------------------------------------------------------



 



any Acquired Entity has been commenced. Section 3.1(a)(1) of the Sun Disclosure
Letter sets forth each Acquired Entity and its jurisdiction of incorporation or
organization. Section 3.1(a)(2) of the Sun Disclosure Letter sets forth a
correct and complete list of all jurisdictions in which the respective Sellers
(with respect to the Acquired Business) and Acquired Entities are duly qualified
or licensed to do business as a foreign corporation or other limited liability
entity and are in good standing and, with respect to each such Seller and
Acquired Entity, such list includes all jurisdictions in which the nature of
such Seller’s or Acquired Entity’s business or the ownership or leasing of its
properties makes such qualification or licensing necessary, other than in such
jurisdictions where the failure to be so qualified or licensed, individually and
in the aggregate, would not reasonably be expected to (i) have, and has not had,
a Sun Material Adverse Effect or (ii) prevent or delay, and has not prevented or
delayed, in any material respect the consummation of the transactions
contemplated by this Agreement or the Ancillary Agreements or the Horizon
Transactions or otherwise prevent Sun or any Sun Subsidiary from performing its
obligations under this Agreement or the Ancillary Agreements in any material
respect.
          (b) Sun has delivered or made available to Horizon OP complete and
correct copies of the Sun Charter, the bylaws of Sun (the “Sun Bylaws”), the
Trust Declaration of Trust, the Trust Bylaws and the comparable Organizational
Documents of the other Sellers and Acquired Entities, in each case, as amended,
restated or supplemented to the date of this Agreement. No Seller (with respect
to the Acquired Business) or Acquired Entity is in violation in any material
respect of any provision of the Sun Charter, the Sun Bylaws, the Trust
Declaration of Trust, the Trust Bylaws or such other Organizational Documents.
Except as set forth in Section 3.1(b) of the Sun Disclosure Letter, complete and
correct copies of all minute books of the Acquired Entities have been previously
delivered or made available to Horizon OP.
     Section 3.2 Capital Structure.
          (a) To the extent any Acquired Entity is not directly or indirectly
wholly owned, beneficially and of record, by Sun or Trust, Section 3.2(a)(1) of
the Sun Disclosure Letter sets forth the identity and Interest of each of the
other owners of such Interests in such Acquired Entity. Section 3.2(a)(2) of the
Sun Disclosure Letter sets forth (i) the percentage of outstanding Interests in
each Acquired Entity to be held by Sun and its Subsidiaries upon the completion
of the Sun Restructuring Steps and immediately prior to the Closing Transactions
(the “Post-Restructuring Time”) and (ii) each Acquired Entity for which not all
of the beneficial and record Interests (other than the Class B Shares, Options,
Restricted Stock Unit Awards, Class A EPS and Class B EPS) in such Acquired
Entity will be owned by Sun or a wholly owned Subsidiary of Sun at the
Post-Restructuring Time and, with respect to each such Acquired Entity, the
identity and Interest (each, a “Minority Equity Interest”) of each Person that
will hold an Interest in such Acquired Entity at the Post-Restructuring Time.
          (b) The authorized shares of beneficial interest of Trust consist of
1,350,005,000 shares, par value $0.01 per share, of which 5,000 are designated
as Class A Shares, 1,000,000,000 are designated as Class B Shares, 200,000,000
are designated as Excess Trust Shares (“Excess Trust Shares”), 30,000,000 are
designated as Class A EPS, 15,000,000 are designated as Class B Exchangeable
Preferred Shares (as such term is defined in the Trust Declaration of Trust)
(“Class B EPS”; the Class A Shares, Class B Shares, Class A EPS, Class B

20



--------------------------------------------------------------------------------



 



EPS, Excess Trust Shares and Excess Preferred Shares collectively referred to as
“Trust Shares”), 55,000,000 are designated as Trust Preferred Shares (“Trust
Preferred Shares”) and 50,000,000 are designated as Excess Preferred Shares
(“Excess Preferred Shares” and together with Excess Trust Shares, “Excess
Shares”). As of September 30, 2005, (i) 100 Class A Shares are issued and
outstanding; (ii) 219,272,686 Class B Shares are issued and outstanding;
(iii) 562,222 Class A EPS are issued and outstanding; (iv) 24,627 Class B EPS
are issued and outstanding; and (v) no Trust Preferred Shares or Excess Shares
are issued and outstanding. At the Post-Restructuring Time, there will be no
Class B EPS issued and outstanding. Since September 30, 2005, Trust has not
issued any Class B Shares other than in connection with (I) the issuance of
Paired Shares upon the exercise of Equity Awards pursuant to any of the Equity
Plans, (II) the issuance of Paired Shares upon the conversion of securities
convertible or exchangeable for Paired Shares or (III) the redemption of Class B
EPS for cash.
          (c) Section 3.2(c) of the Sun Disclosure Letter provides a correct
and, in all material respects, complete description of all warrants or other
rights to acquire Trust Shares (other than exchange and conversion rights of
holders of Class A EPS and Class B EPS under the Trust Declaration of Trust),
including, all stock options, stock appreciation rights, restricted stock,
phantom shares, dividend equivalents, deferred compensation accounts,
performance awards, restricted stock units, partnership units, stock units and
other awards or equity-like rights or arrangements, and all bonds, notes,
debentures and other indebtedness which are at any time convertible into, or
exchangeable or exercisable for, Trust Shares (“Trust Share Rights”) in each
case which are outstanding on the date of this Agreement.
          (d) Except as set forth in Section 3.2(d) of the Sun Disclosure
Letter, all of the outstanding Interests in each Acquired Entity have been duly
authorized and validly issued and (A) in the case of stock Interests, are fully
paid and (in applicable jurisdictions) nonassessable and free of preemptive or
similar rights, (B) in the case of partnership, limited liability company or
other Interests, are not subject to any Indebtedness, capital calls or other
obligations (contingent or otherwise) to contribute monies or property in
respect thereof and (C) in all cases, are owned free and clear of
(i) Encumbrances and (ii) preemptive or other similar rights under Law, any
applicable Organizational Document and any Contract or instrument to which Sun
or an Acquired Entity is a party or by which it is bound.
          (e) Except as set forth in Section 3.2(e)(1) of the Sun Disclosure
Letter, and except for Class A EPS (which are exchangeable for Class B Shares in
accordance with the Trust Declaration of Trust) and Class B EPS (which are
convertible into Class A EPS, at the option of Trust in accordance with the
Trust Declaration of Trust), as of the date of this Agreement there are not (i)
issued, reserved for issuance or outstanding any Interests of any Acquired
Entity or (ii) any Contracts to which any Acquired Entity is a party or by which
such entity is bound, obligating any Acquired Entity to issue, deliver, sell,
transfer, redeem, repurchase or otherwise acquire, or cause to be issued,
delivered, sold, transferred, redeemed, repurchased or otherwise acquired
additional Interests of any Acquired Entity or obligating any Acquired Entity to
issue, grant, extend or enter into any such Contract. All Trust Shares subject
to issuance in respect of Class A EPS or Trust Share Rights, upon issuance prior
to the REIT Merger Effective Time on the terms and conditions specified in the
instruments pursuant to which they are issuable, will be duly authorized,
validly issued, fully paid and nonassessable and free of preemptive rights. Set
forth in Section 3.2(e)(2) of the Sun Disclosure Letter is the “Exchange Ratio”
(as such term is

21



--------------------------------------------------------------------------------



 



defined in Section 6.15.5(d) of the Trust Declaration of Trust) as of the date
of this Agreement with respect to each share of Class A EPS.
          (f) Except as set forth in Section 3.2(f) of the Sun Disclosure Letter
and except for restrictions under applicable Law, there are no restrictions of
any kind which prevent the payment of dividends by any of the Acquired Entities
and no Acquired Entity is subject to any obligation or requirement to provide
funds for or to make any investment (in the form of a loan or capital
contribution) to or in any Person. All dividends and distributions on Trust
Shares that have been declared prior to the date of this Agreement have been
paid in full.
          (g) Except as set forth in Section 3.2(g) of the Sun Disclosure
Letter, there are no (i) registration rights agreements or other agreements
between Sun and/or a Sun Subsidiary, on the one hand, and one or more other
parties, on the other hand, which set forth the rights of any such other party
or parties to cause the registration of any securities of any Acquired Entity
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), and
(ii) voting trust, proxy or other agreements or understandings to which Sun or
any Sun Subsidiary is a party or is bound with respect to the voting of any
Interests in any Acquired Entity.
     Section 3.3 Other Capitalization Matters.
          (a) Except for (i) Interests in Acquired Entities and certain other
entities as set forth in Section 3.3(a) of the Sun Disclosure Letter and
(ii) such other Interests that are permitted by the Restructuring Plan to be
transferred out of the Acquired Entities, as of the date of this Agreement, no
Acquired Entity owns directly any Interest in any Person other than
(x) investments in short-term investment securities and (y) Interests that can
be assigned to a Retained Subsidiary without the consent, approval, order or
authorization of any Governmental Entity or other Person.
          (b) Except for Interests in Acquired Entities, at the
Post-Restructuring Time no Acquired Entity will own directly or indirectly any
Interest in any Person (other than investments in short-term investment
securities).
          (c) Except as set forth in Section 3.3(c) of the Sun Disclosure
Letter, the Acquired Entities (directly and not through any Subsidiary or other
Interest) do not own, operate or lease any (i) hotel or (ii) other commercial
property or business (in each case other than hotels) as of the date of this
Agreement, except (in the case of clause (ii)) for commercial properties or
other businesses that, individually and in the aggregate, do not have and would
not reasonably be expected to have, Liabilities in excess of $5,000,000.
          (d) Set forth in Section 3.3(d) of the Sun Disclosure Letter is the
“Stated Value” and the “Class B Liquidation Preference” (as such terms are
defined in Sections 6.16.2 and 6.16.4(b), respectively, of the Trust Declaration
of Trust) as of the date of this Agreement with respect to each share of Class B
EPS.
     Section 3.4 Authority; Noncontravention; Consents.
          (a) Sun and each applicable Sun Subsidiary has all necessary corporate
or other power and authority to execute and deliver this Agreement (in the case
of the Sun Parties)

22



--------------------------------------------------------------------------------



 



and each Ancillary Agreement to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby to be consummated by Sun or such Subsidiary. The execution and
delivery by each Sun Party or other Sun Subsidiary of this Agreement (in the
case of the Sun Parties) and each Ancillary Agreement to which it is a party,
the performance of its obligations hereunder and thereunder, and the
consummation by it of the transactions contemplated hereby and thereby to be
consummated by it have been duly and validly authorized by all necessary action
and no other proceedings on the part of Sun or any such Sun Subsidiary and no
votes by any holder of Interests in Sun or any such Sun Subsidiary are necessary
to authorize this Agreement or any Ancillary Agreement or to consummate the
transactions contemplated hereby and thereby, other than as provided in Section
3.24. This Agreement and each Ancillary Agreement has been duly authorized and
validly executed and delivered by Sun, as applicable, each Sun Subsidiary party
thereto and, constitutes a legal, valid and binding obligation of each such Sun
Party or other Sun Subsidiary, enforceable against such Sun Party or other Sun
Subsidiary in accordance with its respective terms.
          (b) Except as set forth in Section 3.4(b) of the Sun Disclosure
Letter, the execution and delivery of this Agreement by the Sun Parties and the
Ancillary Agreements by the applicable Sun Subsidiaries do not, and the
consummation of the transactions contemplated by, and the performance of their
respective obligations under, this Agreement and the Ancillary Agreements and
compliance by Sun and the Sun Subsidiaries with the provisions hereof and
thereof, and the consummation of the Horizon Transactions, will not conflict
with, or result in any violation of or default (with or without notice or lapse
of time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to the loss of a benefit under, or result in
the creation of any Encumbrance upon any of the Assets of Sun or any Sun
Subsidiary under, (i) the Sun Charter, Sun Bylaws, Trust Declaration of Trust or
Trust Bylaws, or the other Organizational Documents of any Sun Subsidiary, each
as amended or supplemented, (ii) (A) (1) any Permit required for the businesses,
activities or operations of the Acquired Business or (2) any Material Contract
or Ground Lease or (B) any loan or credit agreement, note, bond, mortgage,
indenture, merger or other acquisition agreement, reciprocal easement agreement,
lease or other Contract, instrument, permit, concession, franchise or license
applicable to Sun or any Sun Subsidiary or their respective Assets or
(iii) subject to the governmental filings and other matters referred to in
Section 3.4(c), any Laws applicable to Sun or any Sun Subsidiary or their
respective Assets, other than, in the case of clause (ii) or (iii), any such
conflicts, violations, defaults, rights, losses or Encumbrances that,
individually and in the aggregate, would not reasonably be expected to
(x) result in, and has not resulted in, a Sun Material Impairment (provided that
this clause (x) shall not apply to clause (ii)(B) above) or (y) prevent or
materially impair the ability of Sun or any Sun Subsidiary to perform its
respective obligations hereunder or under the Ancillary Agreements or prevent or
delay in any material respect the consummation of the transactions contemplated
by this Agreement or the Ancillary Agreements or the Horizon Transactions.
          (c) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity is required by or with
respect to Sun or any Sun Subsidiary in connection with the execution and
delivery of this Agreement and the Ancillary Agreements by the Sun Parties or
the consummation by Sun and the Sun Subsidiaries of the transactions
contemplated by this Agreement and the Ancillary Agreements, except for (i) the
filing with the Securities and Exchange Commission (the “SEC”) (x) the Proxy

23



--------------------------------------------------------------------------------



 



Statement/Prospectus and (y) of such reports and filings under the Securities
Act and Section 13(a) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) as may be required in connection with this Agreement and the
Ancillary Agreements and the transactions contemplated hereby and thereby,
(ii) the filing and acceptance for record of the REIT Articles of Merger by the
Department and (iii) such other consents, approvals, orders, authorizations,
registrations, declarations and filings (A) as are set forth in Section 3.4(c)
of the Sun Disclosure Letter; (B) as may be required under (t) the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), (u) the EC Merger Regulations or any other antitrust or competition Laws
of other jurisdictions, (v) the rules and regulations of the NYSE, (w) any
applicable Laws governing the sale or service of liquor, (x) Laws requiring
transfer, recordation or gains tax filings, (y) Environmental Laws or (z) the
“blue sky” Laws of various states, to the extent applicable; or (C) which, if
not obtained or made, would not prevent or delay in any material respect the
consummation of the transactions contemplated by this Agreement or the Ancillary
Agreements or the Horizon Transactions or otherwise prevent Sun or any Sun
Subsidiary from performing its respective obligations under this Agreement or
the Ancillary Agreements in any material respect or, individually or in the
aggregate, result in, or reasonably be expected to result in, a Sun Material
Impairment.
     Section 3.5 SEC Documents; Financial Statements; Corporate Governance.
          (a) Trust has filed all reports, schedules, forms, statements,
certifications and other documents required to be filed with the SEC since
December 31, 2002 (collectively, including all exhibits thereto, the “Trust SEC
Documents”). Except as set forth in Section 3.5(a) of the Sun Disclosure Letter,
all of the Trust SEC Documents, as of their respective filing dates and, as
applicable, effective times, complied in all material respects with all
applicable requirements of the Securities Act and the Exchange Act, and, in each
case, the rules and regulations promulgated thereunder applicable to such Trust
SEC Documents as of the applicable filing date or effective time. None of the
Trust SEC Documents, at the time of filing or, as applicable, of becoming
effective, contained any untrue statement of a material fact or omitted to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading. Except as set forth in Section 3.5(a) of the Sun
Disclosure Letter, each of the consolidated financial statements (including the
related notes) of Trust included in the Trust SEC Documents filed prior to the
date hereof (the “Filed Trust SEC Documents”) (i) complied in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto, (ii) has been prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
(except, in the case of unaudited statements, to the extent permitted by Form
10-Q under the Exchange Act) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and (iii) fairly
presented in all material respects in accordance with the applicable
requirements of GAAP and the applicable rules and regulations of the SEC, the
consolidated financial position of Trust as of the dates thereof and the
consolidated results of operations and cash flows for the periods then ended.
Except as set forth in Section 3.5(a) of the Sun Disclosure Letter, Trust does
not have any Subsidiary (i) that is not consolidated for accounting purposes or
(ii) that is required to file any form, report or other document with the SEC.
No Acquired Entity (other than Trust) is required to file any form, report or
other document with the SEC. As used in this Section 3.5(a) and Section 4.6(a),
the term “file”, and words of similar import, shall be broadly construed to
include any manner in

24



--------------------------------------------------------------------------------



 



which a document or information is furnished, supplied or otherwise made
available to the SEC, in each case in accordance with SEC rules.
          (b) Each of the Unaudited Combined Interim Financial Statements and
the Unaudited Stub Period Financial Statements (i) when delivered will be
prepared in all material respects in accordance with (x) GAAP consistent with
the accounting principles and practices applied in the preparation of the
financial statements included in Sun’s Annual Report on Form 10-K for the year
ended December 31, 2004, as filed prior to the date of this Agreement (the “2004
10-K”), applied on a consistent basis for the periods involved (except for
changes required by GAAP as expressly disclosed therein and except for the
absence of footnotes to the extent permitted by Regulation S-X of the Exchange
Act (accompanied by a duly executed certificate of Sun, delivered in accordance
with Section 6.7(b), attached thereto), (y) Regulation S-X of the Exchange Act
and (z) the principles set forth in Section 3.5(b)(1) of the Sun Disclosure
Letter (the “Preparation Principles”), (ii) when delivered will fairly present
in all material respects the combined financial position, results of operations
and cash flows, as of the dates and for the periods presented therein, of the
Acquired Business and (iii) except as set forth in Section 3.5(b)(2) of the Sun
Disclosure Letter, when delivered will be prepared from, and in accordance with,
the books and records relating thereto, which books and records have been or
(when delivered) will have been, as applicable, regularly kept and maintained in
all material respects in accordance with normal and customary practices and were
the basis for Sun’s and Trust’s financial statements included in the applicable
SEC Filings.
          (c) Each of the audited financial statements of the Acquired Business
for the years ended December 31, 2004, 2003 and 2002 (containing combined
balance sheets of the Acquired Business as of December 31, 2004 and 2003 and
combined statements of operations and cash flows of the Acquired Business for
the years ended December 31, 2004, 2003 and 2002), together with all related
notes and schedules thereto, accompanied by the audit report of Ernst & Young
LLP (“E&Y”) without qualification or exception (the “Audited Combined Historical
Financial Statements”) and, if applicable, the 2005 Audited Financial
Statements, when delivered, (i) will comply in all material respects with
(x) GAAP consistent with the accounting principles and practices applied in
preparation of the financial statements included in the 2004 10-K, applied on a
consistent basis for the periods involved, (y) Regulation S-X of the Exchange
Act and (z) the Preparation Principles, (ii) will fairly present in all material
respects the combined financial position, results of operations and cash flows,
as of the dates and for the periods presented therein of the Acquired Business
and (iii) will have been prepared from, and in accordance with, the books and
records relating thereto, which books and records will have been regularly kept
and maintained in all material respects in accordance with normal and customary
practices and were the basis for Sun’s and Trust’s audited financial statements
included in the applicable SEC Filings.
          (d) As of the date of this Agreement, other than the Indebtedness set
forth in Section 3.17(a)(1)(ix) of the Sun Disclosure Letter, the Acquired
Entities and (to the extent constituting Assumed Liabilities) the Asset Sellers
have no Indebtedness.
          (e) Trust has been and is in compliance in all material respects with
the applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated thereunder (the “Sarbanes-Oxley Act”). Section 3.5(e) of
the Sun Disclosure Letter

25



--------------------------------------------------------------------------------



 



sets forth, as of the date hereof, the name of each officer or director of any
Acquired Entity that is currently indebted to an Acquired Entity, as well as the
amount and material terms of any such Indebtedness. There has been no default
on, or forgiveness or waiver of, in whole or in part, any Indebtedness required
to be disclosed in Section 3.5(e) of the Sun Disclosure Letter.
          (f) Each of Sun (as to the Acquired Business) and Trust has designed
and maintains disclosure controls and procedures (as defined in Rules 13a-15(e)
and 15d-15(e) of the Exchange Act) to ensure that material information relating
to it and its consolidated Subsidiaries is made known to the principal executive
officer and the principal financial officer of it by others within those
entities. Each of Sun’s and Trust’s principal executive officer and principal
financial officer have made all certifications required by Rule 13a-14 or 15d-14
under the Exchange Act or Sections 302 and 906 of the Sarbanes-Oxley Act and any
related rules and regulations promulgated by the SEC.
          (g) Each of Sun (as to the Acquired Business) and Trust has designed
and maintains a system of internal controls over financial reporting (as defined
in Rules 13a-15(f) and 15d-15(f) of the Exchange Act) sufficient to provide
reasonable assurances regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
GAAP (within the meaning of such terms under the Sarbanes-Oxley Act). Each of
Sun and Trust has disclosed, based on its most recent evaluation to its
respective auditors and the audit committee of its Board of Directors or
Trustees (as applicable) (A) any significant deficiencies and material
weaknesses in the design or operation of internal controls over financial
reporting which are reasonably likely to adversely affect in any material
respect Trust’s or Sun’s (as to the Acquired Business) or, after the REIT Merger
Effective Time, Horizon’s ability to record, process, summarize and report
financial information and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in its internal
controls over financial reporting. Each of Sun and Trust has delivered to
Horizon any such disclosures (i) prior to the date of this Agreement or
(ii) with respect to evaluations after the date of this Agreement, promptly
following the disclosures to the applicable auditors and audit committee. For
purposes of this Section 3.5(g) and Section 4.6(d), the terms “significant
deficiency” and “material weakness” shall have the meanings assigned to them in
the Public Company Accounting Oversight Board Auditing Standard No. 2, as in
effect on the date hereof.
          (h) As of the date of this Agreement, since the Sun Financial
Statement Date and other than as set forth in Section 3.5(h) of the Sun
Disclosure Letter, with respect to the Acquired Business, Sun’s Global
Compliance Group has not received for investigation, or investigated, any
allegation or assertion of a violation or alleged violation of Sun’s Code of
Conduct and Business Ethics.
          (i) The draft combined statement of operations of the Acquired Hotels
for the eight months ended August 31, 2005 set forth in Section 3.5(i)(1) of the
Sun Disclosure Letter (i) fairly presents in all material respects the combined
results of operations of the Acquired Hotels for the period presented therein
and (ii) except as set forth in Section 3.5(i)(2) of the Sun Disclosure Letter,
has been prepared from, and in accordance with, the books and records relating
thereto, which books and records have been or (when delivered) will have been,
as applicable, regularly kept and maintained in all material respects in
accordance with normal and

26



--------------------------------------------------------------------------------



 



customary practices and were (or will be) the basis for Sun’s and Trust’s
financial statements included in the applicable SEC Filings. The revenue and
EBITDA of the Acquired Hotels for the eight months ended August 31, 2005, in
each case as reflected in or derivable from, as the case may be, the Unaudited
2005 Interim Financial Statements (when delivered), shall not reflect any
variance that is in any material respect adverse to the Acquired Business, from
such revenue and EBITDA reflected in Section 3.5(i)(1) of the Sun Disclosure
Letter.
          (j) The draft combined balance sheet and combined statement of
operations of the Acquired Hotels as of and for the year ended December 31, 2004
set forth in Section 3.5(j)(1) of the Sun Disclosure Letter (i) fairly present
in all material respects the combined financial position and combined results of
operations of the Acquired Hotels as of and for the period presented therein and
(ii) except as set forth in Section 3.5(j)(2) of the Sun Disclosure Letter, have
been prepared from, and in accordance with, the books and records relating
thereto, which books and records have been or (when delivered) will have been,
as applicable, regularly kept and maintained in all material respects in
accordance with normal and customary practices and were (or will be) the basis
for Sun’s and Trust’s financial statements included in the applicable SEC
Filings. The financial statement line items of the Acquired Hotels as of and for
the year ended December 31, 2004, in each case as reflected in or derivable
from, as the case may be, the Audited Combined Historical Financial Statements
(when delivered), shall not reflect any variance (other than with respect to the
line items set forth on Schedule 7.2(a)) that is in any material respect adverse
to the Acquired Business, from such financial statement line items reflected in
Section 3.5(j)(1) of the Sun Disclosure Letter.
     Section 3.6 Absence of Certain Changes or Events. Except as disclosed in
Section 3.6(a) of the Sun Disclosure Letter, since December 31, 2004 (the “Sun
Financial Statement Date”), the Acquired Entities and, with respect to the
Acquired Business, the Sellers have conducted their business in the Ordinary
Course. Except as disclosed in Section 3.6(b) of the Sun Disclosure Letter,
since the Sun Financial Statement Date there has not been (a) any circumstance,
event, occurrence, change or effect that, individually or in the aggregate, has
had or would reasonably be expected to have a Sun Material Adverse Effect,
(b) on or prior to the date of this Agreement, any split, combination or
reclassification of Trust Shares or any issuance or the authorization of any
issuance of any other securities in respect of, in lieu of or in substitution
for, or giving the right to acquire by exchange or exercise, shares of
beneficial interest of Trust or any issuance of any other Interest in, an
Acquired Entity (other than issuances of Equity Awards or Paired Shares) or
(c) on or prior to the date of this Agreement, any other action or omission by
Sun or any Sun Subsidiary which, if occurring during the period from the date of
this Agreement through the Closing, would constitute a breach of any of the
following subsections of Section 5.1: (b), (f), (q), (s), (t), (u)(i) and, with
respect to any of the foregoing, (x).
     Section 3.7 Litigation. Except as disclosed in Section 3.7(a) of the Sun
Disclosure Letter, there is no suit, action, investigation or proceeding pending
or, to the Knowledge of Sun, threatened against or affecting Sun or any Sun
Subsidiary directly relating to or involving the Acquired Business, any Acquired
Hotels or any Acquired Entity or any of their respective Assets, or any of the
directors, officers, employees or agents thereof who may be subject to
indemnification by Sun or any Sun Subsidiary that, individually or in the
aggregate, if determined or resolved adversely, would reasonably be expected to
(i) result in, or has resulted

27



--------------------------------------------------------------------------------



 



in, a liability exceeding $500,000 (after taking into consideration any
insurance or third party proceeds which have been or would reasonably be
expected to be received in connection with such suit, action, investigation or
proceeding) or (ii) prevent or materially impair the ability of Sun or any Sun
Subsidiary to perform any of its respective obligations hereunder or under any
Ancillary Agreement or prevent or delay in any material respect the consummation
of the transactions contemplated by this Agreement or the Ancillary Agreements
or the Horizon Transactions, nor is there any judgment, decree, injunction, rule
or order of any Governmental Entity or arbitrator outstanding against Sun or any
Sun Subsidiary or any of the Acquired Hotels that has had or would reasonably be
expected to have any effect set forth in clause (i) or (ii) above. Except as
disclosed in Section 3.7(b) of the Sun Disclosure Letter, there is no suit,
action, investigation or proceeding pending or, to the Knowledge of Sun,
threatened against or affecting Sun or any Sun Subsidiary directly relating to
or involving the Acquired Business, any Acquired Hotels or any Acquired Entity
or any of their respective Assets, or any of the directors, officers, employees
or agents thereof who may be subject to indemnification by Sun or any Sun
Subsidiary that, individually or in the aggregate, if determined or resolved
adversely, would reasonably be expected to have, or has had, a Sun Material
Adverse Effect.
     Section 3.8 Properties.
          (a) Section 3.8(a) of the Sun Disclosure Letter sets forth (i) a
complete and correct list of the Acquired Properties, (ii) whether each Acquired
Property is owned in fee simple or held pursuant to a ground leasehold or other
interest and (iii) the Sun Party or other Sun Subsidiary that owns fee simple
title to or a ground leasehold or other interest in each Acquired Property.
Except as set forth in Section 3.8(a) of the Sun Disclosure Letter, Sun or a Sun
Subsidiary owns fee simple title to or holds a valid leasehold interest in the
Acquired Properties as of the date of this Agreement, in each case free and
clear of Encumbrances (except for Permitted Title Exceptions). Except as set
forth in Section 3.8(a) of the Sun Disclosure Letter, an Asset Seller or an
Acquired Entity will own fee simple title to or hold a valid leasehold interest
in each of the Acquired Properties immediately prior to the Closing, in each
case free and clear of Encumbrances (except for the Permitted Title Exceptions).
For purposes of this Agreement, “Permitted Title Exceptions” means:
(i) Encumbrances for current real estate taxes and assessments not yet due and
payable; (ii) Encumbrances relating to Indebtedness included in the Assumed
Liabilities; (iii) Encumbrances, rights or obligations created by or resulting
from the acts or omission of any Horizon Party or any of its Affiliates and
their respective lenders, employees, officers, directors, agents,
representatives, contractors, invitees or licensees or any Person claiming by,
through or under any of the foregoing; (iv) Encumbrances (A) created by any of
the documents to be executed in connection with this Agreement or any of the
Ancillary Agreements or (B) otherwise disclosed on Schedules or Exhibits to, or
expressly permitted pursuant to, this Agreement or the Ancillary Agreements;
(v) all matters disclosed in the Existing Title Policies, the Existing Surveys
or any current title commitments or title reports (or, with respect to Acquired
Properties located outside of the United States and Canada, certificates,
abstracts or similar evidence of title) with respect to the Acquired Properties
delivered or made available to, or which have otherwise been obtained directly
by, Horizon OP prior to the date of this Agreement; (vi) all matters disclosed
in any zoning reports, surveys, written instruments or written agreements
(whether recorded or otherwise) delivered or made available to Horizon OP or
which have otherwise been obtained directly by Horizon OP prior to the date of
this Agreement; (vii) any Encumbrance for which either title insurance coverage,
bonding or an

28



--------------------------------------------------------------------------------



 



indemnification reasonably satisfactory to Horizon OP has been obtained;
(viii) any mechanic’s, workmen’s, repairmen’s, carrier’s, warehousemen’s or
other like liens (A) for amounts not yet due or (B) which are being contested in
good faith and by appropriate proceedings or are otherwise covered by clause
(vii) above; (ix) liens created by or resulting from any litigation or legal or
administrative proceeding which is not otherwise a violation of Section 3.7;
(x) any other restrictions or title matters imposed or promulgated by Law or any
Governmental Entity with respect to real property (including zoning and building
Laws and regulations); (xi) without limiting the effect of Sections 3.8(d), 6.18
and 8.2(b), any claim, action or proceeding for condemnation or eminent domain
against any of the Acquired Properties; (xii) any Encumbrances which are not
otherwise included in the definition of Permitted Title Exceptions pursuant to
any of the clauses of this definition, to the extent such Encumbrances are
incurred or created in the Ordinary Course and, individually and in the
aggregate, do not result in, and would not reasonably be expected to result in,
a Sun Material Impairment; and (xiii) any other easements, leases,
rights-of-way, restrictions, covenants, licenses or other Encumbrances, whether
or not of record, or any encroachments or other survey defects which would be
disclosed by a current accurate survey or physical inspection of the Acquired
Property or otherwise, to the extent not otherwise included under clauses (i)
through (xii), but which, individually and in the aggregate (but without
including any other Encumbrances otherwise included as Permitted Title
Exceptions pursuant to any other clauses of this definition), do not result in,
and would not reasonably be expected to result in, a Sun Material Impairment. As
used herein, “Existing Title Policy” means, with respect to each Acquired
Property, the existing policy of title insurance (if any) insuring the
applicable Sun Subsidiary’s fee simple title or leasehold estate, as the case
may be, to such Acquired Property as set forth in Section 3.8(a) of the Sun
Disclosure Letter and which have been delivered or made available to Horizon OP
prior to the date of this Agreement (collectively, with respect to all Acquired
Properties, the “Existing Title Policies”). As used herein, “Existing Survey”
means, with respect to each Acquired Property, the existing survey (if any)
covering such Acquired Property as set forth in Section 3.8(a) of the Sun
Disclosure Schedule and which have been delivered or made available to Horizon
OP prior to the date of this Agreement (collectively, with respect to all
Acquired Properties, the “Existing Surveys”).
          (b) To the Knowledge of Sun, neither Sun nor any Sun Subsidiary is in
violation of any material Permitted Title Exceptions, except for such violations
which have been cured or which, individually and in the aggregate, have not
resulted in, and would not reasonably be expected to result in, a Sun Material
Impairment.
          (c) To the Knowledge of Sun, no material claim has been made against
any Existing Title Policy to the Acquired Properties.
          (d) Except as set forth in Section 3.8(d) of the Sun Disclosure
Letter, neither Sun nor any Sun Subsidiary has received any written notice to
the effect that any condemnation event or involuntary rezoning proceedings are
pending or threatened with respect to any of the Acquired Properties which,
individually or in the aggregate, have resulted in, or would reasonably be
expected to result in, a Sun Material Impairment.
          (e) Set forth in Section 3.8(e)(1) of the Sun Disclosure Letter is a
complete and correct list of all ground leases relating to the Acquired
Properties (the “Ground Leases”). Except as set forth in Section 3.8(e)(2) of
the Sun Disclosure Letter, through the date hereof, Sun

29



--------------------------------------------------------------------------------



 



has no Knowledge of delivery or receipt of any written notice of termination
under any Ground Lease that remains uncured. Except as, individually and in the
aggregate, has not resulted in and would not reasonably be expected to result in
a Sun Material Impairment, neither Sun nor any Sun Subsidiary has received a
written notice that it is in violation of or in default under (nor, to the
Knowledge of Sun, does there exist any such violation or default or any
condition which upon the passage of time or the giving of notice or both would
cause such a violation of or default under) any Ground Lease that remains
uncured. Each Ground Lease is in full force and effect and is binding and
enforceable against the Sellers or Acquired Entities, as applicable, and, to the
Knowledge of Sun, each other party thereto, except as, individually and in the
aggregate, has not resulted in and would not reasonably be expected to result in
a Sun Material Impairment. Sun has delivered or made available to Horizon OP
correct and complete copies of all Ground Leases, including all amendments,
modifications, supplements, renewals, extensions and guarantees related thereto,
in effect as of the date hereof.
          (f) Neither Sun nor any Sun Subsidiary owns any real property adjacent
to or adjoining the Acquired Property associated with the Acquired Hotels
identified as the “Sheraton Centre Toronto” and “Sheraton Hamilton Hotel” on
Schedule 10.1(d) of the Merger Agreement.
     Section 3.9 Environmental Matters.
          (a) “Environmental Law” means any and all Laws, permits, restrictions
and licenses, including any binding plans, other criteria, or guidelines
promulgated pursuant to such Laws, relating to noise control, the protection of
human health, safety and natural resources, animal health or welfare or the
environment, including Laws relating to the use, manufacturing, production,
generation, installation, recycling, reuse, sale, storage, handling, transport,
treatment, release, threatened release or disposal of any Hazardous Materials
(including the Comprehensive Environmental Response, Compensation, and Liability
Act, as amended, 42 U.S.C. ss 9601 et seq. (“CERCLA”)). “Environmental Reports”
means those environmental reports and assessments set forth in Section 3.9(a) of
the Sun Disclosure Letter. “Hazardous Materials” means substances, wastes,
radiation or materials (whether solids, liquids or gases) (i) which have been
determined, pursuant to Environmental Law, to be hazardous, toxic, infectious,
explosive, radioactive, carcinogenic, or mutagenic, (ii) which are listed,
regulated or defined under any Environmental Law, and shall include “hazardous
wastes,” “hazardous substances,” “hazardous materials,” “pollutants,”
“contaminants,” “toxic substances,” “radioactive materials” or “solid wastes,”
(iii) the presence of which on property cause or, in their current form or
condition, threaten to cause a nuisance pursuant to applicable Law upon the
property or to adjacent properties, (iv) which contain without limitation
polychlorinated biphenyls (PCBs), asbestos or asbestos-containing materials,
lead-based paints, urea-formaldehyde foam insulation, or petroleum or petroleum
products (including crude oil or any fraction thereof) or (v) which, in their
current form or condition, pose a hazard to human health, safety, natural
resources, industrial hygiene, or the environment, or an impediment to working
conditions. “Release” shall have the meaning set forth in Section 101 of CERCLA,
without regard to the exclusions set forth therein, unless the Environmental Law
applicable to the Acquired Property shall contain a definition or concept
comparable to such term but more broadly defined, in which case the definition
or concept in such Environmental Law shall apply and be included in the meaning
of “Release” in respect to such Acquired Property. “Structural Mold” means the
presence of active mold growth within interior building components (including
drywall, insulation and ventilation

30



--------------------------------------------------------------------------------



 



systems) that cannot be effectively controlled through the application of
routine periodic cleaning measures.
          (b) Except as disclosed in the Environmental Reports, or as set forth
in Section 3.9(b) of the Sun Disclosure Letter,
     (i) neither Sun nor any Sun Subsidiary nor, to the Knowledge of Sun, any
other Person has caused or permitted the presence of any Hazardous Materials at,
on or under any of the Acquired Properties and, to the Knowledge of Sun, no
Hazardous Materials are present at, on or under any of the Acquired Properties,
in each of the foregoing cases, in such quantities or under such conditions that
the presence of such Hazardous Materials (including the presence of Structural
Mold or asbestos in any buildings or improvements at the Acquired Properties),
individually or in the aggregate, has resulted in, or would reasonably be
expected to result in, a Sun Material Impairment;
     (ii) there have been no Releases of Hazardous Materials at, on, under or
from the Acquired Properties and, to the Knowledge of Sun, any Land underlying
any Ground Lease, during the period of ownership, operation or tenancy, and, to
the Knowledge of Sun, no Releases of Hazardous Materials have occurred or are
presently occurring at, on, under or from the Acquired Properties, which,
individually or in the aggregate, have resulted in, or would reasonably be
expected to result in, a Sun Material Impairment, and neither Sun nor any Sun
Subsidiary nor, to the Knowledge of Sun, any other Person, has received any
notice of alleged, actual or potential responsibility for, or any inquiry or
investigation regarding, any such Releases or threatened Releases of Hazardous
Materials, nor, to the Knowledge of Sun, is there any information which might
form the basis of any such notice or any claim;
     (iii) the Acquired Entities and, with respect to the Acquired Business, the
Sellers have not failed to comply with any Environmental Law, and no Acquired
Entity or, with respect to the Acquired Business, Seller has received notice of
any liability under the Environmental Laws, except to the extent that any such
failure to comply or any such Liability, individually and in the aggregate, has
not resulted in, and would not reasonably be expected to result in, a Sun
Material Impairment;
     (iv) neither Sun nor any Sun Subsidiary nor, to the Knowledge of Sun, any
other Person, has transported or arranged for the transport of Hazardous
Materials from the Acquired Properties which, to the Knowledge of Sun, is or
would reasonably be expected to become the subject of any environmental action;
     (v) the Acquired Entities and, with respect to the Acquired Business, the
Sellers have been duly issued, and currently have and will maintain through the
Closing Date, all permits, licenses, certificates and approvals required under
any Environmental Law (collectively, the “Environmental Permits”) necessary to
operate their businesses as currently operated except where the failure to
obtain and maintain such Environmental Permits, individually and in the
aggregate, has not resulted in, and would not reasonably be expected to result
in, a Sun Material Impairment; and

31



--------------------------------------------------------------------------------



 



     (vi) there is no suit, action, investigation or proceeding pending or, to
the Knowledge of Sun, threatened against or affecting Sun or any Sun Subsidiary
directly relating to or involving the Acquired Business, any Acquired Hotels or
any Acquired Entity or any of their respective Assets, or any of the directors,
officers, employees or agents thereof who may be subject to indemnification by
Sun or any Sun Subsidiary relating to any Environmental Law that, individually
or in the aggregate, if determined or resolved adversely, would reasonably be
expected to (A) result in, or has resulted in, a liability exceeding $500,000
(after taking into consideration any insurance or third party proceeds which
have been or may be received in connection with such suit, action, investigation
or proceeding) or (B) otherwise have, or has had, a Sun Material Adverse Effect.
          (c) To the Knowledge of Sun, correct and, in all material respects,
complete copies of all material information, documents and reports, including
environmental investigations and testing or analysis, that are in the possession
or custody of Sun or any Sun Subsidiary which relate to compliance with
Environmental Laws by any of them or to the past or current environmental
condition of the Acquired Properties (i) have been delivered or made available
to Horizon OP and (ii) are set forth in Section 3.9(a) of the Sun Disclosure
Letter.
          (d) The representations and warranties contained in this Section 3.9
constitute the sole and exclusive representations and warranties of Sun and
Trust with respect to any Environmental Laws, Hazardous Materials, Environmental
Permits or litigation relating thereto. Further, the parties hereto agree that
for any matter or condition to be considered “disclosed” in an Environmental
Report for purposes of Section 3.9(b), the description of such matter or
condition in such Environmental Report must contain reasonable detail and/or
explanation such that the relevance and potential implications of such matter or
condition in relation to Section 3.9(b) would be reasonably ascertainable to a
sophisticated reviewer of environmental assessment reports.
     Section 3.10 Affiliate Transactions; Intercompany Liabilities.
     Except as set forth in Section 3.10 of the Sun Disclosure Letter, there are
no understandings, arrangements or Contracts, including those providing for
sales, purchases, leasing, subleasing, licensing or sublicensing of goods,
services, tangible or intangible property or joint activities (including any
Indebtedness), of the type described in Item 404 of Regulation S-K of the
Exchange Act between any of the Acquired Entities or (to the extent such
Contracts constitute Acquired Assets or Assumed Liabilities) the Asset Sellers,
on the one hand, and Sun or any Retained Subsidiary (other than any Asset Seller
to the extent such Contracts constitute Acquired Assets or Assumed Liabilities)
or any of their respective current directors, officers or other Affiliates or
any other individuals who were named executive officers (as such term is used in
Regulation S-K of the Exchange Act) of Sun at any time since December 31, 2003
or any relative of any of the foregoing (other than the Acquired Entities), on
the other hand. Complete and correct copies of all such understandings,
arrangements and Contracts marked with an ‘*’ on Section 3.10 of the Sun
Disclosure Letter have previously been delivered or made available to Horizon
OP. As used in this Agreement, the term “Affiliate” shall have the same meaning
as such term is defined in Rule 405 promulgated under the Securities Act.

32



--------------------------------------------------------------------------------



 



     Section 3.11 Employee Benefits. As used herein, the term “Employee Plan”
includes any pension, retirement, savings, disability, medical, dental, health,
life, death benefit, executive compensation, change of control benefit, savings,
group insurance, profit sharing, deferred compensation, equity compensation,
bonus, incentive, vacation pay, tuition reimbursement, severance pay, fringe
benefit or other employee benefit plan, trust, Contract, agreement, policy or
commitment (including any employee benefit plan, as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended, and the rules
and regulations promulgated thereunder (“ERISA”), and any welfare plan as
defined in Section 3(1) of ERISA, whether or not covered by ERISA), whether any
of the foregoing is funded, insured or self-funded, written or oral.
Section 3.11 of the Sun Disclosure Letter sets forth a correct and complete list
of all Employee Plans sponsored, maintained, contributed to or required to be
contributed to by Sun or any Sun Subsidiary for the benefit of employees of, or
for employees performing services primarily for, the Acquired Business (each, a
“Sun Employee Plan”), as well as each multiemployer plan (as such term or any
similar term is defined in Section 3(37) of ERISA or under applicable Law) that
is a Sun Employee Plan (a “Multiemployer Plan”). Each Sun Employee Plan has been
established, registered, operated, invested, funded and administered in
compliance with its terms, all applicable employment agreements and applicable
Law, except for such instances of non-compliance which, individually and in the
aggregate, would not reasonably be expected to result in a Sun Material
Impairment; provided, however, that, in the case of any Multiemployer Plan, this
representation is limited to matters within the Knowledge of Sun. No Acquired
Entity maintains or sponsors an Employee Plan. No Acquired Entity has been
assessed any current Liability under Title IV of ERISA, and the transactions
contemplated by this Agreement shall not trigger any Liability under Title IV of
ERISA with respect to any Employee Plan, other than a Multiemployer Plan. Sun
and each Sun Subsidiary has made all contributions required under applicable
collective bargaining agreements and, in jurisdictions outside of the United
States, paid all interest and penalties claimed to each Multiemployer Plan,
except for any contribution which is not yet due and payable. To the Knowledge
of Sun, the transactions contemplated by this Agreement or the Ancillary
Agreements or the Horizon Transactions will not trigger or cause a withdrawal,
whether complete or partial, from any Multiemployer Plan under Section 4201,
4203 or 4205 of ERISA or under the terms of any Multiemployer Plan.
     Section 3.12 Employment and Labor Matters.
          (a) No Acquired Entity formed in the United States (or any
subdivisioin thereof) or Canada (or any subdivision thereof) directly employs
any employees and all services performed for the Acquired Entities and, with
respect to the Acquired Business, the Asset Sellers, are performed by Sun or a
Sun Subsidiary other than an Acquired Entity (each, a “Sun Employer”) or
independent contractors.
          (b) Except as set forth in Section 3.12(b) of the Sun Disclosure
Letter, (i) there are no suits, charges, grievances or attorney demand letters,
pending or threatened, involving Sun or any Sun Subsidiary and any employee of
the Acquired Business, that, individually or in the aggregate, if determined or
resolved adversely to Sun or such Sun Subsidiary, has resulted in, or would
reasonably be expected to result in, a Sun Material Impairment, (ii) neither Sun
nor any Sun Subsidiary is a party to any collective bargaining agreement, labor
union contract or legally binding commitment to any labor union applicable to
any employees of the Acquired Business, and, to the Knowledge of Sun, there are
no activities or

33



--------------------------------------------------------------------------------



 



proceedings involving any labor union to organize or represent any such
employees, that, individually or in the aggregate, if successful, would result
in, or would reasonably be expected to result in, a Sun Material Impairment,
(iii) there are no unfair labor practice charges or other applications or
proceedings before a labor relations board or any similar authority currently
pending or, to the Knowledge of Sun, threatened, involving Sun or any Sun
Subsidiary and any employee of the Acquired Business, that, individually or in
the aggregate, if determined or resolved adversely to Sun or any Sun Subsidiary,
would result in, or would reasonably be expected to result in, a Sun Material
Impairment, (iv) neither Sun nor any Sun Subsidiary is a party to, or otherwise
bound by, any consent decree with, or citation or other order by, any
Governmental Entity relating to employment practices with respect to any
employees of the Acquired Business, except to the extent any such consent
decree, citation or order, individually and in the aggregate, has not resulted
in and would not reasonably by expected to result in a Sun Material Impairment
and (v) each of Sun and the Sun Subsidiaries is in compliance in all material
respects with all applicable Laws, Contracts and employment policies relating to
employment practices, wages, hours and other terms and conditions of employment,
employment standards, human rights, occupational safety, workers’ compensation,
language of work and plant closing Laws with respect to employees of the
Acquired Business, except in each case to the extent that any noncompliance
therewith, individually and in the aggregate, has not resulted in and would not
reasonably be expected to result in a Sun Material Impairment.
     Section 3.13 Intellectual Property. Except as set forth in Section 3.13 of
the Sun Disclosure Letter or as, individually and in the aggregate, have not had
and would not reasonably be expected to have a Sun Material Adverse Effect,
(i) Sun and the Sun Subsidiaries own or have a valid right to use all Sun
Intellectual Property that is used in the operation of the Acquired Business in
the manner in which it is currently used, (ii) no Acquired Entity or, with
respect to the Acquired Business, Seller has misappropriated or is infringing
upon the Intellectual Property of others, (iii) Sun and the Sun Subsidiaries
have taken reasonable actions to protect and maintain the Sun Intellectual
Property that is used in the Acquired Business and (iv) there are no claims,
suits or other actions pending or, to the Knowledge of Sun, threatened that seek
to limit or challenge the validity, enforceability, ownership, or right to use,
sell or license the Sun Intellectual Property owned by Sun or any of its
Affiliates, or the right to use or license any Sun Intellectual Property that
Sun or any of its Affiliates use or holds for use but does not own, that is used
in the Acquired Business, nor, to the Knowledge of Sun, is there any valid basis
therefor.
     Section 3.14 Taxes.
          (a) Each of the Sun Parties, the Acquired Entities and each member of
any affiliated, consolidated, combined or unitary group of which any Sun Party
or any Sun Subsidiary is (or, during any taxable year either beginning on or
after January 1, 1998 or for which the statute of limitations has not expired,
was) a member (each such entity, a “Sun Taxpayer”) (A) has filed (or has had
filed on its behalf) all material Tax Returns required to be filed by it (after
giving effect to any filing extension properly granted by a Governmental Entity
having authority to do so) and all such Tax Returns are accurate and complete in
all material respects, (B) has paid (or Sun or Trust has paid on its behalf) all
material Taxes of it (whether or not shown on any Tax Return) that are due and
payable and (C) has complied in all material respects with all applicable Laws
relating to the payment and withholding of Taxes (including withholding of Taxes
pursuant to Sections 1441, 1442, 1445, 1446, 3121, and 3402 of the Code

34



--------------------------------------------------------------------------------



 



or any similar provision of Law) and has, within the time period prescribed by
Law, withheld and paid over to the proper Governmental Entities all material
amounts required to be so withheld and paid over under applicable Laws. The most
recent audited financial statements of Sun and Trust contained in the Filed
Trust SEC Documents, the Unaudited Combined Interim Financial Statements and the
Unaudited Stub Period Financial Statements reflect or (when delivered) will
reflect, as applicable, an adequate reserve (excluding any reserve for deferred
Taxes established to reflect timing differences between book and Tax income) for
all material unpaid Taxes of the Sun Taxpayers for all taxable periods and
portions thereof through the date of such financial statements. From the Sun
Financial Statement Date through the date of this Agreement, no Sun Taxpayer has
incurred any material liability for Taxes other than in the Ordinary Course.
From the date of this Agreement through Closing, no Acquired Entity will have
incurred any material liability for Taxes other than (i) in the Ordinary Course
or (ii) pursuant to the Baseline Restructuring Steps (as modified in accordance
with Exhibit A). Since January 1, 1995 or, if later, the acquisition by Trust of
a direct or indirect interest therein, none of Trust, W&S Denver Corp., W&S
Lauderdale Corp. or W&S Seattle Corp. (each such entity, a “REIT Entity”) has
incurred any material liability for Taxes under Sections 857(b), 860(c) or 4981
of the Code, including any Tax arising from a prohibited transaction described
in Section 857(b)(6) of the Code. No Acquired Entity is the subject of any
audit, examination, or other proceeding in respect of material Taxes, and to the
Knowledge of Sun, no audit, examination or other proceeding in respect of
material Taxes involving any Acquired Entity is being considered by any Tax
authority. No deficiencies for any material Taxes have been proposed, asserted
or assessed against any Acquired Entity, Sun (to the extent that any Acquired
Entity could be held liable for such Taxes) or any Sun Affiliate (to the extent
that any Acquired Entity could be held liable for such Taxes) that will not have
prior to the Closing Date been fully paid (including any applicable interest
charges, penalties or other additions to Taxes), and no requests for waivers of
the time to assess any such Taxes are pending. No Acquired Entity has received
written notice from any Governmental Entity in a jurisdiction in which such
entity does not file a Tax Return stating that such entity is or may be subject
to taxation by that jurisdiction. As of the completion of the Closing, (i) no
Acquired Entity (other than Trust) that is domestic and is treated as a
corporation for United States federal income tax purposes will have any C
Corporation Earnings and Profits and (ii) the aggregate amount of C Corporation
Earnings and Profits of the Acquired Entities that are foreign and are treated
as corporations for United States federal income tax purposes will not exceed
$50,000,000 (taking into account only the earnings and profits of such entities
that have positive earnings and profits). As used in this Agreement: (i) “Taxes”
means (A) all taxes, charges, fees, levies and other assessments, including
income, gross receipts, excise, real or personal property, sales, withholding
(including dividend withholding and withholding required pursuant to
Sections 1445 and 1446 of the Code), social security, occupation, use, service,
license, payroll, franchise, transfer and recording taxes, fees and charges,
including estimated taxes, imposed by the United States or any taxing authority
(domestic or foreign), whether computed on a separate, consolidated, unitary,
combined or any other basis, and any interest, fines, penalties or additional
amounts attributable to, or imposed upon, or with respect to any such taxes,
charges, fees, levies or other assessments and (B) any liability for amounts
described in clause (A) of another Person under Treasury Regulation Section
1.1502-6 (or any similar provision of Law), as a result of transferee liability,
by Law, by Contract or otherwise and (ii) “Tax Return” means any report, return,
document, declaration or other information or filing required to be supplied to
any taxing authority or jurisdiction (foreign

35



--------------------------------------------------------------------------------



 



or domestic) with respect to Taxes, including any schedule or attachment thereto
and any amendment thereof, any information returns, any documents with respect
to or accompanying payments of estimated Taxes, or with respect to or
accompanying requests for the extension of time in which to file any such
report, return, document, declaration or other information. Notwithstanding
anything in this Section 3.14 to the contrary, any references to “Taxes” for
purposes of this Section 3.14(a) shall exclude any Taxes (within the meaning of
clause (A) of the definition of “Taxes”) of Sun or any Retained Subsidiary,
other than Taxes for which any Acquired Entity or Horizon Party could be held
liable post-Closing or the non-payment of which could result in the Acquired
Assets being subject to a material Encumbrance.
          (b) Since January 1, 1995 or, if later, the acquisition by Trust of a
direct or indirect interest therein, Trust and each other REIT Entity (i) has
elected to be subject to taxation as a real estate investment trust (a “REIT”)
within the meaning of Section 856 of the Code (and any similar provision of
state Tax Law) and has satisfied all requirements to qualify as a REIT for all
taxable years since and including 1995 or, if later, the acquisition by Trust of
a direct or indirect interest therein, (ii) has operated since and including
January 1, 2005 to the date of this representation, and intends to continue to
operate through and including the Closing Date, in such a manner as to qualify
as a REIT and (iii) has received no written notice that a challenge to its
status as a REIT is pending or threatened. Each Acquired Entity that is a
partnership, joint venture or limited liability company has been treated since
its formation and continues to be treated for federal and state income tax
purposes as a partnership or as an entity that is disregarded for federal income
tax purposes and not as a corporation or an association taxable as a
corporation. In addition, each Subsidiary of Trust or any other REIT Entity that
is a partnership, joint venture or limited liability company has not, since the
latest of January 1, 1995, its formation or the acquisition by Trust or such
other REIT Entity, as applicable, of a direct or indirect interest therein,
owned any Assets (including securities) that would cause Trust or such other
REIT Entity to violate Section 856(c)(4) of the Code. SLT is not a publicly
traded partnership within the meaning of Section 7704(b) of the Code that is
taxable as a corporation pursuant to Section 7704(a) of the Code. For all
taxable years beginning on or after January 1, 1995 (in the case of Trust) or
January 1, 1998 (in the case of other REIT Entities) and ending on or before
December 31, 2000, each Subsidiary of Trust or any other REIT Entity which is a
corporation (for federal income tax purposes) has been on the last day of each
calendar quarter during which Trust or such other REIT Entity has owned an
interest in such corporation representing more than 10% of the outstanding
voting securities of such corporation, a qualified REIT subsidiary under Section
856(i) of the Code or a REIT. For all taxable years beginning on or after
January 1, 2001, each Subsidiary of Trust or any other REIT Entity which is a
corporation (for federal income tax purposes) has been, on the last day of each
calendar quarter during which Trust or such other REIT Entity has owned an
interest in such corporation representing more than 10% of the value of the
outstanding securities of such corporation or more than 10% of the outstanding
voting securities of such corporation, a qualified REIT subsidiary under Section
856(i) of the Code, a taxable REIT subsidiary of Trust or such REIT Entity under
Section 856(l) of the Code, a REIT, or a corporation which qualifies under the
transitional rules set forth in Section 546(b) of the Tax Relief Extension Act
of 1999. Each Subsidiary of Trust that is a “qualified REIT subsidiary” under
Section 856(i) of the Code is set forth in Section 3.14(b) of the Sun Disclosure
Letter. No Acquired Entity that is either a REIT Entity or a Subsidiary of a
REIT Entity will hold, as of the Closing, any Asset (x) the disposition of which
would be subject to rules similar to Section 1374 of the Code as a result of an
election

36



--------------------------------------------------------------------------------



 



under IRS Notice 88-19, Temporary Treas. Reg. §1.337(c)-5T, Treas. Reg.
§1.337(d)-5, Treas. Reg. §1.337(d)-6 or not making an election under Treas. Reg.
§1.337(d)-7 or (y) which is subject to a consent filed pursuant to Section
341(f) of the Code and the regulations thereunder.
          (c) To the Knowledge of Sun, as of the date hereof, each of the REIT
Entities is a “domestically-controlled” REIT within the meaning of Section
897(h) of the Code.
          (d) There are no Encumbrances for material Taxes (other than for
current Taxes not yet due and payable) on any Acquired Assets.
          (e) Section 3.14(e) of the Sun Disclosure Letter contains a list of
each tax-indemnity, tax-sharing or tax-allocation agreement that any Acquired
Entity is a party to or bound by (or, except for the Tax Sharing and
Indemnification Agreement, will become a party to or bound by). Section 3.14(e)
of the Sun Disclosure Letter contains a list of all Contribution Agreements that
any Acquired Entity has entered into, is a party to, or is subject to. As used
herein, a “Contribution Agreement” means an agreement, oral or written, (A) that
has one of its purposes to permit a Person to take the position that such Person
could defer federal taxable income that otherwise might have been recognized
upon a transfer of property or contribution to any Acquired Entity that is
treated as a partnership for federal income tax purposes and that (i) prohibits
or restricts in any manner the disposition of any Assets of any Acquired Entity,
(ii) requires that any Acquired Entity maintain, put in place, or replace,
indebtedness, whether or not secured by one or more Acquired Properties or
(iii) requires that any Acquired Entity offer to any Person at any time the
opportunity to guarantee or otherwise assume, directly or indirectly (including
through a “deficit restoration obligation,” guarantee (including a “bottom”
guarantee), indemnification agreement or other similar arrangement), the risk of
loss for federal income Tax purposes for indebtedness or other liabilities of
any Acquired Entity, (B) that specifies or relates to a method of taking into
account book-tax disparities under Section 704(c) of the Code with respect to
one or more Assets of an Acquired Entity or (C) that requires a particular
method for allocating one or more liabilities of any Acquired Entity under
Section 752 of the Code. As of the date hereof, no person has raised, or to the
Knowledge of Sun threatened to raise, a material claim against an Acquired
Entity for any breach of any Contribution Agreement. The transactions
contemplated by this Agreement and the Horizon Transactions will not result in a
breach of any Contribution Agreement other than as set forth in Section 3.14(e)
of the Sun Disclosure Letter. The copies of the Contribution Agreements provided
to Horizon are complete and correct, and no such Contribution Agreement has been
amended or modified. Other than the Contribution Agreements identified in
Section 3.14(e) of the Sun Disclosure Letter, there are no written or oral
Contracts or similar arrangements in effect which impose material obligations or
restrictions on any Acquired Entity or their affiliates with respect to the sale
of properties or the maintenance of indebtedness or a particular method for
allocating one or more liabilities of any Acquired Entity under Section 752 of
the Code or otherwise. For purposes of this Section 3.14(e), Contribution
Agreements shall exclude any agreements that otherwise meet the definition of
such term, but that will expire pursuant to their respective terms immediately
upon the consummation of the transactions contemplated by this Agreement other
than any Contribution Agreement that will expire as a result of a breach of such
Contribution Agreement.
          (f) None of the Acquired Assets is property required to be treated as
being owned by any other person pursuant to the “safe harbor lease” provisions
of former

37



--------------------------------------------------------------------------------



 



Section 168(f)(8) of the Code. None of the Acquired Assets directly or
indirectly secures any debt the interest on which is tax-exempt under Section
103(a) of the Code. None of the Acquired Assets is “tax-exempt use property”
within the meaning of Section 168(h) of the Code.
          (g) None of the Acquired Entities nor any predecessors of such
entities by merger or consolidation has within the past three years been a party
to a transaction intended to qualify under Section 355 of the Code or under so
much of Section 356 of the Code as it relates to Section 355 of the Code.
          (h) Sun acquired SHC in a transaction constituting a reverse
acquisition within the meaning of Treasury Regulation Section 1.1502-75(d)(3),
with the consolidated group of SHC being considered to have continued for
federal income tax purposes and with Sun and the members of its consolidated
group at the time of such acquisition being considered to have become members of
the consolidated group of SHC.
          (i) To the Knowledge of Sun, no gaming, wagering or other similar
activities are conducted at or in connection with any Acquired Hotel by any
Person who is engaged in the business of accepting wagers and who is legally
authorized to engage in such business at or in connection with such Acquired
Hotel.
     Section 3.15 No Brokers. Except for Bear, Stearns & Co. Inc. (“Bear,
Stearns”) and Deutsche Bank AG, in each case whose fees are solely payable by
Sun or any Retained Subsidiary, no broker, investment banker, financial advisor
or other Person is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission, or the reimbursement of expenses, in connection
with the transactions contemplated by this Agreement or the Horizon Transactions
based upon arrangements made by or on behalf of Sun or any Sun Subsidiary.
     Section 3.16 Compliance with Laws; Permits. Except as set forth in Section
3.16 of the Sun Disclosure Letter, since January 1, 2001, neither Sun nor any
Sun Subsidiary has violated or failed to comply with any Law (including Privacy
Laws) applicable to the Acquired Business, Acquired Hotels or Acquired Entities,
except in each case to the extent that such violation or failure, individually
and in the aggregate, has not resulted in and would not reasonably be expected
to result in a Sun Material Impairment. Each of Sun, each Seller (with respect
to the Acquired Business), each Acquired Entity and each Sun Subsidiary that is
a management company of an Acquired Property owns and/or possesses all permits,
licenses, variances, authorizations, exemptions, orders, registrations and
approvals of all Governmental Entities (the “Permits”) which are required for
the businesses, activities and operations of the Acquired Business, except where
the absence of such Permits, individually and in the aggregate, has not resulted
in, and would not reasonably be expected to result in, a Sun Material
Impairment. Each of Sun, each Seller (with respect to the Acquired Business),
each Acquired Entity and each Sun Subsidiary that is a management company of an
Acquired Property has been in compliance in all respects with the terms of its
Permits, except for such instances of non-compliance which have been cured or
which, individually and in the aggregate, have not resulted in, and would not
reasonably be expected to result in, a Sun Material Impairment. All such Permits
are in full force and effect and neither Sun nor any Sun Subsidiary has received
notice that any suspension, modification or revocation of any of them is pending
or, to the Knowledge of Sun, threatened nor, to the Knowledge of Sun, do any
grounds exist for any such action, except for such

38



--------------------------------------------------------------------------------



 



suspensions, modifications or revocations that, individually and in the
aggregate, have not resulted in and would not reasonably be expected to result
in a Sun Material Impairment.
     Section 3.17 Contracts.
          (a) Except as set forth in Section 3.17(a)(1) of the Sun Disclosure
Letter, neither any Seller, nor any Acquired Entity (in each case, with respect
to the Acquired Business) nor (in the case of clause (xii) below) Sun or any
Retained Subsidiary is a party to, and neither any of such Persons nor their
respective Assets are bound by, any Material Contracts as of the date hereof.
Notwithstanding the foregoing, neither Sun nor Trust shall bear any Liability to
any Horizon Party under Section 2(a)(i) of the Indemnification Agreement for the
failure to list a Material Contract in Section 3.17(a)(1) of the Sun Disclosure
Letter or (notwithstanding anything to the contrary in Section 3.17(b)) failure
to provide or make available to Horizon OP a correct and, in all material
respects, complete copy of such undisclosed Material Contract to the extent:
(w) Sun did not have Knowledge of the existence of such Material Contract as of
the date of this Agreement, (x) such Material Contract relates exclusively to
the Acquired Hotels identified in Section 3.17(a)(2) of the Sun Disclosure
Letter as “Secondary Hotels” (the “Secondary Hotels”), (y) the impact of such
Material Contract on the combined financial position, results of operations and
cash flows of the Acquired Business was fairly presented in all material
respects in the Audited Combined Historical Financial Statements and in any
projections with respect to the Acquired Business delivered or made available to
Horizon OP prior to the date of this Agreement and (z) such Material Contract
contains no terms that, in the event of a contingency that is reasonably likely
to occur, would reasonably be expected to result, individually or in the
aggregate, in a material increase in the Liabilities, or a material decrease in
the benefits, under such Material Contract; or (2) in the case of Material
Contracts which are the subject in clauses (i), (ii), (vii) and (viii) below,
any Contract which is terminable by the applicable Acquired Entity or Directly
Acquired Assets Owner without any penalty, premium, termination payment or other
Liabilities upon not more than ninety (90) days notice. For purposes of this
Agreement, “Material Contracts” means the following Contracts:
     (i) Hotel management agreements, franchise agreements, golf course
management agreements, parking facility management agreements and health or spa
facility management agreements, in each case relating to any Acquired Hotel by
any Person other than an Acquired Entity;
     (ii) Contracts pursuant to which an Acquired Entity or, with respect to the
Acquired Business, a Seller manages or provides services with respect to any
real properties other than the Acquired Hotels involving annual payments of
$150,000 or more;
     (iii) license or other Contracts relating primarily to the Acquired Hotels
with respect to the names or marks under which the Acquired Hotels are operated;
     (iv) Contracts for any construction work (including any additions or
expansions) to be performed at any Acquired Hotel which are currently in effect
and under which any Acquired Entity or, with respect to the Acquired

39



--------------------------------------------------------------------------------



 



Business, any Seller currently has an obligation in excess of, with respect to
the Acquired Hotels identified in Section 3.17(a)(3) of the Sun Disclosure
Letter as “Primary Hotels” (the “Primary Hotels”), $250,000, and with respect to
the Secondary Hotels, $100,000, in each case in the aggregate;
     (v) Contracts providing for (A) the sale of, option to sell or right of
first refusal or offer with respect to any rights of Sun or any Sun Subsidiary
in any Acquired Property or, other than sales of inventory, consumables or FF&E
in the Ordinary Course of the Acquired Business, other material Asset of the
Acquired Business or (B) the purchase of (other than with respect to fixtures
and capital improvements), or option to purchase or right of first refusal or
offer for, any real estate by an Acquired Entity or, with respect to the
Acquired Business, a Seller involving (in the case of clause (B)) payments of
$250,000 or more;
     (vi) Contracts pursuant to which any Acquired Entity or, with respect to
the Acquired Business, any Seller has any material continuing contractual
obligation (A) for indemnification or otherwise under any agreements relating to
the sale of real estate, or any other business or material Assets, previously
owned, whether directly or indirectly, by an Acquired Entity or, with respect to
the Acquired Business, a Seller if such Contracts, to the Knowledge of Sun, are
likely to involve liability of $10,000,000 or more or (B) to pay additional
purchase price for any of the Acquired Properties;
     (vii) Material Sun Space Leases or leases for personal property relating to
any Acquired Property providing for annual rental payments of $100,000 or more;
     (viii) service or maintenance Contracts providing for annual payments by an
Acquired Entity or, with respect to the Acquired Business, a Seller of, with
respect to the Primary Hotels, $250,000 or more, and with respect to the
Secondary Hotels, $100,000, in each case in the aggregate;
     (ix) material loan or credit agreements, notes, bonds, mortgages,
indentures or any other Contracts (including capitalized leases involving annual
payments in excess of $50,000) pursuant to which any Indebtedness of any
Acquired Entity or, with respect to the Acquired Business, any Seller is
outstanding or may be incurred;
     (x) to the extent not disclosed pursuant to Section 3.17(a)(ix), Contracts
relating to interest rate caps, interest rate collars, interest rate swaps,
currency hedging transactions and other similar arrangements to which any
Acquired Entity or, with respect to the Acquired Business, any Seller is a party
or an obligor with respect thereto;
     (xi) partnership, limited liability company, joint venture or other similar
Contracts or arrangements with respect to the ownership or governance

40



--------------------------------------------------------------------------------



 



of, or otherwise with respect to the Interests representing ownership of, an
Acquired Entity;
     (xii) collective bargaining agreements or other material Contracts with any
labor union or other labor organization relating to wages, hours and other
conditions of employment in effect as of the date hereof, in each case with
respect to the Acquired Business (including any Contracts set forth or required
to be set forth in Section 3.12(b) of the Sun Disclosure Letter);
     (xiii) Contracts (other than this Agreement and the Ancillary Agreements)
that materially restrict the operations of the Acquired Business as currently
conducted or, at or after the Closing, would otherwise limit the freedom of
Horizon or any Horizon Subsidiary (including any Acquired Entity) to own or
lease any hotel or related facility in any geographic area;
     (xiv) Contracts set forth or required to be set forth in Section 3.10 or
Section 3.14(e) of the Sun Disclosure Letter;
     (xv) Contracts to which any Acquired Entity or, with respect to the
Acquired Business, any Seller is a party to or bound by and which are required
to be filed as exhibits to the Filed Trust SEC Documents (other than Contracts
required to be disclosed solely pursuant to Item 601(b)(10)(ii)(A) or
601(b)(10)(iii) of Regulation S-K of the Exchange Act) other than Contracts
specified in clause (ix) above;
     (xvi) all National/Regional Operating Agreements involving annual payments
of $2,000,000 relating to the Acquired Business; and
     (xvii) all Contracts providing for the sharing of mixed-use facilities,
including for the sharing of Taxes or maintenance or other costs and expenses
related to such facilities, which facilities are used in the operation of any
Acquired Hotel other than such Contracts required to be set forth in Section
3.10 of the Sun Disclosure Letter.
          (b) Except as set forth in Section 3.17(b) of the Sun Disclosure
Letter and except as, individually and in the aggregate, has not resulted in and
would not reasonably be expected to result in a Sun Material Impairment, neither
Sun nor any Sun Subsidiary has received a written notice that it is in violation
of or in default under (nor to the Knowledge of Sun does there exist any such
violation or default or any condition which upon the passage of time or the
giving of notice or both would cause such a violation of or default under) any
Material Contract. Each Material Contract is in full force and effect, except to
the extent it has expired in the Ordinary Course in accordance with its terms
after the date of this Agreement, and is binding and enforceable against the
Sellers or Acquired Entities, as applicable, and, to the Knowledge of Sun, each
other party thereto, except as, individually and in the aggregate, has not
resulted in and would not reasonably be expected to result in a Sun Material
Impairment. Correct and, in all material respects, complete copies of each
Material Contract have been

41



--------------------------------------------------------------------------------



 



delivered or made available to Horizon OP (except to the extent a complete and
correct copy of such Material Contract has been filed as an exhibit to a Filed
Trust SEC Document).
          (c) Sun has delivered or made available to Horizon OP a correct and
complete copy of the Sun Rights Agreement.
     Section 3.18 Guarantees; Letters of Credit.
          (a) Set forth in Section 3.18(a) of the Sun Disclosure Letter is a
correct and complete list of all Liabilities (other than Assumed Liabilities) of
Sun or any Retained Subsidiary under any guaranty, letter of credit, comfort
letter, surety bond and/or other credit support provided by any of Sun or any
Retained Subsidiary in support of an obligation in excess of $100,000 or, with
respect to such items of credit support that do not involve any financial
obligation, a value of $250,000 of any of the Acquired Entities or, with respect
to the Acquired Business, any of the Asset Sellers (the “Acquired Business
Credit Support”).
          (b) Set forth in Section 3.18(b) of the Sun Disclosure Letter is a
correct and complete list of all Assumed Liabilities and Liabilities of Acquired
Entities under any guaranty, letter of credit, comfort letter, surety bond
and/or other credit support provided by any Acquired Entity or, with respect to
the Acquired Business, any Asset Seller in support of an obligation in excess of
$100,000 or, with respect to such items of credit support that do not involve
any financial obligation, a value of $250,000 of Sun or (other than, with
respect to the Acquired Business, any of the Asset Sellers) any Retained
Subsidiary (the “Sun Credit Support”).
          (c) Except as set forth in any subsection of Section 3.18(c) of the
Sun Disclosure Letter, the Assumed Liabilities do not include any Liability
under any (i) guarantees in support of an obligation in excess of $100,000 or,
with respect to such items of support that do not involve any financial
obligation, a value of $250,000 of third Persons (other than Sun or any Retained
Subsidiary) or (ii) letters of credit or surety bonds of third Persons.
     Section 3.19 Assets.
          (a) Immediately after the Closing, Horizon OP, the Horizon
Subsidiaries and the Acquired Entities, collectively, (i) will have good title
to or, in the case of leased, subleased, licensed or sublicensed Assets, possess
valid and subsisting leased, subleased, licensed, or sublicensed interest in, or
otherwise have the legal right to use, all of the Acquired Hotels, free and
clear of all Encumbrances other than Permitted Title Exceptions; provided that,
the foregoing shall not apply to real estate and Intellectual Property, which
are covered in Sections 3.8 and 3.13, respectively and (ii) subject to
Section 6.8, will have no legal or beneficial right, title or interest in or to
any Excluded Asset.
          (b) Other than as set forth in Section 3.19(b) of the Sun Disclosure
Letter, the Acquired Assets, together with all Assets and services to the extent
the benefit of which will be provided to Horizon OP or the Horizon Subsidiaries
pursuant to this Agreement, the Ancillary Agreements and the Local Purchase
Agreements, constitute in all material respects all right, title and interest of
Sun and the Sun Subsidiaries in and to personal and real property Assets owned,
used or held for use by Sun and the Sun Subsidiaries immediately prior to the
Closing that are

42



--------------------------------------------------------------------------------



 



required for Horizon OP and the Horizon Subsidiaries to operate the Acquired
Business in the manner in which it is conducted immediately prior to Closing.
     Section 3.20 Insurance. Section 3.20(1) of the Sun Disclosure Letter
contains a correct and complete list as of the date of this Agreement of all
material insurance policies (except title insurance) and fidelity bonds owned or
held by Sun or any Sun Subsidiary relating to the Acquired Business or the
Acquired Hotels and stating whether such policy is a claims-made or an
occurrence-based policy. There is no claim in excess of $100,000 by any Acquired
Entity or, with respect to the Acquired Business, Sun or any Retained Subsidiary
pending under any of such policies or bonds as to which coverage has been
questioned, denied or disputed by the underwriters of such policies or bonds or
in respect of which such underwriters have reserved their rights. All premiums
payable under all such policies and bonds have been timely paid. Sun and the Sun
Subsidiaries have complied in all material respects with the terms and
conditions of all such policies and bonds. Such policies of insurance and bonds
(or other policies and bonds providing substantially similar insurance coverage)
have been in effect since January 1, 2005 and/or have been renewed at expiration
and remain in full force and effect as of the date hereof. Such policies and
bonds, in the aggregate, cover all of the Acquired Hotels and are of the type
and in the amounts customarily carried by Persons conducting businesses similar
to those of the Acquired Business. Except as set forth in Section 3.20(2) of the
Sun Disclosure Letter, such policies and bonds are sufficient for compliance in
all material respects with all requirements under any Contracts or Laws to which
any Acquired Entity or, with respect to the Acquired Business, any Seller is a
party or otherwise bound, or to which any of the Acquired Hotels is subject. To
the Knowledge of Sun, there is no threatened termination any such policies or
bonds. Except as set forth in Section 3.20(3) of the Sun Disclosure Letter, the
Acquired Entities and the Directly Acquired Assets Owner, as applicable, shall,
if Horizon OP so elects, continue (after the Closing through the term of such
policies) to have coverage under such policies and bonds that are
occurrence-based policies with respect to events occurring prior to the Closing.
     Section 3.21 [Intentionally Omitted.]
     Section 3.22 Opinion of Financial Advisor. Sun and Trust have received the
opinion of Bear, Stearns, their financial advisor, which has not been withdrawn
or otherwise modified, to the effect that as of the date of this Agreement,
based upon and subject to the matters set forth in such opinion, the
consideration to be received pursuant to this Agreement is fair, from a
financial point of view, to Sun and Trust.
     Section 3.23 State Takeover Statutes. Each of Sun and Trust has taken all
action necessary to exempt the transactions contemplated by this Agreement and
the Ancillary Agreements and the Horizon Transactions from the operation of any
“fair price,” “moratorium,” “control share acquisition” or any other
anti-takeover statute or Law (a “Takeover Statute” ).
     Section 3.24 No Vote Required. Except for (i) approvals set forth in
Section 3.24 of the Sun Disclosure Letter (the “SLT Unitholder Approvals”) and
(ii) the approval of Sun (as majority holder of RP Units), Trust (as the sole
general partner of SLT) and Starwood Hotels & Resorts Holdings, Inc., an Arizona
corporation (as sole holder of Class A Shares), which shall be given promptly
after the execution of this Agreement, no vote or approval of any of the holders
of capital stock, beneficial interests or other Interests of Sun or any Sun
Subsidiary with respect

43



--------------------------------------------------------------------------------



 



to the adoption or approval of this Agreement or any Ancillary Agreement, or any
transaction contemplated hereby or thereby, shall be necessary or required.
ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF THE HORIZON PARTIES
     Except as set forth in the letter, dated as of the date hereof, delivered
by the Horizon Parties to the Sun Parties prior to the execution of this
Agreement (the “Horizon Disclosure Letter”), the Horizon Parties hereby jointly
and severally represent and warrant to the Sun Parties as follows:
     Section 4.1 Organization, Standing and Power.
          (a) Horizon is a corporation duly organized, validly existing and in
good standing under the laws of Maryland. Horizon has all requisite corporate
power and authority to own, operate, lease and encumber its properties and carry
on its business as now being conducted. The articles of incorporation of Horizon
(the “Horizon Charter”) are in effect, and, to the Knowledge of Horizon, no
dissolution, revocation or forfeiture proceeding regarding Horizon has been
commenced. Horizon is duly qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction in which the nature of
its business or the ownership or leasing of its properties makes such
qualification or licensing necessary, other than in such jurisdictions where the
failure to be so qualified or licensed, individually and in the aggregate, has
not had and would not reasonably be expected to (i) have a Horizon Material
Adverse Effect or (ii) prevent or delay in any material respect the consummation
of the transactions contemplated by this Agreement or the Ancillary Agreements
or the Horizon Transactions or otherwise prevent Horizon from performing its
obligations under this Agreement or the Ancillary Agreements in any material
respect.
          (b) Horizon has made available to Sun complete and correct copies of
the Horizon Charter and the bylaws of Horizon (the “Horizon Bylaws”), in each
case as amended, restated or supplemented to the date of this Agreement. Horizon
is not in violation in any material respect of any provision of the Horizon
Charter or the Horizon Bylaws.
     Section 4.2 Horizon Subsidiaries.
          (a) As of the date of this Agreement, Section 4.2(a) of the Horizon
Disclosure Letter sets forth (i) each Horizon Subsidiary, (ii) the Interest
therein of Horizon and (iii) if not directly or indirectly wholly owned by
Horizon or Horizon OP, the identity and Interest of each of the other owners of
such Horizon Subsidiary (other than Horizon OP).
          (b) Except as set forth in Section 4.2(b) of the Horizon Disclosure
Letter, all of the outstanding Interests in each Horizon Subsidiary that is
owned by Horizon or a Horizon Subsidiary have been duly authorized and validly
issued and (A) in the case of stock Interests, are fully paid and (in applicable
jurisdictions) nonassessable and free of preemptive or similar rights; (B) in
the case of partnership, limited liability company or other Interests, are not
subject to any Indebtedness, capital calls or other obligations (contingent or
otherwise) to contribute monies in respect thereof; and (C) in all cases, are
owned free and clear of all Encumbrances. Each Horizon Subsidiary is duly
organized, validly existing and in good standing under the Laws

44



--------------------------------------------------------------------------------



 



of its jurisdiction of incorporation or organization, as applicable, and has all
requisite corporate or other power and authority to own, operate, lease and
encumber its properties and carry on its business as now being conducted. Each
Horizon Subsidiary is duly qualified or licensed to do business as a foreign
corporation or other limited liability entity and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed,
individually and in the aggregate, has not had and would not reasonably be
expected to (i) have a Horizon Material Adverse Effect or (ii) prevent or delay
in any material respect the consummation of the transactions contemplated by
this Agreement or the Ancillary Agreements or the Horizon Transactions or
otherwise prevent any Horizon Subsidiary from performing its obligations under
this Agreement or the Ancillary Agreements in any material respect. Complete and
correct copies of the Organizational Documents of Horizon OP and REIT Merger
Sub, in each case as amended, restated or supplemented to the date of this
Agreement, have been previously made available to Sun. The Organizational
Documents of each Horizon Subsidiary that is a Horizon Party are in effect and,
to the Knowledge of Horizon, no dissolution, revocation or forfeiture proceeding
regarding any Horizon Party has been commenced. No amendment has been made or
modification or waiver granted to the Second Amended and Restated Agreement of
Limited Partnership of Horizon OP, dated as of December 30, 1998 (the “Horizon
OP Agreement”), since the amendment dated August 31, 2005, for the period ending
June 30, 2005 (except to admit substituted limited partners following transfers
of Class A Units of Horizon OP (the “Horizon OP Units”)).
     Section 4.3 Capital Structure.
          (a) The authorized shares of capital stock of Horizon consist of
750,000,000 shares of Horizon Common Stock and 50,000,000 shares of preferred
stock, par value $0.01 per share, of which, as of the date of this Agreement,
650,000 are classified as Series A Junior Participating Preferred Stock (the
“Horizon Series A Preferred Stock”), 5,980,000 are classified as 10% Class C
Cumulative Redeemable Preferred Stock (the “Horizon Class C Preferred Stock”)
and 8,000,000 are classified as 8 7/8% Class E Cumulative Redeemable Preferred
Stock (the “Horizon Class E Preferred Stock” and, together with the Horizon
Series A Preferred Stock and the Horizon Class C Preferred Stock, the “Horizon
Preferred Stock”). As of November 9, 2005 (i) 353,816,070 shares of Horizon
Common Stock were issued and outstanding; (ii) no shares of Horizon Series A
Preferred Stock were issued and outstanding; (iii) 5,980,000 shares of Horizon
Class C Preferred Stock were issued and outstanding; (iv) 4,034,300 shares of
Horizon Class E Preferred Stock were issued and outstanding; (v) 19,962,465
shares of Horizon Common Stock are reserved for issuance upon the redemption of
Horizon OP Units; (vi) 27,701,200 shares of Horizon Common Stock are reserved
for issuance upon the exchange of the 3.25% Exchangeable Senior Debentures of
Horizon OP (the “Horizon Exchangeable Debentures”); (vii) 30,907,699 shares of
Horizon Common Stock are reserved for issuance upon the conversion of the 6.75%
convertible preferred securities of Horizon Financial Trust, a Subsidiary of
Horizon, and the related conversion of the 6.75% convertible subordinated
debentures of Horizon (the “Horizon Convertible Preferred Securities”);
(viii) 12,134,958 shares of Horizon Common Stock are reserved for issuance under
the Horizon and Horizon, L.P. Comprehensive Stock and Cash Incentive Plan (the
“Horizon Equity Plan”), under which stock options with respect to 1,959,842
shares of Horizon Common Stock (the “Horizon Stock Options”) have been granted
and are outstanding; (ix) 244,384 shares of Horizon Common Stock are reserved
for issuance under the

45



--------------------------------------------------------------------------------



 



Horizon Non-Employee Directors Stock Compensation Plan; and (x) (exclusive of
shares reserved for issuance pursuant to clauses (v) through (ix) above)
warrants or other rights to acquire Horizon Common Stock, stock appreciation
rights, phantom shares, dividend equivalents, deferred compensation accounts,
performance awards, restricted stock unit awards or equity-like rights or
arrangements and other awards with respect to 7,009,213 shares of Horizon Common
Stock are outstanding (the “Horizon Stock Rights”).
          (b) All outstanding shares of Horizon Common Stock are duly
authorized, validly issued, fully paid and nonassessable and free of preemptive
or similar rights under Law, the Horizon Charter or Horizon Bylaws and any
Contract or instrument to which Horizon is a party or by which it is bound.
          (c) Other than (i) as set forth in Section 4.3(a) of this Agreement or
Section 4.3(c) of the Horizon Disclosure Letter and (ii) Horizon OP Units (which
may be redeemed for shares of Horizon Common Stock), Horizon Stock Options, the
Horizon Exchangeable Debentures, the Horizon Convertible Preferred Securities
and Horizon Stock Rights, as of November 9, 2005, there are not (A) issued,
reserved for issuance or outstanding any Interests of Horizon or any Horizon
Subsidiary or (B) any Contracts to which Horizon or any Horizon Subsidiary is a
party or by which such entity is bound, obligating Horizon or any Horizon
Subsidiary to issue, deliver, sell, transfer, redeem, repurchase or otherwise
acquire, or cause to be issued, delivered, sold, transferred, redeemed,
repurchased or otherwise acquired additional Interests of Horizon or any Horizon
Subsidiary or obligating Horizon or any Horizon Subsidiary to issue, grant,
extend or enter into any such Contract. All shares of Horizon Common Stock
subject to issuance in respect of Horizon Stock Options, Horizon OP Units or
Horizon Stock Rights, upon issuance prior to the REIT Merger Effective Time on
the terms and conditions specified in the instruments pursuant to which they are
issuable, will be duly authorized, validly issued, fully paid and nonassessable
and free of preemptive rights.
          (d) The Horizon Common Stock to be issued by Horizon pursuant to this
Agreement have been duly authorized for issuance, and upon issuance will be duly
and validly issued, fully paid and nonassessable.
     Section 4.4 Other Interests. Except for Interests in the Horizon
Subsidiaries and certain other entities as set forth in Section 4.4 of the
Horizon Disclosure Letter (the “Horizon Other Interests”), as of the date of
this Agreement, neither Horizon nor any Horizon Subsidiary owns directly or
indirectly any Interest in any Person (other than investments in short-term
investment securities).
     Section 4.5 Authority; Noncontravention; Consents.
          (a) Each of the Horizon Parties has all necessary corporate or other
power and authority to execute and deliver this Agreement and each Ancillary
Agreement to which it is a party, to perform its obligations hereunder and
thereunder and, subject to obtaining the Horizon Stockholder Approval, to
consummate the transactions contemplated hereby and thereby to be consummated by
such Horizon Party. The execution and delivery by each Horizon Party of this
Agreement and each Ancillary Agreement to which it is a party, the performance
of its obligations hereunder and thereunder, and the consummation by it of the
transactions

46



--------------------------------------------------------------------------------



 



contemplated hereby and thereby to be consummated by it have been duly and
validly authorized by all necessary action and no other proceedings on the part
of any Horizon Party and no votes by any holder of Interests in any Horizon
Party are necessary to authorize this Agreement or any Ancillary Agreement or to
consummate the transactions contemplated hereby and thereby, other than the
Horizon Stockholder Approval. This Agreement and each Ancillary Agreement has
been duly authorized and validly executed and delivered by each Horizon Party
thereto and, subject to the Horizon Stockholder Approval, constitutes a legal,
valid and binding obligation of each such Horizon Party, enforceable against
such Horizon Party in accordance with its terms.
          (b) Except as set forth in Section 4.5(b) of the Horizon Disclosure
Letter, the execution and delivery of this Agreement and the Ancillary
Agreements by the Horizon Parties do not, and, subject to receipt of the Horizon
Stockholder Approval and except as provided in Section 4.12, the consummation of
the transactions contemplated by, and performance of their respective
obligations under, this Agreement and the Ancillary Agreements and compliance by
Horizon and the Horizon Subsidiaries with the provisions hereof and thereof, and
the consummation of the Horizon Transactions, will not, conflict with, or result
in any violation of or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to the loss of a benefit under, or result in
the creation of any Encumbrance upon any of the Assets of Horizon or any Horizon
Subsidiary under, (i) the Horizon Charter or the Horizon Bylaws or the other
Organizational Documents of any Horizon Subsidiary, each as amended or
supplemented, (ii) any loan or credit agreement, note, bond, mortgage,
indenture, merger or other acquisition agreement, reciprocal easement agreement,
lease or other Contract, instrument, permit, concession, franchise or license
applicable to Horizon or any Horizon Subsidiary, or their respective Assets or
(iii) subject to the governmental filings and other matters referred to in
Section 4.5(c), any Laws applicable to Horizon or any Horizon Subsidiary or
their respective Assets, other than, in the case of clause (ii) or (iii), any
such conflicts, violations, defaults, rights, losses or Encumbrances that,
individually and in the aggregate, have not had and would not reasonably be
expected to (x) have a Horizon Material Adverse Effect or (y) prevent or
materially impair the ability of Horizon or any Horizon Subsidiary to perform
its respective obligations hereunder or under the Ancillary Agreements or
prevent or delay in any material respect the consummation of the transactions
contemplated by this Agreement or the Ancillary Agreements or the Horizon
Transactions.
          (c) No consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity is required by or with
respect to Horizon or any Horizon Subsidiary in connection with the execution
and delivery of this Agreement and the Ancillary Agreements by the Horizon
Parties or the consummation by Horizon and the Horizon Subsidiaries of the
transactions contemplated by this Agreement and the Ancillary Agreements or the
Horizon Transactions, except for (i) the filing with the SEC of (x) the Proxy
Statement/Prospectus and the Form S-4 and the declaration of the effectiveness
thereof by the SEC and (y) such reports and filings under the Securities Act and
under the Exchange Act as may be required in connection with this Agreement and
the Ancillary Agreements and the transactions contemplated hereby and thereby
and the Horizon Transactions, (ii) the filing and acceptance for record of the
REIT Articles of Merger by the Department and (iii) such other consents,
approvals, orders, authorizations, registrations, declarations and filings
(A) as are set forth in Section 4.5(c) of the Horizon Disclosure Letter; (B) as
may be required under (t) the HSR Act, (u) the EC Merger Regulations or any
other antitrust or competition Laws of other

47



--------------------------------------------------------------------------------



 



jurisdictions, (v) the rules and regulations of the NYSE, (w) any applicable
Laws governing the sale or service of liquor, (x) Laws requiring transfer,
recordation or gains tax filings, (y) Environmental Laws or (z) the “blue sky”
Laws of various states, to the extent applicable; or (C) which, if not obtained
or made would not prevent or delay in any material respect the consummation of
the transactions contemplated by this Agreement or the Ancillary Agreements or
the Horizon Transactions or otherwise prevent Horizon or any Horizon Subsidiary
from performing its respective obligations under this Agreement or the Ancillary
Agreements in any material respect or, individually or in the aggregate, have,
or reasonably be expected to have, a Horizon Material Adverse Effect.
     Section 4.6 SEC Documents; Financial Statements; Corporate Governance.
          (a) Each of Horizon and Horizon OP has filed all reports, schedules,
forms, statements, certifications and other documents required to be filed with
the SEC since December 31, 2002 (collectively, including all exhibits thereto,
the “Horizon SEC Documents”). All of the Horizon SEC Documents, as of their
respective filing dates and, as applicable, effective times, complied in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and, in each case, the rules and regulations promulgated thereunder
applicable to such Horizon SEC Documents as of the applicable filing date or
effective time. None of the Horizon SEC Documents, at the time of filing or, as
applicable, of becoming effective, contained any untrue statement of a material
fact or omitted to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. Each of the consolidated financial
statements (including the related notes) of Horizon and the Horizon Subsidiaries
included in the Horizon SEC Documents filed prior to the date hereof
(i) complied in all material respects with applicable accounting requirements
and the published rules and regulations of the SEC with respect thereto,
(ii) has been prepared in accordance with GAAP (except, in the case of unaudited
statements, as permitted by Form 10-Q under the Exchange Act) applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto) and (iii) fairly presented in all material respects and in
accordance with the applicable requirements of GAAP and the applicable rules and
regulations of the SEC, the consolidated financial position of Horizon and the
Horizon Subsidiaries, taken as a whole, as of the dates thereof and the
consolidated results of operations and cash flows for the periods then ended.
          (b) Each of Horizon and Horizon OP has been and is in compliance in
all material respects with the applicable provisions of the Sarbanes-Oxley Act.
No officer or director of Horizon is currently indebted to Horizon or Horizon
OP.
          (c) Each of Horizon and Horizon OP has designed and maintains
disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e)
of the Exchange Act) to ensure that material information relating to it and its
consolidated Subsidiaries is made known to the principal executive officer and
the principal financial officer of it (or, in the case of Horizon OP, the
principal executive officer and the principal financial officer of Horizon, as
its sole general partner) by others within those entities. The principal
executive officer and principal financial officer of Horizon (including in their
capacities as officers of the sole general partner of Horizon OP) have made all
certifications required by Rule 13a-14 or 15d-14 under the Exchange

48



--------------------------------------------------------------------------------



 



Act or Sections 302 and 906 of the Sarbanes-Oxley Act and any related rules and
regulations promulgated by the SEC.
          (d) Horizon has designed and maintains a system of internal controls
over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) of the
Exchange Act) sufficient to provide reasonable assurances regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP (within the meaning of such terms
under the Sarbanes-Oxley Act). Horizon has disclosed, based on its most recent
evaluation to its respective auditors and the audit committee of Horizon’s Board
of Directors (A) any significant deficiencies and material weaknesses in the
design or operation of internal controls over financial reporting which are
reasonably likely to adversely affect in any material respect Horizon’s ability
to record, process, summarize and report financial information and (B) any
fraud, whether or not material, that involves management or other employees who
have a significant role in its internal controls over financial reporting.
Horizon has delivered to Sun any such disclosures (i) prior to the date of this
Agreement or (ii) with respect to evaluations after the date of this Agreement,
promptly following the disclosures to the applicable auditors and audit
committee.
     Section 4.7 Absence of Certain Changes or Events. Except as disclosed in
Section 4.7 of the Horizon Disclosure Letter, since December 31, 2004 (the
“Horizon Financial Statement Date”), Horizon and Horizon OP have conducted their
business in the Ordinary Course and there has not been (a) any circumstance,
event, occurrence, change or effect that, individually or in the aggregate, has
had or would reasonably be expected to have a Horizon Material Adverse Effect or
(b) on or prior to the date of this Agreement, any other action or omission by
Horizon or any Horizon Subsidiary which, if occurring during the period from the
date of this Agreement through the Closing, would constitute a breach of any of
the following subsections of Section 5.2: (b), (e) and, with respect to any of
the foregoing, (h).
     Section 4.8 Taxes.
          (a) Each of the Horizon Parties and each member of any affiliated,
consolidated, combined or unitary group of which any Horizon Party or any
Horizon Subsidiary is or was a member (each such entity, a “Horizon Taxpayer”)
(A) has filed (or has had filed on its behalf) all material Tax Returns required
to be filed by it (after giving effect to any filing extension properly granted
by a Governmental Entity having authority to do so) and all such Tax Returns are
accurate and complete in all material respects; (B) has paid (or Horizon has
paid on its behalf) all material Taxes of it (whether or not shown on any Tax
Return) that are due and payable; and (C) has complied in all material respects
with all applicable Laws relating to the payment and withholding of Taxes
(including withholding of Taxes pursuant to Sections 1441, 1442, 1445, 1446,
3121, and 3402 of the Code or any similar provision of any other Law) and has,
within the time period prescribed by Law, withheld and paid over to the proper
Governmental Entities all material amounts required to be so withheld and paid
over under applicable Laws. The most recent audited financial statements of
Horizon contained in the Horizon SEC Documents reflect an adequate reserve
(excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) for all material unpaid Taxes of the
Horizon Taxpayers for all taxable periods and portions thereof through the date
of such financial statements. Since the Horizon Financial Statement Date, no
Horizon Taxpayer

49



--------------------------------------------------------------------------------



 



has incurred any material liability for Taxes other than in the Ordinary Course.
Since January 1, 1999, Horizon has not incurred any material liability for Taxes
under Sections 857(b), 860(c) or 4981 of the Code, including any Tax arising
from a prohibited transaction described in Section 857(b)(6) of the Code. No
Horizon Taxpayer is the subject of any audit, examination, or other proceeding
in respect of material Taxes, and to the Knowledge of Horizon, no audit,
examination or other proceeding in respect of material Taxes involving any
Horizon Taxpayer is being considered by any Tax authority. No deficiencies for
any material Taxes have been proposed, asserted or assessed against any Horizon
Taxpayer that have not been resolved, and no requests for waivers of the time to
assess any such Taxes are pending. No Horizon Taxpayer has received written
notice from any Governmental Entity in a jurisdiction in which such entity does
not file a Tax Return stating that such entity is or may be subject to taxation
by that jurisdiction.
          (b) Since January 1, 1999, Horizon (i) has elected to be subject to
taxation as a REIT within the meaning of Section 856 of the Code (and any
similar provision of state Tax Law) and has satisfied all requirements to
qualify as a REIT for all taxable years since and including 1999, (ii) has
operated since, and intends to continue to operate on or before the Closing
Date, in such a manner as to qualify as a REIT and (iii) has received no written
notice that a challenge to its status as a REIT is pending or threatened. Each
Horizon Subsidiary that is a partnership, joint venture or limited liability
company has been treated since its formation and continues to be treated for
federal and state income tax purposes as a partnership or as an entity that is
disregarded for federal income tax purposes and not as a corporation or an
association taxable as a corporation. In addition, each Horizon Subsidiary that
is a partnership, joint venture or limited liability company has not since the
latest of January 1, 1999, its formation or the acquisition by Horizon of a
direct or indirect interest therein, owned any Assets (including securities)
that would cause Horizon to violate Section 856(c)(4) of the Code, unless any
such Asset was disposed of prior to the last day of the calendar quarter in
which it was acquired or within the applicable cure period provided for in
Section 856(c)(4) of the Code. Horizon OP is not a publicly traded partnership
within the meaning of Section 7704(b) of the Code that is taxable as a
corporation pursuant to Section 7704(a) of the Code. For all taxable years
beginning on or after January 1, 1999 and ending on or before December 31, 2000,
each Horizon Subsidiary which is a corporation (for federal income tax purposes)
has been on the last day of each calendar quarter during which Horizon has owned
an interest in such corporation representing more than 10% of the outstanding
voting securities of such corporation, a qualified REIT subsidiary under Section
856(i) of the Code. For all taxable years beginning on or after January 1, 2001,
each Horizon Subsidiary which is a corporation (for federal income tax purposes)
has been, on the last day of each calendar quarter during which Horizon has
owned an interest in such corporation representing more than 10% of the value of
the outstanding securities of such corporation or more than 10% of the
outstanding voting securities of such corporation, a qualified REIT subsidiary
under Section 856(i) of the Code, a taxable REIT subsidiary of Horizon under
Section 856(l) of the Code, a REIT, or a corporation which qualifies under the
transitional rules set forth in Section 546(b) of the Tax Relief Extension Act
of 1999. Each Horizon Subsidiary that is a “qualified REIT subsidiary” under
Section 856(i) of the Code is set forth in Section 4.8(b) of the Horizon
Disclosure Letter.
          (c) To the Knowledge of Horizon, as of the date hereof, Horizon is a
“domestically-controlled” REIT within the meaning of Section 897(h) of the Code.

50



--------------------------------------------------------------------------------



 



          (d) There are no Encumbrances for material Taxes (other than current
Taxes not yet due and payable) on the assets of any Horizon Taxpayer.
          (e) No Horizon Taxpayer, or any predecessors of such entity by merger
or consolidation, has within the past three (3) years been a party to a
transaction intended to qualify under Section 355 of the Code or under so much
of Section 356 of the Code as it relates to Section 355 of the Code.
     Section 4.9 No Brokers. Except for Goldman Sachs & Co. (“GS&Co.”), whose
fees are solely payable by Horizon or any Horizon Subsidiary, no broker,
investment banker, financial advisor or other Person is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission, or
the reimbursement of expenses, in connection with the transactions contemplated
by this Agreement or the Horizon Transactions based upon arrangements made by or
on behalf of Horizon or any Horizon Subsidiary.
     Section 4.10 Litigation. Except as disclosed in Section 4.10 of the Horizon
Disclosure Letter, there is no suit, action, investigation or proceeding pending
or, to the Knowledge of Horizon, threatened against or affecting Horizon or any
Horizon Subsidiary directly relating to or involving any of their respective
Assets, or any of the directors, officers, employees or agents thereof who may
be subject to indemnification by Horizon or any Horizon Subsidiary that,
individually or in the aggregate, if determined or resolved adversely, would
reasonably be expected to (i) have, or has had, a Horizon Material Adverse
Effect or (ii) prevent or materially impair the ability of any Horizon Party to
perform any of its respective obligations hereunder or under any Ancillary
Agreement or prevent or delay in any material respect the consummation of the
transactions contemplated by this Agreement or the Ancillary Agreements or the
Horizon Transactions, nor is there any judgment, decree, injunction, rule or
order of any Governmental Entity or arbitrator outstanding against Horizon or
any Horizon Subsidiary that has had or would reasonably be expected to have any
such effect.
     Section 4.11 Opinion of Financial Advisor. Horizon has received the opinion
of GS&Co., its financial advisor, which has not been withdrawn or otherwise
modified, to the effect that as of the date of this Agreement, based upon and
subject to the matters set forth in such opinion, the Consideration (as such
term is defined in such opinion) in the aggregate to be paid by Horizon and
certain of its Subsidiaries pursuant to this Agreement is fair from a financial
point of view to Horizon.
     Section 4.12 Horizon Stockholder Approval. The affirmative vote with
respect to the issuance of the shares of Horizon Common Stock in the Closing
Transactions, of a majority of the votes cast by holders of shares of Horizon
Common Stock; provided that, the total vote cast represents over 50% of the
Horizon Common Stock issued, outstanding and entitled to vote, is the only vote
of the holders of any class or series of capital stock or equity interest of any
Horizon Party necessary or required to adopt or approve this Agreement and the
Ancillary Agreements and the transactions contemplated by this Agreement and the
Ancillary Agreements and the Horizon Transactions, except for the approval of
(x) Horizon OP, as the sole member of REIT Merger Sub, and (y) REIT Merger Sub,
as the general partner of SLT Merger Sub. The approval by Horizon, which has
already been granted, is the only vote of any partner of Horizon

51



--------------------------------------------------------------------------------



 



OP necessary or required to approve this Agreement and the Ancillary Agreements
and the transactions contemplated hereby and thereby and the Horizon
Transactions.
     Section 4.13 Ownership of REIT Merger Sub and SLT Merger Sub; No Prior
Activities.
          (a) Each of REIT Merger Sub and SLT Merger Sub was formed solely for
the purpose of engaging in the transactions contemplated by this Agreement and
the Ancillary Agreements.
          (b) All of the outstanding membership interests of REIT Merger Sub are
owned directly by Horizon OP. All of the outstanding limited partnership
interests of SLT Merger Sub are owned by REIT Merger Sub, its general partner,
and Horizon OP. There are no options, warrants or other rights (including
registration rights), agreements, arrangements or commitments to which either
REIT Merger Sub or SLT Merger Sub is a party of any character relating to the
issued or unissued membership interests of, or other equity interests in, REIT
Merger Sub or SLT Merger Sub, respectively, or obligating REIT Merger Sub or SLT
Merger Sub, respectively, to grant, issue or sell any membership interests of,
or other equity interests in, REIT Merger Sub or SLT Merger Sub, respectively,
by sale, lease, license or otherwise. There are no obligations, contingent or
otherwise, of REIT Merger Sub or SLT Merger Sub, respectively, to repurchase,
redeem or otherwise acquire any membership interests of REIT Merger Sub or SLT
Merger Sub, respectively.
          (c) Except for agreements, obligations or Liabilities incurred in
connection with its organization and the transactions contemplated by this
Agreement and the Ancillary Agreements, REIT Merger Sub has not and will not
have incurred, and SLT Merger Sub has not and will not have incurred, directly
or indirectly, through any Subsidiary or Affiliate, any obligations or
Liabilities or engaged in any business activities of any type or kind whatsoever
or entered into any agreements or arrangements with any Person.
     Section 4.14 Compliance with Laws; Permits. Except as set forth in Section
4.14 of the Horizon Disclosure Letter, neither Horizon nor, to the Knowledge of
Horizon, any Horizon Subsidiary has violated or failed to comply with any Law
(including Privacy Laws) applicable to their business, except in each case to
the extent that such violation or failure, individually and in the aggregate,
has not had and would not reasonably be expected to have a Horizon Material
Adverse Effect. Horizon and the Horizon Subsidiaries own and/or possess all
Permits which are required for the businesses, activities and operations of
their business, except where the absence of such Permits, individually and in
the aggregate, has not had and would not reasonably be expected to have a
Horizon Material Adverse Effect. Horizon and each Horizon Subsidiary has been in
compliance in all respects with the terms of its Permits, except for such
instances of non-compliance which have been cured or which, individually and in
the aggregate, has not had and would not reasonably be expected to have a
Horizon Material Adverse Effect. All such Permits are in full force and effect
and neither Horizon nor any Horizon Subsidiary has received notice that any
suspension, modification or revocation of any of them is pending or, to the
Knowledge of Horizon, threatened nor, to the Knowledge of Horizon, do any
grounds exist for any such action, except for such suspensions, modifications or
revocations that, individually and in the

52



--------------------------------------------------------------------------------



 



aggregate, have not had and would not reasonably be expected to have a Horizon
Material Adverse Effect.
     Section 4.15 Environmental Matters. Except as set forth in Section 4.15 of
the Horizon Disclosure Letter:
          (a) neither Horizon nor any Horizon Subsidiary nor, to the Knowledge
of Horizon, any other Person has caused or permitted the presence of any
Hazardous Materials at, on or under any hotel property of Horizon or any Horizon
Subsidiary (each, a “Horizon Property”) and, to the Knowledge of Horizon, no
Hazardous Materials are present at, on or under any of the Horizon Properties,
in each of the foregoing cases, in such quantities or under such conditions that
the presence of such Hazardous Materials (including the presence of Structural
Mold or asbestos in any buildings or improvements at the Horizon Properties),
individually or in the aggregate, has had or would reasonably be expected to
have a Horizon Material Adverse Effect;
          (b) there have been no Releases of Hazardous Materials at, on, under
or from any of the Horizon Properties during the period of ownership or tenancy,
and, to the Knowledge of Horizon, no Releases of Hazardous Materials have
occurred or are presently occurring at, on, under or from the Horizon
Properties, which, individually or in the aggregate, have had or would
reasonably be expected to have a Horizon Material Adverse Effect, and neither
Horizon nor any Horizon Subsidiary nor, to the Knowledge of Horizon, any other
Person, has received any notice of alleged, actual or potential responsibility
for, or any inquiry or investigation regarding, any such Releases or threatened
Releases of Hazardous Materials, nor, to the Knowledge of Horizon, is there any
information which might form the basis of any such notice or any claim;
          (c) Horizon and the Horizon Subsidiaries have not failed to comply
with any Environmental Law and neither Horizon nor any Horizon Subsidiary has
any liability under the Environmental Laws, except to the extent that any such
failure to comply or any such Liability, individually and in the aggregate, has
not had and would not reasonably be expected to have a Horizon Material Adverse
Effect;
          (d) Neither Horizon nor any Horizon Subsidiary nor, to the Knowledge
of Horizon, any other Person, has transported or arranged for the transport of
Hazardous Materials from the Horizon Properties which, to the Knowledge of
Horizon, has or would reasonably be expected to have a Horizon Material Adverse
Effect;
          (e) Horizon and the Horizon Subsidiaries have been duly issued, and
currently have and will maintain through the Closing Date, all Environmental
Permits necessary to operate their businesses as currently operated except where
the failure to obtain and maintain such Environmental Permits, individually and
in the aggregate, has not had and would not reasonably be expected to have a
Horizon Material Adverse Effect; and
          (f) there is no suit, action, investigation or proceeding pending or,
to the Knowledge of Horizon, threatened against or affecting Horizon or any
Horizon Subsidiary directly relating to or involving their respective
businesses, any of their respective Assets or any of the directors, officers,
employees or agents thereof who may be subject to indemnification by

53



--------------------------------------------------------------------------------



 



Horizon or any Horizon Subsidiary relating to any Environmental Law that,
individually or in the aggregate, if determined or resolved adversely, would
reasonably be expected to have, or has had, a Horizon Material Adverse Effect.
          (g) The representations and warranties contained in this Section 4.15
constitute the sole and exclusive representations and warranties of the Horizon
Parties with respect to any Environmental Laws, Hazardous Materials,
Environmental Permits or litigation relating thereto.
          (h) Horizon has delivered to Sun a correct and, in all material
respects, complete copy of all environmental assessments commissioned by any
Horizon Party with respect to any Acquired Property.
     Section 4.16 Contracts.
     As of the date hereof, except as set forth in the Horizon SEC Documents,
neither Horizon nor any Horizon Subsidiary is a party to or bound by any
“material contracts” (as defined in Item 601(b)(10) of Regulation S-K of the
Exchange Act, except for agreements required to be filed by Item 601(b)(10)(iii)
thereof) (each such “material contract” to which Horizon or any Horizon
Subsidiary is a party to or bound by, a “Horizon Material Contract”). Except as,
individually and in the aggregate, has not had or would not reasonably be
expected to have a Horizon Material Adverse Effect, neither Horizon nor any
Horizon Subsidiary has received a written notice that it is in violation of or
in default under any Horizon Material Contract. Each Horizon Material Contract
is in full force and effect, except to the extent it has expired in accordance
with its terms, and is binding and enforceable against Horizon or such Horizon
Subsidiary, as applicable, except as, individually or in the aggregate, has not
had or would not reasonably be expected to have a Horizon Material Adverse
Effect.
     Section 4.17 Insurance.
     Except as, individually and in the aggregate, has not had or would not
reasonably be expected to have a Horizon Material Adverse Effect, (i) Horizon
and the Horizon Subsidiaries maintain insurance policies that, in the aggregate,
are of the type and in the amounts customarily carried by Persons conducting
businesses similar to the business conducted by Horizon and the Horizon
Subsidiaries and (ii) such policies are sufficient for compliance in all
material respects with all requirements under any Contracts or Laws to which
Horizon or any of the Horizon Subsidiaries is a party to or bound by, or to
which any of the Horizon Properties is subject.
ARTICLE 5.
COVENANTS
     Section 5.1 Conduct of the Sun Parties Pending the Closing. During the
period from the date of this Agreement to the Closing (and with respect to each
Deferred Asset, to the earlier of (i) the applicable Post-Closing Deferral
Deadline and (ii) the applicable closing date, if any, under Section 6.18),
except (A) with respect to subsections (a), (i), (j), (k), (l), (m), (n), (t)
and (with respect to any of the foregoing subsections) (x) of this Section 5.1,
as necessary to comply with this Agreement and the Ancillary Agreements in
accordance with the terms hereof or thereof or (B) as consented to in writing by
Horizon OP, which consent shall not be

54



--------------------------------------------------------------------------------



 



unreasonably withheld, conditioned or delayed (provided that in any event with
respect to Section 5.1(r), Horizon OP shall respond to each of Sun’s requests
for its consent no later than ten (10) business days following its receipt of
such request), Sun and Trust shall, and shall cause each of the other Sun
Subsidiaries to:
          (a) use commercially reasonable efforts to preserve intact the
business organizations and goodwill of the Acquired Business as a whole and
conduct the operations (including with respect to maintenance and repairs) of
each Acquired Hotel, and the business of each Acquired Entity, in the Ordinary
Course;
          (b) promptly notify Horizon OP of the occurrence of any loss, breakage
or damage to an Acquired Hotel in excess of $1,000,000 (irrespective of any
insurance or third party proceeds which have been or may be received in
connection with such loss, breakage or damage);
          (c) provide Horizon OP with (i) copies of all material notices and
reports regarding the Acquired Hotels (including financial reports, capital
expenditure reports and any material notices or reports received from any third
party (or any Affiliate of Sun that is a hotel manager) with respect to an
Acquired Hotel), including reports required by Section 6.7, and (ii) as
reasonably requested by Horizon OP, copies of all reports with respect to all
bookings for the use and occupancy of the guest rooms and the meeting,
restaurant and banquet facilities of each Acquired Hotel; provided that, such
reports may be redacted to exclude all information identifying the particular
Persons holding such bookings;
          (d) (i) deliver to Horizon OP, based on information available to Sun
and its Affiliates, as soon as reasonably practicable following receipt of such
information, preliminary monthly operating results for each of the Acquired
Hotels and (ii) use commercially reasonable efforts to deliver to Horizon OP,
based on information available to Sun and its Affiliates, within twenty
(20) days after month end, reasonably detailed monthly operating reports (in a
format substantially similar to operating reports provided by Sun or its
Affiliates for other hotels operated by them and, in any event, in electronic
format) that reflect the operational results of each Acquired Hotel and include
(1) a balance sheet including current month and prior year-end comparisons and
differences in reasonable detail, (2) an income and expense statement for such
month and for the elapsed portion of the current year through the end of such
month, (3) a statement of net cash flow from operations in reasonable detail for
such month and such elapsed portion of the current year through the end of such
month and (4) a schedule of capital expenditures for all Routine Capital
Improvements, and any Building Capital Improvements and Renovations (each as
defined in the form of the Operating Agreement), if applicable, showing in
reasonable detail, items budgeted, actual expenditures to date and the amount of
expenditures projected for completion;
          (e) (i) use commercially reasonable efforts to pursue the completion
of capital expenditure projects in accordance with the Sun Capital Budget and
(ii) not undertake any capital expenditures not in accordance with the Sun
Capital Budget unless (in the case of clause (ii)) such expenditures (A) are
related to life safety, compliance with Laws or maintenance and repair in the
Ordinary Course, (B) are substantially completed prior to the Closing or
(C) would be

55



--------------------------------------------------------------------------------



 



permitted to be undertaken without Horizon OP’s consent under the form of
Operating Agreement or Sublease Agreement, as applicable, after the Closing;
          (f) not change in any material manner any of its methods, principles
or practices of accounting in effect at the Sun Financial Statement Date, except
as may be required by the SEC, applicable Law or GAAP;
          (g) with respect to the Acquired Business or any Acquired Entity, duly
and timely file all material reports, Tax Returns and other documents required
to be filed with Governmental Entities, subject to extensions permitted by Law;
          (h) with respect to the Acquired Business, maintain in full force and
effect insurance coverage substantially similar to insurance coverage maintained
on the date hereof (unless such coverage is not maintained due to a material
increase in premiums levels since the date of this Agreement, in which case
insurance coverage shall be maintained in full force and effect to the extent it
is maintained at similar hotels owned by Sun or by any Sun Subsidiary), and pay
all insurance premiums as and when they become due;
          (i) with respect to any Acquired Entity, not make or rescind any
express or deemed material election relative to Taxes that either (I) materially
adversely affects such Acquired Entity’s Tax liabilities in taxable years
following Closing as a result of a reduction in the tax basis of an asset or a
change with respect to depreciation (it being understood that “Taxes” for
purposes of this Section 5.1(i) shall refer to Taxes within the meaning of
clause (A) of the definition of “Taxes”) or (II) could reasonably be expected to
cause a significant risk that any REIT Entity, or, after the Closing, SHC,
Horizon or the Horizon Subject Foreign Curency REITs would fail to qualify as a
REIT under the Code. Subject to clause (II) of this Section 5.1(i), any Sun
Party or a Subsidiary thereof shall be entitled, in Sun’s sole discretion, to
make (A) an election under Section 965 of the Code or (B) any election permitted
under (x) the consolidated return rules as currently set forth in Section 1502
of the Code or other Treasury Regulations applicable to one or more members of a
Consolidated Group, or (y) any other United States state or local Tax Law
comparable to those described in the foregoing clause (x) (it being understood
that, in the event that any election described in clause (A) or clause (B) of
this sentence is made and results in an effect described in clause (I) of this
Section 5.1(i), Sun shall indemnify Horizon against the increase (if any) in
such Acquired Entity’s Tax Liabilities that is described in such clause (I));
          (j) except with respect to Indebtedness (other than Specified
Indebtedness) with respect to which all Liabilities are fully discharged at or
prior to the Closing or that does not constitute an Assumed Liability at
Closing, not, with respect to an Acquired Entity, (A) incur, or enter into any
commitment or contractual obligation (each a “Commitment”) to incur,
Indebtedness (secured or unsecured) other than Specified Indebtedness or
(B) modify, amend or terminate, or enter into any Commitment to modify, amend or
terminate, any Indebtedness (secured or unsecured), including indirectly through
the acquisition of any Person;
          (k) not amend or modify or grant any waiver with respect to the
Organizational Documents of any Acquired Entity, except to the extent necessary
to reflect transactions permitted by Section 5.1(l) that can be made without a
vote of limited partners;

56



--------------------------------------------------------------------------------



 



          (l) not classify or re-classify any, grant or issue, combine, split,
subdivide, redeem or otherwise make any change in the number of issued and
outstanding, shares of beneficial interest, capital stock, membership interests,
units of limited partnership interest, or other Interests (other than (x) the
issuance or repurchase of Paired Shares or securities convertible or
exchangeable for Paired Shares or (y) the redemption of Class B EPS for cash in
accordance with this Agreement and the Restructuring Plan) of any Acquired
Entity other than the redemption or cancellation of Interests in Acquired
Entities pursuant to the Sun Restructuring Steps, upon the terms and subject to
the conditions of the Restructuring Plan;
          (m) not sell, lease, mortgage, subject to Encumbrance (other than
Permitted Title Exceptions) or otherwise dispose of any of the Acquired Entities
or Acquired Assets, except for disposals of inventories, consumables and FF&E,
in each case in the Ordinary Course;
          (n) with respect to the Acquired Business or any equity holder claims
arising out of or relating to the transactions contemplated by this Agreement or
the Horizon Transactions, not pay, discharge, settle or satisfy any claims or
Liabilities other than the payment, discharge, settlement or satisfaction (A) in
the Ordinary Course, (B) in full of claims or Liabilities which involve an
amount no greater than $150,000 (or $1,000,000 where such claims or Liabilities
relate to injury or damage to an Acquired Hotel and are covered by one or more
property insurance policies) with respect to an individual claim or Liability,
or one or more related claims or Liabilities, and do not impose any material
Liability other than the payment of money, (C) with respect to equity holder
claims, if, after such payment, discharge, settlement or satisfaction, such
equity holder does not hold any Interest in an Acquired Entity or (D) in
accordance with their terms disclosed pursuant to Section 3.17(a)(1) of the Sun
Disclosure Letter, of liabilities reflected or reserved against in, the most
recent quarterly consolidated financial statements (or the notes thereto)
furnished to Horizon OP prior to the date of this Agreement;
          (o) with respect to an Acquired Entity or an Acquired Hotel, not
guarantee the Indebtedness of another Person, enter into any “keep well” or
other agreement to maintain any financial statement condition of another Person
or enter into any arrangement having the economic effect of any of the foregoing
unless such guarantee or other arrangement terminates (with no surviving
Liability) at or prior to the Closing;
          (p) not enter into any Commitment between any Acquired Entity or, with
respect to the Acquired Business, any Seller, on the one hand, and any officer
or director of Sun or a Retained Subsidiary, on the other hand, unless such
Commitment relates solely to a change in the compensation or benefits payable to
an officer or director employed in connection with the Acquired Business located
outside of the United States not otherwise prohibited by any other subsection of
this Section 5.1;
          (q) except in the Ordinary Course, as required by any agreement set
forth in Section 3.12(b) of the Sun Disclosure Letter or as would be permitted
without Horizon OP’s consent under the form of Operating Agreement or Sublease
Agreement, as applicable, after the Closing, not materially increase any
aggregate compensation and benefits payable to employees of a Sun Employer with

57



--------------------------------------------------------------------------------



 



respect to the Acquired Business, adopt or become liable for any Employee Plan
that would materially increase the Liability of any Acquired Entity or, with
respect to the Acquired Business, any Asset Seller, enter into, or renegotiate,
any collective bargaining agreement with respect to employees of a Sun Employer,
or incur any withdrawal liability under any Multiemployer Plan which could
result in a Liability to Horizon, any Horizon Subsidiary, any Acquired Entity or
otherwise with respect to the Acquired Business;
          (r) not materially amend or terminate (except for terminations
pursuant to Section 6.5) or waive compliance with the terms of or breaches
under, any Ground Lease or Material Contract (other than a National/Regional
Operating Agreement, except to the extent Horizon OP or any Horizon Subsidiary
would have a consent right with respect thereto under the form of Operating
Agreement or Sublease Agreement, as applicable) unless, except in the case of
any Ground Lease, such amendment or waiver would not reasonably be expected to
result in a material increase in any Assumed Liability or otherwise adversely
affect the Acquired Business or any Acquired Entity in any material respect in
each case after the Closing, or enter into a new Contract or other arrangement
(other than a National/Regional Operating Agreement, except to the extent
Horizon OP or any Horizon Subsidiary would have a consent right with respect
thereto under the form of Operating Agreement or Sublease Agreement, as
applicable) that would constitute a Ground Lease or Material Contract unless,
except in the case of any Ground Lease, such new Contract is terminable by the
applicable Acquired Entity or Directly Acquired Assets Owner without any
penalty, premium, termination payment or other Liabilities upon not more than
ninety (90) days notice; provided that, with respect to Material Contracts (and
not Ground Leases), this clause (r) shall not restrict any action that would be
permitted without Horizon OP’s consent under the form of Operating Agreement or
Sublease Agreement, as applicable, after the Closing;
          (s) with respect to any Acquired Entity, not settle or compromise any
material Tax Liability to the extent such settlement or compromise would
reasonably be expected to materially reduce the tax basis of Horizon or any
Horizon Subsidiary in an Acquired Asset without notifying and obtaining input
from Horizon;
          (t) not take any action, or omit to take any action which has been
reasonably requested in writing by Horizon, in each case which could reasonably
be expected to cause a significant risk that any REIT Entity, or after the
Closing, SHC, Horizon or any Horizon Foreign Currency REIT would fail to qualify
as a REIT under the Code; provided that, in its sole discretion, Sun may choose
to inform Horizon OP in writing of an action which Sun proposes to take, to
inquire as to whether Horizon OP considers such action to comply with this
Section 5.1(t), to which Horizon OP shall promptly respond in writing (it being
understood that (x) any response by Horizon OP regarding non-compliance, or any
decision by Sun to not inform Horizon OP in writing pursuant to this
Section 5.1(t), shall have no effect on whether or not Sun shall be treated as
having actually complied with this Section 5.1(t) and (y) Horizon OP agrees to
not assert, following any Horizon OP response confirming compliance, that the
particular action of which it was so informed results in a breach of this
Section 5.1(t), except if the information provided by Sun to Horizon OP with
respect to the applicable action was not accurate and complete in all material
respects);
          (u) not (i) approve any Operating Plan (as such term is defined in the
form of the Operating Agreement) for calendar year 2006 or (ii) hire any general
manager of an Acquired Hotel without affording to the Horizon Parties the
review, consultation and consent rights which

58



--------------------------------------------------------------------------------



 



Horizon OP or the applicable Acquired Entity or other Horizon Subsidiary would
have under the form of Operating Agreement or Sublease Agreement, as applicable,
after the Closing;
          (v) except as is necessary to comply with the Baseline Restructuring
Steps and any Plan Modifications, not (A) acquire or agree to acquire (by
merger, consolidation, acquisition of stock or assets or otherwise) any
corporation, partnership or other business organization or any division thereof
or any equity interest therein or asset thereof or enter into any other business
combination or (B) sell or otherwise dispose of any material portion of its
business, including pursuant to a Paired Share Proposal, if (in the case of
clauses (A) or (B)) such acquisition, combination, sale or other disposition is
reasonably likely to prevent or delay, in any material respect, the consummation
of the transactions contemplated by this Agreement or the Horizon Transactions;
          (w) provide Horizon OP with written notice describing in reasonable
detail any allegation of any violation of Sun’s Code of Conduct and Business
Ethics with respect to the Acquired Business that Sun’s Global Compliance Group
receives for investigation after the date of this Agreement; and
          (x) not enter into any Contract or other agreement, commitment or
arrangement to do any of the foregoing prohibited actions.
     Section 5.2 Conduct of the Horizon Parties’ Business Pending the Closing.
During the period from the date of this Agreement to the Closing (and, with
respect to the restrictions in clause (g) of this Section 5.2 on issuances of
equity interests in Horizon or Horizon OP, to the sixtieth (60th) day after the
Closing Date), except (x) with respect to subsections (a), (d), (e), (g) and,
with respect to any of the foregoing subsections, (h) of this Section 5.2, as
necessary to comply with this Agreement and the Ancillary Agreements in
accordance with the terms hereof or thereof, to facilitate the consummation of
the Horizon Transactions or (y) as consented to in writing by Sun, which consent
shall not be unreasonably withheld, conditioned or delayed, Horizon and Horizon
OP shall, and shall cause each of the other Horizon Subsidiaries to:
          (a) use commercially reasonable efforts to preserve intact its
business organizations and goodwill as a whole, except in connection with the
sale or disposition of any of its Assets or Subsidiaries in a manner that is not
otherwise prohibited by any other subsection of this Section 5.2;
          (b) not change in any material manner any of its methods, principles
or practices of accounting in effect at the Horizon Financial Statement Date,
except as may be required by the SEC, applicable Law or GAAP;
          (c) duly and timely file all material reports, Tax Returns and other
documents required to be filed with Governmental Entities, subject to extensions
permitted by Law, provided such extensions do not adversely affect Horizon’s
status as a REIT under the Code;
          (d) not amend the Horizon Charter, the Horizon Bylaws or the Horizon
OP Agreement, except to the extent necessary to (i) authorize or designate
additional shares or classes of capital stock or other equity interests or
(ii) reflect the admission of additional limited

59



--------------------------------------------------------------------------------



 



partners and other amendments in connection therewith that can be made by
Horizon without a vote of limited partners;
          (e) not (A) acquire or agree to acquire (by merger, consolidation,
acquisition of stock or assets or otherwise) any corporation, partnership or
other business organization or any division thereof or any equity interest
therein or asset thereof or enter into any other business combination or
(B) sell or otherwise dispose of any material portion of its business if (in the
case of clause (A) or (B)) such acquisition, combination, sale or other
disposition is reasonably likely to prevent or delay, in any material respect,
the consummation of the transactions contemplated by this Agreement or the
Horizon Transactions;
          (f) not enter into any reorganization of Horizon or Horizon OP;
          (g) except in connection with the use of Horizon Common Stock to pay
the exercise price or tax withholding in connection with equity-based employee
benefit plans by the participants therein, not (i) authorize, declare, set aside
or pay any dividend or make any other distribution or payment with respect to
any Horizon Common Stock or Horizon OP Units or (ii) directly or indirectly
combine, split, subdivide, exchange, redeem, purchase or otherwise acquire or
issue any, or otherwise make any change in the number or issued and outstanding
shares of capital stock, membership interests or units of partnership interest
or any option, warrant or right to acquire, or security convertible into, shares
of capital stock, membership interests, or units of partnership interest of
Horizon or Horizon OP, except for (A) redemptions of Horizon Common Stock
required under Section 8.2 of the Horizon Charter in order to preserve the
status of Horizon as a REIT under the Code, (B) declarations or payments of a
dividend or other distribution (or an increase in such dividend or distribution)
by Horizon or Horizon OP (1) reasonably believed by Horizon to be necessary to
maintain REIT status, avoid the incurrence of any taxes under Section 857 of the
Code, avoid the imposition of any excise taxes under Section 4981 of the Code,
or avoid the need to make one or more extraordinary or disproportionately larger
dividends or distributions to meet any of the three preceding objectives (or to
any corresponding distributions or increases in distributions paid by Horizon
OP), (2) except for any special or extraordinary dividend, any quarterly
dividends contemplated by Horizon’s dividend policy as described in its Report
on Form 10-Q for the quarterly period ended June 17, 2005, or (3) with respect
to Horizon Preferred Stock, at their respective stated dividend or distribution
rates, (C) redemptions of Horizon OP Units, whether or not outstanding on the
date of this Agreement, under the Horizon OP Agreement in which shares of
Horizon Common Stock are utilized, (D) redemptions, exchanges or conversions of
Interests in Horizon or any Horizon Subsidiary in accordance with the terms of
those Interests that are in effect as of the date of this Agreement (or, in the
case of Interests issued after the date of this Agreement, as of such later
date), (E) issuances of Horizon Common Stock or rights to acquire Horizon Common
Stock (1) to employees, officers or directors pursuant to benefit or
compensation plans, (2) pursuant to Contracts or Interests described in
Section 4.3 or in Section 4.3(c) of the Horizon Disclosure Letter or (3) to any
Person in consideration for the sale by such Person or its Affiliates of any
assets to Horizon or any Horizon Subsidiary; provided that, in the case of
clause (3), such Horizon Common Stock will be subject to a lock-up for at least
sixty (60) days after the Closing Date, (F) issuances of Horizon OP Units
subject to a lock-up for at least sixty (60) days after the Closing Date and
(G) issuances of shares of Horizon Preferred Stock or other

60



--------------------------------------------------------------------------------



 



preferred securities that are not convertible into Horizon Common Stock prior to
the sixtieth (60th) day after the Closing Date; and
          (h) not enter into any Contract or other agreement, commitment or
arrangement to do any of the foregoing prohibited actions.
     Section 5.3 No Solicitation.
          (a) On and after the date hereof, each of the Sun Parties agrees that:
     (i) neither Sun nor any Sun Subsidiary shall invite, initiate, solicit or
encourage, directly or indirectly, any inquiries, or the making or submission of
any proposal or offer (including any proposal or offer to its equity holders)
with respect to any transaction or series of transactions that would reasonably
be expected to result, directly or indirectly, in any (i) merger, consolidation,
business combination, reorganization, recapitalization, liquidation, dissolution
or similar transaction involving any Acquired Entity, (ii) sale, acquisition,
tender offer, exchange offer (or the filing of a registration statement under
the Securities Act in connection with such an exchange offer), offering,
spin-off, share exchange or other transaction or series of related transactions
that, if consummated, would result in the issuance of securities representing,
or the sale, exchange or transfer of, 10% or more of the outstanding voting
equity securities or other Interests (measured by voting power or economic
interest) of any Acquired Entity or (iii) except as set forth in Section 5.3(a)
of the Sun Disclosure Letter, sale, lease, exchange, mortgage, license, pledge,
transfer or other disposition (“Transfer”) of any of the Acquired Assets in one
or a series of related transactions, other than the transactions contemplated by
this Agreement and the Ancillary Agreements and the Horizon Transactions (any
such inquiry, proposal or offer being hereinafter referred to as an “Acquisition
Proposal”); provided that, any inquiry, proposal or offer that relates to a
merger, consolidation, share exchange, or other similar business combination
that relates solely to Excluded Assets and Retained Subsidiaries shall not
constitute an Acquisition Proposal, or engage in any discussions or negotiations
with or provide any confidential or non-public information or data to, or afford
access to properties, books or records to, any Person relating to, or that may
reasonably be expected to lead to, an Acquisition Proposal, or enter into any
letter of intent, agreement in principle or agreement relating to an Acquisition
Proposal, or the abandonment, termination or other failure to consummate the
transactions contemplated by this Agreement or the Horizon Transactions, or
propose publicly to agree to do any of the foregoing, or otherwise facilitate
any effort or attempt to make or implement an Acquisition Proposal; provided,
however, that if, at any time after the date hereof and prior to February 12,
2006, Sun or any Sun Subsidiary receives an unsolicited bona fide written
Acquisition Proposal from any Person, which is determined in good faith by the
Board of Trustees of Trust or the Board of Directors of Sun, as applicable, to
be, or to be reasonably likely to result in, a Superior Proposal, Sun and the
Sun Subsidiaries may (i) furnish information with respect to the Acquired
Entities,

61



--------------------------------------------------------------------------------



 



Acquired Assets and the Acquired Business to the Person making such Acquisition
Proposal (and its representatives) pursuant to a customary confidentiality
agreement not materially less restrictive of such person than the
Confidentiality Agreement (all such information furnished to such Person
pursuant to clause (i) of the proviso to the preceding sentence shall, in
substance, be provided to Horizon by Sun and the Sun Subsidiaries promptly after
it is provided to such Person, to the extent it has not been previously provided
or made available to Horizon) and (ii) participate in discussions or
negotiations with the Person making such Acquisition Proposal (and its
representatives) regarding such Acquisition Proposal.
     (ii) each Sun Party shall promptly inform each officer, director, trustee,
employee, agent, investment banker, financial advisor, attorney, accountant,
broker, consultant or other agent or representative of Sun and each Sun
Subsidiary (each, a “Sun Representative”), as appropriate, of its obligations
not to engage in any of the activities described in Section 5.3(a)(i);
     (iii) if any activities, discussions or negotiations with any Person are
currently existing or ongoing with respect to any of the foregoing (including
any Acquisition Proposal), Sun and the Sun Subsidiaries shall, and shall cause
each Sun Representative, as applicable, to (A) immediately cease and cause to be
terminated any such activities, discussions or negotiations and (B) promptly
request each Person, if any, that has received confidential information of the
Acquired Business (or any portion thereof) under a confidentiality agreement
within the thirty (30) days prior to the date hereof in connection with its
consideration of any Acquisition Proposal to return or destroy all confidential
information heretofore furnished to such Person by or on behalf of Sun and the
Sun Subsidiaries (and Sun shall not, and shall cause its Subsidiaries not to,
terminate, amend, modify or grant any waiver with respect to any such
confidentiality agreement with respect to confidential information of the
Acquired Business (or any portion thereof)); and
     (iv) it shall notify Horizon OP as promptly as practicable (but in any
event within twenty-four (24) hours), orally and in writing, if Sun, any Sun
Subsidiary or any Sun Representative (1) receives an Acquisition Proposal or any
amendment or change in any previously received Acquisition Proposal or any
request for confidential or nonpublic information or data relating to, or for
access to any properties, books or records of, the Acquired Business (or any
portion thereof) by any Person that has made, or to Sun’s Knowledge may be
considering making, an Acquisition Proposal and (2) engages in any discussions
or negotiations with, or provides confidential information to, such Person with
respect to an Acquisition Proposal, and include in such notice the identity of
such Person. Sun shall keep Horizon OP reasonably informed as to the material
terms of any such Acquisition Proposal, indication, request or expression and,
if in writing, shall promptly deliver to Horizon OP copies of any Acquisition
Proposal or material amendment or change to such Acquisition Proposal.

62



--------------------------------------------------------------------------------



 



          (b) Nothing contained in this Section 5.3 shall prohibit Sun or any
Sun Subsidiary from complying with Rules 14d-9 or 14e-2 promulgated under the
Exchange Act with respect to an Acquisition Proposal.
     Section 5.4 Control of Other Party’s Business. Nothing contained in this
Agreement shall give Horizon OP, directly or indirectly, the right to control or
direct the operations of Sun or any Sun Subsidiary in violation of applicable
Law prior to the REIT Merger Effective Time or any of the Other Closing
Transaction Effective Times, as applicable. Nothing contained in this Agreement
shall give Sun or Trust, directly or indirectly, the right to control or direct
the operations of Horizon or any Horizon Subsidiary in violation of applicable
Law.
ARTICLE 6.
ADDITIONAL COVENANTS
     Section 6.1 Proxy Statement/Prospectus; Registration Statement; Horizon
Stockholders Meeting.
          (a) As promptly as practicable after execution of this Agreement,
Horizon shall, and the Sun Parties shall cooperate in all respects with
Horizon’s efforts to, prepare and file with the SEC one or more registration
statements on Form S-4 (such registration statement(s), together with any
amendments or supplements thereto, the “Form S-4”), in connection with the
registration under the Securities Act of the Horizon Common Stock be issued in
the Closing Transactions which shall include one or more proxy
statements/prospectuses, forms of proxies or information statements (such proxy
statement(s)/prospectus(es) or information statement(s), together with any
amendments or supplements thereto, the “Proxy Statement/Prospectus”) relating to
the Horizon Stockholders Meeting and the required votes of the stockholders of
Horizon with respect to the issuance of Horizon Common Stock in the Closing
Transactions. Horizon shall cause the Proxy Statement/Prospectus and the Form
S-4 to comply as to form in all material respects with the applicable provisions
of the Securities Act, the Exchange Act and the rules and regulations
promulgated thereunder. Each of the Sun Parties shall furnish all information
about itself and its business and operations and all financial information to
the Horizon Parties as may reasonably be requested in connection with the
preparation of the Proxy Statement/Prospectus and the Form S-4. Each of the
Horizon Parties shall use its commercially reasonable efforts, and the Sun
Parties shall cooperate with the Horizon Parties, to have the Form S-4 declared
effective by the SEC as promptly as practicable (including clearing the Proxy
Statement/Prospectus with the SEC) and kept effective as long as is necessary to
complete the REIT Merger and the issuance of Horizon Common Stock pursuant to
the other Closing Transactions. Each of Horizon, Sun and Trust agrees to
promptly notify the others if and to the extent that any information provided by
it for use in the Proxy Statement/Prospectus and the Form S-4 shall have become
false or misleading in any material respect, and each of Horizon, Sun and Trust
further agrees to cooperate with the others to take all steps necessary to amend
or supplement the Proxy Statement/Prospectus and the Form S-4 and to cause the
Proxy Statement/Prospectus and the Form S-4, as amended or supplemented, to be
filed with the SEC and to be disseminated to its stockholders or shareholders,
as applicable, in each case as and to the extent required by applicable
securities Laws. Each of Horizon, Sun and Trust represents and warrants that the
information provided by it for inclusion in the Proxy Statement/Prospectus and
the Form S-4 and

63



--------------------------------------------------------------------------------



 



each amendment or supplement thereto at the time of mailing thereof (in the case
of the Proxy Statement/Prospectus), at the time it becomes effective (in the
case of the Form S-4) and at the time of the Horizon Stockholders Meeting, will
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
Horizon will advise and deliver copies (if any) to Sun promptly after it
receives notice of any request by the SEC for amendment of the Proxy
Statement/Prospectus or the Form S-4 or comments thereon and responses thereto
or requests by the SEC for additional information, in each case to the extent
such requests relate to the Sun Parties. Horizon shall not file with the SEC any
amendment to the Form S-4 without allowing Sun the opportunity to review and
comment on any such amendment. Horizon shall promptly notify Sun, if applicable,
of (i) the time when the Form S-4 has become effective, (ii) the filing of any
supplement or amendment thereto, (iii) the issuance of any stop order and
(iv) the suspension of the qualification and registration of the Horizon Common
Stock issuable in connection with the Closing Transactions. Sun also shall use
commercially reasonable efforts (including by provision of customary
representations and certifications) to cause Sidley Austin Brown & Wood LLP or
other counsel reasonably satisfactory to Horizon to have delivered an opinion,
which opinion shall be filed as an exhibit to the Form S-4, as to federal income
tax matters as are required to be addressed in the Form S-4. Horizon shall use
commercially reasonable efforts (including by provision of customary
representations and certifications) to cause Hogan & Hartson L.L.P. or other
counsel reasonably satisfactory to Sun to have delivered an opinion, which
opinion shall be filed with the SEC as an exhibit to the Form S-4, as to federal
income tax matters as are required to be addressed in the Form S-4. Such
opinions shall contain customary exceptions, assumptions and qualifications and
be based upon customary representations. Each of Horizon, Sun and Trust shall
mail the Proxy Statement/Prospectus to its stockholders or shareholders, as
applicable, as promptly as practicable after the Form S-4 shall have become
effective.
          (b) Horizon shall, as soon as practicable following the date of this
Agreement, duly call, give notice of, convene and hold a meeting of its
stockholders (the “Horizon Stockholders Meeting”) for the purpose of obtaining
from its stockholders approval of the issuance of shares of Horizon Common Stock
in the Closing Transactions (the “Horizon Stockholder Approval”). Horizon shall,
through its Board of Directors, recommend to its stockholders that they approve
the issuance of shares of Horizon Common Stock in the Closing Transactions (and
include its recommendations in the Proxy Statement/Prospectus), and not
withdraw, modify, amend or qualify its recommendation in any manner adverse to
Sun (a “Change in Recommendation”); provided that, the foregoing shall not
prohibit accurate and complete public disclosure (and such disclosure shall not
be deemed to be a Change in Recommendation) by Horizon of factual information
regarding the business, Assets, financial condition or results of operations of
Horizon, Trust or the Acquired Business (so long as the Board of Directors of
Horizon does not expressly withdraw, modify, amend or qualify in any manner
adverse to Sun the recommendation of the Board of Directors of Horizon) in the
Proxy Statement/Prospectus or the Form S-4, in each case, to the extent that
Horizon determines in good faith, on the basis of advice of outside legal
counsel, that such factual information is required to be disclosed under
applicable Law in order to comply with Rule 14a-9 of the Exchange Act or
Section 11 or 12 of the Securities Act. Subject to the foregoing, Horizon shall
include its recommendation set forth above in the Proxy Statement/Prospectus,
and submit a proposal to approve the issuance of shares of Horizon Common Stock
in the Closing

64



--------------------------------------------------------------------------------



 



Transactions to its stockholders at the Horizon Stockholders Meeting for the
purpose of obtaining the Horizon Stockholder Approval; provided that, such
proposal shall not be required to be submitted to the stockholders of Horizon at
the Horizon Stockholders Meeting if this Agreement has been terminated pursuant
to Section 9.1.
          (c) If on the date for the Horizon Stockholders Meeting, Horizon has
not received duly executed proxies for a sufficient number of votes to obtain
the Horizon Stockholder Approval, then Horizon may, in its sole discretion,
adjourn the Horizon Stockholders Meeting until one or more later dates.
     Section 6.2 Access to Information; Confidentiality; Monthly Meetings.
          (a)
     (i) Subject to the requirements of applicable Law, each of the Sun Parties
shall, and shall cause each of the Acquired Entities and Asset Sellers to,
afford to Horizon OP and to the directors, officers, employees, agents,
investment bankers, brokers, consultants, accountants, attorneys, financial
advisors and other agents or representatives of Horizon or any Horizon
Subsidiary (the “Horizon Representatives”) reasonable access during normal
business hours prior to the Closing (and with respect to each Deferred Asset,
prior to the earlier of (A) the applicable Post-Closing Deferral Deadline and
(B) the applicable closing date, if any, under Section 6.18(f)) to all
properties, offices, other facilities, books, Contracts, commitments, personnel
(including hotel managers) and records and other information relating to the
Acquired Business as Horizon OP may reasonably request. No investigation
conducted pursuant to this Section 6.2(a)(i) shall affect or be deemed to modify
or limit any representation or warranty made in this Agreement.
     (ii) Horizon OP shall hold any nonpublic information in confidence in
accordance with the letter agreement dated January 3, 2005, between Sun and
Horizon (the “Confidentiality Agreement”), which shall remain in full force and
effect pursuant to the terms thereof, notwithstanding the execution and delivery
of this Agreement, the termination hereof or the Closing. Horizon OP shall cause
its Subsidiaries and the Horizon Representatives to comply with the
Confidentiality Agreement.
     (iii) Horizon OP shall give written notice to Sun within five (5) business
days after Horizon obtains Knowledge of any event, circumstance or condition
that would reasonably be expected to give rise to any indemnification claim by
the Horizon Parties with respect to any breach of representation or warranty of
Sun or Trust under Article 3; provided, however, that Horizon OP shall have no
liability to the Sun Parties with respect to any failure of Horizon OP to give
such notice except to the extent the Sun Parties are actually prejudiced as a
result of such failure.
          (b)

65



--------------------------------------------------------------------------------



 



     (i) Subject to the requirements of applicable Law and Contracts, each of
the Horizon Parties shall, and shall cause each of its Subsidiaries to, afford
to Sun and the Sun Representatives reasonable access during normal business
hours prior to the Closing to all properties, offices, other facilities, books,
Contracts, commitments, personnel and records and other information relating to
Horizon or Horizon OP as Sun may reasonably request to the extent reasonably
necessary solely to investigate whether (x) a Horizon Material Adverse Effect
has occurred or (y) a representation, warranty, covenant or agreement made by
any of the Horizon Parties in this Agreement has become inaccurate or untrue or
has not been performed or complied with, as applicable. No investigation
conducted pursuant to this Section 6.2(b)(i) shall affect or be deemed to modify
or limit any representation or warranty made in this Agreement.
     (ii) Sun shall hold any nonpublic information in confidence in accordance
with the Confidentiality Agreement. Sun shall cause its Subsidiaries, and the
Sun Representatives, to comply with the Confidentiality Agreement.
     (iii) Sun shall give written notice to Horizon OP within five (5) business
days after Sun obtains Knowledge of any event, circumstance or condition that
would reasonably be expected to give rise to any indemnification claim by the
Sun Parties with respect to any breach of representation or warranty of Horizon
or Horizon OP under Article 4; provided, however, that Sun shall have no
liability to the Horizon Parties with respect to any failure of Sun to give such
notice except to the extent the Horizon Parties are actually prejudiced as a
result of such failure.
          (c) To the extent, if any, that the Tax Sharing and Indemnification
Agreement does not permit Horizon OP or the Horizon Representatives (or Sun or
the Sun Representatives) to receive access to Tax items or matters (including
books, records and other information relating to Taxes), the Tax Sharing and
Indemnification Agreement shall control notwithstanding anything in this Article
6 to the contrary.
          (d) Horizon OP and Sun shall form a transitional working group,
comprised of the persons set forth on Schedule 6.2(d), which shall meet monthly
prior to the Closing to discuss transitional matters relating to the Acquired
Hotels. The Sun Parties shall provide Horizon OP the opportunity to attend
monthly meetings with existing hotel managers to discuss operations of the
Acquired Hotels. Each meeting will be held at a time and location mutually
agreeable to Sun and Horizon OP. As part of such meetings, subject to
Section 5.4 and the requirements of applicable Law, Horizon OP shall be
permitted to inquire as to, and management of the Acquired Business and Sun
shall undertake commercially reasonable efforts to respond with respect to, all
material matters relating to the Acquired Business, including: approval of, or
variations from, budgets, forecasts and material transactions relating to the
Acquired Business which have been entered into or have been proposed to be
entered into and the financial and operating results, conditions, plans and
prospects of the Acquired Hotels.

66



--------------------------------------------------------------------------------



 



     Section 6.3 Support of Transaction; Notification.
          (a) Subject to the terms and conditions herein provided, each of the
parties hereto shall: (i) use commercially reasonable efforts and cooperate with
one another in (A) determining which filings are required to be made prior to
the Closing with, and which consents, approvals, waivers, permits or
authorizations are required to be obtained prior to the Closing from,
Governmental Entities and any third parties in connection with the execution and
delivery of this Agreement and the Ancillary Agreements, and the consummation of
the transactions contemplated hereby and thereby and the Horizon Transactions,
including any filing required under the HSR Act, the EC Merger Regulations, any
applicable antitrust or competition Laws or foreign investment review, and (B)
timely making all such filings and timely seeking all such consents, approvals,
waivers, permits and authorizations; (ii) use reasonable best efforts to obtain
in writing any consents, approvals, waivers, permits and authorizations required
from Governmental Entities and any third parties to effectuate the transactions
contemplated by this Agreement and the Ancillary Agreements and the Horizon
Transactions, such consents, approvals, waivers, permits and authorizations to
be in form reasonably satisfactory to each of the parties hereto; and
(iii) without limiting the foregoing, use commercially reasonable efforts to
take, or cause to be taken, all other action and to do, or cause to be done, all
other things necessary, proper or appropriate to consummate and make effective
the transactions contemplated by this Agreement and the Ancillary Agreements and
the Horizon Transactions, including (w) the satisfaction of the conditions
precedent to the obligations of the other party hereto, (x) the defending of any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement, the Ancillary Agreements or the performance of the
obligations hereunder and thereunder or the transactions contemplated hereby or
thereby or the Horizon Transactions, (y) the cooperation with the other parties
to effect the filings and other actions set forth on Schedule 6.3(a)(i) and
(z) the execution and delivery of such other documents, instruments and
conveyances, and the taking of such other actions, as the other party hereto may
reasonably require in order to carry out the intent of this Agreement and the
Ancillary Agreements. Notwithstanding the foregoing, Horizon and the Horizon
Subsidiaries shall be responsible for applying for and obtaining any and all
Permits of the type set forth on Schedule 6.3(a)(ii) required for the ownership
and operation of the Acquired Hotels that are needed in connection with the
execution and delivery of this Agreement and the Ancillary Agreements, and the
consummation of the transactions contemplated hereby and thereby and the Horizon
Transactions. Sun and the Sun Subsidiaries shall reasonably cooperate with
Horizon, the Horizon Subsidiaries and their Representatives in connection with
obtaining such Permits required for the ownership and operation of the Acquired
Hotels.
          (b) Each of Sun and Trust shall use commercially reasonable efforts to
obtain from E&Y access for the Horizon Parties and the Horizon Representatives
to work papers relating to audits of Sun and Trust performed by E&Y to the
extent they relate directly to the Acquired Business, including, to the extent
they relate directly to the Acquired Business, any work papers used in the
preparation or review of the Audited Combined Historical Financial Statements or
the other financial statements of the Acquired Business contemplated by this
Agreement, and the continued cooperation of E&Y with regard to the preparation
of financial statements for, or with respect to the Acquired Business; provided,
however, that the foregoing shall be subject to professional standards and E&Y’s
firm policy, which may include the

67



--------------------------------------------------------------------------------



 



requirement that prior to receiving access to any materials prepared by E&Y
Horizon and its Representatives sign an indemnification letter in a form
customarily accepted by E&Y.
          (c) Each of Sun and Trust shall give prompt notice to Horizon OP, and
Horizon OP shall give prompt notice to Sun and Trust, (i) if any representation
or warranty made by it contained in this Agreement that is qualified as to
materiality becomes untrue or inaccurate in any respect or any such
representation or warranty that is not so qualified becomes untrue or inaccurate
in any material respect or (ii) of any event, circumstance or condition which
would reasonably be expected to result in the failure by it to comply with or
satisfy in any material respect any covenant, condition or agreement to be
complied with or satisfied by it under this Agreement; provided, however, that
no such notification shall affect the representations, warranties, covenants or
agreements of the parties hereto or the conditions to the obligations of the
parties under this Agreement.
     Section 6.4 Further Assurances; Books and Records.
          (a) Subject to the terms and conditions of this Agreement, from and
after the Closing, each of Horizon OP and Sun shall take all appropriate actions
and execute and deliver to the other such further assurances, documents,
instruments or conveyances of any kind as may be necessary, proper or advisable
under applicable Laws or otherwise to consummate and make effective the
transactions contemplated by this Agreement and the Ancillary Agreements and the
Horizon Transactions. Without limiting the generality of the foregoing, subject
to the terms and conditions of this Agreement (i) to the extent any of the Books
and Records or other Acquired Assets are in the possession, custody or control
of one or more of the Sellers or their Affiliates after the Closing Date, the
Sun Parties shall promptly deliver or cause to be delivered to Horizon OP or the
applicable Horizon Subsidiary all such Books and Records (which, if maintained
by Sun or its Affiliates in an electronic format, Sun or such Affiliates shall
deliver to Horizon OP or the applicable Horizon Subsidiary in an electronic
format reasonably requested by Horizon OP or such Subsidiary) and other Acquired
Assets, (ii) to the extent any Excluded Assets are in the possession, custody or
control of one or more of the Horizon Parties or their Affiliates after the
Closing Date, the Horizon Parties shall, at Sun’s sole expense, use reasonable
best efforts to promptly deliver or cause to be delivered to Sun or the
applicable Retained Subsidiary such Excluded Assets and (iii) each Sun Party
shall, and shall cause the other Retained Subsidiaries to, promptly deliver to
Horizon OP any mail (physical, electronic or otherwise), facsimile or other
correspondence or communication received by such Sun Party or Retained
Subsidiary following the Closing Date with respect to the Acquired Business. For
the purposes of this Agreement, “Books and Records” means all books of account,
documents, records, lists, ledgers, general, financial, legal, regulatory, Tax,
accounting, files, correspondence, manuals, data, papers, reports, drawings and
other operating or ownership information of any kind (whether in hard copy or
computer or other format, including any offline or archived data) to the extent
relating to the Acquired Assets, the Acquired Entities or the Acquired Business.
Notwithstanding the foregoing provisions of this Section 6.4(a), each party
hereto may refuse to deliver any books or records if it believes in good faith
(after consultation with outside counsel), that doing so is reasonably likely to
cause an attorney-client or work product privilege which such party would be
entitled to assert to be undermined with respect to such books or records and
such undermining of privilege could in such party’s good faith judgment (after
consultation with outside counsel) adversely affect in any material respect such
party’s position in any pending, or

68



--------------------------------------------------------------------------------



 



what such party believes in good faith (after consultation with outside counsel)
is reasonably likely to be, future litigation (other than amongst the parties
hereto); provided that, the parties hereto shall cooperate in seeking to find a
way to allow disclosure of such books or records to the extent doing so would
not (in the good faith belief of the party attempting to disclose such books or
records (after consultation with outside counsel)) reasonably be likely to cause
such privilege to be undermined with respect to such books or records; provided,
further, that the disclosing party shall (i) notify the other party that such
disclosures are reasonably likely to cause such privilege to be undermined and
(ii) communicate to the other party in reasonable detail (A) the facts giving
rise to such notification and (B) the subject matter of such books or records.
Notwithstanding anything in this Section 6.4, Section 2.4(a)(ii) or
Section 3.1(b) to the contrary, Sun and the Sun Subsidiaries shall not be
required to provide Books and Records (or any other information) relating to Tax
matters to the extent the Tax Sharing and Indemnification Agreement expressly
provides such information is not to be disclosed.
          (b) After the Closing, upon reasonable written request, the Sun
Parties shall furnish or cause to be furnished to Horizon OP and the Horizon
Representatives reasonable access, during normal business hours, to such
information and assistance relating to the Acquired Business, Acquired Hotels or
the Acquired Entities as is reasonably necessary for financial reporting and
accounting matters, the preparation and filing of any Tax Returns, reports or
forms or the defense of any Tax audit, claim or assessment. After the Closing,
upon reasonable written request, the Horizon Parties shall furnish or cause to
be furnished to Sun and the Sun Representatives reasonable access, during normal
business hours, to such information and assistance relating to the Retained Sun
Business, Sun or the Sun Subsidiaries as is reasonably necessary for financial
reporting and accounting matters, the preparation and filing of any Tax Returns,
reports or forms or the defense of any Tax audit, claim or assessment. The
requesting party will reimburse out-of-pocket expenses reasonably incurred by
the furnishing party pursuant to this Section 6.4(b).
          (c) After the Closing, (i) if Sun or any of its Affiliates receives
any payment of cash or other property that is an Acquired Asset or is otherwise
properly due and owing to Horizon OP or any of its Affiliates under this
Agreement, Sun shall promptly remit, or cause to be remitted, such cash or other
property to Horizon OP and (ii) if Horizon OP or any of its Affiliates receives
any payment of cash or other property that is an Excluded Asset or is otherwise
properly due and owing to Sun or any of its Affiliates under this Agreement,
Horizon OP shall promptly remit, or cause to be remitted, such cash or other
property to Sun.
     Section 6.5 Intercompany Accounts. Except for this Agreement, the Ancillary
Agreements and the agreements set forth on Schedule 6.5, all Contracts providing
for sales, purchases, leasing, subleasing, licensing or sublicensing of goods,
services, tangible or intangible property or joint activities (including any
receivables, payables, loans, notes, advances or other Indebtedness) between any
of the Acquired Entities or (to the extent such Contracts would, but for the
termination pursuant to this Section 6.5, constitute Acquired Assets or Assumed
Liabilities) the Asset Sellers, on the one hand, and Sun or any Retained
Subsidiary (other than any Asset Seller to the extent such Contracts would, but
for the termination pursuant to this Section 6.5, constitute Acquired Assets or
Assumed Liabilities), on the other hand, shall be terminated and of no further
force and effect after the Closing and all Liabilities thereunder shall be
settled, offset or discharged with no further Liabilities on the part of any
party thereto.

69



--------------------------------------------------------------------------------



 



Without limiting the foregoing, such settlements, offsets, discharges and
terminations shall be effected as to certain accounts and agreements in the
manner and at such times as set forth on Schedule 6.5.
     Section 6.6 Guarantees; Letters of Credit.
          (a) The Horizon Parties and the Sun Parties shall use commercially
reasonable efforts to obtain from the respective counterparty, in form and
substance reasonably satisfactory to the Sun Parties, on or before the Closing,
valid and binding written complete and unconditional releases of Sun or the
applicable Retained Subsidiary from any Liability (other than any Retained
Liability), whether arising before, on or after the Closing Date, under any
Acquired Business Credit Support in effect as of the Closing, including by
providing substitute guarantees with terms that are at least as favorable to the
counterparty as the terms of the applicable Acquired Business Credit Support and
by furnishing letters of credit, instituting escrow arrangements, posting surety
or performance bonds or making other arrangements as the counterparty may
reasonably request. If any item of Acquired Business Credit Support has not been
released as of the Closing Date, then the Horizon Parties and the Sun Parties
shall use commercially reasonable efforts after the Closing to cause each such
unreleased item of Acquired Business Credit Support to be released promptly and
prior to such release the Horizon Parties shall indemnify and hold harmless the
Sun Parties from any Liability, except to the extent any Purchaser Indemnified
Party (as such term is defined in the Indemnification Agreement) would be
entitled to indemnification with respect thereto pursuant to the Indemnification
Agreement, incurred by the Sun Parties under such Acquired Business Credit
Support. Notwithstanding anything to the contrary herein, the Horizon Parties
and Sun Parties acknowledge and agree that at no time after the Closing Date,
shall Horizon OP or any of its Affiliates renew or extend the term of, increase
any of the Seller Indemnified Parties’ (as such term is defined in the
Indemnification Agreement) obligations under, or transfer to another third
party, any item of, subject to or under, any Acquired Business Credit Support.
          (b) The Sun Parties shall use commercially reasonable efforts to
obtain from the respective counterparty, in form and substance reasonably
satisfactory to the Horizon Parties, on or before the Closing, valid and binding
written complete and unconditional releases of the applicable Acquired Entity
or, with respect to the Acquired Business, Asset Seller, from any Liability,
whether arising before, on or after the Closing Date, under any Sun Credit
Support in effect as of the Closing, including by providing substitute
guarantees with terms that are at least as favorable to the counterparty as the
terms of the applicable Sun Credit Support and by furnishing letters of credit,
instituting escrow arrangements, posting surety or performance bonds or making
other arrangements as the counterparty may reasonably request. If any item of
Sun Credit Support has not been released as of the Closing Date, then the
Horizon Parties and the Sun Parties shall use commercially reasonable efforts
after the Closing to cause each such unreleased item of Sun Credit Support to be
released promptly and prior to such release the Sun Parties shall indemnify and
hold harmless the Horizon Parties from any Liability incurred by any Purchaser
Indemnified Party under such Sun Credit Support. Notwithstanding anything to the
contrary herein, the Horizon Parties and Sun Parties acknowledge and agree that
at no time after the Closing Date, shall Sun or any of its Affiliates renew or
extend the term of, increase any of the Purchaser Indemnified Parties’
obligations under, or transfer to another third party, any item of, subject to
or under, any Sun Credit Support.

70



--------------------------------------------------------------------------------



 



     Section 6.7 Delivery of Financial Statements.
          (a) Sun shall deliver on or before November 21, 2005 to Horizon OP,
(i) an unaudited comparative combined balance sheet of the Acquired Business at
August 31, 2005 and unaudited comparative combined statements of operations and
cash flows of the Acquired Business for the eight-month period ending on
August 31, 2005 (including for the comparable eight-month period for the prior
year), together with all related notes and schedules thereto (the “Unaudited
2005 Interim Financial Statements”) and (ii) the Audited Combined Historical
Financial Statements.
          (b) With respect to each of the Unaudited Combined Interim Financial
Statements and the Unaudited Stub Period Financial Statements required under
Section 6.7(a) or Section 6.7(e) and Section 6.7(c), respectively, to be
delivered by Sun, Sun shall (i) use reasonable best efforts to cause E&Y to
perform a SAS 100 review with respect thereto and to orally confirm to Horizon
OP that (A) such review was conducted in accordance with the standards of the
American Institute of Certified Public Accountants (the “AICPA”) and (B) the
certificate delivered by Sun pursuant to clause (ii) below is accurate in all
material respects and (ii) deliver to Horizon OP, upon completion of the review
contemplated by clause (i) above, a certificate, duly executed by the controller
of Sun solely in his capacity as an officer of Sun, (A) stating, if true and
correct, that E&Y has informed him that it has completed a SAS 100 review with
respect thereto in accordance with the standards of the AICPA and (B) setting
forth a description of all material modifications, if any, to such financial
statements that E&Y informed him should be made thereto for such financial
statements to conform with GAAP. Horizon OP shall reimburse the Sun Parties for
any reasonable, out-of-pocket expenses incurred by them and, to the extent not
paid by Sun or a Retained Subsidiary, pay to E&Y directly its fees and expenses
in respect of (x) E&Y’s conducting of such SAS 100 review and (y) E&Y’s audit of
the Audited Combined Historical Financial Statements and the 2005 Audited
Financial Statements.
          (c) Unless the Closing Date is December 31, 2005, Sun shall use
reasonable best efforts to deliver on or before the date that is thirty
(30) days after the Closing Date (and shall in any event deliver on or before
the date that is forty-four (44) days after the Closing Date) to Horizon OP, an
unaudited combined balance sheet of the Acquired Business at the Closing Date
and unaudited combined statements of operations and cash flows of the Acquired
Business for the period beginning on September 1, 2005 (or, if the Closing Date
is after December 31, 2005, January 1, 2006) and ending on the Closing Date and
the year-to-date period then ending, together with all related notes and
schedules thereto (the “Unaudited Stub Period Financial Statements”).
          (d) If the Closing Date is on or after December 31, 2005, Sun shall
use reasonable best efforts to deliver on or before February 28, 2006 (and shall
in any event deliver on or before March 14, 2006) to Horizon OP (whether or not
the Closing occurs prior to, on or after March 14, 2006), an audited combined
balance sheet of the Acquired Business at December 31, 2005 and audited combined
statements of operations and cash flows of the Acquired Business for the year
ending December 31, 2005 (the “2005 Audited Financial Statements”), together
with a report without qualification or exception of E&Y with respect thereto.

71



--------------------------------------------------------------------------------



 



          (e) If the Closing Date is on or after (i) February 28, 2006, Sun
shall use reasonable best efforts to deliver on or before March 30, 2006 (and
shall in any event deliver on or before April 14, 2006) to Horizon OP, an
unaudited comparative combined balance sheet of the Acquired Business at
February 28, 2006 and unaudited comparative combined statements of operations
and cash flows of the Acquired Business for the two-month period ending on
February 28, 2006 (including for the comparable period for the prior year),
together with all related notes and schedules thereto (the “Unaudited First
Quarter 2006 Interim Financial Statements”) and (ii) May 31, 2006, Sun shall use
reasonable best efforts to deliver on or before June 30, 2006 (and shall in any
event deliver on or before July 15, 2006) to Horizon OP an unaudited comparative
combined balance sheet of the Acquired Business at May 31, 2006 and unaudited
comparative combined statements of operations and cash flows of the Acquired
Business for the three-month period ending on May 31, 2006 (including for the
comparable period for the prior year), together with all related notes and
schedules thereto (the “Unaudited Second Quarter 2006 Interim Financial
Statements” and, together with the Unaudited First Quarter 2006 Interim
Financial Statements (the “Unaudited 2006 Interim Financial Statements” and,
together with the Unaudited 2005 Interim Financial Statements, the “Unaudited
Combined Interim Financial Statements”).
     Section 6.8 Non-Assignment.
          (a) Notwithstanding anything else in this Agreement to the contrary,
this Agreement shall not constitute an agreement to assign, license, sublicense,
lease, sublease, convey or transfer at Closing any Acquired Asset, including any
Acquired Entity, Permit, Contract or any claim or right or any benefit arising
thereunder or resulting therefrom, as to which consent or approval to
assignment, license, sublicense, lease, sublease, conveyance or transfer thereof
or amendment thereof (including consents and approvals of Governmental Entities)
is required but has not been obtained as of the Closing Date unless and until
such consent, approval or amendment is no longer required or has been obtained.
Each of the parties hereto shall use, and cause each of their respective
Subsidiaries to use, reasonable best efforts to obtain any such consent,
approval or amendment, including after the Closing Date. Upon obtaining any such
consent, approval or amendment after the Closing, such consent, approval or
amendment to be in a form reasonably satisfactory to Horizon OP, the Horizon
Parties and Sun shall cause any applicable Acquired Asset to be transferred to
Horizon OP or one or more Horizon Subsidiaries (as designated by Horizon OP and
permitted by such consent, approval or amendment) on the terms that would have
applied to such transfer had it occurred in the transactions as contemplated by
this Agreement or the Horizon Transactions.
          (b) Subject to Section 6.21, in the event and to the extent that the
parties hereto are unable to obtain any such required consent, approval or
amendment to transfer, license, sublicense, lease, sublease, convey or assign
any Acquired Asset to Horizon OP or one or more Horizon Subsidiaries (as
designated by Horizon OP), the parties hereto shall cooperate to agree to a
mutually agreeable arrangement under which Horizon OP or one or more Horizon
Subsidiaries (as designated by Horizon OP) shall obtain the economic claims,
rights and benefits under the Acquired Asset, in the manner set forth below,
with respect to which such consent, approval or amendment has not been obtained
in accordance with this Agreement. Notwithstanding any failure of the parties
hereto to agree to such a mutually agreeable arrangement, Sun shall, and shall
cause the Retained Subsidiaries to (i) continue to hold, and to

72



--------------------------------------------------------------------------------



 



the extent required by the terms applicable to such Asset, operate the Asset, in
the case of real or personal property, and to be bound thereby in the case of
Contracts, (ii) cooperate in any reasonable and lawful arrangement proposed by
Horizon OP to provide to Horizon OP or the designated Horizon Subsidiaries the
benefits arising under any such Acquired Asset which were to arise out of its
transfer pursuant to this Agreement, the structure of which is such that such
Acquired Asset shall qualify as a real estate asset within the meaning of
Section 856(c)(5)(B) of the Code (a “Qualifying Asset”) and the income derived
therefrom shall qualify as income described in Sections 856(c)(2)(A)-(H) and
856(c)(3)(A)-(I) of the Code (“Qualifying Income”) (such transfer a “Qualified
Transfer”), including accepting such reasonable and lawful direction as Horizon
OP shall request of Sun and (iii) enforce at Horizon OP’s request, or allow
Horizon OP and the Horizon Subsidiaries to enforce (in which case, solely for
such purpose, Sun shall constitute and appoint Horizon OP or the subject Horizon
Subsidiaries as its true and lawful attorney-in-fact), any rights of Sun and the
Retained Subsidiaries as to such Acquired Asset against the issuer thereof or
the other party or parties thereto (including the right to elect to terminate
such of the foregoing in accordance with the terms thereof upon the request of
Horizon OP). Sun shall, and shall cause the Retained Subsidiaries to, without
further consideration therefor, and without right of set-off (except for
actually incurred costs and expenses to the extent Horizon OP is responsible
therefor under this Section 6.8), pay and remit to Horizon OP promptly all
monies, rights and other considerations received in respect of such Qualifying
Asset, net of any costs and expenses incurred by Sun and the Retained
Subsidiaries in connection with such Qualifying Asset to the extent such costs
and expenses would have been borne by Horizon OP if such Qualifying Asset had
been properly transferred to Horizon OP pursuant to Article 2 at the Closing.
For the avoidance of doubt, unless an arrangement under this Section 6.8(b)
shall in its entirety constitute a Qualified Transfer, no such arrangement shall
be established or be deemed to have been given effect in whole or in part.
          (c) To the extent that Horizon OP or the Horizon Subsidiaries are
provided the benefits of any Acquired Asset pursuant to Section 6.8(b), Horizon
OP or such Horizon Subsidiary shall, subject to Section 6.8(h), (i) be
responsible for the Assumed Liabilities, if any, arising under or related to
such Acquired Asset, (ii) perform for the benefit of the counterparty or
counterparties thereto, the obligations of Sun or the Retained Subsidiary, as
the case may be, thereunder or in connection therewith, but only to the extent
(x) that such performance by Horizon OP or the Horizon Subsidiaries would not
result in any default thereunder or in connection therewith and (y) such
performance pertains to the Acquired Business and the benefits provided to
Horizon OP or the Horizon Subsidiaries in the Qualified Transfer; provided,
however, that if Horizon OP or the Horizon Subsidiaries shall fail to perform to
the extent required herein and such failure continues for ten (10) business days
following notice thereof to Horizon OP, Sun and the Retained Subsidiaries shall
thereafter cease to be obligated under this Section 6.8 to maintain the
Qualified Transfer which is the subject of such failure to perform unless and
until such situation is remedied and (iii) reimburse Sun for, and hold it
harmless from, all Liabilities (not already used to set-off monies, rights or
other consideration paid to Horizon OP or a Horizon Subsidiary pursuant to
Section 6.8(b)) incurred or asserted as a result of any actions (or omissions to
act) of Sun or any Retained Subsidiary taken at the direction of, and in all
material respects in the manner prescribed by, Horizon OP or any of its
Subsidiaries pursuant to Section 6.8(b), in each case in clause (i), (ii) or
(iii) only to the extent such Liabilities would have been borne by Horizon OP if
such Acquired Asset had been properly transferred to Horizon OP pursuant to
Article 2 at the Closing.

73



--------------------------------------------------------------------------------



 



          (d) If any consent, approval or amendment is required to assign,
license, sublicense, lease, sublease, convey or transfer any Excluded Asset from
any Acquired Entity to Sun or any Retained Subsidiary, Sun shall use, and cause
each of the Sun Subsidiaries to use, reasonable best efforts to obtain any such
consent, approval or amendment, including after the Closing Date. The Horizon
Parties, at Sun’s expense, shall cooperate with Sun and the Sun Subsidiaries in
obtaining any such consent, approval or amendment. Upon obtaining any such
consent, approval or amendment after the Closing, the Horizon Parties and Sun
shall cause any applicable Excluded Asset to be transferred to Sun, or a
Retained Subsidiary designated by Sun in writing, without further consideration
therefor.
          (e) Subject to Section 6.21, in the event and to the extent that Sun
is unable to obtain any such required consent, approval or amendment required in
order for an Acquired Entity to transfer, license, sublicense, lease, sublease,
convey or assign any Excluded Asset to Sun or one or more of the Retained
Subsidiaries, the parties hereto shall cooperate to agree to a mutually
agreeable arrangement under which Sun or one or more Sun Subsidiaries shall
obtain the economic claims, rights and benefits under the Excluded Asset, in the
manner set forth below, with respect to which such consent, approval or
amendment has not been obtained in accordance with this Agreement.
Notwithstanding any failure of the parties hereto to agree to such a mutually
agreeable arrangement, but subject to Section 7.2(e)(i), Horizon OP shall, and
shall cause the Acquired Entities, from and after the Closing, to (i) continue
to hold and to be bound thereby, in the case of Contracts, (ii) cooperate in any
reasonable and lawful arrangement proposed by Sun to provide to Sun or the Sun
Subsidiaries the benefits arising under any such Excluded Asset, including
accepting such reasonable and lawful direction as Sun shall request of Horizon
OP and (iii) enforce at Sun’s request, or allow Sun and its Affiliates to
enforce, any rights of the applicable Acquired Entity under any such Excluded
Asset against the issuer thereof or the other party or parties thereto
(including the right to elect to terminate such of the foregoing in accordance
with the terms thereof upon the request of Sun). Any incremental Taxes payable
with respect to an Excluded Asset by any taxable REIT subsidiary to which such
Excluded Asset has been transferred, including all Taxes payable on any payments
received under this Section 6.8(e) and all Taxes payable on the distribution or
transfer of, if any, such Excluded Asset out of such taxable REIT subsidiary and
the expenses of the transfer of such Excluded Asset to such taxable REIT
subsidiary shall be borne by Sun. The reasonable costs and expenses (including
reasonable professional fees and expenses) incurred by Horizon OP or the Horizon
Subsidiaries (including the Acquired Entities) at Sun’s request, or incurred by
Sun or the Retained Subsidiaries, in each case with respect to any of the
actions contemplated under clause (iii) above, shall be borne solely by Sun.
Horizon OP shall, and shall cause the Acquired Entities to, without further
consideration therefor, remit to Sun promptly all monies, rights and other
considerations received in respect of such Excluded Asset, net of any costs and
expenses incurred by Horizon or any Horizon Subsidiaries in connection with such
Excluded Asset. The parties hereto agree for tax purposes to report the actual
transfer of such Assets to Sun or one or more of the Retained Subsidiaries on
the Closing Date.
          (f) In the case of an Asset described in Section 6.8(e), Sun shall,
and shall cause its Retained Subsidiaries to, perform for the benefit of the
issuer thereof, or the other party or parties thereto, the obligations of
Horizon OP or its relevant Affiliate, as the case may be, thereunder or in
connection therewith.

74



--------------------------------------------------------------------------------



 



          (g) In the event that Sun cannot convey, transfer, assign or deliver,
directly or indirectly, as contemplated by this Agreement, any Excluded Asset at
Closing by reason of the failure or inability to obtain a required consent,
approval or amendment, and, at any time thereafter, Horizon OP, in its good
faith judgment, after consultation with its outside tax counsel, determines that
the Excluded Asset or the income generated by such Excluded Asset would
reasonably be expected to cause a significant risk that Trust, W&S Seattle
Corp., W&S Denver Corp., Horizon, SHC or any Horizon Foreign Currency REIT would
fail to qualify as a REIT under the Code, then Horizon OP and the Horizon
Subsidiaries (including the Acquired Entities) shall no longer have any
obligation with respect to such Excluded Asset, except pursuant to this
Section 6.8(g). Without limiting the foregoing, if, in the good faith judgment
of Horizon OP, after consultation with its outside tax counsel, the holding of
such Excluded Asset by the applicable Horizon Subsidiary would not reasonably be
expected to cause a significant risk that Trust, W&S Seattle Corp., W&S Denver
Corp., Horizon, SHC or any Horizon Foreign Currency REIT would fail to qualify
as a REIT under the Code, in such event, Horizon OP shall give prompt notice to
Sun thereof and continue to allow Sun to use its reasonable best efforts to
obtain such required consent, approval or amendment in accordance with
Section 6.8(d) until the date that is ten (10) business days after such notice
is delivered to Sun. In the event Sun fails to obtain such required consent,
approval or amendment prior to such date, Horizon OP shall thereafter cause the
applicable Horizon Subsidiary to, at Sun’s election, (i) use commercially
reasonably efforts to transfer such Excluded Asset to Sun, or a Retained
Subsidiary designated by Sun in writing, without further consideration therefor
(unless, in the good faith judgment of Horizon OP, after consultation with its
outside tax counsel, the transfer of such Excluded Asset would reasonably be
expected to cause a significant risk that Trust, W&S Seattle Corp., W&S Denver
Corp., Horizon, SHC or any Horizon Foreign Currency REIT would fail to qualify
as a REIT under the Code, in which case this clause (i) may not be elected by
Sun), (ii) in the event that, in the good faith judgment of Horizon OP, the
transfer of such Excluded Asset by the Acquired Entity that holds such Excluded
Asset to a taxable REIT subsidiary of Horizon, and the holding of such Excluded
Asset by such taxable REIT subsidiary, would not reasonably be expected to cause
a significant risk that Trust, W&S Seattle Corp., W&S Denver Corp., Horizon, SHC
or any Horizon Foreign Currency REIT would fail to qualify as a REIT under the
Code, use commercially reasonable efforts to cause such Excluded Asset to be
transferred to such taxable REIT subsidiary, or (iii) use commercially
reasonable efforts (A) to sell such Excluded Asset to one or more third parties
in one or more arms-length transactions and (B) taking into account all
potential Losses to Horizon OP described in clause (i), to maximize the net
proceeds of any such sale. In the event Sun elects clause (i) of the immediately
preceding sentence, Sun shall indemnify the Purchaser Indemnified Parties for
any Losses arising out of Third Party Claims (as such term is defined in the
Indemnification Agreement) with respect to the transfer of such Excluded Asset
to Sun. Horizon OP shall cause the applicable Horizon Subsidiaries to remit to
Sun the net proceeds of any such sale, after setting off all costs, expenses and
other Losses (as such term is defined in the Indemnification Agreement) of
Horizon OP and the applicable Horizon Subsidiaries in connection with such
transactions. Upon receipt by Sun of such payment in full, neither Sun nor
Horizon OP nor any Horizon Subsidiary shall have any further obligation under
this Section 6.8(g) with respect to such Excluded Asset.
          (h) Notwithstanding anything to the contrary in this Agreement, Sun
shall indemnify the Purchaser Indemnified Parties for any Losses arising out of
(i) any gross negligence or willful misconduct by Sun or a Retained Subsidiary
in connection with this Section

75



--------------------------------------------------------------------------------



 



6.8, and any arrangements pursuant thereto, (ii) any claim by a third party that
there had occurred any default or breach (or alleged default or breach) by Sun
or Horizon OP or any of their respective Subsidiaries to the extent it arises by
reason of the fact that (in accordance with Section 6.8) (A) in the case of an
Acquired Asset, Horizon OP or one of its Subsidiaries, rather than Sun or one of
its Subsidiaries, is, or has been, performing Sun’s or its Subsidiary’s
obligations under, or obtaining Sun’s or its Subsidiaries’ benefits under, an
Acquired Asset that has not been assigned, licensed, sublicensed, leased,
subleased, conveyed or transferred to Horizon OP or one of its Subsidiaries, but
excluding from the foregoing any default or breach (or alleged default or
breach) to the extent related to any defect in the performance by Horizon OP or
its Subsidiary itself or (B) in the case of an Excluded Asset, Sun or one of its
Subsidiaries, rather than Horizon or one of its Subsidiaries, is performing
Horizon OP’s or its Subsidiary’s obligations under, or obtaining Horizon OP’s or
its Subsidiaries’ benefits under, an Excluded Asset that has not been assigned,
licensed, sublicensed, leased, subleased, conveyed or transferred, as
applicable, to Sun or one of its Subsidiaries or (iii) except to the extent
arising out of any gross negligence or willful misconduct by Horizon OP or its
Affiliates, and subject (in the case of an Acquired Asset) to Section 6.8(c),
any arrangements or actions contemplated by this Section 6.8.
          (i) Nothing in this Section 6.8 shall (i) be deemed to constitute an
agreement to exclude from the transactions contemplated by this Agreement and
the Local Purchase Agreements or the Horizon Transactions any Acquired Asset, or
any claim, right or benefit arising hereunder or thereunder, (ii) be deemed to
constitute an agreement to include in the transactions contemplated by this
Agreement and the Local Purchase Agreements or the Horizon Transactions any
Excluded Asset, or any claim, right or benefit arising hereunder or thereunder,
(iii) qualify the obligations of the parties hereto to consummate the
transactions contemplated by this Agreement and the Ancillary Agreements or the
Horizon Transactions or (iv) obligate the parties hereto to consummate the
Closing Transactions unless the conditions to their respective obligations set
forth in Article 7 have been satisfied or waived.
          (j) Nothing in this Section 6.8 shall permit or require any act,
omission or arrangement which, in the reasonable determination of Horizon, could
adversely affect the REIT status of Horizon or, after the Closing, W&S Seattle
Corp., W&S Denver Corp., SHC or any Horizon Foreign Currency REIT.
     Section 6.9 Public Announcements. The parties hereto shall use commercially
reasonable efforts to develop, and shall cooperate with respect to, a joint
communications plan with respect to this Agreement and the Ancillary Agreements
and the transactions contemplated hereby and thereby. Without limiting the
foregoing, (i) the initial press release to be issued with respect to the
transactions contemplated by this Agreement and the Ancillary Agreements will be
in the form agreed to by the parties hereto prior to the execution of this
Agreement and (ii) the Horizon Parties, on the one hand, and the Sun Parties, on
the other hand, will consult with Sun and Horizon OP, respectively, before
issuing, and provide Sun and Horizon OP, respectively, reasonable opportunity to
review and comment upon, any press release or other material written public
statement, including any press release or other written public statement which
addresses in any manner the transactions contemplated by this Agreement and the
Ancillary Agreements, and shall not issue any such press release or make any
such written public statement prior to such

76



--------------------------------------------------------------------------------



 



consultation, except as may be required by applicable Law, court process or by
obligations pursuant to any listing agreement with any national securities
exchange.
     Section 6.10 Listing. Horizon shall use reasonable best efforts to cause
the Horizon Common Stock to be issued in the Closing Transactions to be approved
for listing on the NYSE, subject to official notice of issuance, prior to the
REIT Merger Effective Time.
     Section 6.11 Reserved.
     Section 6.12 Comfort Letters.
          (a) If requested by Sun, Horizon shall use commercially reasonable
efforts to cause to be delivered to Sun and Trust comfort letters of KPMG LLP
(“KPMG”), Horizon’s independent public accountants, dated approximately the date
on which the Form S-4 shall become effective and as of the Closing Date, and
addressed to Sun and Trust, in form reasonably satisfactory to Sun and Trust and
customary in scope and substance for letters delivered by independent public
accountants in connection with transactions such as those contemplated by this
Agreement.
          (b) If requested by Horizon, Sun shall use commercially reasonable
efforts to cause to be delivered to Horizon comfort letters of E&Y, Sun’s and
Trust’s independent public accountants, dated approximately the date on which
the Form S-4 shall become effective and as of the Closing Date, and addressed to
Horizon, in form reasonably satisfactory to Horizon and customary in scope and
substance for letters delivered by independent public accountants in connection
with transactions such as those contemplated by this Agreement.
     Section 6.13 Cooperation with Financing. The Sun Parties shall, and shall
cause their Subsidiaries to, reasonably cooperate with the Horizon Parties and
their Representatives, and shall use commercially reasonable efforts to cause
their respective Representatives, including the independent accounting firm(s)
retained by the Sun Parties, to cooperate with the Horizon Parties and their
Representatives, in connection with efforts to obtain high yield bond financing
and any other debt and equity financings and related arrangements (“Financings”)
undertaken by the Horizon Parties or their Subsidiaries, in connection with the
Closing Transactions, including in connection with the review of written
offering materials used to complete such Financings and materials for rating
agency presentations, to the extent information contained therein relates to the
Sun Parties, including to any Assets, Liabilities, or operations of the Acquired
Entities. Without limiting the foregoing, the Sun Parties shall: (i) use
commercially reasonable efforts to provide the Horizon Parties and their
Representatives with historical, comparative and pro forma financial information
and data, projections, and other information and data reasonably requested in
connection with such Financings; (ii) cause appropriate Representatives of the
Sun Parties to (x) be available to answer questions in due diligence sessions
customarily involved in Financing efforts and (y) assist in reviewing offering
materials and other documents prepared by the Horizon Parties and their
Representatives as may be reasonably requested in connection with such
Financings; provided that, the foregoing activities would not unreasonably
interfere with the performance of such Sun Representatives’ duties in connection
with the Acquired Business or the Retained Sun Business; and (iii) use
commercially reasonable efforts (including by delivering customary
representation letters and certificates) to obtain accountants’ comfort letters

77



--------------------------------------------------------------------------------



 



and consents as reasonably requested by Horizon OP; provided that, in the case
of any of clauses (i)-(iii) above, Horizon OP shall reimburse Sun for any
out-of-pocket expenses incurred by the Sun Parties and their Subsidiaries in
connection with their compliance with this Section 6.13. The obligations of the
Sun Parties under this Section 6.13 shall be subject to the Horizon Parties
first entering into the Financing Indemnification Agreement.
     Section 6.14 Auditor’s Consent and Cooperation.
          (a) The Sun Parties shall use commercially reasonable efforts to cause
E&Y to deliver to Horizon a duly executed letter in which E&Y: (i) acknowledges
that it understands that Horizon and one or more of its Subsidiaries intend to
include the Audited Combined Historical Financial Statements, certain Unaudited
Combined Interim Financial Statements and, if applicable, the 2005 Audited
Financial Statements in statements and reports required pursuant to the
Securities Act and the Exchange Act to be filed by Horizon and Horizon OP and
their respective successors from time to time with the SEC (“SEC Filings”);
(ii) subject to E&Y’s usual procedures and professional standards and after
being given reasonable opportunity to review such SEC Filings and documents
incorporated by reference therein at Horizon’s sole cost and expense, agrees
that it shall consent to the references in such SEC Filings to E&Y as experts
and the inclusion of any of its audit reports on the Audited Combined Historical
Financial Statements and, if applicable, the 2005 Audited Financial Statements
in any SEC Filing, until such financial statements and consents are no longer
required to be included in such SEC Filing by the Securities Act or the Exchange
Act; and (iii) acknowledges that Horizon will be providing the Audited Combined
Historical Financial Statements, certain Unaudited Combined Interim Financial
Statements and, if applicable, the 2005 Audited Financial Statements to
potential lenders for the transactions contemplated hereby and will be including
such financial statements in the offering materials used in connection with a
private or exempt offering under the Securities Act. The Sun Parties shall use
commercially reasonable efforts to cause E&Y, including by providing customary
representation letters and other customary documents and instruments, subject to
E&Y’s usual procedures and professional standards and E&Y being given reasonable
opportunity to review such SEC Filings or offering documents and documents
incorporated by reference therein at Horizon’s sole cost and expense, (A) to
consent to the inclusion of any of its audit reports on the Audited Combined
Historical Financial Statements and, if applicable, the 2005 Audited Financial
Statements in any SEC Filing (and to the references therein to E&Y as experts)
and (B) to issue customary comfort letters (concerning matters which are the
subject of the Audited Combined Historical Financial Statements, the Unaudited
Combined Interim Financial Statements or, if applicable, the 2005 Audited
Financial Statements) that may be required in connection with any offering of
debt or equity securities by Horizon or any of its Subsidiaries or their
respective successors.
          (b) If E&Y fails, for any reason whatsoever, to consent to the
inclusion of any such audit reports on the Audited Combined Historical Financial
Statements or, if applicable, the 2005 Audited Financial Statements in any SEC
Filing (and to the references therein to E&Y as experts) or to provide such
comfort letters, Sun shall, and shall cause each of its Subsidiaries to,
(i) provide Horizon’s independent accountants reasonable access to its books and
records and personnel reasonably required in order to audit the Audited Combined
Historical Financial Statements and, if applicable, 2005 Audited Financial
Statements and to conduct a SAS 100 review of the Unaudited Combined Interim
Financial Statements so that Horizon may

78



--------------------------------------------------------------------------------



 



expeditiously cause any or all of such financial statements to be reaudited,
again reviewed or to be so confirmed by “comfort” letters as the case may be,
(ii) use commercially reasonable efforts to cause E&Y to cooperate with the
auditors engaged by Horizon to conduct such audit or review and (iii) provide
customary representation letters and other customary documents and instruments;
provided, however, that the foregoing shall be subject to Horizon’s auditors
agreeing not to disclose to Horizon any of the Sun information made available to
such auditors that is not directly related to the Acquired Business or the
Acquired Assets. Sun acknowledges that if E&Y fails to consent to the inclusion
of any such audit reports in any SEC Filing (and to the references therein to
E&Y as experts) or to provide such comfort letters, and Horizon or any of its
successors is denied in any manner whatsoever the access provided for in this
Section 6.14, Horizon and its successors (if any) will suffer irreparable injury
and damage. Therefore, Sun agrees that, if Horizon or its successors is denied
access provided for in this Section 6.14 in any manner whatsoever, Horizon and
its Affiliates and their respective successors (if any) will be entitled,
without posting of bond, to, in addition to all other remedies available to it,
injunctive relief and specific performance to prevent the breach of and to
secure the enforcement of this Section 6.14.
          (c) Horizon OP shall reimburse Sun for any reasonable out-of-pocket
expenses incurred by the Sun Parties and their Subsidiaries in connection with
their compliance with this Section 6.14.
     Section 6.15 Ground Lease Estoppel Certificates. Sun shall use commercially
reasonable efforts to cooperate with Horizon OP in Horizon OP’s efforts to
obtain from the applicable landlord under each Ground Lease a ground lease
estoppel certificate relating to each such Ground Lease, in a form reasonably
acceptable to Horizon OP.
     Section 6.16 Ancillary Agreements. At or prior to the Closing, each Sun
Party and Horizon Party shall, and shall cause their applicable Affiliates to,
as the case may be, execute and deliver to the other parties thereto each of the
following, to the extent contemplated thereby to be a party: (i) a registration
rights agreement, in all material respects in the form of Exhibit G (the
“Registration Rights Agreement”); (ii) a right of first offer agreement in all
material respects in the form of Exhibit H (the “Right of First Offer
Agreement”); (iii) an indemnification agreement in all material respects in the
form of Exhibit I (the “Indemnification Agreement”); (iv) (a) a separate
sublease agreement for each applicable Acquired Hotel in all material respects
consistent with the terms set forth on Exhibit J (the “Sublease Agreement”) and
(b) a separate lease agreement for each applicable Acquired Hotel in all
material respects consistent with the terms set forth in Exhibit K (the “Lease
Agreement”); (v) a Master Reserve Fund agreement in all material respects in the
form of Exhibit L (the “Master Reserve Fund Agreement”); (vi) a separate
operating agreement for each applicable Acquired Hotel in all material respects
in the form of Exhibit M, subject to the deviation schedule attached hereto as
Schedule 6.16(vi) (the “Operating Agreement”); (vii) a separate license
agreement for each applicable Acquired Hotel in all material respects in the
form of Exhibit N, subject to the deviation schedule attached hereto as
Schedule 6.16(vii) (the “License Agreement”); (viii) a working capital
concentration account agreement in all material respects in the form of
Exhibit O (the “Working Capital Concentration Account Agreement”); (ix) a
compensating balance agreement in all material respects in the form of Exhibit P
(the “Compensating Balance Agreement”); (x) a termination upon sale agreement in
all material respects in the form of Exhibit Q (the “Termination Upon Sale

79



--------------------------------------------------------------------------------



 



Agreement”); (xi) a tax sharing and indemnification agreement in all material
respects in the form of Exhibit R (the “Tax Sharing and Indemnification
Agreement”); (xii) a financing cooperation and indemnification agreement in all
material respects in the form of Exhibit S (the “Financing Indemnification
Agreement”); (xiii) a corporate-level amendment to the Operating Agreements and
the License Agreements in all material respects in the form of Exhibit T (the
“Corporate-Level Agreement”); (xiv) a growth plan agreement in all material
respects in the form of Exhibit U (the “Growth Plan Agreement”); and (xv) the
Local Purchase Agreements. The Registration Rights Agreement, the Right of First
Offer Agreement, the Indemnification Agreement, the Sublease Agreements, the
Lease Agreements, the Master Reserve Fund Agreement, the Operating Agreements,
the License Agreements, the Working Capital Concentration Account Agreement, the
Compensating Balance Agreement, the Termination Upon Sale Agreement, the Tax
Sharing and Indemnification Agreement, the Financing Indemnification Agreement,
the Corporate Level Agreement, the Growth Plan Agreement, the Assumption
Agreement and the Local Purchase Agreements collectively, are referred to in
this Agreement as the “Ancillary Agreements”.
     Section 6.17 [Intentionally Omitted].
     Section 6.18 Deferral Triggers; Deferred Assets.
          (a) With respect to any Acquired Hotel or Acquired Entity, a “Deferral
Trigger” shall be deemed to have occurred if any of the following circumstances,
events, occurrences, changes or effects has occurred and is continuing at or
prior to the Closing:
     (i) after the date of the the Horizon Stockholders Meeting, any consent,
approval or authorization of any Governmental Entity or other third party
required to consummate the transactions contemplated by this Agreement and the
Ancillary Agreements or the Horizon Transactions and set forth on
Schedule 6.18(a)(i) has not been obtained;
     (ii) in the case of an Acquired Hotel, any portion thereof has been damaged
by fire or other casualty event and the cost of repair or restoration with
respect to any one or more such casualties (without taking into consideration
any insurance or third party proceeds which have been or may be received in
connection with such casualties), individually or in the aggregate, exceed, or
would reasonably be expected to exceed, (x) in the case of an Acquired Hotel,
25% of the applicable Acquired Hotel Agreed Amount or (y) in the case of an
Acquired Entity, 25% of the aggregate Acquired Hotel Agreed Amounts of the
Acquired Hotels held by such Acquired Entity;
     (iii) in the case of an Acquired Hotel, any condemnation events are
commenced against any portion thereof and the economic impact (without taking
into consideration any condemnation award or other proceeds) of any such
condemnation events, individually or in the aggregate, exceed, or would
reasonably be expected to exceed, (x) in the case of an Acquired Hotel, 25% of
the applicable Acquired Hotel Agreed Amount or (y) in the case of an Acquired
Entity, 25% of the aggregate Acquired Hotel Agreed Amounts of the Acquired
Hotels held by such Acquired Entity;

80



--------------------------------------------------------------------------------



 



     (iv) (A) (1) after the date of the Horizon Stockholders Meeting, any
consent, approval or authorization of any Governmental Entity or other third
party required in connection with the transactions contemplated by this
Agreement or the Horizon Transactions has not been obtained or (2) the condition
set forth in Section 7.2(a) would not be satisfied with respect to breaches,
inaccuracies or failures to be true of representations or warranties set forth
in Section 3.1(a) (Organization, Standing and Power), 3.2 (Capital Structure),
3.4 (Authority; Noncontravention; Consents), 3.6 (Absence of Changes), 3.7
(Litigation), 3.8 (Properties) (but only subsections (a), (b) and (e) thereof),
3.9 (Environmental Matters), 3.16 (Compliance with Laws; Permits), 3.17
(Contracts) (but only with respect to clauses (v), (vi) and (xii) of
Section 3.17(a) and Section 3.17(b) as it relates to those clauses) or 3.19
(Assets) (in each case, disregarding all qualifications and exceptions contained
in Section 7.2(a), itself, relating to materiality, Sun Material Adverse Effect,
Sun Material Impairment or specified numerical threshold and continuing to
disregard the qualifications and exceptions set forth in Article 3 that are
disregarded by Section 7.2(a)) and (B) the economic impact (without taking into
account any indemnification, insurance or third party proceeds) of any state of
facts, change, development, effect, condition or occurrence set forth in
Section 6.18(a)(iv)(A), individually or in the aggregate, exceeds, or would
reasonably be expected to exceed, (x) in the case of an Acquired Hotel, 25% of
the applicable Acquired Hotel Agreed Amount or (y) in the case of an Acquired
Entity, 25% of the aggregate Acquired Hotel Agreed Amounts of the Acquired
Hotels held by such Acquired Entity; provided, however, that no state of facts,
change, development, effect, condition or occurrence associated with any breach,
inaccuracy or failure to be true of any representation or warranty set forth in
Section 3.4 (other than clause (a)), 3.6, 3.7, 3.8 (other than clauses (a), (b)
or (e)), 3.9, 3.16, 3.17 or 3.19 (except to the extent also associated with any
breach, inaccuracy or failure to be true of any representation or warranty set
forth in Section 3.1(a), 3.2, 3.4(a) or Section 3.8(a), (b) or (e)) shall be
taken into account in determining such economic impact if the economic impact
relating thereto, together with the economic impact relating to any other
matters arising out of the same, or any related, facts, events or circumstances,
is less than $500,000 (or, with respect to breaches, inaccuracies or failures to
be true of Section 3.19, $100,000), but, if such economic impact is $500,000
(or, as applicable $100,000) or more, then the entire economic impact shall be
taken into account;
     (v) after the date of Horizon Stockholders Meeting, any Restructuring
Parameter (within the meaning of Exhibit A) would not be satisfied in any
material respect if such Acquired Hotel or Acquired Entity is included in, but
would be satisfied if such Acquired Hotel or Acquired Entity were excluded from,
the transactions contemplated by this Agreement;
     (vi) after the date of the Horizon Stockholders Meeting, Sun shall not have
received a favorable ruling regarding the Tax treatment as set forth on
Schedule 6.18(a)(vi) with respect to any one or more Acquired Hotels or Acquired
Entities set forth on such Schedule;
     (vii) (A) after the date of the Horizon Stockholders Meeting, any Required
Antitrust Approvals have not been obtained (or any required waiting periods in

81



--------------------------------------------------------------------------------



 



connection with the Required Antitrust Approvals have not expired or been
terminated), (B) a temporary restraining order, preliminary or permanent
injunction or other order has been issued by any court of competent jurisdiction
which is then in effect making illegal or otherwise preventing, in material
part, the consummation of the transactions contemplated by this Agreement and
the Ancillary Agreements or the Horizon Transactions or (C) there has been any
action taken, or any Law enacted, entered, enforced or deemed applicable to the
transactions contemplated by this Agreement and the Ancillary Agreements or the
Horizon Transactions, by any Governmental Entity of competent jurisdiction that
makes, in material part, the consummation of the transactions contemplated by
this Agreement and the Ancillary Agreements or the Horizon Transactions illegal
or prevents their consummation;
     (viii) on or after the date of the Horizon Stockholders Meeting, Horizon OP
determines in good faith that (A) the sum of (1) in the case of any Acquired
Hotel in Italy and Spain (or any applicable Acquired Entity), Horizon’s and the
Horizon Subsidiaries’ share of any Transaction Costs included in clause (iii) of
Section 8.3(b) in connection with the Sublease Agreements arising from the works
council review and (2) the indemnification Liabilities payable by Horizon or any
Horizon Subsidiary under Section 2.04(iii) of the Compensating Balance
Agreement, if any, applicable to such Acquired Hotel or Acquired Entity would
reasonably be expected to exceed (B) 10% of the EBITDA that would (but for the
costs and Liabilities described in clause (A) above) otherwise be received by
Horizon and the Horizon Subsidiaries with respect to such Acquired Hotel or
Acquired Entity during the twelve months immediately following Closing; or
     (ix) on the date on which the conditions set forth in Sections 7.1 and 7.2
(other than (x) those conditions that, by their terms, are to be satisfied on
the Closing Date and (y) Section 7.2 with respect to the Restructuring
Parameters that are contemplated by the Restructuring Plan to be satisfied, or
the Sun Restructuring Steps or the Closing Restructuring Steps that are required
to be completed by the Restructuring Plan, on or promptly before the Closing
Date) have been satisfied or waived, if any Horizon Deferral Trigger exists with
respect to one or more of the Acquired Hotels identified as the “Westin Europa &
Regina”, the “Westin Palace Madrid” and the “Westin Palace Milan” on
Schedule 10.1(d) (collectively, the “Primary International Hotels”) or one or
more Acquired Entities in which a Primary International Hotel is held, then a
Horizon Deferral Trigger shall be deemed to exist with respect to all Acquired
Hotels located outside the United States, Canada and Poland (the “Deferred
International Hotels”) and each of the Acquired Entities in which one or more
Deferred International Hotels is held. Notwithstanding anything to the contrary
contained in this Agreement, the Horizon Deferral Trigger under this
Section 6.18(a)(ix) shall be deemed to exist with respect to each Deferred
International Hotel at any time, and from time to time, thereafter that any
other Horizon Deferral Trigger (under any other provision of Section 6.18(a))
exists with respect to one or more Primary International Hotels.
     Nothwithstanding anything to the contrary in this Section 6.18, if a
Deferral Trigger shall be deemed to have occurred with respect either of the
Acquired Hotels identified as the

82



--------------------------------------------------------------------------------



 



“Sheraton Royal Denarau Resort” or “Sheraton Fiji Resort” on Schedule 10.1(d), a
Deferral Trigger shall be deemed to have occurred with respect to both such
Acquired Hotels.
          (b) Without limiting the Sun Parties’ or the Horizon Parties’
obligations under this Agreement, including under Section 6.3, upon receiving
any Knowledge or other notice of the existence of any Deferral Trigger, (i) Sun
or Horizon OP, as applicable, shall promptly give notice to Horizon OP or Sun,
as applicable, of the existence of such Deferral Trigger and (ii) the Sun
Parties, or the Sun Parties and the Horizon Parties, in the case of a Deferral
Trigger referred to in Section 6.18(a)(i), Section 6.18(a)(iv)(A)(1) or
Section 6.18(a)(vii), shall use reasonable best efforts to cause such Deferral
Trigger to be cured prior to the Closing Date; provided that, the Sun Parties
shall not be required to use reasonable best efforts to cure any Deferral
Trigger arising from a casualty event or condemnation event.
          (c) From time to time prior to the Closing, (A) in the event that one
or more of the Deferral Triggers described in clause (i), (ii), (iii), (iv),
(v), (vii), (viii) or (ix) of Section 6.18(a) (the “Horizon Deferral Triggers”)
has occurred with respect to any one or more Acquired Hotels or Acquired
Entities, Horizon OP may elect, in its sole discretion, and (B) in the event
that one or more of the Deferral Triggers described in clause (i), (vi) or (vii)
of Section 6.18(a) (the “Sun Deferral Triggers”) has occurred with respect to
any one or more Acquired Hotels or Acquired Entities, Sun may elect, in its sole
discretion, to exclude (subject to Section 6.18(f)) any one or more of such
Acquired Hotels or Acquired Entities, as applicable, from the transactions
contemplated by this Agreement and the Ancillary Agreements; provided that,
(I) any such election must be made by written notice from a Sun Party to Horizon
OP, or from a Horizon Party to Sun, as applicable, (II) such notice must
identify the Acquired Hotels and Acquired Entities to be excluded and
(III) subject to Section 6.18(d), the exclusion of the Acquired Hotels and
Acquired Entities identified in any such notice will be effective on the earlier
of (1) the Closing Date and (2) the later of (x) the date that is twenty
(20) business days after such notice is delivered to Sun or Horizon OP, as
applicable, and (y) the date set forth in such notice as the effective date of
such exclusion; provided, further, that no Acquired Hotel or Acquired Entity
will be excluded pursuant to any such notice if all of the Horizon Deferral
Triggers, in the case of a notice delivered by a Horizon Party, or all of the
Sun Deferral Triggers, in the case of a notice delivered by a Sun Party,
identified in such notice as relating to such Acquired Hotel or Acquired Entity
have been cured prior to the date on which such exclusion otherwise would have
been effective pursuant to this Section 6.18(c). In any event in which
(i) Horizon OP makes an election with respect to an alleged Horizon Deferral
Trigger or Sun makes an election with respect to an alleged Sun Deferral Trigger
and (ii) within five (5) business days of receiving notice of such Deferral
Trigger, Sun or Horizon OP, as applicable, delivers written notice to the other
party claiming that such a Deferral Trigger has not occurred or is not
continuing, the parties hereto shall cooperate to reach an agreement with
respect thereto and, if no such agreement is reached, the dispute shall be
submitted to, and resolved exclusively pursuant to, arbitration in accordance
with the Comprehensive Arbitration Rules and Procedures (the “Rules”) of
Judicial Arbitration and Mediation Services, Inc. (“JAMS”). This clause shall
not preclude the parties hereto from seeking equitable or provisional remedies
in aid of arbitration or to preserve the status quo from a court of competent
jurisdiction, pending a decision by the arbitrator. All arbitration shall take
place in the County of Montgomery, State of Maryland, with one mutually
acceptable arbitrator experienced in the hotel industry presiding at such
arbitration proceeding. If after ten (10) business days the parties cannot agree
on an

83



--------------------------------------------------------------------------------



 



acceptable arbitrator, then JAMS shall appoint an arbitrator in accordance with
the Rules. The arbitrator shall render a written decision stating reasons
therefor in reasonable detail within 30 days after being appointed. Decisions
pursuant to such arbitration shall be final, conclusive and binding on the
parties hereto for purposes of this Section 6.18. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction over
the subject matter and the party against whom enforcement is sought. The fees
and expenses of such arbitration (including the fees of the arbitrator and
reasonable attorneys’ fees, costs and expenses) and of any action to enforce an
arbitration award shall be paid by the party that does not prevail in such
arbitration, and may be assessed in the arbitration award or the judgment
entered on such award, as the case may be. The parties hereto expressly waive
all rights whatsoever to file an appeal in the arbitration forum against any
award by the arbitrator hereunder; provided, however, that the foregoing shall
not limit the rights of either party to bring a judicial proceeding in any
applicable jurisdiction to confirm, enforce or enter judgment upon such award or
to vacate, modify or correct the award. Except as necessary in judicial
proceedings involving this arbitration provision or an award rendered hereunder,
or to obtain interim relief pending an award, or as reasonably determined by the
disclosing party to be required by applicable Law or by obligations pursuant to
any listing agreement with any national securities exchange, neither a party nor
an arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of all parties. Any disputed
Deferral Trigger shall be deemed to have occurred and be continuing (which the
parties hereto shall be deemed to have elected to exclude from the transactions
contemplated by this Agreement and the Ancillary Agreements); provided that,
such Deferral Trigger shall be deemed to be not continuing at such time, if
ever, that (i) upon final conclusion of the arbitration referred to in this
Section 6.18(c) with respect thereto, it is determined that no such Deferral
Trigger is continuing or (ii) the parties hereto otherwise agree that such
Deferral Trigger is not continuing.
          (d) With respect to each Acquired Hotel and Acquired Entity to be
excluded pursuant to Section 6.18(c) (a “Deferred Asset”):
     (i) the Sun Parties shall cause such Deferred Asset to be transferred,
prior to Closing, to a Retained Subsidiary in which no Acquired Entity has any
direct or indirect Interest; provided that, the Sun Parties shall have the right
to delay the Closing to the extent reasonably necessary to effect such transfer
(such delay shall not exceed five (5) business days after the date on which the
election is made to exclude such Deferred Asset from the transactions
contemplated by this Agreement and the Ancillary Agreements and the Horizon
Transactions); provided, further, that Sun will not be entitled to terminate
this Agreement pursuant to Section 9.1(e) for a number of days following the
Termination Date equal to the number of days by which the Closing was delayed
pursuant to the immediately preceding proviso; and
     (ii) subject to Section 6.18(f), as of and subject to the Closing, such
Deferred Asset shall be deemed to be an Excluded Asset or Retained Subsidiary,
as applicable, and the representations, warranties, covenants and conditions in
this Agreement and the Ancillary Agreements (other than Section 6.18(f) and, for
the purposes of Section 6.18(f), the defined terms and Sections used or
referenced therein), and any applicable Schedules, Exhibits or sections of any
disclosure letter shall, as of and subject to the Closing, be modified
accordingly with respect to such Deferred Asset.

84



--------------------------------------------------------------------------------



 



          (e) The Cash Amount shall be reduced by the aggregate Acquired Hotel
Agreed Amounts for all Deferred Assets; provided, however, that if the Acquired
Hotel identified as the “Sheraton Centre Toronto Hotel” on Schedule 10.1(d) (or
one or more Acquired Entities in which such Acquired Hotel is held) is a
Deferred Asset, then the Cash Amount shall be reduced further by $5,600,000.
          (f) Post-Closing Actions.
     (i) Notwithstanding anything to the contrary in this Agreement, with
respect to each Deferred Asset, Sun (or, in the case of a Deferral Trigger
described in Section 6.18(a)(i), 6.18(a)(iv)(A)(1) or Section 6.18(a)(vii), Sun
and Horizon) shall be required, whether before, on or after the Closing, until
the applicable Post-Closing Deferral Deadline to use reasonable best efforts to
cure each Deferral Trigger with respect to each Deferred Asset; provided that,
Sun shall not be required to use reasonable best efforts to cure any Deferral
Trigger arising from a casualty event or condemnation event.
     (ii) With respect to any Deferred Asset, in the event that all of the Sun
Deferral Triggers, if any, applicable to such Deferred Asset have been cured (or
there are otherwise no Sun Deferral Triggers then occurring), Horizon OP may
elect to acquire such Deferred Asset by delivering to Sun, at any time, and from
time to time, on or prior to the Post-Closing Deferral Deadline for such
Deferred Asset, a written notice (the “Post-Closing Acquisition Notice”) setting
forth the Deferred Asset to be acquired and the Horizon Subsidiary that will
acquire such Deferred Asset; provided, however, that Horizon OP may not deliver
a Post-Closing Acquisition Notice with respect to any Deferred International
Hotel so long as the Horizon Deferral Trigger under Section 6.18(a)(ix) is
continuing, unless such Post-Closing Acquisition Notice elects the acquisition
of all the Deferred International Hotels not then subject to a Horizon Deferral
Trigger (other than the Horizon Deferral Trigger under Section 6.18(a)(ix)) and
at least one (1) of the Primary International Hotels. Horizon OP shall acquire
such Deferred Asset on a business day agreed upon by Sun and Horizon which shall
be no more than sixty (60) days after the date of such notice.
     (iii) With respect to any Deferred Asset, in the event that all of the
Horizon Deferral Triggers, if any, applicable to such Deferred Asset have been
cured (or there are otherwise no Horizon Deferral Triggers then occurring), Sun
may elect to require Horizon OP (or a Horizon Subsidiary designated by Horizon
OP) to acquire such Deferred Asset by delivering to Horizon OP, at any time, and
from time to time, on or prior to the Post-Closing Deferral Deadline for such
Deferred Asset, a written notice (the “Post-Closing Sale Notice” and together
with the Post-Closing Acquisition Notice, the “Post-Closing Notices”) setting
forth the Deferred Asset to be acquired. Horizon OP shall acquire such Deferred
Asset on a business day agreed upon by Sun and Horizon which shall be no more
than sixty (60) days after the date of such Post-Closing Sale Notice; provided
that, Horizon OP’s obligations to acquire any Deferred Asset pursuant to this
Section 6.18(f)(iii) shall be subject to the following conditions, any one or
more of which may be waived by Horizon OP in its sole discretion: (A) no Horizon
Deferral Trigger has occurred and is continuing with respect to such Deferred
Asset (provided

85



--------------------------------------------------------------------------------



 



that, for purposes of this Section 6.18(f)(iii), all references to the Closing
and the Closing Date included or referenced in the definition of “Deferral
Trigger”, and in the other Sections of this Agreement that are incorporated or
referenced therein, shall be deemed to refer to the applicable closing or
applicable closing date, as the case may be, with respect to such Deferred
Asset); (B) there shall not be or have been any state of facts, change,
development, effect, condition or occurrence that, individually or in the
aggregate, has resulted in, or would be reasonably expected to result in, a
Horizon Deferral Trigger with respect to such Deferred Asset; (C) Sun and Trust
shall have complied in all material respects with the covenants set forth in
Sections 5.1, 6.2, 6.19(c) and 6.19(d) with respect to such Deferred Asset until
and including the applicable closing date; and (D) all lenders, trustees, agents
and other applicable third parties with respect to any Specified Indebtedness
associated with such Deferred Asset shall have provided all consents, waivers,
approvals or other documents required for such Specified Indebtedness to be
assumed, or remain in place at the applicable Acquired Entity, in connection
with the acquisition of such Deferred Asset contemplated by this
Section 6.18(f), in each case without resulting in any violation of or default
(with or without notice or lapse of time, or both) under, or giving rise to a
right of termination, cancellation or acceleration of any material obligation or
to the loss of a material benefit under any material Specified Indebtedness.
     (iv) On the closing date set forth in any Post-Closing Notice (subject to
the conditions set forth in clause (iii) of this Section 6.18(f)), (A) Sun
shall, or shall cause its applicable Subsidiaries to, sell, convey, assign,
transfer and deliver to Horizon OP or one or more Horizon Subsidiaries
designated by Horizon OP, and Horizon OP or the applicable Horizon Subsidiaries
shall purchase, acquire and accept from Sun or its applicable Subsidiaries, all
right, title and interest of Sun and the Sun Subsidiaries in and to such
Deferred Asset, (B) Sun or its applicable Subsidiaries, on the one hand, and
Horizon OP or its applicable Subsidiaries, on the other hand, shall execute and
deliver all Ancillary Agreements and other certificates, instruments and
deliveries that would have been delivered at Closing if such Deferred Asset had
been transferred on the Closing Date as an Acquired Hotel or Acquired Entity, as
applicable, (C) without limiting the deliveries required by clause (B), Horizon
OP or one or more Horizon Subsidiaries shall deliver or cause to be delivered,
by wire transfer of immediately available funds to an account designated by Sun
in writing at least five (5) business days prior to the applicable closing date,
an amount equal to the sum of the Acquired Hotel Agreed Amounts (in each case as
adjusted pursuant to clause (v) of this Section 6.18(f)) for the Deferred Assets
(plus $5,600,000 in the event the Acquired Hotel identified as the “Sheraton
Centre Toronto Hotel” on Schedule 10.1(d) (or the Acquired Entities in which
such Acquired Hotel is held) is included in such Deferred Assets) being
transferred to Horizon OP or its Subsidiaries at such closing and (D) from and
after that closing, each Deferred Asset transferred to Horizon OP or its
subsidiaries shall be deemed as of the Closing to have been an Acquired Hotel or
an Acquired Entity, as applicable, and the representations, warranties,
covenants and conditions in this Agreement and the Ancillary Agreements, and,
with respect thereto, any applicable Schedules, Exhibits or sections of any
disclosure letter shall be deemed to have reverted to their form prior to
modification pursuant to Section 6.18(d)(ii).

86



--------------------------------------------------------------------------------



 



     (v) For the purposes of clause (iv) of this Section 6.18(f), Sun and the
Horizon Parties (including indirectly through the Acquired Entities and the
Directly Acquired Assets Owners) shall receive debits and credits against the
Acquired Hotel Agreed Amounts for the Deferred Assets in the manner set forth in
Article 8 (other than with respect to Adjusted Indebtedness); provided that,
notwithstanding anything to the contrary in Article 8, (A) the “Apportionment
Time” with respect to any Deferred Asset, including for the purposes of Adjusted
Indebtedness, shall be based on the applicable closing date under this
Section 6.18(f), rather than the Closing Date and (B) the applicable Horizon
Parties shall receive a credit in the amount of any Adjusted Indebtedness with
respect to each Deferred Asset. All disputes with respect to adjustments with
respect to any Deferred Assets shall be resolved in the manner set forth in
Section 8.4; provided that, notwithstanding anything to the contrary in
Article 8, the time periods set forth therein shall run from the applicable
closing date under this Section 6.18 rather than the Closing Date.
          (g) In the event that one or more Acquired Hotels or Acquired Entities
is designated a Deferred Asset pursuant to this Section 6.18, the Sun Parties
shall use commercially reasonable efforts to provide Horizon OP as promptly as
practicable with any revised financial statements or other financial information
reasonably requested, from time to time, by Horizon OP with respect to the
Acquired Business (excluding the Deferred Assets), including Audited Combined
Historical Financial Statements, 2005 Audited Financial Statements and Unaudited
Combined Interim Financial Statements. For the avoidance of doubt, (x) once such
revised financial statements are delivered, the representations and warranties
in Section 3.5, the covenants in Sections 6.3(b) and 6.14, and (y) the
conditions in Section 7.2 shall apply to such revised financial statements in
the same manner as such previously delivered financial statements.
     Section 6.19 Indebtedness.
          (a) Except as provided in Section 6.19(b), Sun shall use reasonable
best efforts, and Horizon OP shall cooperate with Sun, to obtain, prior to the
Closing, all consents, waivers, approvals or other documents from any lenders,
trustees, agents and other applicable third parties that are required for the
Specified Indebtedness to be assumed by Horizon OP, or remain in place at the
applicable Acquired Entity.
          (b) The Sun Parties shall use commercially reasonable efforts, and
Horizon OP and Sun shall cooperate with each other, to effect a consent
solicitation seeking the consent described in Schedule 6.19(b), which consent
shall be effective as of the Closing. Without limiting the foregoing, each of
the Horizon Parties, on the one hand, and the Sun Parties, on the other hand,
shall furnish all information about itself and its business and operations and
all financial information to the other parties as may be required to be included
in the consent solicitation materials to be circulated by the Sun Parties, or
any prospectus, registration statement or other materials or documents to be
circulated, or filed with the SEC by, the Horizon Parties. The Sun Parties shall
afford Horizon OP a reasonable opportunity to review and comment on any
applicable consent solicitation materials and shall, in good faith, take such
comments into consideration. Each of Horizon, Sun and Trust promptly will notify
the others if and to the extent that any information provided by it for use in
any such materials or filings shall have

87



--------------------------------------------------------------------------------



 



become false or misleading in any material respect. Each of Horizon, Sun and
Trust will cooperate with the others to take all steps reasonably necessary to
amend or supplement such materials or filings, and, as applicable, to cause such
materials or filings, as amended or supplemented, to be filed with the SEC and
disseminated to the holders of SHC Indebtedness. Each of Horizon, Sun and Trust
represents and warrants that the information provided by it for inclusion in
such materials or filings, and each amendment or supplement thereto, at the time
of mailing thereof (in the case of any consent solicitation materials or
prospectus or similar documents) and at the time it becomes effective (in the
case of any registration statement filed with the SEC) will not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. Notwithstanding
anything to the contrary in this Agreement, if the applicable consent described
in this Section 6.19(b) is not obtained with respect to either tranche of SHC
Indebtedness, or Horizon OP otherwise notifies Sun prior to the mailing of the
consent solicitation materials that it elects to exclude the 2025 SHC
Indebtedness, then such tranche of SHC Indebtedness will be deemed not to be
Specified Indebtedness for any and all purposes of this Agreement, including
Section 6.19(c) and the definition of Retained Liabilities in Section 10.1(mmm).
          (c) At or prior to the Closing (or, with respect to any Deferred
Asset, prior to the earlier of (i) the applicable Post-Closing Deferral Deadline
and (ii) the applicable closing date, if any, under Section 6.18(f)), the Sun
Parties shall, at the sole expense of Sun, pay, or cause to be paid, in full and
cause to be terminated (or assumed by a Person other than an Acquired Entity)
all Indebtedness of the Acquired Entities, and shall cause to be removed all
Encumbrances on any of the Acquired Assets securing such Indebtedness, other
than Specified Indebtedness.
          (d) Prior to the Closing (or, with respect to any Deferred Asset,
prior to the earlier of (i) the applicable Post-Closing Deferral Deadline and
(ii) the applicable closing date, if any, under Section 6.18(f)), the Sun
Parties shall (x) use reasonable best efforts to avoid any violation of or
default (with or without notice or lapse of time, or both) under, or any
circumstance, condition or event that would reasonably be expected to give rise
to a right of termination, cancellation or acceleration of any material
obligation or to the loss of a material benefit under any Specified Indebtedness
and (y) upon obtaining Knowledge of any such violation, default or right, shall
give prompt notice thereof to Horizon OP and shall cause such violation, default
or right, and the circumstances, conditions or events giving rise to such
violation, default or right, to be cured or prevented, as applicable.
     Section 6.20 Interest Total Certificate. Promptly following the close of
business on the business day immediately preceding the Closing Date, Sun shall
deliver to Horizon OP a certificate signed on behalf of Sun by the chief
executive officer or chief financial officer of Sun, in such capacity, to the
effect that (i) the number of Class B Shares set forth on such certificate will
represent the precise Class B Share Total, (ii) the number of RP Units and
Class A RP Units (each as defined in the Third Amended and Restated Limited
Partnership Agreement of SLT) set forth on such certificate will represent
precisely the number of issued and outstanding RP Units and Class A RP Units,
respectively, as of immediately prior to the Closing and (iii) no Interests in
SLT (other than the RP Units and Class A RP Units identified pursuant to clause
(ii)) will exist immediately prior to the Closing. Sun shall cause (i) the
Class B Share Total to be identical

88



--------------------------------------------------------------------------------



 



to the amount identified as the Class B Share Total in the certificate delivered
pursuant to this Section 6.20, (ii) the number of RP Units and Class A RP Units
issued and outstanding as of immediately prior to the Closing to be identical to
the number of RP Units and Class A RP Units identified in the certificate to be
delivered pursuant to this Section 6.20 and (iii) there to be no Interests in
SLT (other than such RP Units and Class A RP Units) as of immediately prior to
the Closing.
     Section 6.21 Liquor Licenses. As promptly as practicable after the date of
this Agreement, Horizon OP, at its sole cost and expense, shall make all
necessary applications for, and shall thereafter diligently pursue, issuance of
all licenses and approvals, if any, required under any Laws for the continued
sale or service of alcoholic beverages at each Acquired Hotel from and after the
Closing Date (including temporary permits, to the extent available) consistent
with the practices and procedures in effect as of the date hereof (collectively,
“Liquor Licenses”). In respect of each Acquired Hotel located outside of the
United States and Canada, if the Law and practices and procedures in effect as
of the date of this Agreement require that the holder of a Liquor License be a
Sun Affiliate (or an individual employee thereof) which is intended to operate
such Acquired Hotel pursuant to an Operating Agreement or a Sublease Agreement,
as applicable, Horizon OP and Sun shall consult and mutually agree on the
appropriate licensee, which shall make all necessary applications for, and shall
thereafter diligently pursue, issuance of such Liquor License. Each of Sun and
Horizon OP shall keep the other informed of the status of such applications, and
shall promptly respond to the other’s inquiries regarding the status of the
same. If a Liquor License has not been issued with respect to any Acquired Hotel
as of the Closing Date, then Sun shall, or shall cause the applicable Acquired
Entity or Asset Seller to, or shall use commercially reasonable effort to cause
the applicable operating manager of such Acquired Hotel to, as applicable, enter
into an interim liquor agreement in all material respects in the form of
Exhibit V (the “Interim Liquor Agreement”); provided that, the Interim Liquor
Agreement for each Acquired Hotel shall be modified, prior to its execution, in
a manner reasonably satisfactory to Horizon OP and Sun, to reflect applicable
Law and local custom or practice. For the purposes of this Section 6.21,
“Closing Date” means, with respect to any Deferred Asset, the applicable closing
date under Section 6.18(f). Prior to, at and after the Closing, each of Sun and
Horizon OP shall cooperate with the other in its efforts to obtain the issuances
or transfers, as applicable, of the Liquor Licenses in connection with the
transactions contemplated by this Agreement.
     Section 6.22 Sun Indenture. The Sun Parties shall take all action necessary
to ensure that (i) no Trust Assumption Event (as such term is defined in
Section 11.21(b) of the Sun Indenture) shall occur and (ii) after the Closing,
neither Horizon nor any Horizon Subsidiary (including any Acquired Entity) shall
have any obligation with respect to the Sun Indenture.
     Section 6.23 Title Insurance and Surveys. Sun, at no cost or expense to Sun
other than de minimis costs and expenses, shall use commercially reasonable
efforts to cooperate with Horizon OP in Horizon OP’s efforts to induce one or
more title insurance companies (and, in respect to any Acquired Property located
outside of the United States and Canada, registered legal counsel or notaries or
other customary providers of title assurances, as appropriate for the respective
jurisdiction) reasonably satisfactory to Horizon OP and its counsel, to issue a
policy of title insurance or a date down endorsement for an existing policy of
title insurance, or (with respect to any Acquired Property located outside of
the United States and Canada), render a title

89



--------------------------------------------------------------------------------



 



opinion or title certificate or other customary evidence of title assurance, as
appropriate for the respective jurisdiction, showing good and indefeasible title
to such Acquired Property in fee simple or valid leasehold estate or its
respective equivalent, as the case may be, vested in the applicable Acquired
Entity or Directly Acquired Assets Owner as of the Closing (each such policy or
date down endorsement, or title opinion or title certificate or other customary
evidence of title assurance, as appropriate for the respective jurisdiction, a
“Title Policy” and collectively the “Title Policies”), subject only to the
Permitted Title Exceptions. Prior to Closing, Sun, at no cost or expense to Sun
other than de minimis costs and expenses, shall use commercially reasonable
efforts to cooperate with Horizon OP in any reasonable effort to remove
Encumbrances from the Title Policies, provided that Sun shall not be obligated
to remove any such Encumbrances and the removal of such Encumbrances shall not
be a condition to Closing. Sun, at no cost or expense to Sun other than de
minimis costs and expenses, shall, and shall cause its Subsidiaries to,
cooperate with Horizon OP if Horizon OP, in its sole and absolute discretion,
determines to request from one or more title companies (and, with respect to any
Acquired Property located outside of the United States and Canada, registered
surveyors or other licensed land survey professionals, as appropriate and
customary for the respective jurisdiction) a new ALTA survey, or with respect to
any Acquired Property located outside of the United States and Canada, the
customary survey utilized in the relevant jurisdiction, or an update or
recertification of any existing survey reflecting the total area of the
applicable Acquired Property, the location of all improvements, recorded
easements and encroachments, if any, located thereon and all building and
setback lines and other matters of record typically reflected on a survey with
respect thereto and such matters as are customarily included in such surveys
(the “Surveys”). In connection with the foregoing, neither Sun nor any Sun
Subsidiary shall be required to execute or deliver any affidavits, indemnities
or similar documents to any title companies, surveyors or other third parties,
except that prior to or at the Closing, Sun shall execute and deliver or cause
any Sun Subsidiary to execute and deliver to the applicable title insurance
companies title affidavits in substantially the form set forth in Schedule 6.23
(without, in any event, indemnification by Sun or any Sun Party). As a condition
to Sun’s obligation to deliver such attached affidavit, Horizon agrees that it
will date down each applicable title commitment or preliminary date-down
endorsement to a date that is as close as reasonably practicable to the Closing
Date, but in any event such date down shall not be dated more than thirty
(30) days prior to the Closing Date.
     Section 6.24 Rule 145 Affiliate Agreements. Prior to the REIT Merger
Effective Time, Trust shall cause to be prepared and delivered to Horizon OP a
list identifying all Persons who, as of the Horizon Stockholders Meeting, may be
deemed to be “affiliates” of Trust, in each case as that term is used in
paragraphs (c) and (d) of Rule 145 under the Securities Act (the “Rule 145
Affiliates”). Each of Sun and Trust shall use commercially reasonable efforts to
cause each Person who is identified as a Rule 145 Affiliate in such list to
deliver to Horizon OP at or prior to the REIT Merger Effective Time a written
agreement executed by such Person, substantially in the form of Exhibit W.
     Section 6.25 Horizon Common Stock Transactions. Without the prior written
consent of Horizon OP, from the date hereof until the Closing, each Sun Party
shall not, and shall cause their respective Affiliates not to, directly, or
indirectly, sell, transfer, pledge, or otherwise dispose of, including through
any hedging or derivative transactions or otherwise, any shares of Horizon
Common Stock or Interests therein.

90



--------------------------------------------------------------------------------



 



     Section 6.26 Sun Restructuring. The Sun Parties shall, and shall cause the
Sun Subsidiaries to, at or prior to the Closing, complete the Sun Restructuring
Steps (and satisfy the Restructuring Parameters) in all respects in accordance
with the terms and subject to the conditions of the Restructuring Plan. The
parties to this Agreement shall amend the Restructuring Plan in accordance with
any Plan Modifications.
     Section 6.27 Employment Matters.
          (a) Employees. Sun shall, and shall cause the Sun Subsidiaries to,
take all necessary actions such that, immediately prior to the Closing, none of
the Acquired Entities will employ any employees.
          (b) Employee Plans. Sun shall, and shall cause the Sun Subsidiaries,
including the Acquired Entities, to take all necessary actions, such that
immediately prior to the Closing, none of the Acquired Entities shall sponsor,
maintain, participate in, contribute to or have an obligation to contribute to
any Sun Employee Plan (other than by reason of payments to Sun pursuant to the
Operating Agreements, the Sublease Agreements or by operation of Law).
Immediately prior to the Closing, a Sun Employer shall employ the employees
covered under applicable collective bargaining agreements and shall be obligated
to make any required contribution to each Multiemployer Plan.
          (c) Employee Liabilities. Sun shall, and shall cause the Sun
Subsidiaries to, take all necessary actions such that immediately prior to the
Closing, none of the Acquired Entities, Horizon or any Horizon Subsidiary shall
have any Liability, except pursuant to the terms of an Operating Agreement,
Sublease Agreement or by operation of Law with respect to any (i) Sun Employee
Plan, (ii) employee or former employee of Sun or any Sun Subsidiary, or the
Acquired Business, including any employee covered by an Operating Agreement or
Sublease Agreement, as applicable, for any amount payable as a result of
employment, including any wages, incentive compensation, vacation pay, expense
reimbursement, statutory deductions or withholdings, employment termination
costs or benefits with respect to any Sun Employee Plan or (iii) collective
bargaining agreement covering any employee of Sun or any Sun Subsidiary.
          (d) Collective Bargaining Agreements. Notwithstanding any other
provision in this Agreement, prior to Closing, if required by the provisions of
the collective bargaining agreements in effect as of Closing at the Acquired
Hotels identified as the “Sheraton Boston Hotel”, “Sheraton Braintree”,
“Sheraton New York Hotel & Towers” and “W New York” on Schedule 10.1(d), Sun
shall take such action as is necessary in relation to the transactions
contemplated by this Agreement under the terms of such collective bargaining
agreements, including providing such notice as may be required to the applicable
collective bargaining representatives of such Acquired Hotels, and Horizon OP or
an appropriate Horizon Subsidiary shall agree to assume and be bound by and
shall cause any successor to agree to assume and be bound by such collective
bargaining agreements. Sun and Horizon OP’s respective duties and liabilities
under the collective bargaining agreements shall be as set forth in the
applicable Operating Agreements or Sublease Agreements.
     Section 6.28 Sun Intellectual Property.

91



--------------------------------------------------------------------------------



 



          (a) Horizon OP, for itself and its Affiliates, acknowledges and agrees
that, except as provided in the Ancillary Agreements, and except for any Sun
Intellectual Property that is covered by a license agreement between Horizon OP
or any of its Affiliates and Sun or any of its Affiliates in effect immediately
prior to the Closing, (x) Horizon OP and its Affiliates (including the Acquired
Entities) will have no, and will not assert any, right, title or interest in, or
any authority or license to use in any manner whatsoever, any Sun Intellectual
Property as of the Closing and (y) any right, title, interest, authority or
license of any Acquired Entity to any Sun Intellectual Property existing
immediately prior to the Closing shall automatically terminate simultaneously
and effective with the Closing.
          (b) If, after the Closing Date, Horizon or Sun identifies any Sun
Intellectual Property owned of record by an Acquired Entity or included in any
of the Directly Acquired Assets that as of the Closing Date should have been but
was not previously transferred by such Acquired Entity to Sun or a Retained
Subsidiary or that should have been but was not included in the Excluded Assets,
then Horizon shall, or shall cause such Acquired Entity or other Horizon
Subsidiary that acquired such Sun Intellectual Property to, transfer such Sun
Intellectual Property to Sun or such Retained Subsidiary designated by Sun as
promptly as practicable and for no consideration.
          (c) Horizon OP shall cause each of the Acquired Entities to change its
name, effective as of the Closing or as promptly thereafter as is practicable
(but in no event later than eight (8) weeks after the Closing Date), and
thereafter to cease to use any name or trademark of Sun or any of its
Affiliates, including the Sun Trademarks, or any confusingly similar name, mark
or variation thereof, in each case except as permitted under the License
Agreements.
     Section 6.29 Certain Contribution Agreements. From and after the Closing
Date, the Horizon Parties shall, and shall cause any applicable Affiliates to,
comply with such Contribution Agreements as remain in effect.
     Section 6.30 Increased Share Amount.
          (a) The Sun Parties shall take, and shall cause their Subsidiaries to
take, all actions necessary to cause the Pre-Merger Share Amount to be less than
or equal to the sum of (i) the Maximum Share Amount and (ii) 11,764,706 shares,
subject to adjustment pursuant to Section 1.10 (the sum of clauses (i) and (ii)
being referred to herein as the “Increased Share Amount”). Without limiting the
generality of the foregoing, Sun shall purchase (in a manner that would not
constitute or be deemed to constitute a tender offer) such number of Class B
Shares (including as part of Paired Shares), and cause Class B Shares to be
contributed to the Trust, to the extent required to comply with the requirements
of the immediately preceding sentence. If the Pre-Merger Share Amount is greater
than the Maximum Share Amount but less than or equal to the Increased Share
Amount, then the Cash Amount and the Class A Cash Consideration shall be reduced
by the amount equal to (i) $17.00 multiplied by (ii) the amount by which the
Pre-Merger Share Amount exceeds the Maximum Share Amount.
          (b) Notwithstanding anything to the contrary in this Agreement, if the
Pre-Merger Share Amount exceeds the Increased Share Amount, Horizon OP, in it
sole and absolute discretion, can elect, in whole or in part, to waive
compliance with Section 6.30 and the Cash

92



--------------------------------------------------------------------------------



 



Amount and the Class A Cash Consideration shall be reduced by the amount equal
to (i) $17.00 multiplied by (ii) the amount by which the Pre-Merger Share Amount
exceeds the Increased Share Amount.
     Section 6.31 SLT Provisions.
          Prior to any redemption, repurchase or other transfer of any SLT Units
held by Sun or any Sun Subsidiary, Sun shall, and shall cause the Sun
Subsidiaries to, use commercially reasonable efforts to (i) obtain all consents,
authorizations and approvals from any holders of Interests in SLT (including
those set forth on Section 3.24 of the Sun Disclosure Letter and contemplated by
Section 3.24 hereof) that are required in connection with the consummation of
the transactions contemplated by this Agreement, the Ancillary Agreements and
the Horizon Transactions, including the SLT Merger, and (ii) cause to be made
all amendments with respect to the SLT LP Agreement, the Exchange Rights
Agreements (as defined in the SLT LP Agreement) and any other Contracts with
respect to SLT Units or SLC Units applicable to Sun or any Sun Subsidiary or
their respective Assets (collectively, the “SLT Agreements”) in order to reflect
such transactions, as set forth on Schedule 6.31. Subject to the terms and
conditions herein provided, each of the parties hereto shall cooperate in good
faith with respect to all consents, approvals and authorizations to be obtained
and all other actions to be taken pursuant to this Section 6.31. Prior to the
Closing, notwithstanding any Plan Modification, Sun shall, and shall cause the
Sun Subsidiaries to, take all actions necessary to effect the redemption or
repurchase by SLT in full of all limited partnership interests in SLT held by
Sun or any Sun Subsidiary.
     Section 6.32 Recapture Provisons.
          (a) For purposes of this Section 6.32:
     (i) “Hotel EBITDA” means, with respect to any Acquired Hotel (other than
the Sheraton Royal Denarau Resort), for any specified period, EBITDA calculated
in a manner consistent with the accounting principles and practices applied by
Sun in the preparation of its financial statements and adjusted to reflect
(i) the fees under the License Agreements and the Operating Agreements and
(ii) European regional costs historically charged to the related Acquired Hotels
that will no longer be charged to such Acquired Hotels after the Closing Date.
     (ii) “Additional EBITDA Amount” means the annualized net amount of any
increase in the aggregate amount of Hotel EBITDA of the Acquired Hotels (other
than the Sheraton Royal Denarau Resort) as a result of any additional
compensation to be paid to (or any reduction in the current allocation of costs
and expenses currently paid by) such Acquired Hotels under the License
Agreements and Operating Agreements relating to certain uses or activities
currently engaged in by Sun and its Affiliates at certain of such Acquired
Hotels, which uses and activities are more specifically identified as the
“Affiliate Transactions” on Section 3.10 of the Sun Disclosure Letter, to the
extent such uses or activities (i) do not currently reflect payment of arm’s

93



--------------------------------------------------------------------------------



 



length compensation, and/or (ii) are for corporate, regional or other purposes
not for the direct benefit of the subject Acquired Hotels, and/or (iii) do not
currently reflect appropriate allocations of costs and expenses on a fair and
consistent basis among all hotels or other parties benefiting from such use or
activities. The parties hereto shall use their reasonable efforts to agree on
appropriate amounts of additional compensation or allocations of costs and
expenses, as the case may be, for such disclosed Affiliate Transactions no later
than December 15, 2005.
     (iii) “Target EBITDA Amount” means the sum of the amounts set forth in the
column titled “Target EBITDA Amount” opposite the name of each Acquired Hotel
(other than the Sheraton Royal Denarau Resort) in Schedule 6.32.
     (iv) “Revised EBITDA Amount” means the sum of the amounts set forth in the
column titled “Revised EBITDA Amount” opposite the name of each Acquired Hotel
(other than the Sheraton Royal Denarau Resort) in Schedule 6.32.
          (b) Sun shall prepare in good faith and deliver to Horizon OP no later
than January 31, 2006 (but in any event at least ten (10) business days prior to
the Closing Date), a statement, based on the Operating Reports (as such term is
defined in Article 10.2 of the form of Operating Agreement), that shall set
forth Sun’s good faith calculation of the amount of the actual Hotel EBITDA for
Operating Year 2005 for all Acquired Hotels (other than the Sheraton Royal
Denarau Resort) (in the aggregate and on an individual hotel-by-hotel basis) (as
so estimated, the “Estimated EBITDA Amount”). If Horizon OP notifies Sun within
fifteen (15) business days after receiving such statement, but in any event
prior to the Closing Date, that it disagrees with the Estimated EBITDA Amount,
the parties hereto shall cooperate in good faith to reach an agreement as to the
Estimated EBITDA Amount and the Estimated EBITDA Amount will be revised to
reflect such agreement, if any. In the event that the sum of (i) the Estimated
EBITDA Amount (or, if known, the Actual EBITDA Amount) and (ii) the Additional
EBITDA Amount is less than the Target EBITDA Amount, the aggregate amount of all
Transfer Taxes and Transaction Costs up to the $50 million payable by Horizon OP
and the Horizon Subsidiaries, in the aggregate, pursuant to Section 8.3 at
Closing shall be decreased (the “Reduction”) in an amount (but not by a number
less than zero) equal to (I) the lesser of (x) the Target EBITDA Amount less the
sum of the Estimated EBITDA Amount (or, if known, the Actual EBITDA Amount) plus
the Additional EBITDA Amount and (y) the Target EBITDA Amount less the sum of
the Revised EBITDA Amount plus the Additional EBITDA Amount multiplied by (II)
12.8.
          (c) In the event one or more Acquired Hotels or Acquired Entities is
excluded from the transactions contemplated by this Agreement and the Ancillary
Agreements pursuant to Section 6.18, the calculations set forth in
Section 6.32(b) shall be revised as follows: (i) the Estimated EBITDA Amount
(or, if known, the Actual EBITDA Amount) associated with each such excluded
Acquired Hotel or Acquired Entity shall be disregarded; (ii) the Target EBITDA
Amount shall be reduced by the amount set forth in the column titled “Target
EBITDA Amount” opposite the name of such Acquired Hotel in Schedule 6.32; and
(iii) the Revised EBITDA

94



--------------------------------------------------------------------------------



 



Amount shall be reduced by the amount set forth in the column titled “Revised
EBITDA Amount” opposite the name of such Acquired Hotel in Schedule 6.32;
provided, however, that if any such Acquired Hotel or Acquired Entity is later
acquired in accordance with this Agreement, the adjustments calculated above
shall be promptly revised and settled as if such acquisition had taken place on
the Closing Date.
     (d) The procedure set forth in this Section 6.32(d) shall be available upon
request of either party made within 15 business days after the delivery by
Horizon OP of a notice of disagreement pursuant to Section 6.32(b). As promptly
as practicable following the delivery of the 2005 Audited Financial Statements
but in no event later than thirty (30) days thereafter, the parties shall use
the supporting schedules thereto to calculate the amount of the actual Hotel
EBITDA for Operating Year 2005 for all Acquired Hotels (other than the Sheraton
Royal Denarau Resort) (in the aggregate and on an individual hotel-by-hotel
basis) (the “Actual EBITDA Amount”). In the event the Closing has already
occurred, no more than five (5) business days after the determination of the
Actual EBITDA Amount in accordance with this Section 6.32(d), (i) if the Actual
EBITDA Amount exceeds the Estimated EBITDA Amount, Horizon OP shall deliver to
Sun, by wire transfer of immediately available funds, a U.S. dollar amount equal
to such difference (but no more than the lesser of (x) the amount of the
Reduction and (y) the amount of the additional Transfer Taxes and Transaction
Costs actually paid by Sun as a consequence of the application of the Reduction)
and (ii) if the Estimated EBITDA Amount exceeds the Actual EBITDA Amount, Sun
shall deliver to Horizon OP, by wire transfer of immediately available funds, a
U.S. dollar amount equal to such difference (up to the amount of Transfer Taxes
and Transaction Costs that would not have been paid by Horizon had the Actual
EBITDA Amount been applied instead of the Estimated EBITDA Amount), together
with, in each case of clause (i) and (ii), interest on such difference accrued
at a variable rate equal to the rate of interest from time to time announced
publicly by Citibank, N.A., at its principal office in New York, New York, as
its annual base rate, calculated on the basis of the actual number of days
elapsed over 365, from the Closing Date to the date such amount is payable
pursuant to this Section 6.32(d).
ARTICLE 7.
CONDITIONS
     Section 7.1 Conditions to Each Party’s Obligation to Effect the Closing
Transactions. The obligations of each party to consummate the Closing
Transactions shall be subject to the fulfillment at or prior to the Closing of
the following conditions:
          (a) Horizon Stockholder Approval. The Horizon Stockholder Approval
shall have been obtained.
          (b) Required Antitrust Approvals. Any Required Antitrust Approvals
shall have been made or obtained, as applicable, and any required waiting
periods in connection with the Required Antitrust Approvals shall have expired
or been terminated.
          (c) Listing of Shares. The NYSE shall have approved for listing the
Horizon Common Stock to be issued in the Closing Transactions, subject to
official notice of issuance.

95



--------------------------------------------------------------------------------



 



          (d) Form S-4. The Form S-4 shall have become effective under the
Securities Act and shall not be the subject of any stop order suspending its
effectiveness issued by the SEC, and no proceedings seeking such a stop order
shall have been initiated or, to the Knowledge of Horizon, threatened by the
SEC.
          (e) No Injunctions or Restraints; Illegality. No temporary restraining
order, preliminary or permanent injunction or other order shall have been issued
by any court of competent jurisdiction which is then in effect making illegal or
otherwise preventing, in material part, the consummation of the transactions
contemplated by this Agreement and the Ancillary Agreements or the Horizon
Transactions. There shall not be any action taken, or any Law enacted, entered,
enforced or deemed applicable to the transactions contemplated by this Agreement
and the Ancillary Agreements or the Horizon Transactions, by any Governmental
Entity of competent jurisdiction that makes, in material part, the consummation
of the transactions contemplated by this Agreement and the Ancillary Agreements
or the Horizon Transactions illegal or prevents their consummation.
          (f) REIT Articles of Merger. The REIT Articles of Merger shall have
been accepted for record by the Department.
     Section 7.2 Conditions to Obligations of Horizon and Horizon OP. The
obligations of the Horizon Parties to consummate the Closing Transactions are
further subject to the following conditions, any one or more of which may be
waived by Horizon OP:
          (a) Representations and Warranties. The representations and warranties
of Sun and Trust set forth in this Agreement, disregarding all qualifications
and exceptions contained therein relating to materiality, Sun Material Adverse
Effect, Sun Material Impairment, or specified numerical threshold, shall be true
and correct as of the date of this Agreement and as of the Closing Date as
though made on and as of the Closing Date (except to the extent that such
representations and warranties are expressly limited by their terms to another
date, in which case such representations and warranties shall be true and
correct as of such other date), except where the failure of such representations
and warranties to be true and correct would not, individually or in the
aggregate, reasonably be expected to (A) have a Sun Material Adverse Effect or
(B) result in a material default by Sun or any Sun Subsidiary under any of the
Operating Agreements, License Agreements or Sublease Agreements; provided,
however, that each of the representations and warranties of Sun and Trust set
forth in Sections 3.1(a) (Organization, Standing and Power) (with respect to
Sun, Trust, SHC and SLT), 3.4(a) (Authority) (with respect to Sun, Trust, SHC
and SLT), 3.5(b), (c), (i) and (j) (Financial Statements) (other than with
respect to the line items set forth on Schedule 7.2(a)) and 3.23 (State Takeover
Statutes) shall be true and correct in all material respects as of the date of
this Agreement and as of the Closing Date (in each case, except to the extent
that such representations and warranties are expressly limited by their terms to
another date, in which case such representations and warranties shall be true
and correct as of such date).
          (b) Performance of Obligations of the Sun Parties. The Sun Parties
shall have performed in all material respects (and, with respect to
Section 6.30, in all respects) all obligations required to be performed by them
under this Agreement at or prior to the Closing (other than any obligations of
Sun and Trust under Section 6.7).

96



--------------------------------------------------------------------------------



 



          (c) Material Adverse Effect. Since the date of this Agreement, there
shall not be or have been any state of facts, change, development, effect,
condition or occurrence that, individually or in the aggregate, has had or would
reasonably be expected to have a Sun Material Adverse Effect.
          (d) Tax Opinions Relating to REIT Status and Partnership Status.
Horizon OP shall have received an opinion of Sidley Austin Brown & Wood LLP or
other counsel to Sun reasonably satisfactory to Horizon OP, dated as of the
Closing Date and in form and substance reasonably satisfactory to Horizon OP, to
the effect that (i) commencing with its taxable year ended December 31, 1998,
and through the REIT Merger Effective Time, W&S Seattle Corp. was organized and
has operated in conformity with the requirements for qualification as a REIT
under the Code, (ii) commencing with its taxable year ended December 31, 1998,
and through the REIT Merger Effective Time, W&S Denver Corp. was organized and
has operated in conformity with the requirements for qualification as a REIT
under the Code and (iii) SLT has been since the date (for federal income tax
purposes) it was formed, and continues to be, treated for federal income tax
purposes as a partnership and not as a corporation or publicly traded
partnership or association taxable as a corporation (in the case of each of
clauses (i), (ii) and (iii), with customary exceptions, assumptions and
qualifications and based upon customary representations and with such additional
exceptions, assumptions, qualifications and representations as are set forth in
writing and are reasonably satisfactory to Horizon OP).
          (e) Excluded Assets; No Deferral Triggers.
     (i) With respect to each Excluded Asset that Horizon OP is required to hold
pursuant to Section 6.8(e), (A) Horizon OP shall not have determined, in its
good faith judgment, after consultation with its outside tax counsel, that such
Excluded Asset or the income generated by such Excluded Asset could reasonably
be expected to cause a significant risk that Trust, W&S Seattle Corp., W&S
Denver Corp., Horizon, SHC or any Horizon Foreign Currency REIT would fail to
qualify as a REIT under the Code or (B) the assignment, license, sublicense,
lease, sublease, conveyance or transfer from the Acquired Entity that holds such
Excluded Asset to a taxable REIT subsidiary of Horizon and the holding of such
Excluded Asset by such taxable REIT subsidiary (x) would not require a consent
or approval which has not been obtained and (y) in the good faith judgment of
Horizon OP, after consultation with its outside tax counsel, would not
reasonably be expected to cause Trust, W&S Seattle Corp., W&S Denver Corp.,
Horizon, SHC or any Horizon Foreign Currency REIT to qualify as a REIT under the
Code.
     (ii) The Acquired Hotels with respect to which (x) one or more Horizon
Deferral Triggers shall have occurred (including the Acquired Hotels owned by
Acquired Entities with respect to which one or more Horizon Deferral Triggers
shall have occurred) and not have been cured or (y) Sun has made an effective
election to exclude pursuant to Section 6.18, shall not, in either case,
include: (A) any one Acquired Hotel set forth on Schedule 7.2(e)(1); (B) any two
or more of the Acquired Hotels set forth on Schedule 7.2(e)(2); or (C) Acquired
Hotels (other than the Deferred

97



--------------------------------------------------------------------------------



 



International Hotels deferred pursuant to Section 6.18(a)(ix)) for which the sum
of the applicable Acquired Hotel Agreed Amounts exceeds $1,000,000,000.
          (f) E&P Study. Horizon OP shall have received a copy of a study
prepared for Sun by a Qualifying Accounting Firm, dated no later than the
Closing Date, to the effect that, (1) immediately after the Closing and taking
into account all of the transactions contemplated by this Agreement to be
consummated through the Closing, no Acquired Entity (other than Trust) that is
domestic and is treated as a corporation for United States federal income tax
purposes will have any C Corporation Earnings and Profits and (2) immediately
after the Closing and taking into account all of the transactions contemplated
by this Agreement to be consummated through the Closing, the aggregate amount of
C Corporation Earnings and Profits of the Acquired Entities that are foreign and
are treated as corporations for United States federal income tax purposes will
not exceed $50,000,000 (taking into account only the C Corporation Earnings and
Profits of such entities that have positive C Corporation Earnings and Profits);
provided that (i) prior to the issuance of such study, each of Sun and Horizon
OP shall have furnished the applicable Qualifying Accounting Firm with an access
letter substantially in the form of the document previously reviewed by Sun or
Horizon OP, respectively, and (ii) for purposes of such study, the applicable
Qualifying Accounting Firm shall be permitted to utilize such other assumptions
and other methods as are customarily utilized in studies of its type.
          (g) Horizon Transactions.
     (i) The Horizon Transactions (other than the Post-Closing Horizon
Transactions) shall have been completed on the Closing Date; provided that, the
Horizon Parties shall have used their reasonable best efforts to complete the
Horizon Transactions (other than the Post-Closing Horizon Transactions).
     (ii) No material consent, approval, order or authorization of, or
registration, declaration or filing (other than any applicable certificates or
articles of merger or similar documents that are effective immediately upon
filing or acceptance for record) with, any Governmental Entity or other Person
shall be required for the Post-Closing Horizon Transactions to be effected.
          (h) No Assumption of Sun Indenture. There shall not have occurred any
Trust Assumption Event (as such term is defined in Section 11.21(b) of the Sun
Indenture) and there shall not be or have been any state of facts, change,
development, effect, condition or occurrence that, individually or in the
aggregate, would reasonably be expected to result in a Trust Assumption Event
occurring.
          (i) Delivery of Financial Statements. All financial statements and
certificates required to be delivered by Sun pursuant to Section 6.7 (other than
Section 6.7(c) and, if the Closing Date is prior to February 28, 2006,
Section 6.7(d) and, if the Closing Date is prior to March 30, 2006,
Section 6.7(e)) of this Agreement shall have been delivered prior to the Closing
Date.
          (j) Restructuring Parameters. The Restructuring Parameters shall have
been satisfied.

98



--------------------------------------------------------------------------------



 



          (k) Assumption of Specified Indebtedness. All lenders, trustees,
agents and other applicable third parties with respect to any Specified
Indebtedness shall have provided all consents, waivers, approvals or other
documents required for such Specified Indebtedness to be assumed, or remain in
place at the applicable Acquired Entity, in connection with the transactions
contemplated by this Agreement and the Ancillary Agreements and the Horizon
Transactions, in each case without resulting in any violation of or default
(with or without notice or lapse of time, or both) under, or give rise to a
right of termination, cancellation or acceleration of any material obligation or
to the loss of a material benefit under any material Specified Indebtedness;
provided that, this condition shall be deemed satisfied if the failure to obtain
such consents, waivers, approvals or other documents resulted from the failure
of any Horizon Party to fulfill its obligations under this Agreement.
          (l) Officer’s Certificate. Horizon and Horizon OP shall have received
a certificate of the chief executive officer or chief financial officer of each
of Sun and Trust, in such capacity, certifying that the conditions set forth in
clauses (a), (b), (c), (e), (h), (j), (k) and (m) of this Section 7.2 have been
satisfied.
          (m) Ancillary Agreements. There shall not be or have been any state of
facts, change, development, effect, condition or occurrence that, individually
or in the aggregate, with notice or passage of time or both, would reasonably be
expected to result in a material default by Sun or any of its Subsidiaries under
any of the Operating Agreements, License Agreements or Sublease Agreements.
          (n) Share Value. The Share Value shall be not less than $13.60.
     Section 7.3 Conditions to Obligations of Sun and Trust. The obligations of
Sun and Trust to consummate the Closing Transactions are further subject to the
following conditions, any one or more of which may be waived by Sun and Trust:
          (a) Representations and Warranties. The representations and warranties
of Horizon and Horizon OP set forth in this Agreement, disregarding all
qualifications and exceptions contained therein relating to materiality, Horizon
Material Adverse Effect or specified numerical threshold, shall be true and
correct as of the date of this Agreement and as of the Closing Date as though
made on and as of the Closing Date (except to the extent that such
representations and warranties are expressly limited by their terms to another
date, in which case such representations and warranties shall be true and
correct as of such other date), except where the failure of such representations
and warranties to be true and correct would not, individually or in the
aggregate, reasonably be expected to (A) have a Horizon Material Adverse Effect
or (B) result in a material default by Horizon or any Horizon Subsidiary under
any of the Operating Agreements, License Agreements or Sublease Agreements;
provided, however, that each of the representations and warranties of Horizon
and Horizon OP set forth in Sections 4.1(a) (Organization, Standing and Power)
and 4.5(a) (Authority) (with respect to Horizon and Horizon OP) shall be true
and correct in all material respects as of the date of this Agreement and as of
the Closing Date (in each case, except to the extent that such representations
and warranties are expressly limited by their terms to another date, in which
case such representations and warranties shall be true and correct as of such
date).

99



--------------------------------------------------------------------------------



 



          (b) Performance of Obligations of the Horizon Parties. The Horizon
Parties shall have performed in all material respects all obligations required
to be performed by them under this Agreement at or prior to the Closing.
          (c) Material Adverse Effect. Since the date of this Agreement, there
shall not be or have been any state of facts, change, development, effect,
condition or occurrence that, individually or in the aggregate, has had or would
reasonably be expected to have a Horizon Material Adverse Effect.
          (d) Tax Opinion Relating to REIT Status. Sun shall have received the
opinion of Hogan & Hartson LLP or other counsel to Horizon reasonably
satisfactory to Sun, dated as of the Closing Date, in form and substance
reasonably satisfactory to Sun, that, commencing with its taxable year ended
December 31, 1999, Horizon was organized and has operated in conformity with the
requirements for qualification as a REIT under the Code and that, after giving
effect to the REIT Merger, Horizon’s proposed method of operation will enable it
to continue to meet the requirements for qualification and taxation as a REIT
under the Code (with customary exceptions, assumptions and qualifications and
based upon customary representations and with such additional exceptions,
assumptions, qualifications and representations as are set forth in writing and
are reasonably satisfactory to Sun).
          (e) Officer’s Certificate. Sun shall have received a certificate of
the chief executive officer, chief financial officer or chief operating officer
of Horizon, in such capacity, certifying that the conditions set forth in
clauses (a), (b), and (c) of this Section 7.3 have been satisfied.
          (f) No Deferral Triggers. The Acquired Hotels or Acquired Entities
with respect to which (x) one or more Sun Deferral Triggers shall have occurred
(including the Acquired Hotels owned by Acquired Entities with respect to which
any Sun Deferral Trigger shall have occurred) and not have been cured or
(y) Horizon OP has made an effective election to exclude pursuant to
Section 6.18 shall not include (i) SHC, (ii) any one of the Acquired Hotels
identified as the “Sheraton New York Hotel & Towers”, “Sheraton Boston Hotel”
and “Sheraton San Diego Hotel & Marina” on Schedule 10.1(d), (iii) any five
(5) or more of the Acquired Hotels set forth on Schedule 7.3(f) or (iv) Acquired
Hotels owned, directly or indirectly, by Trust for which the sum of the
applicable Acquired Hotel Agreed Amounts exceeds $400,000,000, in the case of
clause (iii) or (iv) other than the Deferred International Hotels deferred
pursuant to Section 6.18(a)(ix).
          (g) Substantial Detriment. Since the date of this Agreement, there
shall not be enacted, promulgated, issued or proposed any Tax Law (or any
amendment, modification, expiration or written interpretation of any Tax Law) by
any Governmental Entity with respect to the consolidated return rules as
currently set forth in Section 1502 of the Code and the Treasury Regulations
promulgated thereunder, or with respect to other Treasury Regulations applicable
to one or more members of a Consolidated Group, which, individually or in the
aggregate, has resulted in, or would reasonably be expected to result in, a
material risk of Sun incurring an economic cost of more than $200,000,000 that
Sun did not expect, as of the time this Agreement was signed, to bear from the
transactions contemplated by this Agreement; provided that, prior to any
termination of this Agreement arising from the failure of the condition set
forth in this

100



--------------------------------------------------------------------------------



 



Section 7.3(g) to be satisfied: (A) Sun shall have delivered to Horizon OP, at
least twenty (20) business days prior to such termination (or, if there are no
more than twenty-one (21) business days to a potential Closing Date at the time
of the Subject Change (as defined below), then no later than the later of
(I) five (5) business days prior to such termination and (II) the day following
the date of the Subject Change), (i) a written notice identifying the applicable
enactment, promulgation, issuance, proposal, amendment, modification, expiration
or interpretation (the “Subject Change”), and (ii) a copy of a written letter
furnished by a Qualifying Accounting Firm to Sun to the effect that the Subject
Change meets the standard set forth in this Section 7.3(g) (applied without
taking into account this proviso to Section 7.3(g)); and (B) each of the Sun
Parties and the Horizon Parties shall have used commercially reasonable efforts,
for at least ten (10) business days (or such fewer number of days as is
reasonable, in view of the number of days remaining, at the time of the Subject
Change, to a potential Closing Date) following Sun’s provision of the notice
described in Section 7.3(g)(A)(i), to restructure the transactions contemplated
by this Agreement in a manner that (x) is mutually satisfactory to the Sun
Parties and the Horizon Parties, and (y) results in the restructured
transactions not meeting the standard set forth in this Section 7.3(g) (applied
without taking into account this proviso to Section 7.3(g)).
          (h) Ancillary Agreements. There shall not be or have been any state of
facts, change, development, effect, condition or occurrence that, individually
or in the aggregate, with notice or the passage of time or both, would
reasonably be expected to result in a material default by Horizon or any of its
Subsidiaries under any of the Operating Agreements, License Agreements or
Sublease Agreements.
          (i) Share Value. The Share Value shall be not less than $13.60.
ARTICLE 8.
CERTAIN ADJUSTMENTS AND EXPENSES.
     Section 8.1 Sun Capital Budget. As provided in Section 8.4, (i) Horizon OP
or one or more Horizon Subsidiaries shall receive a credit for the amount, if
any, by which (x) the sum (the “Remaining Capital Budget Amount”) of (A) the
amount budgeted in the Sun Capital Budget for 2005 for capital expenditure
projects with respect to the Acquired Hotels that have not been started prior to
the Closing Date (the “Not Commenced Capital Budget Amount”) and (B) the amount
equal to five percent (5%) of the revenue of the Acquired Business during the
period, if any, beginning January 1, 2006 and ending on the Closing Date,
calculated in accordance with the Closing Statement Principles exceeds (y) the
sum (the “Qualified Capital Expenditure Amount”) of the aggregate dollar amount
of capital expenditures made by Sun with respect to the Acquired Hotels in
accordance with the Sun Capital Budget for 2006 (other than with respect to
projects contemplated by the Sun Capital Budget for 2005) at any time prior to
the Apportionment Time and (ii) Sun shall receive a credit for the amount, if
any, by which the Qualified Capital Expenditure Amount exceeds the Remaining
Capital Budget Amount. Sun shall complete each of the projects contemplated to
be completed by the Sun Capital Budget for 2005 (other than those 2005 capital
expenditure projects with respect to the Acquired Hotels that have not been
started prior to the Closing Date) at its own expense prior to or as promptly as
commercially reasonable after the Closing (notwithstanding anything to the
contrary in this Agreement or any Ancillary Agreement).

101



--------------------------------------------------------------------------------



 



     Section 8.2 Casualty and Condemnation.
          (a) Casualty Events. If any portion of an Acquired Hotel is damaged by
fire or other casualty prior to the Closing (with respect to such Acquired
Hotel, a “casualty event”) and such Acquired Hotel shall not be deemed an
Excluded Asset pursuant to Section 6.18, then (i) at the Closing or, in the case
of a Deferred Asset, at the applicable closing date under Section 6.18, (A) the
applicable Acquired Entity or Directly Acquired Assets Owner shall receive the
aggregate insurance proceeds then collected or received by Sun and the Sun
Subsidiaries with respect to such casualty event, less the amount of the actual
and reasonable unreimbursed, out-of-pocket expenses incurred by Sun and the Sun
Subsidiaries in connection with collecting such proceeds and making any repairs
to such Acquired Hotel occasioned by such casualty event pursuant to any
Contract approved by Horizon OP, such approval not to be unreasonably withheld,
conditioned or delayed (except no such approval shall be necessary to repair or
restore any emergency or hazardous condition) or as required by any applicable
third party Contract in existence prior to the date of such casualty event (“net
casualty insurance proceeds”), (B) Sun shall, and shall cause the applicable Sun
Subsidiaries to, assign its rights to all then unpaid net casualty insurance
proceeds with respect to such casualty event to the applicable Acquired Entity
or Directly Acquired Assets Owner and (C) the applicable Acquired Entity or
Directly Acquired Assets Owner shall receive a credit for the sum of (1) the
amount of any deductible under applicable insurance policies and (2) the amount
of any casualty that is uninsured or by which the cost of repair exceeds the
coverage limitations of the applicable insurance policies; provided that, such
credit does not exceed the amount by which the Acquired Hotel Agreed Amount for
such Acquired Hotel exceeds the net casualty insurance proceeds received with
respect to such casualty event and (ii) Sun and the other Sun Parties shall not
adjust or settle any insurance claim with respect to such casualty event without
the prior written consent of Horizon OP, which consent shall not be unreasonably
withheld, conditioned or delayed, and Horizon OP shall be entitled to
participate in all negotiations with third parties in respect of any such
adjustment or settlement.
          (b) Condemnation Events. If condemnation proceedings are commenced
against any portion of an Acquired Hotel prior to the Closing (with respect to
such Acquired Hotel, a “condemnation event”) and such Acquired Hotel shall not
be deemed an Excluded Asset pursuant to Section 6.18, then (i) at the Closing
or, in the case of a Deferred Asset, at the closing date under Section 6.18,
(A) the applicable Acquired Entity or Directly Acquired Assets Owner shall
receive the proceeds of the condemnation award then collected or received by Sun
and the Sun Subsidiaries with respect to such condemnation event, less the
amount of the actual and reasonable unreimbursed, out-of-pocket expenses
incurred by Sun and the Sun Subsidiaries in connection with any appeal of such
award (it being understood that no Sun Party shall be under any obligation to
appeal any such award) and (B) Sun shall, and shall cause the applicable Sun
Subsidiaries to, assign its rights to all then unpaid condemnation proceeds with
respect to such condemnation event to the applicable Acquired Entity or Directly
Acquired Assets Owner (or such Acquired Entity or Directly Acquired Assets Owner
shall become the substitute party thereto, if applicable) and (ii) Sun and the
Sun Parties shall not, and shall not permit any Sun Subsidiary to, adjust or
settle any condemnation award with respect to such condemnation event without
the prior written consent of Horizon OP, which consent shall not be unreasonably
withheld, conditioned or delayed, and Horizon OP shall be entitled to
participate in all negotiations with third parties in respect of any such
adjustment or settlement. Notwithstanding

102



--------------------------------------------------------------------------------



 



anything to the contrary contained in this Agreement, the foregoing shall not
require any Sun Party to pay over to any Horizon Party any funds in excess of
proceeds actually received by such Sun Party in respect of any condemnation
event.
     Section 8.3 Transaction Expenses.
          (a) Subject to Section 8.3(b) and any other express allocation of
expenses or other Losses in this Agreement, the Horizon Parties and the Sun
Parties shall each pay their own legal, investment banking and other fees and
expenses (including expenses of their respective Subsidiaries) incurred in
connection with the transactions contemplated by this Agreement and the
Ancillary Agreements or the Horizon Transactions, whether or not any such
transactions are consummated.
          (b) Each party shall cooperate in the preparation, execution and
filing of all returns, questionnaires, applications or other documents regarding
any real property transfer or gains, sales, use, transfer, value added stock
transfer and stamp taxes, stamp duties, any transfer, recording, registration
and other fees, charges, premiums and any similar taxes which become payable in
connection with the transactions contemplated by this Agreement (excluding the
Ancillary Agreements) and the Local Purchase Agreements or the Horizon
Transactions (together with any related interests, penalties or additions to
tax, “Transfer Taxes”). At and after the Closing, notwithstanding the language
of any Local Purchase Agreement stating that a particular party thereto is to
pay any amounts otherwise addressed by this Section 8.3(b), Horizon OP and Sun
each shall, or shall cause their respective Subsidiaries to, pay or cause to be
paid an amount equal to 50% of the aggregate amount of (A) Transfer Taxes (which
term shall not in any event be construed to include for these purposes any Tax
imposed under the Code or any other income Tax) and (B) (i) any income taxes
payable with respect to the transfer of Westin Indianapolis, Westin Cincinnati
and Westin South Coast Plaza in the transactions contemplated by this Agreement
or the Horizon Transactions (including pursuant to Section 1374 of the Code and
the Treasury Regulations promulgated under Section 337 of the Code), (ii) any
Losses incurred in connection with obtaining consents, waivers or amendments
from any Person in connection with the transactions contemplated by this
Agreement and the Local Purchase Agreements or the Horizon Transactions,
including the net present value (using a 10% discount rate) of any future
economic impact resulting in connection with such consents, waivers or
amendments (all Losses described in this clause (ii), “Consent Costs”),
(iii) any Losses incurred in connection with severance or other similar payment
obligations to employees in connection with the direct or indirect purchase by
Horizon OP or any Horizon Subsidiary of any Acquired Hotels not located in the
United States or the related Horizon Transactions, (iv) mortgage transfer costs
or mortgage transfer expenses in connection with the transactions contemplated
by this Agreement and the Local Purchase Agreements or the Horizon Transactions,
(v) costs associated with the defeasance of Sun’s CMBS Indebtedness, and
(vi) any Losses (other than (A) the amount of any associated Adjusted
Indebtedness included in the Final Adjustment and (B) any Losses expressly
allocated to Sun or Horizon OP pursuant to Section 6.19) incurred in connection
with respect (x) the 7 3/8% debentures due November 15, 2015 issued by SHC (the
“2015 SHC Indebtedness”) or (y) the 7 3/4% debentures due November 15, 2025
issued by SHC (the “2025 SHC Indebtedness” and, together with the 2015 SHC
Indebtedness, the “SHC Indebtedness”), in each case in connection with the
transactions contemplated by this Agreement or the Horizon Transactions (the
items described in clause (B)

103



--------------------------------------------------------------------------------



 



collectively, “Transaction Costs”); provided, however, that in no event shall
the aggregate amount of all Transfer Taxes and Transaction Costs payable by
Horizon OP and the Horizon Subsidiaries, in the aggregate, pursuant to this
Section 8.3 be greater than $50 million (other than with respect to any
Transaction Costs (included in clause (iii) above) in connection with the
Sublease Agreements arising from the works council review with respect to the
Acquired Hotels in Italy and Spain, which Transaction Costs shall not be subject
to such limitation). At and after the Closing, Sun shall be responsible for all
Transfer Taxes and Transaction Costs not payable by Horizon OP and the Horizon
Subsidiaries pursuant to this Section 8.3.
          (c) At and after the Closing, Sun shall, or shall cause its
Subsidiaries to, pay the aggregate amount of the costs of any non-imputation
endorsements to the Title Policies to be issued to Horizon OP (or its
Subsidiaries) by one or more title insurance companies at Closing; provided
that, Sun shall not be obligated to pay in excess of $25,000 in the aggregate
with respect thereto. Horizon OP shall, or shall cause its Subsidiaries to, pay
or cause to be paid an amount equal to (w) the aggregate amount of the premium
for the Title Policies to be issued to Horizon OP (or its Subsidiaries) by one
or more title insurance companies at Closing, (x) the aggregate amount of the
costs of any endorsements, other than non-imputation endorsements, thereto,
(y) the aggregate amount of the cost of the Surveys and (z) the fees for
recording the deed conveying each Acquired Hotel to Horizon OP or its applicable
Subsidiaries. Notwithstanding the foregoing, with respect to the date-down
endorsements to the Existing Title Policies with Stewart Title Guaranty Company
(“Stewart”) and LandAmerica (“LandAmerica”) title insurance companies which
Horizon OP contemplates receiving at Closing for the Acquired Hotels identified
on Schedule 10.1(d) of the Merger Agreement as the “Sheraton San Diego Hotel &
Marina” (Stewart), the “Sheraton Tucson Hotel & Suites” (LandAmerica), the
“Sheraton Stamford Hotel” (LandAmerica), the “Capital Hill Suites DC”
(LandAmerica) and the “Sheraton Providence Airport Hotel” (LandAmerica), to the
extent Sun is unable to obtain the agreement of Stewart or LandAmerica to a form
of title affidavit acceptable to Sun and otherwise sufficient for such title
companies to provide Horizon OP with a non-imputation endorsement in connection
with the foregoing date-down endorsements, then, to the extent Horizon OP
obtains new title insurance policies (in lieu of such date-down endorsements),
Sun shall at and after the Closing pay an amount toward the cost of such new
title policies equal to the difference between (i) the actual premium cost of
the basic title coverage (without endorsements) for the new title policies
required and (ii) the premium cost that Horizon OP would otherwise have paid for
the basic title coverage of the date-down endorsements (without endorsements),
such amount not to the exceed, in the aggregate, the sum of $250,000. For
purposes of this Agreement, the costs and fees set forth in this Section 8.3(c)
shall not be included in the Transaction Costs.
     Section 8.4 Closing Working Capital; Adjusted Indebtedness; Determination
of Adjustments.
          (a) The aggregate purchase price for the Closing Transactions was
determined on the assumption that, the sum of (i) the Working Capital of the
Acquired Business at the Apportionment Time determined in accordance with
Schedule 8.4(a) (the “Closing Working Capital”), (ii) the Adjusted Indebtedness
at the Appointment Time, (iii) the Remaining Capital Budget Amount less the
Qualified Capital Expenditure Amount (such difference, the “Required Capital
Expenditure Amount”) and (iv) the aggregate credits to the Acquired Entities and
Directly Acquired Assets Owners under Section 8.2 (the “Casualty Adjustment
Amount”) would

104



--------------------------------------------------------------------------------



 



be negative $704 million. In the event that the Closing Working Capital, less
the Adjusted Indebtedness, less the Required Capital Expenditure Amount (such
net amount, the “Closing Net Adjustment Amount”), is greater than negative
$704 million (the “Stated Net Adjustment Amount”) (and for the avoidance of
doubt a Closing Net Adjustment Amount of negative $1.00 is greater than a
Closing Net Adjustment Amount of negative $2.00), the Cash Amount shall be
increased by the difference between the Closing Net Adjustment Amount and the
Stated Net Adjustment Amount, and in the event that the Closing Net Adjustment
Amount is less than the Stated Net Adjustment Amount (and for the avoidance of
doubt a Closing Net Adjustment Amount of negative $2.00 is less than a Closing
Net Adjustment Amount of negative $1.00), the Cash Amount shall be decreased by
the difference between the Closing Net Adjustment Amount and the Stated Net
Adjustment Amount.
          (b) At least ten (10) business days prior to the Closing Date, Sun
shall prepare in good faith and deliver to Horizon OP a statement, together with
reasonable documentation supporting such estimated calculation (collectively,
the “Estimated Closing Statement”), that shall set forth Sun’s good faith
calculation of (i) the Closing Working Capital (in the aggregate and on an
individual Hotel-by-Hotel basis), (ii) the Adjusted Indebtedness (in the
aggregate and on an individual Hotel-by-Hotel basis), (iii) the Required Capital
Expenditure Amount (in the aggregate and on an individual Hotel-by-Hotel basis),
(iv) the Casualty Adjustment Amount (in the aggregate and on an individual
Hotel-by-Hotel basis) and (v) the Closing Net Adjustment Amount (as so
estimated, the “Estimated Adjustment Amount”). The Estimated Closing Statement
shall be accompanied by a written certification of the controller of Sun (solely
in his capacity as an officer of Sun) to the effect that the Estimated Closing
Statement and the calculation of the Estimated Adjustment Amount have been
prepared in good faith in accordance with the Closing Statement Principles and
this Article 8. If Horizon OP notifies Sun, at least three (3) business days
prior to the Closing Date, that it disagrees with the Estimated Adjustment
Amount, the parties hereto shall cooperate in good faith to reach an agreement
as to the Estimated Adjustment Amount and the amount of the Estimated Adjustment
Amount will be revised to reflect any such agreement, if any. The Cash Amount
payable by Horizon OP at Closing shall be (x) increased in the amount by which
the Estimated Adjustment Amount exceeds the Stated Net Adjustment Amount or (y)
decreased in the amount by which the Stated Net Adjustment Amount exceeds the
Estimated Adjustment Amount, as applicable.
          (c) As promptly as practicable following the Closing Date but in no
event later than ninety (90) days thereafter, Sun shall deliver to Horizon OP a
statement, together with reasonable documentation supporting such calculation
(collectively, the “Preliminary Closing Statement”), that shall set forth Sun’s
calculation of (i) the Closing Working Capital (in the aggregate and on an
individual Hotel-by-Hotel basis), (ii) the Adjusted Indebtedness (in the
aggregate and on an individual Hotel-by-Hotel basis), (iii) the Required Capital
Expenditure Amount (in the aggregate and on an individual Hotel-by-Hotel basis),
(iv) the Casualty Adjustment Amount (in the aggregate and on an individual
Hotel-by-Hotel basis) and (v) the Closing Net Adjustment Amount based on the
Preliminary Closing Statement (the “Preliminary Adjustment Amount”).
          (d) Horizon OP shall have forty-five (45) days (unless Sun and Horizon
OP mutually agree to an extension; provided, however, that Sun shall not
unreasonably withhold its agreement to such an extension of an additional
forty-five (45) days) following delivery to

105



--------------------------------------------------------------------------------



 



Horizon OP of the Preliminary Closing Statement and the calculation of the
Preliminary Adjustment Amount during which to review the Preliminary Closing
Statement and such calculations, and to notify Sun if it believes that (i) the
Preliminary Closing Statement was not prepared in accordance with the Closing
Statement Principles, as applicable, and this Article 8 (in which case such
notification shall be accompanied by a report of KPMG stating that it concurs
with Horizon OP’s position that the Preliminary Closing Statement was not
prepared in accordance with the Closing Statement Principles, as applicable, and
this Article 8), (ii) the Preliminary Closing Statement contains mathematical
error or (iii) the calculation of the Preliminary Adjustment was not in
accordance with this Article 8. In connection with such review, Horizon OP and
its Representatives shall have the right to communicate with E&Y, and Sun shall
use commercially reasonable efforts to cause E&Y to permit Horizon OP to review
all work papers, schedules, memoranda and other documents prepared or reviewed
by Sun or E&Y during the course of its review, and such access shall be provided
promptly after request by Horizon OP or its Representatives; provided that, the
foregoing shall be subject to professional standards and E&Y’s firm policy,
which may include the requirement that Horizon OP and its Representatives sign
an “indemnification letter” in a form customarily accepted by E&Y prior to
receiving access to any materials prepared by E&Y. If Horizon OP fails to
properly notify Sun of any such dispute within such 45-day (or extended period)
period, the Preliminary Closing Statement and the calculation of the Preliminary
Adjustment Amount shall be deemed final. In the event that Horizon OP shall so
notify Sun of any dispute, Horizon OP and Sun shall cooperate in good faith to
resolve such dispute as promptly as possible, and upon such resolution, if any,
any adjustments to the Preliminary Closing Statement and the Preliminary
Adjustment Amount shall be made in accordance with the agreement of Horizon OP
and Sun.
          (e) If Horizon OP and Sun are unable to resolve any such dispute
within fifteen (15) days (or such longer period as Horizon OP and Sun shall
mutually agree in writing) of Horizon OP’s delivery of such notice, such dispute
shall be resolved by the accounting firm selected in the manner set forth below
(the “Independent Accounting Firm”), and such determination shall be final and
binding on the parties hereto; provided, however, that (i) the calculation of
the aggregate amount of adjustments to be made pursuant to this Section 8.4 (the
“Final Adjustment Amount”) shall be based on the Final Closing Statement and the
definitions and terms contained herein and (ii) unless the Independent
Accounting Firm determines that the Preliminary Closing Statement was not
prepared in accordance with the Closing Statement Principles, as applicable, and
this Section 8.4 or contains mathematical errors, the Preliminary Closing
Statement shall be the Final Closing Statement. Sun and Horizon OP shall
mutually select the Independent Accounting Firm, but if Sun and Horizon OP
cannot mutually agree on the identity of the Independent Accounting Firm, then
Sun and Horizon OP shall each submit to the other party’s independent auditor
the name of a national accounting firm other than E&Y and KPMG, and the
Independent Accounting Firm shall be selected by lot from these two firms by the
independent auditors of the two parties. If no national accounting firm shall be
willing to serve as the Independent Accounting Firm, then a nationally
recognized (in the United States) expert in public accounting shall be selected
to serve as such, such selection to be according to the above procedures. Any
expenses relating to the engagement of the Independent Accounting Firm in
respect of its services pursuant to this Section 8.4(e) shall be shared equally
by Sun and Horizon OP. The Independent Accounting Firm shall be instructed to
use every commercially reasonable effort to perform its services within thirty
(30) days of submission of the Preliminary Statement to it and, in any case, as
promptly as practicable after such submission. The Final

106



--------------------------------------------------------------------------------



 



Closing Statement and the calculation of the Final Adjustment Amount shall then
be prepared by Sun based on the determination of the Independent Accounting
Firm. For purposes of this Section 8.4(e), the “Final Closing Statement” shall
mean (i) the Preliminary Closing Statement if deemed final pursuant to
Section 8.4(d) or this Section 8.4(e), (ii) any closing statement deemed by
mutual agreement of Sun and Horizon OP to be the Final Closing Statement or
(iii) the statement determined by the Independent Accounting Firm to be the
Final Closing Statement in accordance with this Section 8.4(e), whichever shall
first occur.
          (f) No more than five (5) business days after the determination of the
Final Adjustment in accordance with Section 8.4(e), (i) if the Estimated
Adjustment Amount exceeds the Final Adjustment Amount, the Cash Amount shall be
decreased by the amount of such difference, and Sun or the applicable Seller
shall deliver to the applicable Horizon Parties (including the Acquired Entities
and the Directly Acquired Assets Owners), by wire transfer of immediately
available funds, a U.S. dollar amount equal to such difference and (ii) if the
Final Adjustment Amount exceeds the Estimated Adjustment Amount, the Cash Amount
shall be increased by the amount of such difference, and the applicable Horizon
Parties (including the Acquired Entities and the Directly Acquired Assets
Owners) shall deliver to Sun or the applicable Seller, by wire transfer of
immediately available funds, a U.S. dollar amount equal to such difference,
together with, in each case of clauses (i) and (ii), interest on such difference
accrued at a variable rate equal to the rate of interest from time to time
announced publicly by Citibank, N.A., at its principal office in New York, New
York, as its annual base rate, calculated on the basis of the actual number of
days elapsed over 365, from the Closing Date to the date such amount is payable
pursuant to this Section 8.4(f) (and, thereafter, accrued at such annual base
rate plus 3% per annum, calculated on the basis of the actual number of days
elapsed over 365).
          (g) For the purposes of this Section 8.4, “Adjusted Indebtedness”
means all Indebtedness included in the Assumed Liabilities as of the
Apportionment Time after giving effect to the completion of the transactions
contemplated by this Agreement to take place at or prior to the Closing and as
determined in accordance with the Closing Statement Principles; provided,
however, that (i) the Adjusted Indebtedness shall not in any event include
(A) any Retained Liabilities or (B) any amount of Indebtedness to the extent all
rights to receive payment in respect of, and each other right with respect to,
such amount is an Acquired Asset (except to the extent such rights are included
in the Closing Working Capital) and (ii) the adjustments for Adjusted
Indebtedness described in this Section 8.4 are not intended to be duplicative of
any adjustments provided for elsewhere in this Section 8.4 and there shall be no
double counting of adjustments.
          (h) Except as otherwise expressly set forth in this Section 8.4, all
adjustments shall be on an accrual basis in accordance with the Closing
Statement Principles, and based on the actual number of days in the applicable
period.
          (i) All references to “Acquired Business” in this Section 8.4 shall
mean the Acquired Business excluding any Deferred Assets, and Closing Working
Capital as used in this Section 8.4 shall be deemed not to include Working
Capital to the extent associated with any Deferred Asset.

107



--------------------------------------------------------------------------------



 



          (j) For purposes of determining the Closing Working Capital set forth
on the Final Closing Statement, Sun and Horizon OP shall recalculate and
readjust (in accordance with the Closing Statement Principles) any current
Acquired Assets and current Assumed Liabilities (i) which were not included on
the Estimated Closing Statement or Preliminary Closing Statement because of the
unavailability of information or (ii) which were included on the Estimated
Closing Statement or Preliminary Closing Statement based upon estimated
information. The Closing Working Capital set forth on the Final Closing
Statement shall be final and, except as otherwise expressly set forth in this
Article 8, there shall be no further adjustment under this Article 8 between Sun
and Horizon OP for Closing Working Capital; provided, however, if, after the
determination of the Final Adjustment pursuant to Section 8.4(e) but within
12 months of the Closing Date, the actual amount of any one or more of the items
described in clause (iii) above, individually or in the aggregate, is asserted
in good faith by Horizon OP or Sun to vary from the amount reflected in the
Final Adjustment by more than $500,000, the Final Adjustment shall be
recalculated to equal the actual amount of such item, subject to determination
as promptly as practicable thereafter in a manner consistent with the
determination of the Final Adjustment, and the parties hereto shall promptly
thereafter make the appropriate payments and adjustments to the Cash Amount.
ARTICLE 9.
TERMINATION, AMENDMENT AND WAIVER
     Section 9.1 Termination. This Agreement may be terminated at any time prior
to the REIT Merger Effective Time:
          (a) by mutual written consent of Horizon OP and Sun;
          (b) by Horizon OP, if (1) (A) any Sun Party has breached any covenant
or agreement set forth in this Agreement (other than Section 6.7(a), (c), (d) or
(e) thereof unless Sun failed to use its reasonable best efforts to deliver the
Unaudited 2005 Interim Financial Statements or, if applicable, the Unaudited
Stub Period Financial Statements, the 2005 Audited Financial Statements or
Unaudited 2006 Interim Financial Statements, in any case within the applicable
time periods specified therein) or (B) any representation or warranty of Sun or
Trust shall have become untrue, (2) such breach or misrepresentation is
incapable of being cured or, if capable of being cured, is not cured within
twenty (20) business days after written notice thereof and (3) such breach or
misrepresentation would cause the conditions set forth in Section 7.2(a) or
7.2(b) not to be satisfied;
          (c) by Sun, if (1) (A) either Horizon or Horizon OP has breached any
covenant or agreement set forth in this Agreement or (B) any representation or
warranty of Horizon or Horizon OP shall have become untrue, (2) such breach or
misrepresentation is incapable of being cured or, if capable of being cured, is
not cured within twenty (20) business days after written notice thereof and (3)
such breach or misrepresentation would cause the conditions set forth in
Sections 7.3(a) or 7.3(b) not to be satisfied;
          (d) by either Horizon OP or Sun, if any Governmental Entity shall have
issued a judgment, injunction, order, decree or ruling or taken any other action
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement or the

108



--------------------------------------------------------------------------------



 



Horizon Transactions, and such judgment, injunction, order, decree, ruling or
other action shall have become final and nonappealable (which judgment,
injunction, order, decree, ruling or other action the terminating party and its
Affiliates shall have used their reasonable best efforts to resist, resolve or
lift, as applicable);
          (e) by either Horizon OP or Sun, if the Closing Transactions shall not
have been consummated prior to April 17, 2006 (such date, as extended pursuant
to this Section 9.1(e), the “Termination Date”); provided, however, that (i) if
the Closing Notice is delivered on or prior to the Termination Date, then
neither Horizon OP nor Sun may terminate this Agreement pursuant to this
Section 9.1(e) until the first Monday (or, if such Monday is not a business day,
the next business day) that is at least three (3) business days following the
date on which the Closing Notice is delivered to Sun, (ii) the right to
terminate this Agreement under this Section 9.1(e) shall not be available to any
party whose failure, or the failure of whose Affiliate, to fulfill any
obligation under this Agreement has been the cause of, or resulted in, the
failure of the Closing Transactions to occur on or before such date and
(iii) Sun shall not be entitled to terminate this Agreement pursuant to this
Section 9.1(e) if the announcement or pendency of a Paired Share Proposal, or
discussions, negotiations or other activities with respect thereto, has been the
cause of, or resulted in, the failure of the Closing Transactions to occur on or
before such date;
          (f) by either Horizon OP or Sun if, upon a vote at a duly held Horizon
Stockholders Meeting or any adjournment thereof, the Horizon Stockholder
Approval shall not have been obtained as contemplated by Section 6.1;
          (g) by either Horizon OP or Sun upon written notice to the other if
the Share Value is less than $13.60;
          (h) by either Horizon OP or Sun, upon written notice to the other, if
any condition to the obligation of such party to consummate the Closing
Transactions becomes incapable of satisfaction prior to the Termination Date;
provided, however, that the right to terminate this Agreement under this
Section 9.1(h) shall not be available to any party whose failure, or the failure
of whose Affiliate, to fulfill any obligation under this Agreement has been the
cause of, or resulted in, the failure of such conditions;
          (i) by Sun or Trust prior to February 12, 2006 in accordance with
Section 9.6;
          (j) by Sun if (i) Sun (A) delivers to Horizon OP a written notice
(1) describing in reasonable detail actual or alleged breaches or failures to be
true of one or more of its representations or warranties in this Agreement,
including the estimated Losses arising therefrom, and (2) requesting that
Horizon OP agree to limit the Purchaser Indemnified Parties’ rights to
indemnification under clause (i) of Section 2(a) of the Indemnification
Agreement with respect to the breaches and failures described in reasonable
detail in such notice to an amount no greater than $50 million (the “Pre-Closing
Cap Amount”) and (B) provides Horizon OP with reasonably detailed responses to
inquiries from Horizon OP with respect to the matters described in Sun’s notice
and (ii) Horizon OP does not, at least five (5) business days prior to the date
the Closing would otherwise occur (except for the existence of such acts,
failures and events), deliver written notice to Sun agreeing to the
indemnification limitations set forth in

109



--------------------------------------------------------------------------------



 



clause (i)(A)(2); provided, however, that (I) if Sun delivers the notice set
forth in clause (i) to Horizon OP less than fifteen (15) business days prior to
the date scheduled to be the Closing Date, Horizon OP shall have the right to
extend the Closing by the number of business days equal to fifteen (15) minus
the number of business days prior to such scheduled Closing Date on which such
notice is delivered to Horizon OP and (II) Sun shall not be entitled to receive
any limitation under this Section 9.1(j) with respect to (a) its obligations
under any provision of the Indemnification Agreement other than clause (i) of
Section 2(a) thereof or (b) any breaches or failures to be true of
representations and warranties contained in Section 3.1(a) (Organization,
Standing and Power), Section 3.2 (Capital Structure), Section 3.4(a)
(Authority), Section 3.15 (No Brokers) and Section 3.24 (No Vote Required);
          (k) by Horizon OP if (A) Sun enters into any definitive agreement
relating to a Paired Share Proposal or (B) any transaction contemplated by any
Paired Share Proposal is consummated; or
          (l) by Horizon OP if (i) Horizon OP (A) delivers to Sun a written
notice (1) describing in reasonable detail actual or alleged breaches or
failures to be true of one or more of its representations or warranties in this
Agreement that would be subject to the Cap (as defined in the Indemnification
Agreement), including the estimated Losses arising therefrom, the sum of Sun’s
liability for which under the Indemnification Agreement (giving effect to all
limitations on liability in the Indemnification Agreement other than the Cap)
could reasonably be expected to exceed the Cap and (2) requesting that Sun agree
that the Cap shall not apply with respect to the breaches and failures described
in reasonable detail in such notice and (B) provides Sun with reasonably
detailed responses to inquiries from Sun with respect to the matters described
in Horizon OP’s notice and (ii) Sun does not, at least five (5) business days
prior to the date the Closing would otherwise occur (except for the existence of
such actual or alleged breaches or failures to be true), deliver written notice
to Horizon OP agreeing that the Cap shall not apply with respect to such
breaches and failures as set forth in clause (i)(A)(2); provided, however, that
if Horizon OP delivers the notice set forth in clause (i) to Sun less than
fifteen (15) business days prior to the date scheduled to be the Closing Date,
Sun shall have the right to extend the Closing by the number of business days
equal to fifteen (15) minus the number of business days prior to such scheduled
Closing Date on which such notice is delivered to Sun.
     Section 9.2 Effect of Termination.
          (a) In the event of termination of this Agreement by either Sun or
Horizon OP as provided in Section 9.1, this Agreement shall forthwith become
void and have no effect, without any liability or obligation on the part of any
Horizon Party or Sun Party, other than Section 3.15 (No Brokers), clause (ii) of
each of Section 6.2(a) and (b) (Access to Information; Confidentiality),
Section 8.3 (Transaction Expenses), this Section 9.2 (Effect of Termination) and
Article 10 (General Provisions), and except to the extent that such termination
results from a breach (or, solely for purposes of Section 9.2(e), a willful or
intentional breach) by any party of any of its representations, warranties,
covenants or agreements set forth in this Agreement.
          (b) If this Agreement is terminated by either Horizon OP or Sun
pursuant to Section 9.1(f), then Horizon OP shall, on the date of such
termination, reimburse Sun for all of the out-of-pocket expenses reasonably
incurred by the Sun Parties directly related to this

110



--------------------------------------------------------------------------------



 



Agreement and the transactions contemplated by this Agreement since April 1,
2005 up to a maximum amount of $20 million.
          (c) If this Agreement is terminated by Sun or Trust pursuant to
Section 9.1(i), then Sun shall, at or prior to such termination, (A) reimburse
Horizon OP for all of the out-of-pocket expenses reasonably incurred by the
Horizon Parties directly related to this Agreement and the transactions
contemplated by this Agreement since April 1, 2005 up to a maximum amount of $20
million and (B) pay Horizon OP a cash fee of $100 million.
          (d) If this Agreement is terminated by Sun or Horizon OP as a result
of the failure or alleged failure of the conditions set forth in Section 7.3(g)
to be satisfied or waived, then Sun shall at or prior to, and as a condition of,
such termination by Sun (or within five (5) business days of any such
termination by Horizon OP) (A) reimburse Horizon OP for all of the out-of-pocket
expenses reasonably incurred by the Horizon Parties directly related to this
Agreement and the transactions contemplated by this Agreement since April 1,
2005 up to a maximum amount of $20 million and (B) pay Horizon OP a cash fee of
$25 million.
          (e) If this Agreement is terminated pursuant to Section 9.1(j) then,
without limiting the recourse of the Horizon Parties under Section 9.2(a), Sun
shall, within five (5) business days of the date of such termination, reimburse
Horizon OP for all of the out-of-pocket expenses reasonably incurred by the
Horizon Parties directly related to this Agreement and the transactions
contemplated by this Agreement since April 1, 2005 up to a maximum amount of $20
million.
          (f) All payments under this Section 9.2 shall be made by wire transfer
of same day funds. Each of Sun and Horizon acknowledges that the agreements
contained in this Section 9.2 are an integral part of the transactions
contemplated by this Agreement, and that, without these agreements, each of the
parties hereto would not enter into this Agreement; accordingly, if any party
fails to promptly pay the amount due pursuant to this Section 9.2, and, in order
to obtain such payment, the other party commences a suit which results in a
judgment against such party for any of the amounts set forth in this
Section 9.2, such party shall pay to the other party its costs and expenses
(including attorneys’ fees) in connection with such suit, together with interest
on the amount of the fee at the prime rate of Citibank, N.A. in effect on the
date such payment was required to be made.
     Section 9.3 Deferral Provisions to Insure Compliance with REIT Gross Income
Tests. Notwithstanding any other provisions in this Agreement, any payments
otherwise to be made by Sun to Horizon OP under Section 9.2 for any calendar
year shall not exceed the sum of (a) the amount that it is determined should not
be gross income of Horizon for purposes of the requirements of
Sections 856(c)(2) and (3) of the Code, with such determination to be set forth
in a No Gross Income Opinion (as such term is defined in the Tax Sharing and
Indemnification Agreement) plus (b) such additional amount that it is estimated
can be paid to Horizon in such taxable year without creating a risk that the
payment would cause Horizon to fail to meet the requirements of Sections
856(c)(2) and (3) of the Code, determined as if the payment of such amount did
not constitute Qualifying Income, which determination shall be made by
independent tax accountants to Horizon and (c) in the event Horizon receives an
Alternative Tax Letter (as such term is defined in the Tax Sharing and
Indemnification Agreement) indicating that Horizon

111



--------------------------------------------------------------------------------



 



has received a ruling from the Internal Revenue Service holding that Horizon’s
receipt of the additional amount otherwise to be paid under Section 9.2 either
would constitute Qualifying Income or would be excluded from gross income of
Horizon for purposes of Sections 856(c)(2) and (3) of the Code, the aggregate
payments otherwise required to be made under this Agreement (determined without
regard to this Section 9.3) less the amount otherwise previously paid under
clauses (a) and (b) above. The obligation of Sun to pay any unpaid portion of
any payment otherwise required under this Agreement that remains unpaid solely
by reason of this Section 9.3 shall terminate five years from the date such
payment otherwise would have been made but for this Section 9.3. Sun shall place
the full amount of any payments otherwise to be made by Sun to Horizon OP under
Section 9.2 in a mutually agreed escrow account upon mutually acceptable terms
which shall provide that any portion thereof shall not be released to Horizon OP
unless and until Sun receives any of the following: (x) a letter from Horizon’s
independent tax accountants indicating the amount that it is estimated can be
paid at that time to Horizon OP without creating a risk that the payment would
cause Horizon to fail to meet the Specified REIT Requirements (as such term is
defined in the Tax Sharing and Indemnification Agreement) for the taxable year
in which the payment would be made, which determination shall be made by such
independent tax accountants, (y) an Alternative Tax Letter or (z) an opinion of
outside tax counsel selected by Horizon, which such opinion shall be reasonably
satisfactory to Horizon, to the effect that, based upon a change in law after
the date on which payment was first deferred hereunder, receipt of the
additional amount otherwise to be paid under this Agreement either would be
excluded from gross income of Horizon for purposes of the Specified REIT
Requirements or would constitute Qualifying Income, in any of which events Sun
shall pay to Horizon OP the lesser of the unpaid amounts due under this
Agreement (determined without regard to this Section 9.3) or the maximum amount
stated in the letter referred to in clause (x) above. At the end of the five
year period referred to above in this Section 9.3 with respect to any amount
placed in such escrow, if none of the events referred to in clauses (x), (y) or
(z) of the preceding sentence shall have occurred, such amount shall be released
from such escrow to be used as determined by Sun in its sole and absolute
discretion.
     Section 9.4 Amendment. This Agreement may be amended by the parties hereto
in writing by action of the Board of Directors of Horizon (or any duly
constituted committee thereof with proper authority as to such matters), the
Board of Trustees of the Trust and the Board of Directors of Sun (or any duly
constituted committee thereof with proper authority as to such matters). The
parties hereto agree to amend this Agreement in the manner provided in the
immediately preceding sentence to the extent required to continue the status of
Horizon and each applicable Horizon Subsidiary as a REIT.
     Section 9.5 Extension; Waiver. At any time prior to the Closing, any party
hereto may (a) extend the time for the performance of any of the obligations or
other acts of the other party hereto, (b) waive any inaccuracies in the
representations and warranties of the other party contained in this Agreement or
in any document delivered pursuant to this Agreement or (c) waive compliance
with any of the agreements or conditions of the other party contained in this
Agreement. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the party or parties to be bound thereby, and
such extension or waiver or failure to insist on strict compliance with an
obligation, covenant, agreement or condition shall not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

112



--------------------------------------------------------------------------------



 



     Section 9.6 Procedure for Termination. Sun or Trust may terminate this
Agreement pursuant to Section 9.1(i) only if (i) Sun, Trust or any Sun
Subsidiary has received a Superior Proposal, (ii) in light of such Superior
Proposal a majority of the Board of Trustees of Trust or a majority of the Board
of Directors of Sun, as applicable, shall have determined in good faith, after
consulting with outside counsel, that a termination of this Agreement would be
consistent with its duties to holders of Trust Shares or Sun Common Stock, as
applicable, under applicable Law, (iii) Trust has notified Horizon in writing of
the determination described in clause (ii) above, (iv) at least five
(5) business days following receipt by Horizon of the notice referred to in
clause (iii) above, and taking into account any revised proposal made by Horizon
since receipt of the notice referred to in clause (iii) above, the Board of
Trustees of Trust or the Board of Directors of Sun, as applicable, has
determined in good faith, after consultation with its outside financial advisor,
that any such revised proposal made by Horizon is less favorable, after taking
into account the likelihood of consummation of such transaction on the terms set
forth therein, taking into account all legal, financial (including the financing
terms of any such proposal), regulatory and other aspects of such proposal and
any other relevant factors permitted under applicable law, to holders of Trust
Shares or Sun Common Stock, as applicable, than such Superior Proposal and
(v) at or prior to such termination, Sun makes the payment required by
Section 9.2(c).
ARTICLE 10.
GENERAL PROVISIONS
     Section 10.1 Definitions. As used in this Agreement, the following terms
shall have the following meanings:
          (a) “Acquired Assets” means any and all right, title and interest of
the Acquired Entities and the Asset Sellers in and to (i) the Acquired Hotels
and (ii) payment in respect of, and any other rights under, Indebtedness to the
extent such Indebtedness is an Assumed Liability.
          (b) “Acquired Business” means the business, operations and activities
of (i) the Acquired Hotels, including the ownership thereof, and (ii) the
Acquired Entities to the extent related to the ownership, operation and
activities of the Acquired Hotels, excluding in each case the Excluded Business.
          (c) “Acquired Entities” means Trust and the other Sun Subsidiaries set
forth on Schedule 10.1(c) as such Schedule may be amended from time to time in
accordance with permitted changes to the Restructuring Plan.
          (d) “Acquired Hotel” means each individual hotel set forth on Schedule
10.1(d), together with the Related Property with respect thereto; collectively,
the “Acquired Hotels”.
          (e) “Acquired Hotel Agreed Amount” means, with respect to each
Acquired Hotel, as adjusted (for the purposes of Section 6.18(f)) in accordance
with clause (v) of Section 6.18(f), the amount set forth on Schedule 10.1(e).

113



--------------------------------------------------------------------------------



 



          (f) “Acquired Property” means, with respect to each Acquired Hotel,
each parcel of Land and the associated Improvements; collectively, the “Acquired
Properties”.
          (g) “Apportionment Time” means, with respect to any Hotel, 12:01 a.m.
local time on the Closing Date and, with respect to the Adjusted Indebtedness,
12:01 a.m. New York City time on the Closing Date.
          (h) “Assets” means all assets, properties, claims, Contracts and
businesses of every kind, character and description, whether real, personal or
mixed, tangible or intangible, whether accrued, contingent or otherwise, and
wherever located, in each case whether or not recorded or reflected on the books
and records or financial statements of any Person.
          (i) “Assumed Liabilities” means, other than the Retained Liabilities,
(i) all Liabilities of the Acquired Entities and the Asset Sellers to the extent
relating to the Acquired Business, (ii) the Specified Indebtedness and (iii) any
Indebtedness of an Acquired Entity that can be settled, offset or discharged in
full by such Acquired Entity immediately following the Closing without such
Acquired Entity incurring any Liability in connection therewith, but only to the
extent all associated rights to receive payment in respect of such Indebtedness,
and other rights with respect to such Indebtedness, constitute Acquired Assets.
          (j) “C Corporation Earnings and Profits” means, with respect to an
Acquired Entity, earnings and profits (within the meaning of the Code) that have
been accumulated in, or are attributable to, any taxable period of such Acquired
Entity for which such Acquired Entity was not taxable as a REIT.
          (k) “Class A Cash Consideration” means, subject to Section 6.30, the
sum of (i) the portion of the Cash Amount allocated to the Class A Shares in the
REIT Merger in accordance with Section 2.5 and (ii) a cash amount equal to
(A) the Excess Dividend Amount multiplied by (B) the number of shares of Horizon
Common Stock issuable in exchange for the Class A Shares pursuant to
Section 1.6(a)(i).
          (l) “Class B Cash Consideration” means the sum of (i) the aggregate
Class B Cash Amount payable by Horizon to all holders of Class B Shares as of
the Determination Time and (ii) the Class A EPS Horizon Cash Amount.
          (m) “Class B Excess Dividend Amount” means a cash amount equal to
(i) the Excess Dividend Amount multiplied by (ii) the Exchange Ratio.
          (n) “Closing Restructuring Steps” means the transactions referred to
in Exhibit A and Exhibit B as the Closing Restructuring Steps.
          (o) “Closing Statement Principles” means GAAP consistent with the
accounting principles and practices applied in the preparation of the Audited
Combined Historical Financial Statements, applied on a consistent basis for the
periods involved, except as set forth in the Preparation Principles and, with
respect to Working Capital, Section 8.4 and Schedule 8.4(a).

114



--------------------------------------------------------------------------------



 



          (p) “CMBS Indebtedness”means the Indebtedness incurred under the Loan
Agreement, dated as of January 27, 1999, as amended, among the Borrowers named
therein, as borrowers, Starwood Operator I LLC, as operator, Starwood Operator
II LLC, as manager, and Lehman Brothers Holdings Inc. d/b/a Lehman Capital, a
division of Lehman Brothers Holdings Inc.
          (q) “Code” means the Internal Revenue Code of 1986, as amended.
          (r) “Consolidated Group” means an “affiliated group” within the
meaning of Section 1504 of the Code.
          (s) “Contract” means any contract, agreement, lease, concession,
license, sales order, purchase order, note, instrument or other commitment,
whether written or oral, that is binding on any Person or entity or any part of
its property under applicable Law, including any amendments thereto.
          (t) “Directly Acquired Assets” means the Acquired Assets other than to
the extent held by an Acquired Entity immediately prior to the Closing.
          (u) “Directly Acquired Assets Owner” means, with respect to any
Directly Acquired Asset, Horizon OP or the Horizon Subsidiary designated by
Horizon OP to acquire such Acquired Asset from the applicable Asset Seller at
the Closing.
          (v) “EC Merger Regulations” means Council regulation (EEC) No. 4064/89
of December 21, 1989 on the Control of Concentrations Between Undertakings, OJ
(1989) L 395/1 and the regulations and decisions of the Council or Commission of
the European Community or other organs of the European Union or European
Community implementing such regulations.
          (w) “Encumbrance” means any pledge, claim, lien, security interest,
privilege, charge, option, mortgage, deed of trust, deed to secure debt, claim
against title, right-of-way, easement, covenant, condition or restriction,
lease, license, right to occupy, right of first refusal or offer, encroachment,
building or use restriction, conditional sales agreement, license, restriction
on transfer of title or voting, or any other encumbrance of any nature
whatsoever.
          (x) “Excess Dividend Amount” means a cash amount equal to the sum of
the per-share value of all dividends or distributions on Horizon Common Stock in
excess of $0.15 per share in any calendar quarter with a record date after the
date of this Agreement and prior to the Closing Date.
          (y) “Excluded Assets” means: (i) all Assets of Sun and the Sun
Subsidiaries to the extent (x) used or held for use (other than at any Acquired
Property, other than, with respect to personal property, in a regional office
described in Section 3.10 of the Sun Disclosure Letter), in the general
administration of the business of Sun or the Retained Subsidiaries or (y) not
used or held for use primarily in the Acquired Business, including, (A) with
respect to each Hotel, all Assets to the extent owned by Sun or any Sun
Subsidiary in its capacity as a manager of such Hotel and (B) all Sun
Intellectual Property, including Hotel Guest Information and Guest Data (in each
case as defined in the form of Operating Agreement), but excluding any Hotel

115



--------------------------------------------------------------------------------



 



Guest Information with respect to guests checking in or out of an Acquired Hotel
on or after the Closing Date; (ii) the Excluded Hotels; (iii) all
National/Regional Operating Agreements; (iv) all Assets of Sun and the Sun
Subsidiaries identified on Schedule 10.1(y); (v) any Interests other than
Interests in the Acquired Entities; and (vi) subject to the terms and conditions
of Section 6.18, the Deferred Assets.
          (z) “Excluded Business” means (i) the hotel management and franchise
business, (ii) the business, operations and activities of Sun and the Sun
Subsidiaries associated with or included in the Excluded Assets, including the
ownership thereof, and (iii) all terminated, divested or discontinued
businesses, hotels or other facilities which, at or prior to the time of
termination, divestiture or discontinuation, related to or otherwise would have
been part of the Acquired Business.
          (aa) “Excluded Hotel” means each individual hotel owned by Sun or any
Sun Subsidiary that is not an Acquired Hotel, including each individual hotel
set forth on Schedule 10.1(aa), together with the Related Property with respect
thereto; collectively, the “Excluded Hotels”.
          (bb) “FF&E Reserves” means the account or accounts that hold funds
comprising any “FF&E reserve”, “reserve for replacements” or similar reserve
under the applicable operating or management agreement for a Hotel (including
all funds deposited in the FF&E Reserves for the portion of the final accounting
period prior to the Apportionment Time).
          (cc) “Governmental Entity” means any federal, state, provincial,
regional or local government or any court, administrative or regulatory agency
or commission or other governmental authority, bureau or agency, domestic or
foreign.
          (dd) “Guest Ledger” means, with respect to any Hotel, all charges
accrued to the open accounts of any guests or customers of such Hotel for
(x) the use or occupancy of any guest rooms, suites, banquet or meeting rooms,
convention facilities or other facilities in such Hotel, (y) any restaurant,
bar, catering or banquet services and (z) any other goods or services provided
by or on behalf of the applicable owner at such Hotel.
          (ee) “Horizon Foreign Currency REIT” means any Subsidiary of Horizon
OP that (i) elects to be a REIT effective as of a time on the Closing Date, and
(ii) acquires Acquired Assets that are not located in the United States.
          (ff) “Horizon Material Adverse Effect” means any circumstance, event,
occurrence, change or effect that is materially adverse to the business, Assets,
financial condition or results of operations of Horizon, Horizon OP and the
Horizon Subsidiaries, taken as a whole; provided, however, any adverse effect
arising out of or resulting primarily and directly from any of the following
shall be disregarded when determining whether there has been a Horizon Material
Adverse Effect: (1) any change in the market price or trading volume of Horizon
Common Stock (but not the underlying cause(s) of such change in market price or
trading volume), (2) changes in the United States economy generally which do not
disproportionately affect Horizon in any material respect, (3) the announcement
and pendency of the transactions contemplated by this Agreement, (4) seasonal
fluctuations in the business of Horizon and the

116



--------------------------------------------------------------------------------



 



Horizon Subsidiaries, (5) (A) changes in law or regulation generally affecting
the hotel and leisure industry or (B) changes in GAAP, except, in the case of
this clause (5), to the extent Horizon is disproportionately affected in any
material respect; provided, further, however, that changes resulting from
(I) the commencement or material worsening of a war or armed hostilities or
other national or international calamity or (II) any terrorist activities shall
not be so disregarded..
          (gg) “Horizon Subject Foreign Currency REIT” means any Horizon Foreign
Currency REIT that acquires Acquired Assets that are located in Chile, Poland or
Canada.
          (hh) “Horizon Subsidiaries” means the Subsidiaries of Horizon.
          (ii) “Horizon Transactions” means the transactions set forth in
Exhibit X.
          (jj) “Hotel” means any Acquired Hotel or Excluded Hotel.
          (kk) “Improvements” means the buildings and other improvements (other
than those fixtures identified on Schedule 10.1(kk)) that are located on the
Land.
          (ll) “Indebtedness” means (i) indebtedness for borrowed money, whether
secured or unsecured, (ii) obligations under notes, bonds, debentures or similar
instruments, (iii) obligations upon which interest charges are customarily paid,
(iv) obligations under conditional sale or other title retention agreements
relating to property purchased by any Person, (v) capitalized lease obligations,
(vi) obligations under interest rate cap, swap, collar or similar transaction or
currency hedging transaction (valued at the termination value thereof),
(vii) all Liabilities with respect to any preference shares in Dubbo Limited, a
company duly incorporated in the Republic of Fiji, or Barton Limited, a a
company duly incorporated in the Republic of Fiji, and (viii) guarantees of any
of the foregoing.
          (mm) “Intellectual Property” means all patents, copyrights,
trademarks, trade names, trade dress, brandmarks, brand names, domain names,
service marks, designs, logos, slogans and general intangibles of like nature,
any registrations and applications for registration thereof, trade secrets and
all non-public or proprietary processes, formulae, methods, models, schematics,
technology, know-how, mailing lists, customer and guest lists, business plans,
computer software programs or applications and tangible or intangible
proprietary information or material.
          (nn) “Interests” means, with respect to any Person, all rights, title
and interests in and to stock, shares, beneficial interests, limited liability
company interests, membership interests, partnership interests and other equity
and other ownership interests, whether voting or non-voting, including options,
warrants, convertible Indebtedness and other derivative interests (whether or
not vested or unvested, or currently exercisable, exchangeable, redeemable or
convertible for the underlying Interest).
          (oo) “Knowledge” means (i) with respect to any Horizon Party, the
actual knowledge of those individuals identified in Section 10.1(oo)(1) of the
Horizon Disclosure Letter and (ii) with respect to any Sun Party, the actual
knowledge of those individuals identified in Section 10.1(oo)(2) of the Sun
Disclosure Letter.

117



--------------------------------------------------------------------------------



 



          (pp) “Land” means those parcels of land of the Hotels, as more
particularly described on Section 3.8(a) of the Sun Disclosure Letter (with
respect to Acquired Hotels) and Schedule 10.1(aa) (with respect to Excluded
Hotels), including all land lying in the bed of any street or highway adjoining
each such parcel to the center line thereof, all water and mineral rights,
development rights and all easements, rights and other interests appurtenant
thereto.
          (qq) “Laws” means any judgment, order, court decision, rule of common
or civil law, injunction, decree, arbitral award, statute, law, ordinance, rule
or regulation of any Governmental Entity.
          (rr) “Liabilities” means any and all Indebtedness, liabilities and
obligations, whether accrued, fixed or contingent, mature or inchoate, known or
unknown, reflected on a balance sheet or otherwise.
          (ss) “Local Purchase Agreements” means the four Local Purchase
Agreements and the Schedules and Exhibits thereto to be entered into by the
Local Entity Sellers and Local Asset Sellers, as the case may be, on the one
hand, and Horizon OP or its designated Horizon Subsidiaries, on the other hand,
providing for the sale, conveyance, assignment, transfer, delivery and, as
applicable, the license, sublicense, lease or sublease, of the Local Stock
Transfer Shares and the Local Directly Acquired Assets, as the case may be, in
all material respects (including with respect to the portion of the Local Other
Closing Transaction Purchase Price set forth therein), with respect to (A) the
Acquired Hotel identified as the “Westin Palace Madrid” on Schedule 10.1(d), in
the form of Exhibit Y-1, (B) the Acquired Hotel identified as the “Westin Europa
& Regina” on Schedule 10.1(d), in the form of Exhibit Y-2 and (C) the Acquired
Hotels identified as the “Westin Palace Milan” and the “Sheraton Roma Hotel &
Convention Centre” on Schedule 10.1(d), in the form of Exhibit Y-3.
          (tt) “Market Price” means, with respect to a share of Horizon Common
Stock or a Paired Share, on any date, the average of the daily closing prices
per share of Horizon Common Stock or Paired Share, as applicable, as reported on
the NYSE Composite Transactions reporting system (as published in the Wall
Street Journal or, if not published therein, in another authoritative source
mutually selected by Sun and Horizon OP) for the twenty (20) consecutive trading
days immediately preceding such date.
          (uu) “Material Sun Space Lease” means any Sun Space Lease where the
annual base rent collected thereunder exceeds $150,000.
          (vv) “Miscellaneous Hotel Assets” means, with respect to any Hotel,
(i) all general intangibles relating to design and development of such Hotel
(other than, in the case of an Acquired Hotel, elements of trade dress or other
brand specific design elements associated with the Sun Trademarks, which shall
be within the definition of Sun Intellectual Property); (ii) all rights and work
product under construction, service, consulting, engineering, architectural and
other Contracts, receipts, accounting and business records, books and files
relating solely to ownership or operation of such Hotel; (iii) all keys and lock
and safe combinations relating to such Hotel; (iv) all surveys, architectural,
consulting and engineering blueprints, plans and specifications (together with
architects’ certificates, if any, indicating that renovation and reconstruction
to such Hotel has been completed in accordance therewith), drawings and reports

118



--------------------------------------------------------------------------------



 



related to such Hotel; (v) all books and records (financial and otherwise) with
respect to such Hotel (including, in the case of an Acquired Hotel, the
associated Books and Records); and (vi) all telephone numbers for such Hotel.
          (ww) “National/Regional Operating Agreements” means all operating
agreements or contracts pursuant to which goods, services, licenses or other
items are provided to other hotels which are owned, leased or operated by Sun or
any Sun Subsidiary in addition to the Acquired Hotels.
          (xx) “Ordinary Course” means the ordinary course of business
consistent with past practice.
          (yy) “Organizational Documents” means certificates or articles of
incorporation or other formation, bylaws, partnership agreements, limited
liability company agreements or other joint venture agreements, or other
comparable governing documents of any Person.
          (zz) “Other Share Consideration” means the shares of Horizon Common
Stock, if any, allocated to the Other Closing Transactions in accordance with
Section 2.5.
          (aaa) “Paired Share Proposal” means any proposal or offer (including
any proposal or offer to Sun’s or Trust’s equityholders) with respect to any
transaction or a series of transactions to the extent such one or more
transactions relate to the issuance, offer or sale of Paired Shares that has
resulted or, if not yet consummated, as proposed would result, in the
acquisition by any Person or group of Persons, including any “person” within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act, of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of more than 50 percent of the Paired Shares.
          (bbb) “Person” means an individual, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization or other entity.
          (ccc) “Personal Property” means, with respect to any Hotel: (i) all
furniture, furnishings, fixtures, fittings, vehicles, rugs, mats, draperies,
carpeting, appliances, signage, devices, engines, telephone and other
communications equipment, artwork, televisions and other audio and video
equipment, computers, electrical, mechanical, HVAC and plumbing fixtures and
cabling and other equipment located in or used in the operation of the Hotel
(the “FF&E”); (ii) all items included within the non-real property definition of
“Property and Equipment” under the Uniform System of Accounts for the Lodging
Industry, Ninth Edition Revised 1996, as published by the Hotel Association of
New York City, Inc. (the “Uniform System of Accounts”), including linen, china,
glassware, tableware, uniforms and other consumables, in use or in circulation
in connection with the operation of the Hotel; (iii) all “Inventories” as
defined in the Uniform System of Accounts, such as provisions in refrigerators,
pantries and kitchens, alcoholic and non-alcoholic beverages, other merchandise
intended for sale or resale, fuel and other similar supplies and materials, in
use or in circulation in connection with the operation of the Hotel; (iv) all
Miscellaneous Hotel Assets; (v) with respect to any Acquired Hotel, all Hotel
Guest Information (as defined in the form of Operating Agreement) with respect
to guests checking in or out of such Acquired Hotel on or after the Closing
Date; (vi) with respect to any Acquired

119



--------------------------------------------------------------------------------



 



Hotel, the applicable names, trademarks and service marks set forth on
Schedule 10.1(ccc) (the “Acquired Names”); and (vii) all operating accounts and
reserves, including FF&E Reserves and working capital of the Hotel; but (in the
case of Acquired Hotels) in each case (other than clause (v) and (vi)) excluding
the Excluded Assets.
          (ddd) “Post-Closing Deferral Deadline” means (i) subject to clauses
(iii) and (iv), with respect to any Deferred Asset that does not include any
Acquired Property identified on Schedule 10.1(ddd), the day that is ninety
(90) days after the Closing Date, (ii) subject to clauses (iii) and (iv), with
respect to any Deferred Asset that does include an Acquired Property identified
on Schedule 10.1(ddd), the day that is the amount of time after the Closing Date
specified on Schedule 10.1(ddd) with respect to such Deferred Asset, (iii) with
respect to Deferred International Hotels deferred pursuant to Section
6.18(a)(ix), October 17, 2006 and (iv) notwithstanding anything to the contrary
in clause (i) or (ii), with respect to any Deferred Asset for which an
associated Deferral Trigger is the subject of arbitration pursuant to
Section 6.18(c), the business day that is thirty (30) business days after the
final conclusion of such arbitration.
          (eee) “Post-Closing Horizon Transactions” means the Horizon
Transactions identified as such on Exhibit X.
          (fff) “Privacy Laws” means Laws relating to privacy, data protection
and the collection and use of personal information and user information gathered
or accessed in the course of the operations of any Acquired Hotel, including the
regulations and decisions of the Council or Commission of the European Community
or other organs of the European Union or European Community implementing such
regulations.
          (ggg) “Qualifying Accounting Firm” means Deloitte & Touche LLP,
PricewaterhouseCoopers LLP or E&Y.
          (hhh) “Related Property” means, with respect to any Hotel: (i) the
Land; provided that, with respect to any Acquired Hotels that are held pursuant
to a Ground Lease, the parties acknowledge that, unless expressly stated
otherwise, the Sun Parties are not making any representations as to, or agreeing
to transfer any interest other than the right, title and interest of the Sun
Parties in, the Land subject to such Ground Lease; (ii) the Improvements;
(iii) the Personal Property; (iv) except (in the case of Acquired Hotels) for
any Excluded Assets, Permits; (v) the Guest Ledger; (vi) each ground lease,
space lease or other right of occupancy affecting or relating to the Hotel;
(vii) except (in the case of Acquired Hotels) for any Excluded Assets, any other
leases or Contracts to the extent related to the maintenance, ownership, use,
possession or operation of the Hotel; and (viii) in the case of each Acquired
Hotel, the corporate or other company franchises, certificates of incorporation
(and other Organizational Documents), corporate or other company seals, minute
books, corporate or similar company records of, equity interests in, and all
partnerships, joint ventures or other similar governance agreements with respect
to, each Acquired Entity directly or indirectly owning an interest in such
Acquired Hotel.
          (iii) “Representatives” means (i) with respect to Horizon or any
Horizon Subsidiaries, their respective Horizon Representatives and (ii) with
respect to Sun or any Sun Subsidiaries, their respective Sun Representatives.

120



--------------------------------------------------------------------------------



 



          (jjj) “Required Antitrust Approvals” means all filings and approvals
under the following Laws required to be made or obtained, as the case may be, in
order to consummate the transactions contemplated by this Agreement and the
Ancillary Agreements and the Horizon Transactions: the Sherman Act, the Clayton
Act, the HSR Act, the Federal Trade Commission Act, and the EC Merger
Regulations, in each case as amended, and all other Laws that are designed or
intended to regulate competition or investment or to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade.
          (kkk) [Intentionally Omitted.]
          (lll) “Restructuring Parameters” has the meaning accorded to such term
by Exhibit A.
          (mmm) “Retained Liabilities” means any and all Liabilities, whether
arising before, on or after the Closing Date, (i) of the Sun Parties, their
businesses, or any of their respective current or former Affiliates,
Subsidiaries, predecessor companies or divisions (including the Acquired
Entities), to the extent resulting from, arising out of or related to: (A) the
past, present or future operation of the Retained Sun Business; (B) the past,
present or future ownership or use of any Assets (other than the Acquired
Assets) owned or used by Sun or any of its Affiliates; (C) the Restructuring
Plan or the transactions contemplated hereby or thereby, except to the extent
the Horizon Parties (x) are obligated to pay such Liabilities under Section 8.3
or (y) receive a credit for such Liabilities under Article 8; (D) shareholders
or creditors of, or other holders of any Interests in, Sun or any Sun Subsidiary
(including any Acquired Entity with respect to events occurring on or prior to
the Closing Date), including Losses related to any claims regarding fiduciary
duties, appraisal or dissenters’ rights (except, in the case of appraisal or
dissenters’ rights relating to the Mergers, for Losses, in the aggregate, that
equal no more than the value of consideration not paid in the Mergers due to
such claims) or securities Laws or under any Contracts with such holders of
Interests, except that this clause (D) shall exclude the amount of any
Indebtedness excluded from clause (F) below; (E) with respect to events
occurring on or prior to the Closing Date, obligations under ERISA, all Laws
applicable to any Employee Plan, any Employee Plan or, except to the extent
Horizon or the Horizon Subsidiaries received a credit for such Liability
pursuant to Article 8, any other Liability related to employees;
(F) Indebtedness other than Specified Indebtedness to the extent (1) the Horizon
Parties receive a credit therefor under Article 8 or (2) any and all rights to
receive payment in respect thereof, and other rights with respect thereto,
constitute Acquired Assets; (G) the Contracts or matters identified on
Schedule 10.1(mmm); or (H) any claim by a third party that there had occurred
any default or breach (or alleged default or breach) by Sun or Horizon OP or any
of their respective Subsidiaries to the extent it arises by reason of the fact
that (in accordance with the Assumption Agreement) Horizon OP or one of its
Subsidiaries, rather than Sun or one of its Subsidiaries, is, or has been,
performing Sun’s or its Subsidiary’s obligations under, or obtaining Sun’s or
its Subsidiary’s benefits under, an Acquired Hotels Contract (as such term is
defined in the Assumption Agreement) that has not been assigned to Horizon OP or
one of its Subsidiaries, but excluding from the foregoing any default or breach
(or alleged default or breach) to the extent related to any defect in the
performance by Horizon OP or its Subsidiary itself and (ii) related to Taxes for
which Sun is required to furnish indemnification under the Tax Sharing and
Indemnification Agreement.

121



--------------------------------------------------------------------------------



 



          (nnn) “Retained Subsidiary” means each Sun Subsidiary that is not an
Acquired Entity.
          (ooo) “Retained Sun Business” means any and all businesses, activities
and operations (other than the Acquired Business) as to which any of Sun and the
Sun Subsidiaries, including any Acquired Entity, has been formerly or is
currently engaged, including the Excluded Businesses.
          (ppp) “Share Value” means an amount equal to the Market Price for a
share of Horizon Common Stock on the date on which, pursuant to Section 1.2, the
Closing Notice is delivered to Sun (or, if no such notice is delivered, the date
on which Horizon OP and Sun establish the Closing Date).
          (qqq) “SLC” means SLC Operating Limited Partnership, a Delaware
limited partnership.
          (rrr) “SLC LP Agreement” means the Third Amended and Restated
Agreement of Limited Partnership of SLC.
          (sss) “SLC Units” means all issued and outstanding OP Units, Class A
OP Units and Class B OP Units, each as defined in the SLC LP Agreement, of SLC.
          (ttt) “Specified Indebtedness” means any Indebtedness of an Acquired
Entity or included in the Assumed Liabilities that is set forth on
Schedule 10.1(ttt).
          (uuu) “Subsidiary” with respect to any Person, means (i) any
corporation, partnership, limited liability company, joint venture, trust or
other legal entity of which such Person (either directly or through or together
with another Subsidiary or other intermediary of such Person) either (A) owns
capital stock or other equity interests having ordinary voting power to elect a
majority of the board of directors (or equivalent) of such Person, (B) controls
the management, (C) is a general partner or managing member or (D) directly or
indirectly through Subsidiaries owns 50% or more of the equity interests and
(ii) any “subsidiary” (as such term is defined in Section 1-02(x) of
Regulation S-X of the Exchange Act) of such Person. For the avoidance of doubt,
prior to the Closing, each Acquired Entity and each Subsidiary of an Acquired
Entity is a Sun Subsidiary.
          (vvv) “Sun Capital Budget” means (i) with respect to the fiscal year
2005, the capital expenditure budget and schedule for each Acquired Hotel,
including a description in reasonable detail of the capital expenditures that
any Sun Subsidiary has budgeted for such Acquired Hotel (including any
carry-over items from the capital expenditure budget for fiscal year 2004) for
the period running through December 31, 2005 and attached as Schedule 10.1(vvv)
and (ii) with respect to such Acquired Hotel during periods after December 31,
2005, the capital expenditure budget and schedule for each Acquired Hotel, which
budget and schedule shall be prepared by Sun, in form comparable to the budget
and schedule described in clause (i), and be subject to approval by Horizon OP,
which approval shall not be unreasonably withheld or delayed.

122



--------------------------------------------------------------------------------



 



          (www) “Sun Common Stock Value” means an amount equal to (i) the Market
Price for a Paired Share as of the Closing Date minus (ii) the sum of (x) the
number equal to (A) the Market Price for a share of Horizon Common Stock as of
the Closing Date multiplied by (B) the Exchange Ratio and (y) the Class B Cash
Amount.
          (xxx) “Sun Indenture” means that certain Indenture, dated as of
May 16, 2003, by and among Sun, Trust, SHC and U.S. Bank National Association,
as trustee, as amended.
          (yyy) “Sun Intellectual Property” means any and all Intellectual
Property owned by Sun or any Sun Subsidiary or which Sun or any Sun Subsidiary
has a right to use; provided that, Sun Intellectual Property shall exclude the
Acquired Names.
          (zzz) “Sun Material Adverse Effect” means any circumstance, event,
occurrence, change or effect that is materially adverse to the business, Assets,
financial condition or results of operations of the Acquired Business, taken as
a whole (provided that the likely impact on the Acquired Business after the
Closing of any circumstance, event, occurrence, change or effect shall be
considered taking into account the operation of the Acquired Business
contemplated by this Agreement and the Ancillary Agreements, including the
likely impact, if any, on the ability of Sun and the Retained Subsidiaries to
comply, in all material respects, with their respective obligations under the
Operating Agreements, License Agreements and Sublease Agreements); provided,
however, any adverse effect arising out of or resulting primarily and directly
from any of the following shall be disregarded when determining whether there
has been a Sun Material Adverse Effect: (1) any change in the market price or
trading volume of the Paired Shares (but not the underlying cause(s) of such
change in market price or trading volume), (2) changes in the United States
economy (or the economy of another country in which any Acquired Hotel is
located) generally which do not disproportionately affect the Acquired Business
in any material respect, (3) the announcement and pendency of the transactions
contemplated by this Agreement, (4) seasonal fluctuations in the Acquired
Business, (5) (A) changes in law or regulation generally affecting the hotel and
leisure industry or (B) changes in GAAP, except, in the case of this clause (5),
to the extent the Acquired Business is disproportionately affected in any
material respect; provided, further, however, that changes resulting from
(I) the commencement or material worsening of a war or armed hostilities or
other national or international calamity or (II) any terrorist activities shall
not be so disregarded.
          (aaaa) “Sun Material Impairment” means any of the following: (i) with
respect to any Acquired Hotel or Acquired Entity, any circumstance, event,
occurrence, change or effect that is materially adverse to the business, Assets,
financial condition or results of operations of the Acquired Hotel or Acquired
Entity, in each case taken as a whole; or (ii) any Sun Material Adverse Effect.
          (bbbb) “Sun Restructuring Steps” means the transactions referred to in
Exhibit A as the Sun Restructuring Steps.
          (cccc) “Sun Rights Agreement” means that certain Rights Agreement,
dated March 15, 1999, between Sun and ChaseMellon Shareholder Services, L.L.C.,
as amended.

123



--------------------------------------------------------------------------------



 



          (dddd) “Sun Space Lease” means any lease or other right of occupancy
affecting or relating to an Acquired Property in which an Acquired Entity or,
with respect to the Acquired Business, Sun or a Sun Subsidiary is the landlord,
either pursuant to the terms of the lease agreement or as successor to any prior
landlord.
          (eeee) “Sun Trademarks” means the trademarks, service marks and trade
names “Starwood”, “Sheraton”, “Westin”, “CIGA”, “SLT” and “W”.
          (ffff) “Superior Proposal” means any unsolicited bona fide written
offer made by any Person (other than Sun and its Affiliates) to acquire,
directly or indirectly, for consideration consisting of cash and/or securities
and/or other property, Acquired Assets representing more than 42% of the
aggregate Acquired Hotel Agreed Amount of all the Acquired Assets and otherwise
on terms which a majority of Trust’s Board of Trustees or a majority of Sun’s
Board of Directors, as applicable, determines in its reasonable good faith
judgment (after consultation with its financial advisors) to be more favorable,
after taking into account the likelihood of consummation of such transaction on
the terms set forth therein, and all legal, financial (including the financing
terms of any such proposal), regulatory and other aspects of such proposal and
any other relevant factors permitted under applicable law, to holders of Trust
Shares or Sun Common Stock, as applicable, than the transactions contemplated by
this Agreement (and any revised proposal made by Horizon).
          (gggg) “Tax-Deferred Exchange” means an exchange (rather than a
purchase and sale) of or for all or a portion of any Acquired Hotel for other
property of like kind in one or more concurrent or delayed tax-deferred
exchanges which shall qualify under Section 1031 of the Code.
          (hhhh) “Westin Transaction Agreement” means the Transaction Agreement,
dated as of September 9, 1997, by and among WHWE L.L.C., Woodstar Investor
Partnership, Nomura Asset Capital Corporation, Juergen Bartels, W&S Hotel
L.L.C., Westin Hotels & Resorts Worldwide, Inc., W&S Lauderdale Corp., W&S
Seattle Corp., Westin St. John Hotel Company, Inc., W&S Denver Corp., W&S
Atlanta Corp., Starwood Lodging Trust, SLT Realty Limited Partnership, Starwood
Lodging Corporation and SLC Operating Limited Partnership.
          (iiii) WD Parent” means WD Parent, Inc., a Delaware corporation.
          (jjjj) “Working Capital” means, with respect to the Acquired Business
or any Deferred Asset, the applicable Acquired Assets classified as current
assets on Schedule 8.4(a), less the applicable Assumed Liabilities classified as
current liabilities on Schedule 8.4(a), all determined in accordance with the
Closing Statement Principles.
     Section 10.2 Survival of Representations, Warranties and Covenants. The
representations, warranties, covenants and agreements of the parties contained
in this Agreement and in any instrument delivered pursuant to this Agreement
confirming the representations and warranties in this Agreement shall not
survive the Closing, except to the extent expressly set forth in the
Indemnification Agreement; provided, however, that the foregoing shall not limit
any covenant or agreement of the parties which by its terms contemplates
performance at or after the Closing.

124



--------------------------------------------------------------------------------



 



     Section 10.3 Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be delivered
personally, sent by overnight courier (providing proof of delivery) to the
parties hereto or sent by telecopy (providing confirmation of transmission) at
the following addresses or telecopy numbers (or at such other address or
telecopy number for a party as shall be specified by like notice):
          (a) if to any Horizon Party, to:
Host Marriott, L.P.
6903 Rockledge Drive, Suite 1500
Bethesda, MD 20817
Attn: W. Edward Walter
Fax: 240.744.5155
          with copies (which shall not constitute notice) to:
Host Marriott Corporation
6903 Rockledge Drive, Suite 1500
Bethesda, MD 20817
Attn: Elizabeth A. Abdoo, Esq.
Fax: 240.744.5155
Latham & Watkins LLP
555 Eleventh Street, Suite 1000
Washington, DC 60606-6401
Attn: Scott C. Herlihy, Esq.
     David I. Brown, Esq.
Fax: 312.993.9767
          (b) if to any Sun Party to:
Starwood Hotels & Resorts Worldwide, Inc.
1111 Westchester Avenue
White Plains, NY 10604
Attn: Kenneth S. Siegel
Fax: 914.640.8310
          with a copy (which shall not constitute notice) to:
Sidley Austin Brown & Wood LLP
10 South Dearborn Street
Chicago, IL 60603
Attn: Michael A. Gordon, Esq.
     Paul C. Adams, Esq.
Fax: 312.853.7036
          All notices shall be deemed to have been given only when actually
received.

125



--------------------------------------------------------------------------------



 



     Section 10.4 Interpretation.
          (a) When a reference is made in this Agreement to an Article, Section,
Schedule or Exhibit, such reference shall be to an Article, Section, Schedule or
Exhibit to this Agreement unless otherwise indicated. The table of contents and
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. Whenever
the words “include”, “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” The words
“hereof”, “herein”, “hereto” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision in this Agreement.
          (b) Each of the Sun Parties and the Horizon Parties has or may have
set forth information in its respective disclosure letter in a section or
subsection thereof that corresponds to the section of this Agreement to which it
relates. Nothing in any disclosure letter shall be deemed adequate to disclose
an exception to a representation or warranty (referenced by subsection) made
herein unless such exception is identified in the applicable section or
subsection of the disclosure letter with particularity and the relevant facts
are described therein in reasonable detail; provided that, a matter set forth in
one section or subsection of a disclosure letter need not be set forth in any
other section or subsection of the disclosure letter, but only to the extent
that the relevance of such disclosure to such other section or subsection is
reasonably apparent from the facts specified in such disclosure. Matters
reflected in a disclosure letter are not necessarily limited to matters required
by this Agreement to be reflected in a disclosure letter. Such additional
matters are set forth for informational purposes only and do not necessarily
include other matters of a similar nature. The fact that any item of information
or matter is disclosed in a disclosure letter to this Agreement shall not be
construed to mean that such item or matter is required to be disclosed by this
Agreement, and the disclosure of any such item or matter, and the dollar
thresholds set forth herein, shall not be used as a basis for interpreting the
terms “material,” “Sun Material Adverse Effect,” “Horizon Material Adverse
Effect” or other similar terms in this Agreement.
          (c) The transactions contemplated by this Agreement shall be deemed to
include the Sun Restructuring Steps, the Closing Restructuring Steps and the
Closing Transactions and the execution and delivery of the Ancillary Agreements.
          (d) Any representation or warranty, covenant or condition in this
Agreement that refers to any prevention, delay or impairment (or words of
similar import) of any transactions shall be deemed to refer to such
transactions as initially contemplated by this Agreement, any Ancillary
Agreement or the Horizon Transactions, as applicable, and not such transactions
as they may be modified by Section 6.8, 6.18 or 6.26, the Restructuring Plan or
any other provision of this Agreement or the Ancillary Agreements.
          (e) Solely for purposes of Sections 3.8(a) and 3.17(a), the words
“delivered or made available to Horizon OP” and words of similar import, when
used in this Agreement with respect to any documents or other information, shall
mean such documents or other information that are (i) delivered by any of the
Sun Parties to Horizon OP or its attorneys or other representatives or (ii) made
available on the date of this Agreement, and for at least two (2)

126



--------------------------------------------------------------------------------



 



business days prior to the date of this Agreement, to Horizon OP and its
representatives through the Sun Parties’ virtual data room established for
purposes of the transactions contemplated by this Agreement.
          (f) Neither Trust nor any of its Subsidiaries, on the one hand, nor
Sun or any of its Subsidiaries (other than Trust and its Subsidiaries), on the
other hand, shall have any obligations hereunder to the other.
          (g) Any references in this Agreement to requirements or the terms of
the form of Operating Agreement or the form of License Agreement (in each case
other than in Section 6.16) shall be deemed to refer to the requirements or
terms of such form, as are contemplated to be modified by the terms of the form
of the Corporate Level Agreement.
     Section 10.5 Counterparts; Facsimile. This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties hereto and delivered to the other parties hereto.
This Agreement may be executed by facsimile signature.
     Section 10.6 Entire Agreement; No Third-Party Beneficiaries. This
Agreement, the Sun Disclosure Letter, the Horizon Disclosure Letter, the
Confidentiality Agreement, the Ancillary Agreements, including the schedules and
exhibits hereto and thereto, and the other agreements entered into in connection
with the transactions contemplated hereby and thereby or the Horizon
Transactions constitute the entire agreement of the parties hereto and supersede
all prior agreements and understandings, both written and oral, between the
parties hereto, or any of them, with respect to the subject matter of this
Agreement and are not (i) intended to confer upon any Person other than the
parties hereto any rights or remedies or (ii) intended to be enforceable by any
Person who is not a party hereto or entitled to enforce rights hereunder
pursuant to the Contracts (Rights of Third Parties) Act of 1999 or any similar
legislation of any other jurisdiction.
     Section 10.7 Governing Law; Consent to Jurisdiction.
          (a) To the extent required by Maryland law, the REIT Merger shall be
governed by, and construed in accordance with, the laws of the State of Maryland
regardless of the laws that might otherwise govern under applicable principles
of conflict of laws thereof. To the extent required by Delaware law, the SLT
Merger shall be governed by, and construed in accordance with, the laws of the
State of Delaware regardless of the laws that might otherwise govern under
applicable principles of conflict of laws thereto. Except as provided in the
immediately preceding two sentences, this Agreement, and all claims arising out
of or related thereto, shall be governed by, and construed in accordance with,
the laws of the state of New York, regardless of the laws that might otherwise
govern under applicable principles of conflict of laws thereof.
          (b) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
Delaware State court, or Federal court of the United States of America, sitting
in Delaware, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the

127



--------------------------------------------------------------------------------



 



agreements delivered in connection herewith or the transactions contemplated
hereby or thereby or the Horizon Transactions or for recognition or enforcement
of any judgment relating thereto, and each of the parties hereby irrevocably and
unconditionally (i) agrees not to commence any such action or proceeding except
in such courts, (ii) agrees that any claim in respect of any such action or
proceeding may be heard and determined in such Delaware court or, to the extent
permitted by law, in such Federal court, (iii) waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any such action or proceeding in any such
Delaware State or Federal court and (iv) waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such Delaware State or Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.3. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.
     Section 10.8 Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned or delegated, in
whole or in part, by operation of law or otherwise by any of the parties hereto
without the prior written consent of the other parties hereto; provided,
however, that without the consent of the Sun Parties, the Horizon Parties may
assign its rights under this Agreement in whole or in part to any Horizon
Subsidiary; provided, further, that (i) notwithstanding anything in the Tax
Sharing and Indemnification Agreement to the contrary, the Horizon Parties
indemnify the Sun Parties against any incremental Tax liability that results
from such assignment and that would not have been incurred absent such
assignment, and (ii) the Horizon Parties remain bound by the terms of this
Agreement and the Ancillary Agreements, as applicable. Subject to the preceding
sentence, this Agreement and the Ancillary Agreements will be binding upon,
inure to the benefit of, and be enforceable by, the parties hereto and their
respective successors and permitted assigns.
     Section 10.9 Specific Performance. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties hereto shall be
entitled, without posting any bond, to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.
     Section 10.10 Severability. Any term or provision of this Agreement which
is invalid or unenforceable in any jurisdiction shall, as to that jurisdiction,
be ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any provision of this
Agreement is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as is enforceable. Notwithstanding anything to the contrary
in this Section 10.10, in the event any such invalidity or unenforceability
would materially and adversely affect the economic benefits of the transactions
contemplated by this Agreement or the Horizon Transactions to any party, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original

128



--------------------------------------------------------------------------------



 



intent of the parties hereto as closely as possible in an acceptable manner to
the end that the transactions contemplated by this Agreement or the Horizon
Transactions, as applicable, are fulfilled to the extent possible.
     Section 10.11 Joint and Several Obligations. In each case where both Sun
and Trust, on the one hand, or Horizon and Horizon OP, on the other hand, are
obligated to perform the same obligation hereunder, such obligation shall be
joint and several; provided, however, that, from and after the Closing, the
Acquired Entities shall have no Liabilities with respect to the Liabilities of
any Sun Parties hereunder. The Sun Parties shall cause the other Sellers and any
other applicable Sun Subsidiaries to perform the obligations required of such
Sellers and other Sun Subsidiaries under this Agreement.
     Section 10.12 Mutual Drafting. Each party hereto has participated in the
drafting of this Agreement, which each party acknowledges is the result of
extensive negotiations between the parties hereto.
     Section 10.13 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR THE HORIZON TRANSACTIONS.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF
SUCH WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (C) IT MAKES SUCH WAIVERS VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 10.13.
     Section 10.14 No Agreement Until Executed. Irrespective of negotiations
among the parties hereto or the exchange of drafts of this Agreement, this
Agreement shall not constitute or be deemed to evidence a contract, agreement,
arrangement or understanding among the parties hereto unless and until, subject
to Section 10.5, this Agreement is executed by the parties hereto.
     Section 10.15 Bulk Transfer Laws. The parties to this Agreement hereby
waive compliance by the other parties hereto with the provisions of any
so-called bulk sales or bulk transfer Laws of any jurisdiction in connection
with the sales, conveyances, assignments and deliveries of Global Directly
Acquired Assets and Local Directly Acquired Assets contemplated by this
Agreement. Sun shall indemnify the Purchaser Indemnified Parties for any Losses
resulting from any failure to comply with such Laws.
[Remainder of page intentionally left blank.]

129



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Horizon, Horizon OP, REIT Merger Sub, SLT Merger
Sub, Sun, Trust, SHC and SLT have caused this Agreement to be signed by their
respective officers (or general partner or managing member, as applicable)
thereunto duly authorized all as of the date first written above.

            HOST MARRIOTT CORPORATION
      By:   /s/ W. Edward Walter       Name:   W. Edward Walter       Title:  
Chief Financial Officer    

            HOST MARRIOTT, L.P.
      By:   Host Marriott Corporation,
its sole general partner                      

                  By:   /s/ W. Edward Walter       Name:   W. Edward Walter    
  Title:   Chief Financial Officer    

            HORIZON SUPERNOVA MERGER SUB, L.L.C.
      By:   Host Marriott, L.P.,
its sole member                      

                  By:   Host Marriott Corporation,
its sole general partner                      

                  By:   /s/ W. Edward Walter       Name:   W. Edward Walter    
  Title:   Chief Financial Officer  

 



--------------------------------------------------------------------------------



 



         

            HORIZON SLT MERGER SUB, L.P.
      By:   Horizon Supernova Merger Sub, L.L.C.,
its sole general partner                      

                  By:   Host Marriott, L.P.,
its sole member                      

                  By:   Host Marriott Corporation,
its sole general partner                      

                  By:   /s/ W. Edward Walter       Name:   W. Edward Walter    
  Title:   Chief Financial Officer  

 



--------------------------------------------------------------------------------



 



         

            STARWOOD HOTELS & RESORTS WORLDWIDE, INC.
      By:   /s/ Kenneth Siegel       Name:   Kenneth Siegel       Title:  
Executive Vice President, General Counsel & Secretary    

            STARWOOD HOTELS & RESORTS
      By:   /s/ Kenneth Siegel       Name:   Kenneth Siegel       Title:   Vice
President, General Counsel & Secretary    

            SHERATON HOLDING CORPORATION
      By:   /s/ Kenneth Siegel       Name:   Kenneth Siegel       Title:   Vice
President & Secretary    

            SLT REALTY LIMITED PARTNERSHIP
      By:   Starwood Hotels & Resorts,
its sole general partner                      

                  By:   /s/ Kenneth Siegel       Name:   Kenneth Siegel      
Title:   Vice President, General Counsel & Secretary    

 